Exhibit 10.1

CREDIT AGREEMENT

DATED AS OF DECEMBER 13, 2018

by and among

NEW SENIOR INVESTMENT GROUP INC.,

AS THE BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS THE AGENT,

AND

KEYBANC CAPITAL MARKETS INC.,

AS LEAD ARRANGER

 



--------------------------------------------------------------------------------

Table of Contents

 

             Page  

§1.

  DEFINITIONS AND RULES OF INTERPRETATION      1    

§1.1

  Definitions      1    

§1.2

  Rules of Interpretation      35  

§2.

  THE CREDIT FACILITY      37    

§2.1

  Revolving Credit Loans      37    

§2.2

  [Intentionally Omitted]      38    

§2.3

  Unused Fee      38    

§2.4

  Reduction and Termination of the Commitments      38    

§2.5

  Swing Loan Commitment      38    

§2.6

  Interest on Loans      41    

§2.7

  Requests for Revolving Credit Loans      41    

§2.8

  Funds for Loans      41    

§2.9

  Use of Proceeds      42    

§2.10

  Letters of Credit      42    

§2.11

  Increase in Total Commitment      45    

§2.12

  Extension of Maturity Date      48    

§2.13

  Defaulting Lenders      49  

§3.

  REPAYMENT OF THE LOANS      53    

§3.1

  Stated Maturity      53    

§3.2

  Mandatory Prepayments      53    

§3.3

  Optional Prepayments      53    

§3.4

  Partial Prepayments      53    

§3.5

  Effect of Prepayments      54  

§4.

  CERTAIN GENERAL PROVISIONS      54    

§4.1

  Conversion Options      54    

§4.2

  Fees      54    

§4.3

  Funds for Payments      55    

§4.4

  Computations      59    

§4.5

  Suspension of LIBOR Rate Loans      59    

§4.6

  Illegality      60    

§4.7

  Additional Interest      60    

§4.8

  Additional Costs, Etc.      60    

§4.9

  Capital Adequacy      61    

§4.10

  Breakage Costs      62    

§4.11

  Default Interest; Late Charge      62    

§4.12

  Certificate      62    

§4.13

  Limitation on Interest      62    

§4.14

  Certain Provisions Relating to Increased Costs      63    

§4.15

  Successor LIBOR Rate Index      64  

§5.

  COLLATERAL SECURITY; GUARANTORS      65    

§5.1

  Collateral      65    

§5.2

  Appraisal      65    

§5.3

  Additional Collateral      65  

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page    

§5.4

  Additional Guarantors; Release of Guarantors      67    

§5.5

  Partial Release of Collateral      68    

§5.6

  Release of Collateral      69  

§6.

  REPRESENTATIONS AND WARRANTIES      69    

§6.1

  Corporate Authority, Etc.      69    

§6.2

  Governmental Approvals      70    

§6.3

  Title to Properties      70    

§6.4

  Financial Statements      70    

§6.5

  No Material Changes      71    

§6.6

  Franchises, Patents, Copyrights, Etc.      71    

§6.7

  Litigation      71    

§6.8

  No Material Adverse Contracts, Etc.      72    

§6.9

  Compliance with Other Instruments, Laws, Etc.      72    

§6.10

  Tax Status      72    

§6.11

  No Event of Default      72    

§6.12

  Investment Company Act      72    

§6.13

  Setoff; Absence of UCC Financing Statements      72    

§6.14

  Certain Transactions      73    

§6.15

  Employee Benefit Plans      73    

§6.16

  Disclosure      73    

§6.17

  Trade Name; Place of Business      74    

§6.18

  Regulations T, U and X      74    

§6.19

  Environmental Compliance      74    

§6.20

  Subsidiaries; Organizational Structure      76    

§6.21

  Leases      76    

§6.22

  Property      77    

§6.23

  Brokers      78    

§6.24

  Other Debt      78    

§6.25

  Solvency      79    

§6.26

  No Bankruptcy Filing      79    

§6.27

  No Fraudulent Intent      79    

§6.28

  Transaction of the Borrower and Guarantors; Consideration      79    

§6.29

  Contribution Agreement      79    

§6.30

  Representations and Warranties of Guarantors      80    

§6.31

  OFAC      80    

§6.32

  Labor Matters      80    

§6.33

  Material Contracts      80    

§6.34

  Intellectual Property      81    

§6.35

  EEA Financial Institutions      81    

§6.36

  Initial Borrowing Base Properties      81    

§6.37

  Healthcare Representations      81  

§7.

  AFFIRMATIVE COVENANTS      83    

§7.1

  Punctual Payment      83    

§7.2

  Maintenance of Office      83    

§7.3

  Records and Accounts      83    

§7.4

  Financial Statements, Certificates and Information      84    

§7.5

  Notices      87  

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page    

§7.6

  Existence; Maintenance of Properties      90    

§7.7

  Insurance; Condemnation      90    

§7.8

  Taxes; Liens      96    

§7.9

  Inspection of Properties and Books      96    

§7.10

  Compliance with Laws, Contracts, Licenses, and Permits      96    

§7.11

  Further Assurances      97    

§7.12

  Leases of the Property      97    

§7.13

  Material Contracts      98    

§7.14

  Business Operations      98    

§7.15

  Registered Service Mark      98    

§7.16

  Intentionally Deleted      99    

§7.17

  Distributions of Income to the Borrower      99    

§7.18

  Plan Assets      99    

§7.19

  Completion of Renovations      99    

§7.20

  Borrowing Base Properties      100    

§7.21

  Sanctions Laws and Regulations      103    

§7.22

  Assignment of Interest Rate Protection      103    

§7.23

  Termination and Cooperation Agreement      104    

§7.24

  Healthcare Laws and Covenants      104    

§7.25

  Post-Closing Obligations      106  

§8.

  NEGATIVE COVENANTS      108    

§8.1

  Restrictions on Indebtedness      108    

§8.2

  Restrictions on Liens, Etc.      109    

§8.3

  Restrictions on Investments      110    

§8.4

  Merger, Consolidation      112    

§8.5

  Sale and Leaseback      112    

§8.6

  Compliance with Environmental Laws      112    

§8.7

  Distributions      114    

§8.8

  Asset Sales      114    

§8.9

  Restriction on Prepayment of Indebtedness      115    

§8.10

  Zoning and Contract Changes and Compliance      115    

§8.11

  Derivatives Contracts      115    

§8.12

  Transactions with Affiliates      115    

§8.13

  Management Fees      115    

§8.14

  Changes to Organizational Documents      115    

§8.15

  Equity Pledges      116    

§8.16

  Non-Encumbrance      116    

§8.17

  Burdensome Agreements      116    

§8.18

  Operating Partnership      116  

§9.

  FINANCIAL COVENANTS      117    

§9.1

  Borrowing Base      117    

§9.2

  Adjusted Consolidated EBITDA to Fixed Charges      117    

§9.3

  Minimum Consolidated Tangible Net Worth      117    

§9.4

  Minimum Property Requirement      117    

§9.5

  Unhedged Variable Rate Debt      117    

§9.6

  Recourse Indebtedness      117  

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page  

§10.

  CLOSING CONDITIONS      118    

§10.1

  Loan Documents      118    

§10.2

  Certified Copies of Organizational Documents      118    

§10.3

  Resolutions      118    

§10.4

  Incumbency Certificate; Authorized Signers      118    

§10.5

  Opinion of Counsel      118    

§10.6

  Payment of Fees      118    

§10.7

  Performance; No Default      118    

§10.8

  Representations and Warranties      119    

§10.9

  Proceedings and Documents      119    

§10.10

  Borrowing Base Qualification Documents      119    

§10.11

  Compliance Certificate and Borrowing Base Certificate      119    

§10.12

  Appraisals      119    

§10.13

  Intentionally Deleted      119    

§10.14

  Contribution Agreement      119    

§10.15

  Insurance      119    

§10.16

  Other      119  

§11.

  CONDITIONS TO ALL BORROWINGS      119    

§11.1

  Prior Conditions Satisfied      119    

§11.2

  Representations True; No Default      120    

§11.3

  Borrowing Documents      120    

§11.4

  Endorsement to Title Policy      120    

§11.5

  Future Advances Tax Payment      120  

§12.

  EVENTS OF DEFAULT; ACCELERATION; ETC.      120    

§12.1

  Events of Default and Acceleration      120    

§12.2

  Certain Cure Periods; Limitation of Cure Periods      124    

§12.3

  Termination of Commitments      125    

§12.4

  Remedies      125    

§12.5

  Distribution of Collateral Proceeds      125    

§12.6

  Collateral Account      126  

§13.

  SETOFF      127  

§14.

  THE AGENT      128    

§14.1

  Authorization      128    

§14.2

  Employees and Agents      128    

§14.3

  No Liability      128    

§14.4

  No Representations      129    

§14.5

  Payments      129    

§14.6

  Holders of Notes      130    

§14.7

  Indemnity      130    

§14.8

  The Agent as Lender      130    

§14.9

  Resignation      130    

§14.10

  Duties in the Case of Enforcement      131    

§14.11

  Request for Agent Action      131    

§14.12

  Bankruptcy      132    

§14.13

  Reliance by the Agent      132    

§14.14

  Approvals      132    

§14.15

  The Borrower Not Beneficiary      132    

§14.16

  Reliance on Hedge Provider      133  

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page  

§15.

  EXPENSES      133  

§16.

  INDEMNIFICATION      134  

§17.

  SURVIVAL OF COVENANTS, ETC.      135  

§18.

  ASSIGNMENT AND PARTICIPATION      135    

§18.1

  Conditions to Assignment by Lenders      135    

§18.2

  Register      136    

§18.3

  New Notes      136    

§18.4

  Participations      137    

§18.5

  Pledge by Lender      138    

§18.6

  No Assignment by the Borrower      138    

§18.7

  Disclosure      138    

§18.8

  Mandatory Assignment      139    

§18.9

  Amendments to Loan Documents      139    

§18.10

  Titled Agents      140  

§19.

  NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS      140  

§20.

  RELATIONSHIP      142  

§21.

  GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE      142  

§22.

  HEADINGS      143  

§23.

  COUNTERPARTS      143  

§24.

  ENTIRE AGREEMENT, ETC.      143  

§25.

  WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS      143  

§26.

  DEALINGS WITH THE BORROWER      144  

§27.

  CONSENTS, AMENDMENTS, WAIVERS, ETC.      144  

§28.

  SEVERABILITY      146  

§29.

  TIME OF THE ESSENCE      146  

§30.

  NO UNWRITTEN AGREEMENTS      146  

§31.

  REPLACEMENT NOTES      146  

§32.

  NO THIRD PARTIES BENEFITED      146  

§33.

  PATRIOT ACT      147  

§34.

  ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS      147
 

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A   FORM OF JOINDER AGREEMENT Exhibit B   FORM OF REVOLVING CREDIT NOTE
Exhibit C   FORM OF SWING LOAN NOTE Exhibit D   FORM OF REQUEST FOR REVOLVING
CREDIT LOAN Exhibit E   FORM OF LETTER OF CREDIT REQUEST Exhibit F   FORM OF
LETTER OF CREDIT APPLICATION Exhibit G   FORM OF COMPLIANCE CERTIFICATE Exhibit
H   FORM OF BORROWING BASE CERTIFICATE Exhibit I   FORM OF ASSIGNMENT AND
ACCEPTANCE AGREEMENT Exhibits J   FORMS OF U.S. TAX COMPLIANCE CERTIFICATES
Schedule 1.1   LENDERS AND COMMITMENTS Schedule 1.3   INITIAL BORROWING BASE
PROPERTIES Schedule 4.3   ACCOUNTS Schedule 5.3   BORROWING BASE QUALIFICATION
DOCUMENTS Schedule 6.3   TITLE TO PROPERTIES Schedule 6.5   NO MATERIAL CHANGES
Schedule 6.7   PENDING LITIGATION Schedule 6.10   TAX STATUS Schedule 6.14  
CERTAIN TRANSACTIONS Schedule 6.20(a)   SUBSIDIARIES OF BORROWER
Schedule 6.20(b)   UNCONSOLIDATED AFFILIATES OF BORROWER AND ITS SUBSIDIARIES
Schedule 6.21   LEASES Schedule 6.22   PROPERTY Schedule 6.24   OTHER DEBT
Schedule 6.33   MATERIAL CONTRACTS OF BORROWING BASE PROPERTIES Schedule 6.37  
HEALTHCARE REPRESENTATIONS Schedule 7.13   MANAGEMENT AGREEMENTS

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made as of December 13, 2018, by and
among NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation (the “Borrower”),
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending institutions which
are parties to this Agreement as “Lenders”, and the other lending institutions
that may become parties hereto as “Lenders” pursuant to §18, and KEYBANK
NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”).

R E C I T A L S

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility to the Borrower; and

WHEREAS, the Agent and the Lenders are willing to provide such revolving credit
facility to the Borrower on and subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Acknowledgments. The Acknowledgments executed by a Guarantor in favor of the
Agent, acknowledging the pledge of Equity Interests in such Guarantor to the
Agent, such Acknowledgments to be in form and substance satisfactory to the
Agent, as the same may be modified, amended or restated.

Additional Commitment Request Notice. See §2.11(a).

Additional Guarantor. Each additional Subsidiary of the Borrower which becomes a
Subsidiary Guarantor pursuant to §5.4.

Adjusted Consolidated EBITDA. On any date of determination, the sum of
Consolidated EBITDA for the four (4) fiscal quarters most recently ended plus
(b) non-recurring charges of the Borrower and its Subsidiaries not otherwise
added back in the calculation of Consolidated EBITDA less (c) the Capital
Reserve for all Real Estate of the Borrower and its Subsidiaries. The
calculation of Adjusted Consolidated EBITDA shall be adjusted by Borrower on a
pro forma basis reasonably satisfactory to Agent to remove the impact of the
Holiday Lease Termination.

Adjusted Funds from Operations. With respect to Borrower and its Subsidiaries
for a given period, Net Income (or Loss) of such Person computed in accordance
with GAAP, excluding (i) gains (losses) from sales of depreciable real estate
assets and impairment charges of depreciable real estate, (ii) gains (losses) on
extinguishment of debt, (iii) acquisition, transaction and integration expenses,
(iv) gains (losses) on lease terminations, (v) non-cash income or

 

1



--------------------------------------------------------------------------------

expenses and (vi) extraordinary and/or nonrecurring income or expenses, plus
real estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof relative to funds from
operations promulgated by the National Association of Real Estate investment
Trusts or its successor. The calculation of Adjusted Funds from Operations shall
be adjusted by Borrower on a pro forma basis reasonably satisfactory to Agent to
remove the impact of the Holiday Lease Termination and to adjust for any
Indebtedness of Borrower and its Subsidiaries that is refinanced in the fourth
(4th) calendar quarter of 2018.

Adjusted Net Operating Income. On any date of determination (a) with respect to
Borrowing Base Properties that are not subject to a Triple Net Lease, Net
Operating Income from such Borrowing Base Properties determined under clause
(a) of the definition of Net Operating Income for the twelve (12) months ended
as of the most recently ended fiscal quarter less the Capital Reserve applicable
to such Borrowing Base Properties for such period, less the Management Fees for
such period for such Borrowing Base Properties, and (b) with respect to any
Borrowing Base Properties subject to a Triple Net Lease, the Net Operating
Income from such Borrowing Base Properties determined under clause (b) of the of
the definition of Net Operating Income for the twelve (12) months ended as of
the most recently ended fiscal quarter.

Advisor. FIG LLC, a Delaware limited liability company.

Advisor Agreement. The Management and Advisory Agreement dated as of November 6,
2014, among Borrower and Advisor.

Affected Lender. See §4.14.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

2



--------------------------------------------------------------------------------

Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by the
Agent.

Agreement. This Credit Agreement, including the Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

ALF. An assisted living facility. An assisted living facility may include memory
care beds.

Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.

Applicable Margin. On any date, the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be a percentage per annum as set forth below:

 

Applicable Margin

for

LIBOR Rate Loans

  

Applicable Margin

for

Base Rate Loans

2.50%

   1.50%

Appraisal. A Member of the Appraisal Institute appraisal reasonably acceptable
to the Agent of the value of Real Estate, determined on an “as-is” value basis,
performed by an independent appraiser selected by the Agent who is not an
employee of Borrower or its Subsidiaries, the Agent or a Lender, the form and
substance of such appraisal and the identity of the appraiser to be in
compliance with the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended, the rules and regulations adopted pursuant thereto and all
other regulatory laws and policies (both regulatory and internal) applicable to
the Lenders and otherwise acceptable to the Agent.

Appraised Value. The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate, obtained pursuant to §2.12, §5.2,
§5.3 or §10.12; subject, however, to such changes or adjustments to the value
determined thereby as may be required by the appraisal department of the Agent
in its good faith business judgment.

Arranger. KCM.

Assignment and Acceptance Agreement. See §18.1.

Assignment of Interests. Collectively, each of the Collateral Assignments of
Interests executed by the Borrower or a Subsidiary Guarantor in favor of the
Agent, each such agreement to be substantially in the form of the Collateral
Assignment of Interests delivered by Borrower and one or more Subsidiary
Guarantors to the Agent on the Closing Date (it being acknowledged that the
Collateral Assignment of Interests delivered on the Closing Date shall not
include a pledge of Borrower’s interest in SNR Operations LLC).

 

3



--------------------------------------------------------------------------------

Assignment of Leases and Rents. Each of the assignments of leases and rents from
a Subsidiary Guarantor that is an owner of a Borrowing Base Property (including
the applicable TRS Lessee) to the Agent, as it may be modified or amended,
pursuant to which there shall be assigned to the Agent for the benefit of the
Lenders a security interest in the interest of such Subsidiary Guarantor(s) as
lessor with respect to all leases of all or any part of each Borrowing Base
Property (to which such Subsidiary Guarantor(s) is a lessor), each such
assignment entered into after the date hereof to be substantially in the form as
the initial Assignment of Leases and Rents executed and delivered by each of the
Subsidiary Guarantors on the Closing Date, with such changes thereto as Agent
may reasonably require as a result of state law or practice.

Authorized Officer. Any of the following Persons: David Smith and Bhairav Patel,
and such other Persons as the Borrower shall designate in a written notice to
the Agent.

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date. September 30, 2018.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its ”prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, and
(c) LIBOR for an Interest Period of one (1) month plus one percent (1.0%). The
Base Rate is a reference rate used by the lender acting as Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the lender acting as the Agent or any other lender on any
extension of credit to any debtor. Any change in the rate of interest payable
hereunder resulting from a change in the Base Rate shall become effective as of
12:01 a.m. on the Business Day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

Base Rate Loans. Collectively, (a) the Revolving Credit Loans bearing interest
calculated by reference to the Base Rate and (b) the Swing Loans.

Beneficial Ownership Certification. As to Borrower, a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation which is
otherwise in form and substance satisfactory to the Administrative Agent or any
Lender requesting the same.

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.

Borrower. As defined in the preamble hereto.

 

4



--------------------------------------------------------------------------------

Borrowing Base Availability. The Borrowing Base Availability shall be as of any
date of determination the lesser of:

(a) the aggregate Borrowing Base Value of all Borrowing Base Properties
multiplied by 0.65; and

(b) The maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio to be less than:

 

For the period:

   Implied Debt Service
Coverage Ratio:

From the Closing Date through and including June 30, 2020

   1.25 to 1

From July 1, 2020 through and including December 13, 2021

   1.30 to 1

From the commencement of the Extension Period and thereafter

   1.35 to 1

Notwithstanding the foregoing, if the Borrowing Base Availability attributable
to a Borrowing Base Property that is encumbered by a Mortgage increases after
such property first becomes a Borrowing Base Property, such increased value
shall not be included in the calculation of Borrowing Base Availability until
Borrower increases the coverage under the Title Policy for such Borrowing Base
Property (and any tie-in endorsements included in the Title Policies for the
other Borrowing Base Properties) to 100% of such increased Borrowing Base
Availability.

Borrowing Base Certificate. See §7.4(c).

Borrowing Base Property or Borrowing Base Properties. The Real Estate owned by a
Subsidiary Guarantor and, if applicable, leased by a Subsidiary Guarantor
pursuant to an Operating Lease, that is security for the Obligations pursuant to
the Mortgages.

Borrowing Base Qualification Documents. See Schedule 5.3 attached hereto.

Borrowing Base Value. For each Borrowing Base Property included in the
calculation of Borrowing Base Availability, the Appraised Value of such
Borrowing Base Property.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(a) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (c) the failure of the Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
the Borrower has elected a LIBOR Rate Loan.

Building. With respect to any Real Estate owned or leased by the Borrower or any
Subsidiary Guarantor, all of the buildings, structures and improvements now or
hereafter located thereon.

 

5



--------------------------------------------------------------------------------

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Reserve. For any period, an annual amount equal to (a) the sum of (i)
$350 per unit for ALFs and ILFs, plus (ii) for any Real Estate that is not an
ALF or ILF, a reserve determined by Agent. Capital Reserves shall not apply to
Real Estate that is subject to a Triple Net Lease.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Collateral Agreement. The Cash Collateral Account Agreement, by and among
the Borrower, the Subsidiary Guarantors, each Additional Subsidiary Guarantor
that may hereafter become a party thereto and Agent, in its capacity as
administrative agent and depository, providing for the deposit of revenues from
the Borrowing Base Properties into the Collection Account, and the granting of a
security interest in and control of such account and any other accounts subject
thereto to Agent for the benefit of the Lenders, such agreement to be in form
and substance reasonably satisfactory to Agent.

CCRC. A continuing care retirement community.

CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or interests shall have different voting powers) of the voting
stock or voting interests of Borrower equal to at least thirty-five percent
(35%); or

(b) as of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of Borrower consists of individuals who were not either
(i) directors or trustees of Borrower as of the corresponding date of the
previous year, or (ii) selected or nominated to become directors or trustees by
the Board of Borrower of which a majority consisted of individuals described in
clause (i) above, or (iii) selected or nominated to become directors or trustees
by the Board of Borrower which majority consisted of individuals described in
clause (i) above and individuals described in clause (ii) above; or

(c) the Borrower consolidates with, is acquired in whole by, or merges into or
with any Person (other than a merger permitted by §8.4); or

(d) [Reserved]; or

 

6



--------------------------------------------------------------------------------

(e) prior to the Internalization, the Advisor fails to be the external manager
of the Borrower; or

(f) prior to the Internalization, if at any time Fortress Investment Group LLC
fails to own, directly or indirectly, at least one hundred percent (100%) of the
economic, voting and beneficial interest of the Advisor; or

(g) the Borrower fails to (i) own, directly or indirectly, free of any lien,
encumbrance or other adverse claim (other than any Lien of the Agent granted
pursuant to the Loan Documents), one hundred percent (100%) of the economic,
voting and beneficial interest of each Subsidiary Guarantor; or (ii) hold all
management and decision-making powers (without the required approval or consent
of any other Person) over the business and affairs of the Subsidiary Guarantors
(including without limitation, all decisions with respect to investment,
financing, leasing and disposition).

Closing Date. The date of this Agreement.

CMS. The U.S. Centers for Medicare and Medicaid Services.

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Collateral. All of the property, rights and interests of the Borrower or the
Guarantors which are or are intended to be subject to the security interests,
liens and mortgages created by the Security Documents, including, without
limitation, the Borrowing Base Properties.

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Collection Account. A deposit account maintained at Agent more particularly
described in the Cash Collateral Agreement, or any successor deposit accounts
approved by Agent.

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s commitment to make or maintain Loans to
the Borrower and to participate in Letters of Credit for the account of the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

Commitment Increase. An increase in the Total Commitment to not more than
$300,000,000.00 pursuant to §2.11.

Commitment Increase Date. See §2.11(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

 

7



--------------------------------------------------------------------------------

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Communications. See §7.4.

Compliance Certificate. See §7.4(c).

CON. A certificate of need or similar certificate, license or approval issued by
the State Regulator for a Borrowing Base Property.

Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to the Borrower or a Subsidiary Guarantor by reason of any Taking, net
of all reasonable and customary amounts actually expended to collect the same,
including, without limitation, reasonable and customary amounts expended in
negotiating, litigating, if appropriate, or investigating the amount of such
compensation, awards, damages, judgments and proceeds.

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. For any period, for the Borrower and its Subsidiaries on a
consolidated basis (and without double-counting), (a) Net Income (or Loss) of
Borrower and its Subsidiaries for such period determined on a consolidated basis
(excluding any income or losses from minority interests in the case of the
Borrower), in accordance with GAAP excluding acquisition related costs, and
exclusive of the following (but only to the extent included in the determination
of such Net Income (Loss)): (i) depreciation and amortization expense;
(ii) interest expense and amortization of deferred financing costs; (iii) income
tax expense; (iv) acquisition, transaction and integration expenses;
(v) non-cash impairment of long lived assets; (vi) non-cash income or expenses;
(vii) extraordinary or non-recurring income or expenses; and
(viii) extraordinary or non-recurring gains and losses; plus (b) such Person’s
pro rata share of Consolidated EBITDA determined pursuant to clause (a) above of
its Unconsolidated Affiliates. Consolidated EBITDA shall be adjusted to remove
any impact from straight line rent adjustments required under GAAP and
amortization of deferred market rent into income pursuant to Statement of
Financial Accounting Standards number 141.

Consolidated Interest Expense. As of any date of determination and for any
applicable period, with respect to Borrower and its Subsidiaries, without
duplication, total interest expense accruing or paid on Indebtedness of Borrower
and its Subsidiaries, on a consolidated basis, during such period (including
interest expense attributable to Capitalized Leases and amounts attributable to
interest incurred under Derivatives Contracts, but excluding, to the extent
non-cash, amortization of financing costs and charges), determined in accordance
with GAAP, and

 

8



--------------------------------------------------------------------------------

including (without duplication) the Equity Percentage of the foregoing items for
the Unconsolidated Affiliates and non-Wholly-Owned Subsidiaries of Borrower and
its Subsidiaries. Consolidated Interest Expense shall not include capitalized
interest funded under a construction loan by an interest reserve.

Consolidated Tangible Net Worth. As of any date of determination, for the
Borrower and its Subsidiaries, the sum of (a) the shareholder equity of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP plus (b) accumulated depreciation and amortization expense, minus
(c) the following (to the extent reflected in determining Shareholder Equity of
the Borrower and its Subsidiaries): (i) the amount of any write-up in the book
value of any assets contained in any balance sheet resulting from revaluation
thereof or any write-up in excess of the cost of such assets acquired, and
(ii) all amounts appearing on the assets side of any such balance sheet for
assets which would be classified as “goodwill” under GAAP, all determined on a
consolidated basis.

Construction in Progress. Any Real Estate Asset which does not have buildings or
other improvements located thereon, but which is under development for the
construction of buildings or improvements which will qualify as or will
constitute Healthcare Facilities upon completion (or, to the extent any
buildings or improvements are located thereon, such buildings or other
improvements are under construction and are non-operational, and no
certificate(s) of occupancy have been issued with respect thereto), and/or the
budgeted costs associated with the acquisition and construction of such Real
Estate Asset, including, but not limited to, the cost of acquiring such Real
Estate Asset as reasonably determined by Borrower in good faith, as the context
may require.

Contractual Obligation. As to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

Contribution Agreement. The Contribution Agreement dated as of even date
herewith among the Borrower and the Subsidiary Guarantors that are a party
thereto as of the Closing Date, and each Additional Guarantor which may
hereafter become a party thereto, as the same may be modified, amended or
ratified from time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Default. See §12.1.

Default Rate. See §4.11.

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded by it
hereunder unless such Lender notifies the Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Agent, any Issuing Lender, any Swing Loan
Lender or any other Lender any other amount

 

9



--------------------------------------------------------------------------------

required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Loans) within two (2) Business Days of the date
when due, (b) has notified the Borrower, the Agent or any Lender that it does
not intend to comply with its funding obligations hereunder or has made a public
statement to that effect unless with respect to this clause (b), such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) has failed, within three (3) Business Days
after request by the Agent, to confirm in a manner reasonably satisfactory to
the Agent that it will comply with its funding obligations; provided that,
notwithstanding the provisions of §2.13, such Lender shall cease to be a
Defaulting Lender upon the Agent’s receipt of confirmation that such Defaulting
Lender will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relief law of the United States or other applicable
jurisdictions from time to time in effect, including any law for the appointment
of the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority as receiver, conservator, trustee, administrator or any
similar capacity, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) is the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person). Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
§2.13(g)) upon delivery of written notice of such determination to the Borrower
and each Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

 

10



--------------------------------------------------------------------------------

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender), but in no event shall be less than
zero.

Designated Person. See §6.31.

Directions. See §14.14.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of Borrower or
any of its Subsidiaries now or hereafter outstanding; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of Borrower or any of its
Subsidiaries now or hereafter outstanding. Distributions from any Subsidiary of
the Borrower to, directly or indirectly, the Borrower shall be excluded from
this definition.

Documented. Documentation showing fees, costs, expenses or other amounts due,
provided that any such documentation may exclude any confidential or privileged
information as determined by the Person submitting such documentation.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date, as applicable, is
converted in accordance with §4.1.

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

11



--------------------------------------------------------------------------------

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic System. See §7.4.

Eligible Real Estate. Real Estate:

(a) which is located within the continental United States;

(b) which is improved by an operating income-producing Healthcare Facility as to
which all improvements have been completed and for which a certificate of
occupancy or the equivalent has been issued;

(c) as to which all of the representations set forth in §6 of this Agreement
concerning the subject Borrowing Base Property are true and correct in all
material respects;

(d) as to which the Agent and the Required Lenders, as applicable, have received
and approved all Borrowing Base Qualification Documents, or will receive and
approve them prior to inclusion of such Real Estate as a Borrowing Base
Property; and

(e) as to which, notwithstanding anything to the contrary contained herein, the
Agent and the Required Lenders have approved for inclusion in the Borrowing Base
Availability.

Employee Benefit Plan. Any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.

Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. As defined in the Indemnity Agreement.

Environmental Reports. See §6.19.

EPA. See §6.19(b).

Equity Interests. With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other

 

12



--------------------------------------------------------------------------------

interests) and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination, and
(c) any other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting.

Equity Offering. The issuance and sale after the Closing Date by Borrower or any
of its Subsidiaries of any equity securities of such Person (other than equity
securities issued to Borrower or any one or more of its Subsidiaries in their
respective Subsidiaries), and the contribution of additional equity capital to
Borrower.

Equity Percentage. The aggregate ownership percentage of Borrower or its
Subsidiaries in each Unconsolidated Affiliate or Subsidiary that is not a
Wholly-Owned Subsidiary, which shall be calculated as the greater of (a) such
Person’s nominal relative direct and indirect ownership interest (expressed as a
percentage) in the Unconsolidated Affiliate or Subsidiary that is not a
Wholly-Owned Subsidiary, and (b) such Person’s relative direct and indirect
economic interest (expressed as a percentage) in the Unconsolidated Affiliate or
Subsidiary that is not a Wholly-Owned Subsidiary, determined in each case in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Person.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with Borrower
or its Subsidiaries under Section 414 of the Code or Section 4001 of ERISA and
any predecessor entity of any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Event of Default. See §12.1.

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

13



--------------------------------------------------------------------------------

Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing Secured Indebtedness permitted by this
Agreement or (ii) a provision of such Subsidiary’s organizational documents,
which provision is included as a condition to the extension of such Secured
Indebtedness.

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or the Lender’s
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under §4.14 as a result of costs sought to
be reimbursed pursuant to §4.3) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.3(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

Extension Period. See §2.12.

Extension Request. See §2.12(a).

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

 

14



--------------------------------------------------------------------------------

Fixed Charges. As of any date of determination for any applicable period for
Borrower and its Subsidiaries, determined on a consolidated basis, an amount
equal to the sum (a) Consolidated Interest Expense for such period, plus (b) all
regularly scheduled principal payments made with respect to Indebtedness of the
Borrower, the Guarantors and their respective Subsidiaries during such period,
other than any balloon, bullet or similar principal payment which repays such
Indebtedness in full and any voluntary principal prepayments (provided that any
such regularly scheduled principal payments that are not payable monthly shall,
for purposes of this definition, be treated as if such payment were payable in
equal monthly installments commencing on such payment date to and including the
month immediately prior to the date of the next such scheduled payment or, if
there is no such next scheduled payment, the maturity date therefore), plus
(c) all Preferred Distributions paid during such period, plus (d) the Borrower
or its Subsidiaries pro rata share (based upon their Equity Percentage in such
Unconsolidated Affiliate) of all Fixed Charges from any non-Wholly-Owned
Subsidiary and Unconsolidated Affiliate of Borrower and its Subsidiaries. The
calculation of Fixed Charges shall be adjusted by Borrower on a pro forma basis
satisfactory to Agent to adjust for any Indebtedness of Borrower and its
Subsidiaries that is refinanced in the fourth (4th) calendar quarter of 2018.

Foreign Lender. A Lender that is not a U.S. Person, and if the Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by the Borrower or for which cash collateral or other credit
support acceptable to the Swing Loan Lender shall have been provided in
accordance with the terms hereof.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

 

15



--------------------------------------------------------------------------------

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. Collectively, each Subsidiary Guarantor and each Additional
Guarantor, and individually any one of them.

Guaranty. The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by the Subsidiary Guarantors that are a party thereto as of
the Closing Date, and each Additional Guarantor in favor of the Agent and the
Lenders, as the same may be modified, amended, restated or ratified, such
Guaranty to be in form and substance reasonably satisfactory to the Agent.

Hazardous Substances. As defined in the Indemnity Agreement.

Headquarters Office Lease. That certain Agreement of Lease dated November 30,
2018 between 55W46 Condo Owner LLC as landlord and Borrower as tenant.

Healthcare Facility. Facilities consisting of ALFs, ILFs, CCRCs or other
healthcare facilities approved by Agent and the Required Lenders in their sole
discretion.

Healthcare Investigations. Any inquiries, investigations, probes, audits,
reviews or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of the Borrower, any Subsidiary Guarantor or any
Operator (including, without limitation, inquiries involving the Comprehensive
Error Rate Testing and any inquiries, investigations, probes, audit, reviews or
proceedings initiated by any Fiscal Intermediary/Medicare Administrator
Contractor, any Medicaid Integrity Contractor, any Recovery Audit Contractor,
any Program Safeguard Contractor, any Zone Program Integrity Contractor, any
Medical Fraud Control Unit, any Attorney General, any Department of Insurance,
the Office of Inspector General, the Department of Justice, the CMS or similar
governmental agencies or contractors for such agencies).

Healthcare Laws. All applicable federal, state, municipal or other Governmental
Authority statutes, codes, ordinances, orders, rules, regulations, and guidance
relating to seniors housing facilities (including ILFs, ALFs and CCRCs), patient
healthcare and/or patient healthcare information, including, without limitation,
and as applicable, HIPAA, the Health Information Technology for Economic
Clinical Health Act provisions of the American Recovery and Investment Act of
2009 and the respective rules and regulations promulgated thereunder, and all
other applicable state and federal laws regarding the privacy and security of
protected health information and other confidential patient information; quality
and safety standards, accepted professional standards (including those
applicable to professionals providing services), accreditation standards,
requirements of state departments of health, the establishment, construction,
additions, physical structure, environment, ownership, operation, management,
leasing, licensure, use or occupancy of the Borrowing Base Properties or any
part thereof as a healthcare or seniors housing facility, as the case may be,
and, as applicable, all conditions of participation pursuant to Medicare and/or
Medicaid certification; Medicaid Regulations and Medicare Regulations; billing,
fraud and abuse, including without limitation, Public Law No. 111-148 (2010)
(Patient Protection and Affordable Care Act, as amended, (commonly referred to
as the “PPACA”), Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. Sections

 

16



--------------------------------------------------------------------------------

1320a-7, 1320a-7a and 1320a-7(b) (Criminal Penalties Involving Medicare or State
Health Care Programs), commonly referred to as the “Federal Anti-Kickback
Statute,” and Section 1877 of the Social Security Act, as amended, 42 U.S.C.
Section 1395nn (Prohibition Against Certain Referrals), commonly referred to as
the “Stark Law”, Section 1128A of the Social Security Act, as amended, 42 U.S.C.
Section 1320q-7(a) (Civil Monetary Penalties), commonly referred to as the
“Civil Monetary Penalties Law”, and 31 U.S.C. Section 3729-33, commonly referred
to as the “False Claims Act”.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure relating to the Obligations, and any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified. Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.

HIPAA. The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder. Any reference to HIPAA shall also include applicability
of the Health Information Technology for Economic and Clinical Health (HITECH)
Act, Title XIII of Division A and Title IV of Division B of the American
Recovery and Reinvestment Act of 2009 and any and all rules or regulations
promulgated thereunder.

HIPAA Compliance Date. See §7.24(b).

HIPAA Compliance Plan. See §7.24(b).

HIPAA Compliant. See §7.24(b).

Holiday Lease Termination. That certain Lease Termination Agreement, dated as of
May 9, 2018, by and among Holiday AL Holdings LP, a Delaware limited
partnership, Holiday AL Management Sub LLC, a Delaware limited liability
company, NCT Master Tenant LLC, a Delaware limited liability company, NCT Master
Tenant II, a Delaware limited liability company and the Landlords identified
therein.

ILF. Independent living facility.

Implied Debt Service. At any time determined by Agent, an amount equal to the
annual principal and interest payment sufficient to amortize in full over a
thirty (30) year period a loan amount equal to the aggregate principal balance
of all Loans and Letter of Credit Liabilities calculated using a per annum
interest rate equal to the greater of (i) the then-current annual yield on ten
(10) year obligations issued by the United States Treasury most recently prior
to the date of determination plus two hundred (200) basis points (2.00%), and
(ii) six and one-quarter percent (6.25%). The determination of the Implied Debt
Service and the components thereof by the Agent shall be conclusive and binding
absent demonstrable error.

 

17



--------------------------------------------------------------------------------

Implied Debt Service Coverage Ratio. The ratio of Adjusted Net Operating Income
from the Borrowing Base Properties included in the calculation of Borrowing Base
Availability, divided by the Implied Debt Service.

Increase Notice. See §2.11(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed or for the deferred purchase price of property or
services (excluding trade debt incurred in the ordinary course of business which
is not more than one hundred twenty (120) days past due); (b) all obligations of
such Person, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations, contingent or otherwise, of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock); (h) net obligations under any Derivatives
Contract in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar exceptions to
non-recourse liability until a claim is made with respect thereto, and then
shall be included only to the extent of the amount of such claim), including any
obligation to supply funds to or in any manner to invest directly or indirectly
in a Person, to maintain working capital or equity capital of a Person or
otherwise to maintain net worth, solvency or other financial condition of a
Person, to purchase indebtedness, or to assure the owner of indebtedness against
loss, including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage) of any Unconsolidated Affiliate or
non-Wholly-Owned Subsidiary of such Person. Indebtedness of a Person shall
include Indebtedness of a partnership or joint venture in which such Person is a

 

18



--------------------------------------------------------------------------------

general partner or joint venture to the extent of such Person’s Equity
Percentage of such partnership or joint venture (except if such Indebtedness, or
portion thereof, is recourse to such Person, in which case the greater of such
Person’s Equity Percentage of such Indebtedness or the amount of the recourse
portion of the Indebtedness, shall be included as Indebtedness of such Person).
For the avoidance of doubt, if a Person has guaranteed Indebtedness of an
Unconsolidated Affiliate or non-Wholly-Owned Subsidiary, the greater of the
Indebtedness guaranteed or the Equity Percentage of such Indebtedness shall be
included in Indebtedness. Indebtedness shall be adjusted to remove any impact of
intangibles pursuant to Financial Accounting Standard 141, as issued by the
Financial Accounting Standards Board in June of 2001. The obligations of
Borrower under the Headquarters Office Lease shall not be considered
Indebtedness.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and Guarantors, in favor of the Agent and the Lenders, as the
same may be modified, amended or ratified, pursuant to which each of the
Borrower and the Guarantors agrees to indemnify the Agent and the Lenders with
respect to Hazardous Substances and Environmental Laws.

Information Materials. See §7.4.

Initial Borrowing Base Properties. The Initial Borrowing Base Properties shall
include those properties described on Schedule 1.3 hereto.

Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Borrowing
Base Property, net of all reasonable and customary amounts actually expended to
collect the same, including, without limitation, reasonable and customary
amounts expended in negotiating, litigating, if appropriate, or investigating
the amount of such insurance, proceeds, damages and claims.

Insurer. Any non-individual Person, other than a Governmental Authority, located
in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO. “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.

Interest Hedge. See §7.22.

Interest Payment Date. As to each Loan, the first day of each calendar month
during the term of such Loan, in arrears, the date of any prepayment of such
Loan or portion thereof and on the Maturity Date.

 

19



--------------------------------------------------------------------------------

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1), two
(2) or three (3) months thereafter, and (b) thereafter, each period commencing
on the day following the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one (1) of the periods set
forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Internalization. Any transaction or series of related transactions pursuant to
the Termination and Cooperation Agreement, whereby Borrower subsequently is to
perform all or some of the duties previously performed by the Advisor.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(x) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (y) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) shall be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

20



--------------------------------------------------------------------------------

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement, the Indemnity Agreement and the Cash Collateral
Agreement to be executed and delivered pursuant to §5.4 by any Additional
Guarantor, such Joinder Agreement to be substantially in the form of Exhibit A
hereto.

KCM. KeyBanc Capital Markets Inc.

KeyBank. As defined in the preamble hereto.

Land Assets. Land to be used as a Healthcare Facility (such as an ALF or ILF)
with respect to which the commencement of grading, construction of improvements
(other than improvements that are not material and are temporary in nature) or
infrastructure has not yet commenced and for which no such work is reasonably
scheduled to commence within the following twelve (12) months.

Lease. Each lease entered into or assumed by a Guarantor (or a Manager on behalf
of a Subsidiary Guarantor) with respect to a Borrowing Base Property, as
amended, extended or restated. A lease shall not include agreements permitting
individual residents to occupy a Healthcare Facility (such as an ALF or ILF) in
the ordinary course of business or the Headquarters Office Lease or any of
Borrower’s satellite administrative offices.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to
this Agreement (but not including any participant as described in §18). The
Issuing Lender shall be a Lender, as applicable. The Swing Loan Lender shall be
a Lender.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

Letter of Credit Commitment. An amount equal to Twelve Million Five Hundred
Thousand and No/100 Dollars ($12,500,000.00), as the same may be changed from
time to time in accordance with the terms of this Agreement.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Lender (other than the Lender
acting as the Issuing Lender) shall be deemed to hold a Letter of

 

21



--------------------------------------------------------------------------------

Credit Liability in an amount equal to its participation interest in the related
Letter of Credit under §2.10, and the Lender acting as the Issuing Lender shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Issuing Lender of
their participation interests under §2.10.

Letter of Credit Request. See §2.10(a).

LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person which takes over the administration of that rate) or a comparable or
successor rate which is approved by the Agent as shown in Reuters Screen LIBOR01
Page (or any successor service, or if such Person no longer reports such rate as
determined by Agent, by another commercially available source providing such
quotations approved by Agent) at which deposits in U.S. dollars are offered by
first class banks in the London Interbank Market at approximately 11:00 a.m.
(London time) on the day that is two (2) LIBOR Business Days prior to the first
day of such Interest Period with a maturity approximately equal to such Interest
Period and in an amount approximately equal to the amount to which such Interest
Period relates, adjusted for reserves and taxes if required by future
regulations. If such service or such other Person approved by Agent described
above no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Agent in
the London Interbank Market, Loans shall accrue interest at the Base Rate plus
the Applicable Margin for such Loan. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage. Notwithstanding the foregoing, if the rate shown on Reuters Screen
LIBOR01 Page (or any successor service designated pursuant to this definition)
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Those Loans bearing interest calculated by reference to LIBOR.

LIBOR Termination Date. See §4.15.

Licenses. All certifications, permits, licenses and approvals, including
certificates of completion, certificates of occupancy, and food and beverage
licenses, required for the legal use, occupancy and operation of a Borrowing
Base Property as used at the time at which it is added to the Borrowing Base
Property and from time to time thereafter.

Lien. See §8.2.

 

22



--------------------------------------------------------------------------------

LLC Division. In the event Borrower or any Guarantor is a limited liability
company, (i) the division of Borrower or any such Guarantor into two or more
newly formed limited liability companies (whether or not Borrower or any such
Guarantor is a surviving entity following any such division) pursuant to, in the
event Borrower or any such Guarantor is organized under the laws of the State of
Delaware, Section 18-217 of the Delaware Limited Liability Company Act or, in
the event Borrower or any such Guarantor is organized under the laws of a State
or Commonwealth of the United States (other than Delaware) or of the District of
Columbia, any similar provision under any similar act governing limited
liability companies organized under the laws of such State or Commonwealth or of
the District of Columbia, or (ii) the adoption of a plan contemplating, or the
filing of any certificate with any applicable Governmental Authority that
results or may result in, any such division.

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan and a Swing Loan (or Loans)), as the case may be, in the maximum
principal amount of the Total Commitment. All Loans shall be made in Dollars.
Amounts drawn under a Letter of Credit shall also be considered Revolving Credit
Loans as provided in §2.10.

Loan Documents. This Agreement, the Notes, the Guaranty, each Letter of Credit
Request, the Security Documents, the Subordinations of Management Agreement, and
all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Borrower or any Guarantor in connection with
the Loans.

Loan Request. See §2.7.

Major Tenant. A tenant of the Borrower or any Subsidiary Guarantor under a
Triple Net Lease, an Operating Lease, any other tenant which leases space in a
Borrowing Base Property pursuant to a Lease which entitles it to occupy
thirty-five percent (35%) or more of the Net Rentable Area of such Borrowing
Base Property, or any property sublessee under a sublease of thirty-five percent
(35%) or more of the Net Rentable Area of such Borrowing Base Property. Agent
may in its discretion aggregate any and all Leases or subleases to Affiliates to
determine whether such tenant or subtenant should be treated as a Major Tenant.

Management Agreements. An agreement entered into by any Subsidiary Guarantor
pursuant to which it engages a Manager to manage and operate a Healthcare
Facility.

Management Fees. For any Real Estate for any period of determination, a deemed
base management fee in an amount equal to five percent (5%) of the gross
revenues from such Real Estate for such period.

Manager. The management company that manages and operates a Healthcare Facility
pursuant to the Management Agreement for such Healthcare Facility.

Mandatorily Redeemable Stock. With respect to any Person, any Equity Interest of
such Person which by the terms of such Equity Interest (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for common
stock or other equivalent common Equity Interests), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests).

 

23



--------------------------------------------------------------------------------

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), or results of operations
of Borrower and its Subsidiaries, taken as a whole; (b) the ability of the
Borrower or any Guarantor to perform any of its material obligations under the
Loan Documents; (c) the compliance of a Borrowing Base Property with any
Requirement or License, including any Primary License, or participation in any
Third-Party Payor Program; (d) the value or condition of a Borrowing Base
Property; (e) the validity or enforceability of any of the Loan Documents or the
creation, perfection and priority of any Liens of the Agent in the Collateral;
or (f) the rights or remedies of the Agent or the Lenders thereunder.

Material Contract. Collectively, each Operating Lease, each Triple Net Lease,
each Management Agreement and each other Lease at a Borrowing Base Property
(other than resident leases or occupancy agreements entered into with individual
natural persons in the ordinary course of business or commercial leases for
beauticians and hair salons entered in the ordinary course of business).

Material Subsidiary. Material Subsidiaries shall mean (i) any Wholly-Owned
Subsidiary of Borrower that directly or indirectly owns or leases an interest in
a Borrowing Base Property and (ii) any Wholly-Owned Subsidiary of Borrower which
is not an Excluded Subsidiary.

Maturity Date. December 13, 2021, as the same may be extended as provided in
§2.12, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

Medicaid. The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.

Medicaid Regulations. Collectively, (a) all federal statutes set forth in Title
XIX of the Social Security Act affecting Medicaid, (b) all applicable provisions
of all federal rules, regulations, and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in
clause (a) above having the force of law promulgated pursuant to or in
connection with the statutes described in clause (a) above, (c) all state
statutes for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above, and (d) all applicable
provisions of all rules, regulations, and orders of all Governmental Authorities
having the force of law promulgated pursuant to or in connection with the
statutes described in clause (c) above.

Medicare. The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.

Medicare Regulations. Collectively, all federal statutes set forth in
Title XVIII of the Social Security Act affecting Medicare, together with all
applicable provisions of all rules, regulations, and orders having the force of
law of all applicable Governmental Authorities (including Health and Human
Services (“HHS”), CMS, the Office of the Inspector General for HHS, or any
Person succeeding to the functions of any of the foregoing) promulgated pursuant
to or in connection with any of the foregoing having the force of law.

 

24



--------------------------------------------------------------------------------

Mezzanine Loan. A loan which is secured by a first priority pledge of the Equity
Interests in an owner of a completed and operating Healthcare Facility.

Moody’s. Moody’s Investor Service, Inc., and any successor thereto.

Mortgage Note Receivables. A first priority mortgage loan on a completed and
operating Healthcare Facility of the type permitted by §8.3(n), and which
Mortgage Note Receivable includes, without limitation, the indebtedness secured
by a related first priority security instrument.

Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from a
Subsidiary Guarantor (including the applicable TRS Lessee) to the Agent for the
benefit of the Lenders (or to trustees named therein acting on behalf of the
Agent for the benefit of the Lenders), as the same may be modified or amended,
pursuant to which a Subsidiary Guarantor has conveyed or granted a mortgage lien
upon or a conveyance in fee simple (or with respect to a TRS Lessee, its
leasehold interest under the Operating Lease and its other assets) of a
Borrowing Base Property as security for the Obligations, each such mortgage
entered into after the date hereof to be substantially in the form of the
initial Mortgages executed and delivered by the Subsidiary Guarantors on the
Closing Date, with such changes thereto as Agent may reasonably require as a
result of state law or practice.

Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by Borrower or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.

Net Offering Proceeds. The total gross cash proceeds received by Borrower or any
of its Subsidiaries as a result of an Equity Offering or as a result of receipt
of any contribution of capital less the customary and reasonable costs, expenses
and discounts paid by Borrower or such Subsidiary in connection therewith.

Net Operating Income. (a) For any Real Estate not leased to an unaffiliated
third party under a Triple Net Lease and for a given period, an amount equal to
the sum of (i) the gross revenues for such Real Estate for such fiscal period
received in the ordinary course of business (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
the tenants’ obligations for rent), minus (ii) all operating expenses incurred
with respect to such Real Estate for such fiscal period (including, for
properties not under a Triple Net Lease, an appropriate accrual for property
taxes, insurance and other expenses not paid quarterly, but excluding debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses); and (b) for any Real Estate leased to a unaffiliated third party
under a Triple Net Lease and for a given period, an amount equal to the lesser
of (i) the sum of (A) the gross revenues for such Real Estate for such fiscal
period received in the ordinary course of business (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
the

 

25



--------------------------------------------------------------------------------

tenants’ obligations for rent), minus (B) all operating expenses incurred with
respect to such Real Estate for such fiscal period not paid by the tenant under
the Triple Net Lease, but excluding debt service charges, income taxes,
depreciation, amortization and other non-cash expenses, minus (C) without
duplication of the foregoing, rental payments made by the Borrower or Guarantors
or any Affiliate thereof, and (D) minus all revenues received from tenants in
default of payment or other material obligations under their Lease or other
occupancy agreement, or with respect to Leases or other occupancy agreements as
to which the tenant or any guarantor thereunder is subject to any bankruptcy or
other insolvency event or proceeding, and (ii) the Tenant EBITDAR for such Real
Estate for the trailing twelve (12) month period most recently ended.
Notwithstanding the foregoing, for Real Estate not subject to a Triple Net
Lease, the calculation of Net Operating Income shall ignore the payment of rent
or other amounts among Borrower, Guarantors or any Affiliate thereof.

Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the most recent Rent Roll received by the Agent
for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise reasonably
approved by the Agent.

Non-Consenting Lender. See §18.8.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness, (d) are the result
of any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document) or (e) result
from the borrowing Subsidiary and/or its assets becoming the subject of a
voluntary or involuntary bankruptcy, insolvency or similar proceeding.

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for Non-Recourse
Exclusions until a claim is made with respect thereto, and then such
Indebtedness shall not constitute Non-Recourse Indebtedness only to the extent
of the amount of such claim) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness or (b) if such Person is
a Single Asset Entity, any Indebtedness solely of such Person (except for
guarantees of Non-Recourse Exclusions by another Person).

Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.

Notice. See §19.

 

26



--------------------------------------------------------------------------------

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, or whether arising before or after any
bankruptcy or insolvency proceeding, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.

Off-Balance Sheet Obligations. Liabilities and obligations of Borrower or any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act, which Borrower would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which Borrower is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefor).

Operating Lease. The operating lease of a Borrowing Base Property between the
applicable Subsidiary Guarantor that owns such Borrowing Base Property and the
applicable TRS Lessee that leases such Borrowing Base Property, as each may be
amended, restated, supplemented or otherwise modified from time to time.

Operator(s). Each Manager of a Borrowing Base Property, Borrower or any
Guarantor (if applicable), each Major Tenant, or any other manager of a
Borrowing Base Property under any Management Agreement, Lease or other similar
agreement regarding the management and operation of a Borrowing Base Property
between a Borrower or any Subsidiary thereof, on the one hand, and such other
Person, on the other hand. Notwithstanding the foregoing, the inclusion of any
Person in the definition of Operator shall not be deemed to be an approval of
such Person being a Manager, tenant under a Lease, a sublessee or the like, any
approval thereof being determined as expressly provided in this Agreement.

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).

 

27



--------------------------------------------------------------------------------

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Participant Register. See §18.4.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other non-governmental entity, or any governmental authority.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Potential Collateral. Any Real Estate which is not at the time included in the
Collateral and which Real Estate, consists of (i) Eligible Real Estate and the
related rights under an Operating Lease, if applicable, or (ii) Real Estate
which is capable of becoming Eligible Real Estate through the approval of the
Required Lenders and the related rights under the Operating Lease, if
applicable, and the completion and delivery of Borrowing Base Qualification
Documents as required by the Agent and the related rights under an Operating
Lease.

Preferred Distributions. With respect to any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Borrower or any of its
Subsidiaries, whether now issued and outstanding or hereafter issued and
outstanding, and including Distributions made by the Borrower in such period for
the purpose of paying Distributions on Preferred Securities issued by the
Borrower. Preferred Distributions shall not include dividends or distributions:
(a) paid or payable solely in Equity Interests (other than Mandatorily
Redeemable Stock) of identical class payable to holders of such class of Equity
Interests; or (b) paid or payable to the Borrower or any of its Subsidiaries.

 

28



--------------------------------------------------------------------------------

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Primary Licenses. With respect to any Borrowing Base Property or Person
operating all or a portion of such Borrowing Base Property, as the case may be,
the CON, permit or license to operate as a medical office or other health care
or seniors housing facility, as the case may be, and each
Medicaid/Medicare/TRICARE provider agreement, if applicable.

Project Approvals. See §6.22(a)(v).

Real Estate. A parcel of real property, together with all improvements (if any)
thereon (including all tangible personal property owned by the Person with a fee
or leasehold interest in such real property and used in connection with such fee
or leasehold interest in such real property), owned in fee simple or leased
pursuant to a ground lease by any Person.

Recipient. The Agent and any Lender, as applicable.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Borrower or any Guarantor,
other than the Obligations hereunder. Recourse Indebtedness shall not include
Non-Recourse Exclusions, but shall include any Non-Recourse Exclusions at such
time a written claim is made with respect thereto.

Register. See §18.2.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than (i) storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws and (ii) any isolated and de minimis spills or other
dispositions of Hazardous Substances which do not give rise to any obligation to
notify or report to any Governmental Authority and which do not violate any
Environmental Law) of Hazardous Substances.

Renovations. Any renovations, remodeling, expansion, refurbishment or other
capital improvements to a Healthcare Facility.

 

29



--------------------------------------------------------------------------------

Rent Roll. A report prepared by the Borrower showing for each Borrowing Base
Property, owned or leased by the Borrower or the Subsidiary Guarantors, its
occupancy, lease expiration dates, lease rent and other information, including,
without limitation, identification of vacant units, market rents and residents
subsidized by Medicare and Medicaid, in substantially the form presented to the
Agent prior to the date hereof or in such other form as may be reasonably
acceptable to the Agent; provided that for single-tenant properties leased under
Triple Net Leases, the applicable lease shall constitute the rent roll for such
Real Estate and no separate report shall be required.

Representative. See §14.16.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders; provided
further that if there are two (2) or more Non-Defaulting Lenders, then Required
Lenders shall mean at least two (2) Non-Defaulting Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment.

Requirements. See §6.22.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of the Total Commitment to be made by the Lenders hereunder as more
particularly described in §2. Without limiting the foregoing, Revolving Credit
Loans shall also include Revolving Credit Loans made pursuant to §2.10(f).

Revolving Credit Notes. See §2.1(b).

S&P. S&P Global, Inc.

Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the Office of the United States Treasury, the United Nations Security Council,
the European Union or Her Majesty’s Treasury.

SEC. The federal Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

Secured Indebtedness. With respect to Borrower and its Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness of such Persons
outstanding at such date and that is secured in any manner by a first mortgage
(or similar instrument) or any other Lien.

Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

Security Documents. Collectively, the Joinder Agreements, the Mortgages, the
Assignments of Leases and Rents, the Cash Collateral Agreement, the Assignment
of Interests, the Acknowledgments, the Indemnity Agreement, the Guaranty, the
UCC-1 financing statements, any deposit account control agreements, any deposit
account instructions and services agreements (if applicable), and any further
collateral assignments or security agreements to the Agent for the benefit of
the Lenders.

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor or an owner
of a direct or indirect interest in a Subsidiary Guarantor which owns real
property and related assets which are security for Indebtedness of such entity,
and which Indebtedness does not constitute Indebtedness of any other Person
except as provided in the definition of Non-Recourse Indebtedness (except for
Non-Recourse Exclusions).

State. A state of the United States of America and the District of Columbia.

State Regulator. See §7.24(a).

Subordination of Management Agreement. An agreement pursuant to which a manager
of a Borrowing Base Property subordinates its rights under a Management
Agreement to the Loan Documents and assigns to Agent any interest of Manager in
and to any Licenses, including without limitation, any Primary Licenses, such
agreement to be in the form and substance satisfactory to Agent.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantor. Each Person that is a party to the Guaranty as of the date
of this Agreement and each Additional Guarantor.

Survey. An instrument survey of each parcel of Borrowing Base Property prepared
by a registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the Title Policy, shall show that all
buildings and structures are within the lot lines of the Borrowing

 

31



--------------------------------------------------------------------------------

Base Property and shall not show any encroachments by others (or to the extent
any encroachments are shown, such encroachments shall be acceptable to the Agent
in its reasonable discretion), shall show rights of way, adjoining sites,
establish building lines and street lines, the distance to and names of the
nearest intersecting streets and such other details as the Agent may reasonably
require; and shall show whether or not the Borrowing Base Property is located in
a flood hazard district as established by the Federal Emergency Management
Agency or any successor agency or is located in any flood plain, flood hazard or
wetland protection district established under federal, state or local law, shall
contain a certification satisfactory to Agent, and shall otherwise be in form
and substance reasonably satisfactory to the Agent.

Swing Loan. See §2.5(a).

Swing Loan Commitment. An amount equal to Twelve Million Five Hundred Thousand
and No/100 Dollars ($12,500,000,000), as the same may be changed from time to
time in accordance with the terms of this Agreement.

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Note. See §2.5(b).

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Borrowing Base Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Tenant EBITDAR. For any period for a tenant or Operator of a Borrowing Base
Property leased to an Operator under a Triple Net Lease, an amount equal to the
sum of (a) all revenues of such Person determined on a GAAP basis derived from
the operation, use, leasing and occupancy of such Borrowing Base Property during
such period; provided, however, that in no event shall revenues include (i) any
loan proceeds, (ii) proceeds or payments under insurance policies (except
proceeds of business interruption insurance), (iii) condemnation proceeds,
(iv) any security deposits received from tenants, residents and other users of
such Borrowing Base Property, unless and until the same are applied to rent or
other obligations in accordance with the tenant’s lease or the resident’s or
other user’s agreement, or (v) any extraordinary items as reasonably determined
by Borrower in good faith and approved by Agent, minus (b) such Person’s actual
costs and expenses of operating, managing and maintaining such Borrowing Base
Property during such period, determined on a GAAP basis, excepting, however,
interest expense, real estate etaxes, depreciation and amortization, lease
expense and any extraordinary items, as reasonably determined by Borrower in
good faith and approved by Agent for such period.

 

32



--------------------------------------------------------------------------------

Termination and Cooperation Agreement. The Termination and Cooperation Agreement
dated November 19, 2018 by and between Borrower and Advisor.

Third-Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which the Borrower, any Subsidiary Guarantor or any Operator may be
subject with respect to any Borrowing Base Property.

Title Insurance Company. Any title insurance company or companies approved by
the Agent and the Borrower.

Title Policy. With respect to each of the Borrowing Base Properties, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under Applicable Law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Borrowing Base Property (but in any event not to exceed 100%
of fair market value) insuring the priority of the Mortgage thereon and that the
Borrower or a Subsidiary Guarantor, as applicable, holds marketable or
indefeasible (with respect to Texas) fee simple title or a valid and subsisting
leasehold interest to such parcel, subject only to the encumbrances acceptable
to Agent in its reasonable discretion and which shall not contain standard
exceptions for mechanics liens, persons in occupancy (other than tenants as
tenants only under Leases approved by Agent) or matters which would be shown by
a survey, shall not insure over any matter except to the extent that any such
affirmative insurance is acceptable to the Agent in its reasonable discretion,
and shall contain (a) a revolving credit endorsement and (b) such other
endorsements and affirmative insurance as the Agent may reasonably require and
is available in the State in which the Borrowing Base Property is located,
including but not limited to (i) a comprehensive endorsement, (ii) a variable
rate of interest endorsement, (iii) a usury endorsement, (iv) a doing business
endorsement, (v) if required by Agent, an ALTA form 3.1 zoning endorsement,
(vi) a “tie-in” endorsement relating to all Title Policies issued by such Title
Insurance Company in respect of other Borrowing Base Properties, (vii) “first
loss” and “last dollar” endorsements, and (viii) a utility location endorsement.

Titled Agents. The Arranger, and any syndication agent or documentation agent.

Total Asset Value. The Borrower’s total assets determined in accordance with
GAAP plus accumulated depreciation and amortization expense and less (b) the
write-up in the book value of an asset in excess of the cost of such asset
acquired and the book value of all assets classified as intangible assets under
GAAP, including without limitation, all amounts for “goodwill”, trademarks,
tradenames, servicemarks, copyrights, patents, licenses, customer lists and
software.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is One
Hundred Twenty-Five Million and No/100 Dollars ($125,000,000.00). The Total
Commitment may increase in accordance with §2.11.

 

33



--------------------------------------------------------------------------------

TRICARE. The health care program maintained by the United States of America for
its uniformed service members, retirees and their families.

Triple Net Lease. A Lease of all of the leasable area of a Borrowing Base
Property under which the tenant, which is not the Borrower or any of its
Subsidiaries, Unconsolidated Affiliates or Affiliates, pays all operating
expenses of the property including, without limitation, insurance, taxes,
maintenance and capital expenditures relating to such property. An Operating
Lease shall not be considered a Triple Net Lease.

TRS Lessee. Each Wholly-Owned Subsidiary of Borrower that is a lessee of a
Borrowing Base Property pursuant to an Operating Lease. Each TRS Lessee shall be
a Subsidiary Guarantor.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. Any corporation, partnership, association, joint
venture or other entity in each case which is not the Borrower or a Subsidiary
thereof and in which the Borrower or a Subsidiary thereof owns, directly or
indirectly, any of the following, as applicable: (a) in the case of a
corporation, capital stock, (b) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership interests, and (e) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

Unhedged Variable Rate Debt. Any Indebtedness with respect to which the interest
is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity. For the purposes of this definition, floating rate
Indebtedness hedged through an interest rate cap compliant with the hedging
parameters of the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation will count as Indebtedness with respect to which the
interest rate is fixed.

Unused Fee. See §2.3.

Unused Fee Percentage. With respect to any day during a calendar quarter,
(a) 0.20% per annum, if the sum of the Revolving Credit Loans and Letter of
Credit Liabilities outstanding on such day is greater than or equal to 50% of
the Total Commitment, or (b) 0.30% per annum if the sum of the Revolving Credit
Loans and Letter of Credit Liabilities outstanding on such day is less than 50%
of the Total Commitment.

U.S. Person. Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.3(g)(ii)(B)(iii).

 

34



--------------------------------------------------------------------------------

Wholly-Owned Subsidiary. As to the Borrower, any Subsidiary of the Borrower that
is directly or indirectly owned one hundred percent (100%) by the Borrower.

Withholding Agent. The Borrower, any Guarantor and the Agent, as applicable.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns and in the event Borrower or a Guarantor is a limited liability company
and shall undertake an LLC Division (any such LLC Division being a violation of
this Agreement), shall be deemed to include each limited liability company
resulting from any such LLC Division.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

35



--------------------------------------------------------------------------------

(k) In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of the Borrower or the Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower and the
Guarantors as in effect prior to such accounting change, as determined by the
Required Lenders in their good faith judgment. Until such time as such amendment
shall have been executed and delivered by the Borrower, the Guarantors, the
Agent and the Required Lenders, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.

(l) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof

(m) To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.

(n) Notwithstanding the terms of the definitions of Consolidated EBITDA, Fixed
Charges, Consolidated Interest Expense, Total Asset Value, Adjusted Consolidated
EBITDA, and Adjusted Funds from Operations when determining any results under
such definitions which are to be done on a Consolidated Basis, the results of
any non-Wholly-Owned Subsidiaries shall not be Consolidated but only the
Borrower’s Equity Percentage of such Persons shall be included.

(o) For all purposes under the Loan Documents, in connection with any LLC
Division: (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

 

36



--------------------------------------------------------------------------------

§2.

THE CREDIT FACILITY.

§2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to the Borrower, and the Borrower may borrow
(and repay and reborrow) from time to time between the Closing Date and the
Maturity Date upon notice by the Borrower to the Agent given in accordance with
§2.7, such sums as are requested by the Borrower for the purposes set forth in
§2.9 up to a maximum aggregate principal amount outstanding (after giving effect
to all amounts requested) at any one time equal to the lesser of (i) such
Lender’s Commitment and (ii) such Lender’s Commitment Percentage of the
Borrowing Base Availability minus the aggregate amount of Letter of Credit
Liabilities and Swing Loans outstanding; provided, that, in all events no
Default or Event of Default shall have occurred and be continuing; and provided,
further, that the outstanding principal amount of the Revolving Credit Loans
(after giving effect to all amounts requested), Swing Loans and Letter of Credit
Liabilities shall not at any time exceed the Total Commitment or the Borrowing
Base Availability. The Revolving Credit Loans shall be made pro rata in
accordance with each Lender’s Commitment Percentage. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that all of the conditions required of the Borrower set forth in
§§10 and 11 have been satisfied or waived in writing on the date of such
request. The Agent may assume that the conditions in §§10 and 11 have been
satisfied unless it receives prior written notice from a Lender that such
conditions have not been satisfied. No Lender shall have any obligation to make
Revolving Credit Loans to the Borrower or participate in Letter of Credit
Liabilities in the maximum aggregate principal outstanding balance of more than
the lesser of the amount equal to its Commitment Percentage of the Commitments
and the principal face amount of its Revolving Credit Note.

(b) The Revolving Credit Loans shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit B hereto (collectively, the
“Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §18.3) and completed with appropriate insertions. One
Revolving Credit Note shall be payable to the order of each Lender in the
principal amount equal to such Lender’s Commitment or, if less, the outstanding
amount of all Revolving Credit Loans made by such Lender, plus interest accrued
thereon, as set forth below. The Borrower irrevocably authorizes the Agent to
make or cause to be made, at or about the time of the Drawdown Date of any
Revolving Credit Loan or the time of receipt of any payment of principal
thereof, an appropriate notation on the Agent’s Record reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such payment.
The outstanding amount of the Revolving Credit Loans set forth on the Agent’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to each Lender, but the failure to record, or any error in so recording,
any such amount on the Agent’s Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Revolving Credit Note to make
payments of principal of or interest on any Revolving Credit Note when due.

 

37



--------------------------------------------------------------------------------

§2.2 [Intentionally Omitted].

§2.3 Unused Fee. The Borrower agrees to pay to the Agent for the account of the
Lenders (other than a Defaulting Lender for such period of time as such Lender
is a Defaulting Lender) in accordance with their respective Commitment
Percentages a facility unused fee (the “Unused Fee”) calculated by multiplying
the Unused Fee Percentage applicable to such day, calculated as a per diem rate,
times the excess of the Total Commitment over the outstanding principal amount
of Revolving Credit Loans, Swing Loans and the face amount of Letters of Credit
Outstanding on such day. The Unused Fee shall be payable quarterly in arrears on
the first (1st) Business Day of each calendar quarter for the immediately
preceding calendar quarter or portion thereof, and on any earlier date on which
the Commitments shall be reduced or shall terminate as provided in §2.10, with a
final payment on the Maturity Date.

§2.4 Reduction and Termination of the Commitments. The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Agent to reduce by $5,000,000.00 or an integral multiple
of $1,000,000.00 in excess thereof (provided that in no event shall the Total
Commitment be reduced in such manner to an amount less than fifty percent (50%)
of the highest Total Commitment ever in effect under this Agreement) or to
terminate entirely the Commitments, whereupon the Commitments of the Lenders
shall be reduced pro rata in accordance with their respective Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated, any such termination or reduction to be without penalty except as
otherwise set forth in §4.7; provided, however, that no such termination or
reduction shall be permitted if, after giving effect thereto, the sum of
Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the Letter
of Credit Liabilities would exceed the Commitments of the Lenders as so
terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Lenders of the
substance thereof. Any reduction of the Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000.00) in the maximum amount of the Swing Loan Commitment and the Letter
of Credit Commitment. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Agent for the respective accounts of
the Lenders the full amount of any fee under §2.3 then accrued on the amount of
the reduction. No reduction or termination of the Commitments may be reinstated.

§2.5 Swing Loan Commitment.

(a) Subject to the terms and conditions set forth in this Agreement, the Swing
Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the date which is five (5) Business Days prior to the Maturity Date upon
notice by the Borrower to the Swing Loan Lender given in accordance with this
§2.5, such sums as are requested by the Borrower for the purposes set forth in
§2.9 in an aggregate principal amount at any one time outstanding not exceeding
the Swing Loan Commitment; provided that in all events (i) no Default or Event
of Default shall have occurred and be continuing; and (ii) the outstanding
principal amount of the Revolving Credit Loans and Swing Loans (after giving
effect to all amounts requested) plus Letter of Credit Liabilities shall not at
any time exceed the lesser of the Borrowing Base Availability or the Total
Commitment. Notwithstanding anything to the contrary contained in this §2.5, the
Swing Loan Lender shall not be obligated to make any Swing Loan at a time when
any other Lender is a Defaulting Lender, unless the Swing Loan Lender is
satisfied that the participation therein will otherwise be fully allocated to
the Lenders that are Non-Defaulting Lenders consistent with §2.13(c) and the
Defaulting Lender shall not participate therein, except to the extent the Swing
Loan Lender has entered into arrangements with the Borrower or such Defaulting
Lender that are

 

38



--------------------------------------------------------------------------------

satisfactory to the Swing Loan Lender in its good faith determination to
eliminate the Swing Loan Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral. Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder. The funding of a
Swing Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions set forth in §§10 and 11 have been satisfied
on the date of such funding. The Swing Loan Lender may assume that the
conditions in §§10 and 11 have been satisfied unless the Swing Loan Lender has
received written notice from a Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within one (1) Business Day
of demand by Agent but in any event no later than ten (10) Business Days of the
date such Swing Loan was provided and the Borrower hereby agrees (to the extent
not repaid as contemplated by §2.5(d)) to repay each Swing Loan on or before the
date that is ten (10) Business Days from the date such Swing Loan was provided.
A Swing Loan may not be refinanced with another Swing Loan.

(b) The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit C hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions. The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment, or, if less, the
outstanding amount of all Swing Loans, and shall be payable as set forth below.
The Borrower irrevocably authorizes the Swing Loan Lender to make or cause to be
made, at or about the time of the Drawdown Date of any Swing Loan or at the time
of receipt of any payment of principal thereof, an appropriate notation on the
Swing Loan Lender’s Record reflecting the making of such Swing Loan or (as the
case may be) the receipt of such payment. The outstanding amount of the Swing
Loans set forth on the Swing Loan Lender’s Record shall be prima facie evidence
of the principal amount thereof owing and unpaid to the Swing Loan Lender, but
the failure to record, or any error in so recording, any such amount on the
Swing Loan Lender’s Record shall not limit or otherwise affect the obligations
of the Borrower hereunder or under the Swing Loan Note to make payments of
principal of or interest on any Swing Loan Note when due.

(c) The Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 11:00 a.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00 or
an integral multiple of $250,000.00 in excess thereof) and providing the wire
instructions for the delivery of the Swing Loan proceeds. Each such Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept such Swing Loan on the Drawdown Date. Notwithstanding anything herein
to the contrary, a Swing Loan shall be a Base Rate Loan and shall bear interest
at the Base Rate plus the Applicable Margin. The proceeds of the Swing Loan will
be disbursed by wire by the Swing Loan Lender to the Borrower no later than 1:00
p.m. (Cleveland time).

(d) The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Lender to make a Revolving
Credit Loan pursuant to §2.1 in an amount equal to such Lender’s Commitment
Percentage of the amount of the Swing Loan outstanding on the date such notice
is given. In the event that the Borrower does not notify the Agent in writing
otherwise on or before noon (Cleveland Time) on the Business Day of the Drawdown
Date with respect to such Swing Loan, the Agent shall notify the Lenders

 

39



--------------------------------------------------------------------------------

that such Loan shall be a Base Rate Loan. The Borrower hereby irrevocably
authorizes and directs the Swing Loan Lender to so act on its behalf, and agrees
that any amount advanced to the Agent for the benefit of the Swing Loan Lender
pursuant to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to
§2.1. Unless any of the events described in §§12.1(g), 12.1(h) or 12.1(i) shall
have occurred (in which event the procedures of §2.5(e) shall apply), each
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swing Loan Lender for the account of the Swing Loan Lender at the Agent’s Head
Office prior to 12:00 noon (Cleveland time) in funds immediately available no
later than one (1) Business Day after the date such request was made by the
Swing Loan Lender just as if the Lenders were funding directly to the Borrower,
so that thereafter such Obligations shall be evidenced by the Revolving Credit
Notes. The proceeds of such Revolving Credit Loan shall be immediately applied
to repay the Swing Loans.

(e) If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Lender will, on the date such Revolving Credit
Loan pursuant to §2.5(d) was to have been made, purchase an undivided
participation interest in the Swing Loan in an amount equal to its Commitment
Percentage of such Swing Loan. Each Lender will immediately transfer to the
Swing Loan Lender in immediately available funds the amount of its participation
and upon receipt thereof the Swing Loan Lender will deliver to such Lender a
Swing Loan participation certificate dated the date of receipt of such funds and
in such amount.

(f) Whenever at any time after the Swing Loan Lender has received from any
Lender such Lender’s participation interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

(g) Each Lender’s obligation to fund a Loan as provided in §2.5(d) or to
purchase participation interests pursuant to §2.5(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (a) any setoff, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against the Swing Loan Lender, the
Borrower or anyone else for any reason whatsoever; (b) the occurrence or
continuance of a Default or an Event of Default; (c) any adverse change in the
condition (financial or otherwise) of Borrower or any of its Subsidiaries;
(d) any breach of this Agreement or any of the other Loan Documents by the
Borrower or any Guarantor or any Lender; or (e) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Any portions of a Swing Loan not so purchased or converted may be treated by the
Agent and the Swing Loan Lender as against such Lender as a Revolving Credit
Loan which was not funded by the non-purchasing Lender, thereby making such
Lender a Defaulting Lender. Each Swing Loan, once so sold or converted, shall
cease to be a Swing Loan for the purposes of this Agreement, but shall be a
Revolving Credit Loan made by each Lender under its Commitment.

 

40



--------------------------------------------------------------------------------

§2.6 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin.

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin.

(c) The Borrower shall pay interest on each Loan in arrears on each Interest
Payment Date with respect thereto.

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.7 Requests for Revolving Credit Loans. The Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit D hereto
(or telephonic notice confirmed in writing in the form of Exhibit D hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) by 11:00 a.m.
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Base Rate Loans and three (3) Business Days prior to the proposed
Drawdown Date with respect to LIBOR Rate Loans. Each such notice shall specify
with respect to the requested Revolving Credit Loan the proposed principal
amount of such Revolving Credit Loan, the Type of Revolving Credit Loan, the
initial Interest Period (if applicable) for such Revolving Credit Loan and the
Drawdown Date. Promptly upon receipt of any such notice, the Agent shall notify
each of the Lenders thereof. Each such Loan Request shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept the Revolving
Credit Loan requested from the Lenders on the proposed Drawdown Date. Nothing
herein shall prevent the Borrower from seeking recourse against any Lender that
fails to advance its proportionate share of a requested Revolving Credit Loan as
required by this Agreement. Each Loan Request shall be (a) for a Base Rate Loan
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof; or (b) for a LIBOR Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $250,000.00 in
excess thereof; provided, however, that there shall be no more than six
(6) LIBOR Rate Loans outstanding at any one time.

§2.8 Funds for Loans.

(a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Revolving Credit Loans, each of the Lenders, will make available to the
Agent, at the Agent’s Head Office, in immediately available funds, the amount of
such Lender’s Commitment Percentage of the amount of the requested Loans which
may be disbursed pursuant to §2.1. Upon receipt from each such Lender of such
amount, and upon receipt of the documents required by §§10 and 11 and the
satisfaction or waiver in writing of the other conditions set forth therein, to
the extent applicable, and each by not later than 1:00 P.M. (Cleveland time) on
the proposed Drawdown Date the Agent will make available to the Borrower the
aggregate amount of such Revolving Credit Loans made available to the Agent by
the Lenders, as applicable, by crediting

 

41



--------------------------------------------------------------------------------

such amount to the account of the Borrower maintained at the Agent’s Head Office
not later than 4:00 p.m. (Cleveland time) on such Drawdown Date. The failure or
refusal of any Lender to make available to the Agent at the aforesaid time and
place on any Drawdown Date the amount of its Commitment Percentage of the
requested Loans shall not relieve any other Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
Commitment Percentage of any requested Loans, including any additional Revolving
Credit Loans that may be requested subject to the terms and conditions hereof to
provide funds to replace those not advanced by the Lender so failing or
refusing.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to the Agent
such Lender’s Commitment Percentage of a proposed Loan, the Agent may in its
discretion assume that such Lender has made such Loan available to the Agent in
accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).

§2.9 Use of Proceeds. The Borrower will use the proceeds of the Loans solely for
(a) on the Closing Date (i) payment of closing costs and repayment of
Indebtedness secured by the Borrowing Base Properties in connection with this
Agreement, and (b) thereafter, for (i) repayment of Indebtedness, (ii) property
acquisitions and capital expenditures, and (iii) general corporate and working
capital purposes.

§2.10 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrower may request upon the delivery of a written
request in the form of Exhibit E hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed the Letter of Credit Commitment,
(iii) in no event shall the sum of the outstanding principal amount of the
Revolving Credit Loans, Swing Loans and Letter of Credit Liabilities (after
giving effect to any requested Letters of Credit) exceed the Borrowing Base
Availability or the Total Commitment, (iv) the conditions set forth in §§10 and
11 shall have been satisfied or waived in writing, and (v) in no event shall any
amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under such Letter of Credit. Notwithstanding anything to the
contrary contained in this §2.10, the Issuing Lender shall not be obligated to
issue, amend, extend, renew or increase any Letter of Credit at a time when any
other Lender is a Defaulting Lender, unless the Issuing Lender is satisfied that
the participation therein will otherwise be fully

 

42



--------------------------------------------------------------------------------

allocated to the Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall have no participation therein, except
to the extent the Issuing Lender has entered into arrangements with the Borrower
or such Defaulting Lender which are satisfactory to the Issuing Lender in its
good faith determination to eliminate the Issuing Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral. The Issuing Lender may assume that the conditions in §§10 and 11
have been satisfied unless it receives written notice from a Lender that such
conditions have not been satisfied. Each Letter of Credit Request shall be
executed by an Authorized Officer of the Borrower. The Issuing Lender shall be
entitled to conclusively rely on such Person’s authority to request a Letter of
Credit on behalf of the Borrower. The Issuing Lender shall have no duty to
verify the authenticity of any signature appearing on a Letter of Credit
Request. The Borrower assumes all risks with respect to the use of the Letters
of Credit. Unless the Issuing Lender and the Required Lenders otherwise consent,
the term of any Letter of Credit shall not exceed a period of time commencing on
the issuance of the Letter of Credit and ending one year after the date of
issuance thereof (or such longer period as Issuing Lender may approve);
provided, however, that a Letter of Credit may contain a provision providing for
the automatic extension of the expiration date in the absence of a notice of
non-renewal from the Issuing Lender but in no event shall any such provision
permit the extension of the expiration date of such Letter of Credit beyond the
Maturity Date. The amount available to be drawn under any Letter of Credit shall
reduce on a dollar-for-dollar basis the amount available to be drawn under the
Total Commitment as a Revolving Credit Loan.

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. The Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit F attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d) Upon the issuance of a Letter of Credit, each Lender shall be deemed to have
purchased a participation therein from the Issuing Lender in an amount equal to
its respective Commitment Percentage of the amount of such Letter of Credit. No
Lender’s obligation to participate in a Letter of Credit shall be affected by
any other Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) per annum of
the face amount of such Letter of Credit (which fee shall not be less than
$1,500 in any event) and an administrative charge of $250, and (ii) for the
accounts of the Lenders (including the Issuing Lender) in accordance with their
respective percentage shares of participation in such Letter of Credit, a Letter
of Credit fee

 

43



--------------------------------------------------------------------------------

calculated at the rate per annum equal to the Applicable Margin then applicable
to LIBOR Rate Loans on the face amount of such Letter of Credit. Such fees
described in (i) and (ii) above shall be payable in quarterly installments in
arrears with respect to each Letter of Credit on the first day of each calendar
quarter following the date of issuance and continuing on each quarter or portion
thereof thereafter, as applicable, or on any earlier date on which the
Commitments shall terminate and on the expiration or return of any Letter of
Credit. In addition, the Borrower shall pay to the Issuing Lender for its own
account within five (5) days of demand of the Issuing Lender the standard
issuance, documentation and service charges for Letters of Credit issued from
time to time by the Issuing Lender.

(f) In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Base Rate Loan under this Agreement
(the Borrower being deemed to have requested a Base Rate Loan on such date in an
amount equal to the amount of such drawing and such amount drawn shall be
treated as an outstanding Base Rate Loan under this Agreement) and the Agent
shall promptly notify each Lender by telecopy, email, telephone (confirmed in
writing) or other similar means of transmission, and each Lender shall promptly
and unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Lender’s Commitment Percentage of such Letter of Credit (to
the extent of the amount drawn). If and to the extent any Lender shall not make
such amount available on the Business Day on which such draw is funded, such
Lender agrees to pay such amount to the Agent forthwith on demand, together with
interest thereon, for each day from the date on which such draw was funded until
the date on which such amount is paid to the Agent, at the Federal Funds
Effective Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Federal Funds Effective Rate plus one percent
(1%) for each day thereafter. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Lender was required to fund pursuant to
this §2.10(f) until such amount has been funded (as a result of such assignment
or otherwise). In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position for such
amounts as provided in §12.5. The failure of any Lender to make funds available
to the Agent in such amount shall not relieve any other Lender of its obligation
hereunder to make funds available to the Agent pursuant to this §2.10(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Lender, for
any reason a drawing under a Letter of Credit cannot be refinanced as a
Revolving Credit Loan, each Lender will, on the date such Revolving Credit Loan
pursuant to §2.10(f) was to have been made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its Commitment Percentage
of the amount of such Letter of Credit. Each Lender will immediately transfer to
the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Lender a Letter of Credit participation certificate dated the date of receipt of
such funds and in such amount.

 

44



--------------------------------------------------------------------------------

(h) Whenever at any time after the Issuing Lender has received from any Lender
any such Lender’s payment of funds under a Letter of Credit and thereafter the
Issuing Lender receives any payment on account thereof, then the Issuing Lender
will distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participation interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j) The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Agent, the Issuing
Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telecopy, email or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to the Agent, the Issuing Lender or the Lenders hereunder. In
furtherance and extension and not in limitation or derogation of any of the
foregoing, any act taken or omitted to be taken by the Agent, the Issuing Lender
or the other Lenders in good faith will be binding on the Borrower and will not
put the Agent, the Issuing Lender or the other Lenders under any resulting
liability to the Borrower; provided nothing contained herein shall relieve the
Issuing Lender for liability to the Borrower arising as a result of the gross
negligence or willful misconduct of the Issuing Lender as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.

§2.11 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option at any time and from time to time prior to the Maturity Date to
request an increase in the Total Commitment to not more than $300,000,000.00 by
giving written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $10,000,000.00 and increments
of $5,000,000.00 in excess thereof. Upon receipt of any Increase Notice, the
Agent shall consult with KCM and shall notify the Borrower of the amount of the
facility fees to be paid to any Lenders

 

45



--------------------------------------------------------------------------------

who provide an additional Commitment in connection with such increase in
addition to the fees to be paid pursuant to the Agreement Regarding Fees. If the
Borrower agrees to pay the facility fees so determined, the Agent shall send a
notice to all Lenders (the “Additional Commitment Request Notice”) informing
them of the Borrower’s request to increase the Total Commitment and of the
facility fees to be paid with respect thereto. Each Lender who desires to
provide an additional Commitment upon such terms shall provide Agent with a
written commitment letter specifying the amount of the additional Commitment
which it is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice. If the requested increase is
oversubscribed then the Agent and KCM shall allocate the Commitment Increase
among the Lenders who provide such commitment letters on such basis as the Agent
and KCM, shall determine in their sole discretion. If the additional Commitments
so provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, KCM, or the Borrower may,
but shall not be obligated to, invite one or more banks or lending institutions
(which banks or lending institutions shall be acceptable to Agent, KCM, and the
Borrower) to become a Lender and provide an additional Commitment. The Agent
shall provide all Lenders with a notice setting forth the amount, if any, of the
additional Commitment to be provided by each Lender and the revised Commitment
Percentages which shall be applicable after the effective date of the Commitment
Increase specified therein (the “Commitment Increase Date”). In no event shall
any Lender be obligated to provide an additional Commitment.

(b) On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans shall be reallocated among the Lenders such that after
the applicable Commitment Increase Date the outstanding principal amount of
Revolving Credit Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans. The
participation interests of the Lenders in Swing Loans shall be similarly
adjusted. On any Commitment Increase Date, those Lenders whose Commitment
Percentage is increasing shall advance the funds to the Agent and the funds so
advanced shall be distributed among the Lenders whose Commitment Percentage is
decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans. The funds so advanced shall be Base Rate
Loans until converted to LIBOR Rate Loans which are allocated among all Lenders
based on their Commitment Percentages.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.11, (i) the Agent may unilaterally revise Schedule 1.1 to reflect the
name and address, Commitment and Commitment Percentage of each Lender following
such increase and the Borrower shall execute and deliver to the Agent new
Revolving Credit Notes for each Lender whose Commitment has changed so that the
principal amount of such Lender’s Revolving Credit Note shall equal its
Commitment, (ii) the Swing Loan Commitment shall automatically increase to the
lesser of (A) an amount equal to ten percent (10%) of the new Total Commitment
up to a maximum of $30,000,000.00 and (B) the Commitment of the Swing Loan
Lender, and the Borrower shall execute and deliver to the Agent a new Swing Loan
Note for the Swing Loan Lender so that the principal amount of the Swing Loan
Note shall equal the Swing Loan Commitment, and (iii) the Letter of Credit
Sublimit shall automatically increase to the lesser of (A) an amount equal to
ten percent (10%) of the new Total Commitment up to a maximum of $30,000,000.00
and (B) the Commitment of the Issuing Lender. The Agent shall deliver such
replacement Revolving Credit Note and Swing Loan Note to the respective Lenders
in exchange

 

46



--------------------------------------------------------------------------------

for the Revolving Credit Notes and Swing Loan Note replaced thereby which shall
be surrendered by such Lenders. Such new Revolving Credit Notes and Swing Loan
Note shall provide that they are replacements for the surrendered Revolving
Credit Notes and Swing Loan Note and that they do not constitute a novation,
shall be dated as of the Commitment Increase Date and shall otherwise be in
substantially the form of the replaced Revolving Credit Notes and Swing Loan
Note, as applicable. In connection with the issuance of any new Revolving Credit
Notes or Swing Loan Note pursuant to this §2.11(c), the Borrower shall deliver
an opinion of counsel, addressed to the Lenders and the Agent, relating to the
due authorization, execution and delivery of such new Revolving Credit Notes and
Swing Loan Note, and the enforceability thereof, in form and substance
substantially similar to the opinion delivered in connection with the initial
closing under this Agreement. The surrendered Revolving Credit Notes and Swing
Loan Note shall be canceled and returned to the Borrower.

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i) Payment of Activation Fee. The Borrower shall pay (A) to the Agent and KCM
those fees described in and contemplated by the Agreement Regarding Fees with
respect to the applicable Commitment Increase, and (B) to KCM such facility fees
as the Lenders who are providing an additional Commitment may require to
increase the aggregate Commitment, which fees shall, when paid, be fully earned
and non-refundable under any circumstances. KCM shall pay to the Lenders
acquiring the increased Commitment certain fees pursuant to their separate
agreement; and

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrower in the Loan Documents or otherwise made by or on behalf of the Borrower
and the Guarantors in connection therewith or after the date thereof shall have
been true and correct in all material respects when made and shall also be true
and correct in all material respects on the date of such Increase Notice and on
the date the Total Commitment is increased, both immediately before and after
the Total Commitment is increased, except to the extent of changes resulting
from transactions permitted by the Loan Documents (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date); and

(iv) Additional Documents and Expenses. The Borrower shall execute and deliver
to Agent and the Lenders such additional documents (including, without
limitation, amendments to the Security Documents), instruments, certifications
and opinions as the Agent may reasonably require in its sole and absolute
discretion (including, without limitation, in the case of the Borrower, a
Compliance Certificate and Borrowing Base Certificate, demonstrating compliance
with all covenants, representations and warranties set forth in the Loan
Documents after giving effect to the increase) and the Borrower shall pay the
cost of any updated UCC searches, all recording costs and fees, all title
insurance premiums, and any and all intangible taxes or other documentary or
mortgage taxes, assessments or charges or any similar fees, taxes or expenses
which are required to be paid in connection with such increase;

 

47



--------------------------------------------------------------------------------

(v) Beneficial Ownership Certification. If requested by the Agent or any Lender,
Borrower shall have delivered, at least two (2) Business Days prior to the
Commitment Increase Date, to the Agent (and any such Lender) a completed and
executed Beneficial Ownership Certification; and

(vi) Other. The Borrower shall satisfy such other conditions to such increase as
Agent may require in its reasonable discretion.

§2.12 Extension of Maturity Date.

The Borrower shall have the one-time right and option to extend the Maturity
Date to December 13, 2022 (such period, the “Extension Period”) upon
satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of the Maturity Date:

(a) Extension Request. The Borrower shall deliver a revocable written notice of
such request (the “Extension Request”) to the Agent not earlier than the date
which is one hundred twenty (120) days and not later than the date which is
sixty (60) days prior to the Maturity Date (as determined without regard to such
extension); provided Borrower shall be responsible for any out-of-pocket costs
and expenses of Agent incurred in connection with the Extension Request.

(b) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to fifteen (15) basis points on the Total
Commitment in effect on the Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

(c) No Default. On the date the Extension Request is given and on the Maturity
Date (as determined without regard to such extension) there shall exist no
Default or Event of Default.

(d) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Maturity Date (as determined without
regard to such extension), except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

(e) Pro Forma Covenant Compliance. Borrower shall have delivered to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with the Borrowing Base Availability and the covenants set forth in
§9 immediately after giving effect to the extension.

 

48



--------------------------------------------------------------------------------

(f) Appraisals. Agent shall have obtained at Borrower’s expense new Appraisals
or an update to the existing Appraisals of the Borrowing Base Properties and
determined the current Appraised Value of the Borrowing Base Properties.

(g) Beneficial Ownership Certification. If requested by the Agent or any Lender,
Borrower shall have delivered, at least two (2) Business Days prior to the
Maturity Date (as determined without regard to such extension), to the Agent
(and any such Lender) a completed and executed Beneficial Ownership
Certification.

(h) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents (including, without limitation, amendments to
the Security Documents) as the Agent may reasonably require to evidence such
extension and maintain the effectiveness of the Loan Documents and the priority
and enforceability thereof, and the Borrower shall pay the cost of any legal
fees, title endorsement or update thereto or any update of UCC searches,
recordings costs and fees, and any and all intangible taxes or other documentary
or mortgage taxes, assessments or charges or any similar fees, taxes or expenses
which are required to be paid in connection with such extension.

§2.13 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or Applicable Law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders, all of the Lenders or
affected Lenders, shall, except as specifically provided in §27, be suspended
during the pendency of such failure or refusal. If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Effective
Rate plus one percent (1%), (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).

 

49



--------------------------------------------------------------------------------

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth Business Day, the Lenders have not elected to purchase all of
the Commitments of such Defaulting Lender, then the Borrower (so long as no
Default or Event of Default exists) or the Required Lenders may, by giving
written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments to an
eligible assignee subject to and in accordance with the provisions of §18.1 for
the purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions specified in §18.1 have been satisfied, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement. The purchase price for the Commitments of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Loans outstanding and owed by the Borrower to the Defaulting Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees. Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
§2.13(d).

(c) During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant to §2.5(e)
shall be reallocated among the Lenders that are Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (computed without giving
effect to the Commitment of such Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists, (ii) the
conditions set forth in §§10 and 11 are satisfied or waived in writing at the
time of such reallocation (and, unless the Borrower shall have notified the
Agent at such time, the Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at the time), (iii) the
representations and warranties in the Loan Documents shall be true and correct
in all material respects on and as of the date of such reallocation with the
same effect as though made on and as of such date, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date), and (iv) the aggregate obligation of each Lender that is a
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Loans shall not exceed the positive difference, if any, of
(a) the Commitment of that Non-Defaulting Lender minus (b) the sum of (1) the
aggregate outstanding principal amount of the Revolving Credit Loans of that
Lender plus (2) such Lender’s pro rata portion in accordance with its Commitment
Percentage of outstanding Letter of Credit Liabilities and Swing Loans. Subject
to §34, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

50



--------------------------------------------------------------------------------

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Credit Loans or funded participations in Letters of
Credit or Swing Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (ii) such Revolving Credit Loans or funded
participations in Letters of Credit or Swing Loans were made at a time when the
conditions set forth in §§10 and 11, to the extent required by this Agreement,
were satisfied or waived, such payment shall be applied solely to pay the
Revolving Credit Loans of, and funded participations in Letters of Credit or
Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis until such
time as all Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Loans are held by the Lenders pro rata in accordance
with their Commitment Percentages without regard to §2.13(c), prior to being
applied to the payment of any Revolving Credit Loans of, or funded
participations in Letters of Credit or Swing Loans owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this §2.13(d) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto, and to the extent allocated to the repayment of principal of
the Loan, shall not be considered outstanding principal under this Agreement.

(e) Within five (5) Business Days of demand by the Issuing Lender or the Swing
Loan Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and the Swing Loan Lender (after giving

 

51



--------------------------------------------------------------------------------

effect to §§2.5(a), 2.10(a) and 2.13(c)) on terms satisfactory to the Issuing
Lender and/or the Swing Loan Lender in its good faith determination (and such
cash collateral shall be in Dollars). Any such cash collateral shall be
deposited in the Collateral Account as collateral (solely for the benefit of the
Issuing Lender and/or the Swing Loan Lender) for the payment and performance of
each Defaulting Lender’s pro rata portion in accordance with their respective
Commitment Percentages of outstanding Letter of Credit Liabilities and Swing
Loans. Moneys in the Collateral Account deposited pursuant to this §2.13(e)
shall be applied by the Agent to reimburse the Issuing Lender and/or the Swing
Loan Lender immediately for each Defaulting Lender’s pro rata portion in
accordance with their respective Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.

(f) (i) Each Lender that is a Defaulting Lender shall not earn and shall not be
entitled to receive any Unused Fee pursuant to §2.3 for any period during which
that Lender is a Defaulting Lender.

(ii) Each Lender that is a Defaulting Lender shall not earn and shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Lender is a Defaulting Lender.

(iii) With respect to any Unused Fee or Letter of Credit fees not required to be
paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that is a Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swing Loans
that has been reallocated to such Non-Defaulting Lender pursuant to §2.13(c),
(y) pay to the Issuing Lender and the Swing Loan Lender the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swing Loan Lender’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay any remaining amount of any such fee.

(g) If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitments (without giving
effect to §2.13(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

52



--------------------------------------------------------------------------------

§3.

REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Revolving Credit Loans, Swing Loans and other Letter of Credit Liabilities
Outstanding on such date, together with any and all accrued and unpaid interest
thereon.

§3.2 Mandatory Prepayments.

(a) If at any time the sum of the aggregate outstanding principal amount of the
Revolving Credit Loans, the Swing Loans and the Letter of Credit Liabilities
exceeds the lesser of (i) the Total Commitment or (ii) the Borrowing Base
Availability, then the Borrower shall, within five (5) Business Days of such
occurrence, pay the amount of such excess to the Agent for the respective
accounts of the Lenders for application to the Revolving Credit Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.7,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.

(b) In the event there shall have occurred a casualty or Taking with respect to
any Borrowing Base Property, the Borrower shall prepay the Loans concurrently
with the date of receipt by Borrower, such Subsidiary Guarantor or the Agent of
any Insurance Proceeds or Condemnation Proceeds in respect of such casualty or
Taking to the extent required by §7.7.

§3.3 Optional Prepayments.

(a) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, in whole or in
part, at any time without penalty or premium; provided, that if any prepayment
of the outstanding amount of any LIBOR Rate Loans pursuant to this §3.3 is made
on a date that is not the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§4.7.

(b) The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time)
at least three (3) Business Days prior written notice of any prepayment of any
LIBOR Rate Loans, or at least one (1) Business Day prior written notice of any
prepayment of a Base Rate Loan, pursuant to this §3.3, in each case specifying
the proposed date of prepayment of the Loans and the principal amount to be
prepaid (provided that any such notice may be revoked or modified upon one
(1) Business Day’s prior notice to the Agent). Notwithstanding the foregoing, no
prior notice shall be required for the prepayment of any Swing Loan.

§3.4 Partial Prepayments. Each prepayment of the Loans under §3.3 shall be in a
minimum amount of $500,000.00 or an integral multiple of $100,000.00 in excess
thereof, and shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment under §§3.2 and
3.3 shall be applied first to the principal of any Outstanding Swing Loans,
then, in the absence of instruction by the Borrower and then to the principal of
Revolving Credit Loans (and with respect to each category of Loans, first to the
principal of Base Rate Loans, and then to the principal of LIBOR Rate Loans).

 

53



--------------------------------------------------------------------------------

§3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§§3.2 and 3.3 prior to the Maturity Date may be reborrowed as provided in §2.

 

§4.

CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Revolving Credit Loans to a Revolving Credit Loan of another Type and such
Revolving Credit Loans shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of such election, and
such conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000.00 or an integral
multiple of $250,000.00 in excess thereof and, after giving effect to the making
of such Loan, there shall be no more than six (6) LIBOR Rate Loans outstanding
at any one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing. All or any part
of the outstanding Revolving Credit Loans of any Type may be converted as
provided herein, provided that no partial conversion shall result in a Base Rate
Loan in a principal amount of less than $1,000,000.00 or an integral multiple of
$250,000.00 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $250,000.00. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office, as the case may be. Each Conversion/Continuation
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by the Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
converted at the end of the applicable Interest Period to a Base Rate Loan.

§4.2 Fees. The Borrower agrees to pay to KeyBank, the Agent and KCM for their
own account certain fees for services rendered or to be rendered in connection
with the Loans as provided pursuant to the fee letter among the Borrower,
KeyBank and KCM (the “Agreement Regarding Fees”). All such fees shall be fully
earned when paid and nonrefundable under any circumstances.

 

54



--------------------------------------------------------------------------------

§4.3 Funds for Payments.

(a) All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. The Agent is hereby authorized
to charge the accounts of the Borrower with KeyBank set forth on Schedule 4.3
and required under the Cash Collateral Agreement, on the dates when the amount
thereof shall become due and payable, with the amounts of the principal of and
interest on the Loans and all fees, charges, expenses and other amounts owing to
the Agent and/or the Lenders (including the Swing Loan Lender) under the Loan
Documents. Subject to the foregoing, all payments made to the Agent on behalf of
the Lenders, and actually received by the Agent, shall be deemed received by the
Lenders on the date actually received by the Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or applicable
Guarantor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this §4.3) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within thirty (30) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e) Each Lender shall severally indemnify the Agent, within thirty (30) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do

 

55



--------------------------------------------------------------------------------

so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of §18.4 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this §4.3(e).

(f) As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

56



--------------------------------------------------------------------------------

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional

 

57



--------------------------------------------------------------------------------

documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.3 (including by the payment of additional amounts pursuant
to this §4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.3 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

(i) Each party’s obligations under this §4.3 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

(j) The obligations of the Borrower to the Lenders under this Agreement with
respect to Letters of Credit (and of the Lenders to make payments to the Issuing
Lender with respect to Letters of Credit and to the Swing Loan Lender with
respect to Swing Loans) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances: (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (iii) the existence of any claim, set-off, defense or any right which
the Borrower or any of its Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the

 

58



--------------------------------------------------------------------------------

defense of payment to the Lenders in accordance with the terms of this
Agreement) or any other person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, or any unrelated transaction; (iv) any
draft, demand, certificate, statement or any other documents presented under any
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever; (v) any breach of any agreement between the Borrower or any of its
Subsidiaries or Affiliates and any beneficiary or transferee of any Letter of
Credit; (vi) any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vii) payment by the Issuing Lender under
any Letter of Credit against presentation of a sight draft, demand, certificate
or other document which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct on the part of the Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods;
(viii) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by the Issuing Lender to conform to the terms of a Letter of Credit
(if, in the Issuing Lender’s good faith judgment, such payment is determined to
be appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

(k) For purposes of this §4.3, the term “Lender” includes any Issuing Lender and
the term “Applicable Law” includes FATCA.

§4.4 Computations. All computations of interest on the Base Rate Loans to the
extent applicable shall be based on a three hundred sixty-five (365) or three
hundred sixty-six (366)-day year, as applicable, and paid for the actual number
of days elapsed. All other computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

§4.5 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 

59



--------------------------------------------------------------------------------

§4.6 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by the Borrower hereunder.

§4.7 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which the Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (a) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(b) LIBOR is used merely as a reference in determining such rate; and (c) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.8 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future Applicable Law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time (or from time to time)
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

(a) subject any Lender or the Agent to any Tax with respect to this Agreement,
the other Loan Documents, such Lender’s Commitment, a Letter of Credit or the
Loans (other than for Indemnified Taxes, Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, and Connection Income Taxes), or

 

60



--------------------------------------------------------------------------------

(b) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein, or

(c) impose or increase or render applicable any special deposit, compulsory
loan, insurance charge, reserve, assessment, liquidity, capital adequacy or
other similar requirements (whether or not having the force of law and which are
not already reflected in any amounts payable by the Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i) to increase the cost to any Lender of making, continuing, converting to,
funding, issuing, renewing, extending or maintaining any of the Loans, the
Letters of Credit or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.9 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any Applicable Law regarding liquidity or
capital requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding liquidity or capital adequacy (whether or not having the force of
law), has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization

 

61



--------------------------------------------------------------------------------

of such entity’s capital) by any amount deemed by such Lender to be material,
then such Lender may notify the Borrower thereof. The Borrower agrees to pay to
such Lender the amount of such reduction in the return on capital as and when
such reduction is determined, upon presentation by such Lender of a statement of
the amount setting forth the Lender’s calculation thereof. In determining such
amount, such Lender may use any reasonable averaging and attribution methods
generally applied by such Lender. For purposes of §4.8 and this §4.9, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

§4.10 Breakage Costs. The Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
the Agent, or such earlier date as may be required by this Agreement.

§4.11 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to the sum of the Base
Rate plus the Applicable Margin plus four percent (4.0%) (the “Default Rate”),
until such amount shall be paid in full (after as well as before judgment) and
the fee payable with respect to Letters of Credit shall be increased to a rate
equal to four percent (4.0%) above the Letter of Credit fee that would otherwise
be applicable to such time, if any of such amounts shall exceed the maximum rate
permitted by law, then at the maximum rate permitted by law. In addition, the
Borrower shall pay a late charge equal to four percent (4%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by the Borrower
within ten (10) days of the date when due (or, in the case of amounts due at the
Maturity Date, within fifteen (15) Business Days of such date).

§4.12 Certificate. A certificate setting forth any amounts payable pursuant to
§4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error, and shall be promptly
provided to the Agent and the Borrower upon their written request.

§4.13 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever

 

62



--------------------------------------------------------------------------------

receive anything of value deemed interest by Applicable Law in excess of the
maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations, such excess shall be refunded to the Borrower. All
interest paid or agreed to be paid to the Lenders shall, to the extent permitted
by Applicable Law, be amortized, prorated, allocated and spread throughout the
full period until payment in full of the principal of the Obligations (including
the period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by Applicable
Law. This §4.13 shall control all agreements between or among the Borrower, the
Guarantors, the Lenders and the Agent.

§4.14 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.8 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.3 as a result of the imposition of U.S. withholding
taxes on amounts paid to such Lender under this Agreement, §4.8 or §4.9, then,
upon request of the Borrower, such Lender, as applicable, shall use reasonable
efforts in a manner consistent with such institution’s practice in connection
with loans like the Loan of such Lender to eliminate, mitigate or reduce amounts
that would otherwise be payable by the Borrower under the foregoing provisions,
provided that such action would not be otherwise prejudicial to such Lender,
including, without limitation, by designating another of such Lender’s offices,
branches or affiliates; the Borrower agreeing to pay all reasonably incurred
costs and expenses incurred by such Lender in connection with any such action.
Notwithstanding anything to the contrary contained herein, if no Default or
Event of Default shall have occurred and be continuing, and if any Lender has
given notice of the existence of the circumstances set forth in §4.8 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.3 as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement, §4.8 or §4.9 and following the request of the Borrower has been
unable to take the steps described above to mitigate such amounts (each, an
“Affected Lender”), then, within thirty (30) days after such notice or request
for payment or compensation, the Borrower shall have the one-time right as to
such Affected Lender, to be exercised by delivery of written notice delivered to
the Agent and the Affected Lender within thirty (30) days of receipt of such
notice, to elect to cause the Affected Lender to transfer its Commitment,
provided that the Borrower shall pay to the Agent the assignment fee (if any)
specified in §18.2, such assignment will result in a reduction in such
compensation or payments thereafter, and such assignment does not conflict with
Applicable Law. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Affected Lender (or if any of such Lenders does not elect to
purchase its pro rata share, then to such remaining Lenders in such proportion
as approved by the Agent). In the event that the Lenders do not elect to acquire
all of the Affected Lender’s Commitment, then the Agent shall endeavor to obtain
a new Lender to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. The purchase price for the Affected Lender’s Commitment shall equal
any and all amounts outstanding and owed by the Borrower to the Affected Lender
including principal, prepayment premium or fee, and all accrued and unpaid
interest or fees.

 

63



--------------------------------------------------------------------------------

§4.15 Successor LIBOR Rate Index.

(a) If the Agent determines in good faith (which determination shall be final
and conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in §4.5 have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in §4.5 have not arisen but the applicable supervisor or
administrator (if any) of LIBOR or a Governmental Authority having jurisdiction
over the Agent has made a public statement identifying the specific date after
which LIBOR shall no longer be used for determining interest rates for loans
(either such date, a “LIBOR Termination Date”), or (b) a rate other than LIBOR
has become a widely recognized benchmark rate for newly originated loans in
Dollars in the U.S. market, then the Agent may (in consultation with the
Borrower) choose a replacement index for LIBOR and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in LIBOR based
interest rate in effect prior to its replacement.

(b) The Agent, the Borrower, and the Guarantors shall enter into an amendment to
this Agreement in form and substance satisfactory to Borrower and Agent to
reflect the replacement index, the adjusted margins and such other related
amendments as Agent may determine to be appropriate, for the implementation and
administration of the replacement index-based rate. Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, §27), such amendment shall become effective without any further
action or consent of any other party to this Agreement at 5:00 p.m. (Cleveland,
Ohio time) on the tenth (10th) Business Day after the date a draft of the
amendment is provided to the Lenders, unless the Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment.

(c) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR based rate to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (x) the effects of the transition from LIBOR
to the replacement index and (y) yield or risk-based differences between LIBOR
and the replacement index.

(d) Until an amendment reflecting a new replacement index in accordance with
this §4.15 is effective, each advance, conversion and renewal of a LIBOR Rate
Loan will continue to bear interest with reference to LIBOR; provided however,
that if the Agent determines (which determination shall be final and conclusive,
absent manifest error) that a LIBOR Termination Date has occurred, then
following the LIBOR Termination Date, all LIBOR Rate Loans shall automatically
be converted to Base Rate Loans until such time as an amendment reflecting a
replacement index and related matters as described above is implemented.

(e) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

 

64



--------------------------------------------------------------------------------

§5.

COLLATERAL SECURITY; GUARANTORS.

§5.1 Collateral. The Obligations shall be secured by a perfected first priority
lien and security interest (subject to Liens permitted with respect thereto by
§8.2) to be held by the Agent for the benefit of the Lenders on the Collateral,
pursuant to the terms of the Security Documents.

§5.2 Appraisal.

(a) The Agent may obtain new Appraisals or an update to existing Appraisals with
respect to the Borrowing Base Properties, or any of them, as the Agent or the
Required Lenders shall determine (i) at any time as requested by Agent or the
Required Lenders, (ii) at any time that the regulatory requirements of any
Lender generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall require more frequent
Appraisals, (iii) at any time following an Event of Default, (iv) in connection
with the Borrower’s exercise of the option to extend the Maturity Date as
provided in §2.12, or (v) at any time that Agent or the Required Lenders
determine that a more updated Appraisal is required by Applicable Law. The
expense of such Appraisals and/or updates performed pursuant to this
§5.2(a) shall be borne by the Borrower and payable to the Agent within ten
(10) days of demand; provided the Borrower shall not be obligated to pay for an
Appraisal of a Borrowing Base Property obtained pursuant to this §5.2(a) more
often than once in any period of eighteen (18) months unless an event described
in clause (iii) or (iv) above has occurred.

(b) The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement. The Borrower further agrees that
the Lenders and the Agent do not make any representations or warranties with
respect to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.

§5.3 Additional Collateral.

Provided no Event of Default exists, the Borrower shall have the right, subject
to consent of the Agent and the Required Lenders (which consent may be withheld
in its sole and absolute discretion) and the satisfaction by the Borrower of the
conditions set forth in this §5.3, to add Potential Collateral to the Collateral
and the calculation of Borrowing Base Availability. Notwithstanding the
foregoing, the provisions of this §5.3 shall in no way limit Borrower’s right to
cure a Default or Event of Default with the collateral substitution of
Additional Collateral as provided in §12.2. In the event the Borrower desires to
add additional Potential Collateral to the Borrowing Base Availability as
aforesaid, the Borrower shall provide written notice to the Agent of such
request. The Required Lenders shall have ten (10) Business Days following
receipt of all items required under this Agreement to add Real Estate as a
Borrowing Base Property to grant or deny approval for such proposed Potential
Collateral. If a Lender shall fail to respond within such ten (10) Business Day
period, such Lender shall be deemed to have approved such proposed Potential
Collateral. Agent shall notify Borrower if and when the Required Lenders have
granted such approval. Notwithstanding the foregoing, Potential Collateral shall
not be included in the calculation of the Borrowing Base Availability unless and
until the following conditions precedent shall have been satisfied as determined
by Agent (or as required by this Agreement, the Required Lenders):

 

65



--------------------------------------------------------------------------------

(a) such Potential Collateral shall be Eligible Real Estate and shall not cause
a Default under §7.20;

(b) such Real Estate shall be owned in fee simple by a Wholly-Owned Subsidiary
of the Borrower and, if leased, is leased by such Subsidiary pursuant to an
Operating Lease to a TRS Lessee, and said Wholly-Owned Subsidiary, TRS Lessee,
as applicable, and any other Persons required by §5.4 shall have executed a
Joinder Agreement and satisfied the conditions of §5.4;

(c) prior to or contemporaneously with such addition, the Borrower shall have
submitted to the Agent a Compliance Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or §7.4 and a Borrowing Base Certificate, both prepared on
a pro forma basis and adjusted to give effect to such addition (except that with
respect to any newly acquired Real Estate that is Potential Collateral, the Net
Operating Income shall be determined for the period prior to such acquisition
for purposes of calculation of the Borrowing Base Availability), and shall
certify that after giving effect to such addition, no Default or Event of
Default shall exist;

(d) the Borrower, its Wholly-Owned Subsidiary, TRS Lessee, as applicable, and
any other Wholly-Owned Subsidiary of Borrower owning an interest (or Equity
Interest) therein, as applicable, which is the owner and/or lessee (under an
Operating Lease) of the Real Estate and, as applicable, the owner directly or
indirectly of an Equity Interest in such Persons, as applicable, shall have
executed and delivered to the Agent all Borrowing Base Qualification Documents,
all of which instruments, documents or agreements shall be in form and substance
reasonably satisfactory to the Agent;

(e) after giving effect to the inclusion of such Eligible Real Estate, each of
the representations and warranties made by or on behalf of the Borrower or the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connections with this Agreement shall be true in all material respects
both as of the date of which it was made and shall also be true as of the time
of the addition of such Borrowing Base Property with the same effect as if made
at and as of that time, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date),
and no Default of Event of Default shall have occurred and be continuing and the
Agent shall have received a certificate of the Borrower to such effect; and

(f) the Agent and the Required Lenders as required above shall have consented to
the inclusion of such Real Estate in the calculation of Borrowing Base
Availability, which consent may be granted in the Agent’s and the Required
Lenders’ sole and absolute discretion.

 

66



--------------------------------------------------------------------------------

§5.4 Additional Guarantors; Release of Guarantors.

(a) In the event that the Borrower shall request that certain Real Estate owned
by a Wholly-Owned Subsidiary of the Borrower be included as a Borrowing Base
Property as contemplated by §5.3 and such Real Estate is included as a Borrowing
Base Property in accordance with the terms hereof, the Borrower shall, as a
condition to such Real Estate being included as a Borrowing Base Property, cause
(i)each such Wholly-Owned Subsidiary of Borrower that owns such Real Estate and
any TRS Lessee that leases such Real Estate under an Operating Lease and
(ii) each other Wholly-Owned Subsidiary of Borrower or TRS Lessee that owns a
direct or indirect interest in any of such Subsidiaries, to execute and deliver
to the Agent a Joinder Agreement, and such Subsidiary shall become a Guarantor
hereunder and thereunder. In addition, in the event any Subsidiary of the
Borrower shall constitute a Material Subsidiary, the Borrower shall promptly
cause such Subsidiary to execute and deliver to Agent a Joinder Agreement, and
such Subsidiary shall become a Guarantor hereunder and thereunder. Each such
Subsidiary shall be specifically authorized, in accordance with its respective
organizational documents, to be a Guarantor hereunder and thereunder and to
execute the Contribution Agreement and such Security Documents as the Agent may
require. The Borrower shall further cause all representations, covenants and
agreements in the Loan Documents with respect to the Guarantors to be true and
correct with respect to each such Subsidiary. In connection with the delivery of
such Joinder Agreement, the Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.

(b) In the event that all Borrowing Base Properties owned or leased by a
Subsidiary Guarantor shall have been removed from the calculation of Borrowing
Base Availability and released as Collateral for the Obligations and Hedge
Obligations in accordance with the terms of this Agreement, then such Subsidiary
Guarantor shall be released by Agent from liability under this Agreement and the
other Loan Documents, provided that such Subsidiary Guarantor is not otherwise
required to be a Guarantor.

(c) The Borrower may request in writing that the Agent release, and upon receipt
of such request the Agent shall release (subject to the terms hereof), a
Subsidiary Guarantor that is a Guarantor solely by virtue of being a Material
Subsidiary pursuant to clause (ii) of the definition thereof from the Guaranty
so long as: (i) no Default or Event of Default shall then be in existence or
would occur as a result of such release; (ii) the Agent shall have received such
written request at least five (5) Business Days prior to the requested date of
release; (iii) such Subsidiary Guarantor is not the direct or indirect owner or
lessee of a Borrowing Base Property; and (iv) the Borrower shall deliver to
Agent evidence reasonably satisfactory to Agent that (A) the Borrower has
disposed of or simultaneously with such release will dispose of its entire
interest in such Guarantor or that all of the assets of such Guarantor will be
disposed of in compliance with the terms of this Agreement, and if such
transaction involves the disposition by such Guarantor of all of its assets, the
net cash proceeds, if any, from such disposition are being distributed to the
Borrower in connection with such disposition, or (B) such Guarantor will be the
borrower with respect to Secured Indebtedness that is not prohibited under this
Agreement, which Indebtedness will be secured by a Lien on the assets of such
Guarantor, or (C) the Borrower has contributed or simultaneously with such
release will contribute its entire direct or indirect interest in such Guarantor
to an Unconsolidated Affiliate or a Subsidiary which is not a Wholly-Owned
Subsidiary or that such Guarantor will be contributing all of its assets to an
Unconsolidated Affiliate or a Subsidiary which is not a Wholly-Owned Subsidiary
in compliance with the terms of this Agreement, or (D) such Guarantor is an
Excluded Subsidiary. Delivery by the Borrower to the Agent of any such request
for a release shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

67



--------------------------------------------------------------------------------

(d) The provisions of §5.4 shall not entitle Borrower to any release from the
Loan Documents.

§5.5 Partial Release of Collateral. Provided no Default or Event of Default
shall have occurred hereunder and be continuing (or would exist immediately
after giving effect to the transactions contemplated by this §5.5), the Agent
shall release a Borrowing Base Property and the personal property solely used on
or with respect to such Borrowing Base Property pledged under the Mortgage
applicable thereto from the Mortgage and Assignment of Leases and Rents and the
related Equity Interests in the owner or lessee of such Borrowing Base Property
pledged pursuant to the Assignment of Interests (provided that such Person does
not directly or indirectly own or lease another Borrowing Base Property) upon
the request of the Borrower in connection with a sale or other permanent
disposition or refinancing of such Borrowing Base Property or collateral
substitution to cure a Default as provided in §12.2, subject to and upon the
following terms and conditions:

(a) the Borrower shall deliver to the Agent written notice of its desire to
obtain such release no later than ten (10) days prior to the date on which such
release is to be effected;

(b) the Borrower shall submit to the Agent with such request a Compliance
Certificate and Borrowing Base Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or §7.4 adjusted in the best good faith estimate of the
Borrower to give effect to the proposed release and demonstrating that no
Default or Event of Default with respect to the covenants referred to therein
shall exist after giving effect to such release;

(c) all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;

(d) the Borrower shall pay all reasonable costs and expenses of the Agent in
connection with such release, including without limitation, reasonable
attorney’s fees; and

(e) the Borrower shall pay to the Agent for the account of the Lenders for the
release of such Borrowing Base Property, a payment which shall be applied to
reduce the outstanding principal balance of the Loans as provided in §3.4, in an
amount equal to the amount necessary to reduce the outstanding principal balance
of the Loans and Letter of Credit Liabilities so that no violation of the
covenant set forth in §9.1 shall occur; and

Notwithstanding the foregoing, in the event that any Borrowing Base Property is
to be released from a Mortgage, Agent may condition such release upon (x) the
increase of the coverages under the Title Policies for the remaining Borrowing
Base Properties subject to Mortgages to 100% of the Borrowing Base Availability
attributed to such remaining Borrowing Base Properties, and (y) the Borrower
paying to the Agent or the Person entitled thereto any mortgage, recording,
intangible, documentary stamp or other similar taxes and charges which the Agent
reasonably determines to be payable with respect to the remaining Borrowing Base
Properties subject to

 

68



--------------------------------------------------------------------------------

Mortgages as a result of such release to any state or any county or municipality
thereof in which any of the Borrowing Base Properties subject to a Mortgage is
located, and the Borrower delivering to the Agent such affidavits or other
information which the Agent reasonably determines to be necessary in connection
with such payment in order to insure that the Mortgages on the Borrowing Base
Properties located in such state secure the Borrower’s obligation with respect
to the Obligations.

§5.6 Release of Collateral. Upon the refinancing or repayment of the Obligations
in full and termination of the obligation to provide additional Loans or issue
Letters of Credit to Borrower, then the Agent shall release the Collateral from
the lien and security interest of the Security Documents and release the
Borrower and Guarantors (other than with respect to obligations that survive
termination of this Agreement), provided that Agent has not received a notice
from the Representative or the holder of the Hedge Obligations that any Hedge
Obligation is then due and payable to the holder thereof.

 

§6.

REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. Borrower is a Delaware corporation duly
organized pursuant to its articles of incorporation, and is validly existing and
in good standing under the laws of Delaware. Borrower conducts its business in a
manner which enables it to qualify as a real estate investment trust under, and
to be entitled to the benefits of, Section 856 of the Code, and has elected to
be treated as and is entitled to the benefits of a real estate investment trust
thereunder. The Borrower (i) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated, and (ii) is
in good standing and is duly authorized to do business in the jurisdiction of
its organization and where any of the Borrowing Base Properties owned or leased
by it are located and in each other jurisdiction where a failure to be so
qualified in such other jurisdiction could reasonably be expected to have a
Material Adverse Effect.

(b) Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own or lease its property and
conduct its business as now conducted and as presently contemplated and (iii) is
in good standing and is duly authorized to do business in each jurisdiction
where it is organized and where any of the Borrowing Base Properties owned or
leased by it are located and in each other jurisdiction where a failure to be so
qualified could reasonably be expected to have a Material Adverse Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or

 

69



--------------------------------------------------------------------------------

regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
operating agreement, articles of incorporation or other charter documents or
bylaws of, or any agreement or other instrument binding upon, such Person or any
of its properties, (v) do not and will not result in or require the imposition
of any lien or other encumbrance on any of the properties, assets or rights of
such Person other than the liens and encumbrances in favor of the Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not
require the approval or consent of any Person other than those already obtained
and delivered to the Agent.

(d) Enforceability. This Agreement and the other Loan Documents to which any of
the Borrower or any Guarantor is a party are valid and legally binding
obligations of such Person enforceable in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, and the filing of the Security Documents in the
appropriate records office with respect thereto, and filings after the date
hereof of disclosures with the SEC.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto, Borrower
and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the Borrower as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date) subject to no
rights of others (excluding individual residents that occupy a Healthcare
Facility), including any mortgages, leases pursuant to which Borrower or any of
its Subsidiaries or any of their respective Affiliates is the lessee,
conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens and otherwise with respect to any
Indebtedness being repaid with the proceeds of Loans on the date hereof.

§6.4 Financial Statements. The Borrower has furnished to the Agent: (a) the
consolidated balance sheet of Borrower and its Subsidiaries as of the Balance
Sheet Date and the related consolidated statement of income, retained earnings
and cash flow as of the Balance Sheet Date certified by the interim chief
financial officer of Borrower, (b) an unaudited statement of Net Operating
Income for the period ending September 30, 2018, reasonably satisfactory in form
to the Agent and certified by the interim chief financial officer of Borrower as
fairly presenting the Net Operating Income for such periods, and (c) certain
other financial information relating to the Borrower, the Guarantors, the
Borrowing Base Properties and the Collateral. The balance sheet and statements
referred to in clauses (a) and (b) above have been prepared in accordance with
generally accepted accounting principles and fairly present the consolidated
financial condition of Borrower and its Subsidiaries as of such dates and the
consolidated results of the operations of Borrower and its Subsidiaries for such
periods. There are no liabilities, contingent or otherwise, of Borrower or any
of its Subsidiaries involving material amounts not disclosed in said financial
statements and the related notes thereto.

 

70



--------------------------------------------------------------------------------

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4 (with the date which is
the most recent being applicable), there has occurred no materially adverse
change in the financial condition, operations, business or assets of Borrower
and its Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of Borrower as of the Balance Sheet Date, or its
consolidated statement of income or cash flows as of the Balance Sheet Date,
other than changes in the ordinary course of business that have not and could
not reasonably be expected to have a Material Adverse Effect of the type
described in clause (a) of the definition of Material Adverse Effect. As of the
date hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, operations, prospects,
business or assets of Borrower, its Subsidiaries or any of the Real Estate from
the condition shown on the financial statements delivered to the Agent pursuant
to §6.4 other than changes in the ordinary course of business that have not had
any materially adverse effect either individually or in the aggregate on any of
the Borrowing Base Properties or in the aggregate on the business, assets,
operations, prospects or financial condition of Borrower and its Subsidiaries,
considered as a whole.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.
None of the Borrowing Base Properties is owned or operated by the Borrower or
its Subsidiaries under or by reference to any trademark, trade name, service
mark or logo, and none of the trademarks, tradenames, service marks or logos are
registered or subject to any license or provision of law limiting their
assignability or use.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no material
actions, suits, proceedings, mediation or arbitration actions or investigations
of any kind pending or to the knowledge of the Borrower threatened against the
Borrower, any Guarantor or any of their respective Subsidiaries before any
court, tribunal, arbitrator, mediator, administrative agency or other
Governmental Authority or board which as of the Closing Date relate to the
Borrowing Base Properties and which is not covered by insurance. Except as
stated on Schedule 6.7, there are no actions, suits, proceedings, mediation or
arbitration actions or investigations of any kind pending or to the knowledge of
the Borrower threatened against the Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator,
administrative agency or other Governmental Authority or board which
(a) question the validity of this Agreement or any of the other Loan Documents
or any action taken or to be taken pursuant hereto or thereto, (b) relate to any
lien, security title or security interest created or intended to be created
pursuant hereto or thereto, or (c) if adversely determined could reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule 6.7,
as of the Closing Date there are no judgments, final orders or awards
outstanding against or affecting the Borrower, any Guarantor, any of their
respective Subsidiaries, any Collateral, any Material Contract or any Borrowing
Base Property. No injunction, writ, temporary restraining order or any order of
any nature has been issued by any court or other Governmental Authority as
pursuant to any mediation or arbitration proceeding

 

71



--------------------------------------------------------------------------------

purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, none of the Borrower, any Guarantor, or, to Borrower’s
knowledge, any Operator, is the subject of an audit by a Governmental Authority
or, to the Borrower’s or any Guarantor’s knowledge, any investigation or review
by a Governmental Authority concerning the violation of any Applicable Law,
including any Healthcare Law, or any License, including any Primary License.

§6.8 No Material Adverse Contracts, Etc. None of the Borrower, any Guarantor or
any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed (or has obtained an extension for filing) all
federal and state income and all other material Tax returns, reports and
declarations required by any jurisdiction in which it is subject to Tax, (b) has
paid prior to delinquency all Taxes shown or determined to be due on such
returns, reports and declarations except those which are being contested in good
faith and by appropriate proceedings as permitted by this Agreement, and (c) has
set aside on its books provisions reasonably adequate for the payment of all
accrued Taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. Except as set forth on Schedule 6.10, there are
no unpaid Taxes in any material amount claimed to be due by any Governmental
Authority, and to the knowledge of the Borrower there is no basis for any such
claim. Except as set forth on Schedule 6.10, there are no audits pending or to
the knowledge of the Borrower threatened with respect to any Tax returns filed
by the Borrower, any Guarantor or their respective Subsidiaries. The taxpayer
identification number for the Borrower is 80-0912734.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Setoff; Absence of UCC Financing Statements.

(a) The Collateral and the rights of the Agent and the Lenders with respect to
the Collateral are not subject to any setoff, claims (except for Liens with
respect thereto permitted by §8.2), withholdings or other defenses by the
Borrower or any of their Subsidiaries or Affiliates or, to the best knowledge of
the Borrower, any other Person.

 

72



--------------------------------------------------------------------------------

(b) Except with respect to Liens with respect to such Person permitted by §8.2
or as disclosed on the lien search reports delivered to and approved by the
Agent, there is no financing statement (but excluding any financing statements
that may be filed against Borrower or any Guarantor thereof without the consent
or agreement of such Persons), security agreement, chattel mortgage, real estate
mortgage or other document filed or recorded with any applicable filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien on, or security interest or security
title in, any property of Borrower or any Guarantor or rights thereunder.

§6.14 Certain Transactions. Except as disclosed on Schedule 6.14 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
a Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.

§6.15 Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, (b) failed to make any contribution or payment to any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any
amendment to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of the assets of Borrower or any of
its Subsidiaries, including, without limitation, any Borrowing Base Property or
other Collateral, constitutes a “plan asset” of any Employee Plan, Multiemployer
Plan or Guaranteed Pension Plan.

§6.16 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to

 

73



--------------------------------------------------------------------------------

make such representations and warranties not misleading. All information
contained in this Agreement, the other Loan Documents or otherwise furnished to
or made available to the Agent or the Lenders by or on behalf of the Borrower,
any Subsidiary or any Guarantor, as supplemented to date, taken as a whole, is
and, when delivered, will be true and correct in all material respects and, as
supplemented to date, does not, and when delivered will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading. The written information,
reports and other papers and data with respect to the Borrower, any Subsidiary,
any Guarantor, the Borrowing Base Properties or the Collateral, including,
without limitation, the Borrowing Base Properties (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, taken as a whole, complete and correct in all material
respects, or has been subsequently supplemented by other written information,
reports or other papers or data, to the extent necessary to give in all material
respects a true and accurate knowledge of the subject matter in all material
respects; provided that such representation shall not apply to (a) the accuracy
of any appraisal, title commitment, survey, or engineering and environmental
reports prepared by third parties or legal conclusions or analysis provided by
the Borrower’s or the Guarantors’ counsel (although the Borrower and the
Guarantors have no reason to believe that the Agent and the Lenders may not rely
on the accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower (except to the
extent the related assumptions were when made manifestly unreasonable).

§6.17 Trade Name; Place of Business. Neither the Borrower nor any Guarantor uses
any trade name or conducts business under any name other than “New Senior” or
its actual name set forth in the Loan Documents. The principal place of business
of the Borrower is 1345 Avenue of the Americas, 45th Floor, New York, New York
10105.

§6.18 Regulations T, U and X. No portion of any Loan or Letter of Credit is to
be used for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

§6.19 Environmental Compliance. The Borrower has obtained and provided to the
Agent, or in the case of Borrowing Base Properties acquired after the date
hereof will obtain and provide to the Agent, written environmental site
assessment reports of the Environmental Engineer, which reports shall be in form
and substance satisfactory to the Agent (collectively, the “Environmental
Reports”). Except as set forth in the Environmental Reports with respect to
Borrowing Base Properties, the Borrower makes the following representations and
warranties:

(a) None of the Borrower, the Guarantors or their respective Subsidiaries nor
any Manager of Real Estate owned or leased directly or indirectly by the
Borrower, nor any tenant of, or operations thereon, is in violation, or alleged
violation, of any judgment, decree, order, law, license, rule or regulation
pertaining to environmental matters, including without limitation, those arising
under any Environmental Law, which violation (i) involves Real Estate (other
than the Borrowing Base Properties) and has had or could reasonably be expected
to have a Material Adverse Effect or (ii) involves a Borrowing Base Property.

 

74



--------------------------------------------------------------------------------

(b) None of the Borrower, any Guarantor nor any of their respective Subsidiaries
has received notice from any third party including, without limitation, any
Governmental Authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower, any Guarantor or any of their respective Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances, which in any case (i) involves Real Estate
(other than the Borrowing Base Properties) and has had or could reasonably be
expected to have a Material Adverse Effect or (ii) involves a Borrowing Base
Property.

(c) (i) no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or the users or
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of the
Borrower’s, the Guarantors’ and their respective Subsidiaries’ respective
businesses and in accordance with applicable Environmental Laws; (iii) there has
been no past or present Release or threatened Release of Hazardous Substances
on, upon, into or from the Real Estate; (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located on
the Real Estate; and (v) any Hazardous Substances that have been generated on
any of the Real Estate have been transported off-site in accordance with all
applicable Environmental Laws (except with respect to the foregoing in this
§6.19(c) as to any Real Estate (other than the Borrowing Base Properties) where
the foregoing has not had or could not reasonably be expected to have a Material
Adverse Effect).

(d) none of the Borrower, the Guarantors, their respective Subsidiaries nor the
Borrowing Base Properties is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement in each case by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the
recording of the Mortgages or to the effectiveness of any other transactions
contemplated hereby, except for such matters with which the Borrower, the
Guarantors, their respective Subsidiaries shall have complied with as of the
Closing Date.

 

75



--------------------------------------------------------------------------------

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on or
affecting the Real Estate (other than the Borrowing Base Properties) except
where such existence has not had or could not be reasonably be expected to have
a Material Adverse Effect, or (ii) on or affecting a Borrowing Base Property.

(f) There has been no claim by any party that any use, operation, or condition
of the Real Estate has caused any nuisance or any other liability or adverse
condition on any other property, nor is there any basis for such a claim.

(g) Except as disclosed in a report of an Environmental Engineer delivered to
Agent in connection with the inclusion of Real Estate as a Borrowing Base
Property, no asbestos is located in or on any Building, except for nonfriable
asbestos or contained friable asbestos which is being monitored and/or
remediated in accordance with the recommendations of an Environmental Engineer.

§6.20 Subsidiaries; Organizational Structure. Schedule 6.20(a) sets forth, as of
the date hereof, all of the Subsidiaries of Borrower, the form and jurisdiction
of organization of each of the Subsidiaries, and Borrower’s direct and indirect
ownership interests therein. Schedule 6.20(b) sets forth, as of the date hereof,
all of the Unconsolidated Affiliates of the Borrower and its Subsidiaries, the
form and jurisdiction of organization of each of the Unconsolidated Affiliates,
Borrower’s or its Subsidiary’s ownership interest therein and the other direct
owners of the applicable Unconsolidated Affiliate. No Person owns any legal,
equitable or beneficial interest in any of the Persons set forth on Schedules
6.20(a) and 6.20(b) except (i) as to Borrower, the limited partners of Borrower,
(ii) as to any interests not owned by Borrower or its Wholly-Owned Subsidiaries,
the indirect owners of any Unconsolidated Affiliate, and (iii) as set forth on
such Schedules. Each Subsidiary Guarantor is a Wholly-Owned Subsidiary of
Borrower.

§6.21 Leases. Except as set forth on Schedule 6.21 with respect to the Initial
Borrowing Base Properties or as disclosed in writing to Agent prior to the
acceptance of any additional Borrowing Base Properties, none of the Borrowing
Base Properties is subject to any Lease or other occupancy agreement, other than
occupancy agreements with individual residents of the Healthcare Facility
entered into in the ordinary course of business and disclosed on the Rent Roll
provided to Agent and an Operating Lease to a Subsidiary Guarantor delivered to
Agent prior to the acceptance of such Real Estate as a Borrowing Base Property.
As of the Closing Date or, with respect to any Real Estate included as a
Borrowing Base Property after the Closing Date as of the date of inclusion of
such Borrowing Base Property, a true, correct and complete Rent Roll of each
Borrowing Base Property in Borrowing Base Availability with respect to all
Leases of any portion of the Borrowing Base Property has been provided to the
Agent (except with respect to each Borrowing Base Property that is an ILF or
ALF). The Borrower has delivered to the Agent true copies of the Leases and any
amendments thereto relating to each Borrowing Base Property required to be
delivered as a part of the Borrowing Base Qualification Documents. Such Leases
constitute as of such date thereof the sole leases or licenses or other
agreements pertaining to the occupancy or use of space (except for individual
residents of the Healthcare Facility in the ordinary course of business) at such
Borrowing Base Property and in the Building relating thereto. Except as
reflected on Schedule 6.21, no tenant under any Lease (i) is entitled to any
free rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease

 

76



--------------------------------------------------------------------------------

support payments, lease buy-outs or abatements or credits, and (ii) has made any
prepayments of rent or other payments due under such Lease for more than one
(1) month in advance of the due date of such payment. Except as set forth in
Schedule 6.21, the Leases reflected therein are, as of the date of inclusion of
the applicable Borrowing Base Property in the calculation of Borrowing Base
Availability, in full force and effect in accordance with their respective
terms, without any payment default or any other material default thereunder, nor
are there any defenses, counterclaims, offsets, concessions, rebates, or tenant
improvement allowances, contributions or landlord construction obligations
available to any tenant thereunder, and, except as reflected in Schedule 6.21,
neither the Borrower nor any Guarantor has given or made, any notice of any
payment or other material default, or any claim, which remains uncured or
unsatisfied, with respect to any of the Leases, and to the best of the knowledge
and belief of the Borrower, there is no basis for any such claim or notice of
default by any tenant under a Lease. Except as reflected in Schedule 6.21, no
property, other than the Borrowing Base Property which is the subject of the
applicable Lease, is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease.

§6.22 Property. Except as set forth on Schedule 6.22 or in the property
condition reports delivered to Agent, (i) all of the Borrowing Base Properties,
and all major building systems located thereon, are structurally sound, in good
condition and working order and free from material defects, subject to ordinary
wear and tear, (ii) all of the Borrowing Base Properties, and the use and
operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, parking, subdivision, fire protection,
health, safety, handicapped access, historic preservation and protection,
wetlands, tidelands and flood control, including without limitation, the
American With Disabilities Act or any state laws regarding disability
requirements, and any declaration, covenant or instrument to which Borrower, any
Subsidiary Guarantor or its respective Borrowing Base Property may be subject
(hereinafter referred to collectively as the “Requirements”) (but excluding for
purposes of this §6.22, Environmental Laws), and except as set forth in the
zoning reports delivered to Agent, no Building located on a Borrowing Base
Property is a so-called non-conforming use, (iii) except as shown on the Survey
for such Borrowing Base Property, such Borrowing Base Property is not located in
a flood hazard area as defined by the Federal Insurance Administration, and such
Borrowing Base Property is not located in Zone 3 or Zone 4 of the “Seismic Zone
Map of the U.S.,” (iv) neither Borrower nor any Subsidiary Guarantor has
received any written notice of, and has no knowledge of, any approvals,
consents, licenses, permits, utility installations and connections (including,
without limitation, drainage facilities), curb cuts and street openings,
required by Applicable Laws or any material agreement affecting such Borrowing
Base Property for the maintenance, operation, servicing and use of such
Borrowing Base Property or any Building for its current use (hereinafter
referred to as the “Project Approvals”) which have not been granted, effected,
or performed and completed (as the case may be), or any fees or charges therefor
which have not been fully paid before becoming delinquent, or which are no
longer in full force and effect, and no Project Approvals will terminate, or
become void or voidable or terminable on any foreclosure sale of such Borrowing
Base Property pursuant to the applicable Mortgage, (v) there are no outstanding
notices, suits, orders, decrees or judgments relating to zoning, building use
and occupancy, fire, health, sanitation or other violations affecting, against,
or with respect to, such Borrowing Base Property or any part thereof,
(vi) neither Borrower nor any Subsidiary Guarantor has received any written
notice of, nor has any knowledge of, any material violation of

 

77



--------------------------------------------------------------------------------

any applicable Requirements or Project Approvals or any other material violation
of restrictions or agreements by which Borrower, such Subsidiary Guarantor or
such Borrowing Base Property is bound; (vii) all utilities necessary for the use
and operation of the Borrowing Base Properties are installed to the property
lines of the Borrowing Base Properties through dedicated public rights of way or
through perpetual private easements approved by the Agent with respect to which,
as applicable, any applicable Mortgage creates a valid and enforceable first
lien and, except in the case of drainage facilities, are connected to the
Building located thereon with valid permits and are adequate to service the
Building in compliance with Applicable Law, (viii) the streets abutting the
Borrowing Base Properties are dedicated and accepted public roads, to which the
Borrowing Base Properties in each case has direct access or are perpetual
private ways (with direct access to public roads) to which the Borrowing Base
Properties have direct access approved by the Agent and with respect to which,
as applicable, any applicable Mortgage creates a valid and enforceable first
lien (subject to Liens permitted by §8.2(ix)), (ix) there are no unpaid or
outstanding real estate or other taxes (including payments in lieu of taxes) or
assessments on or against any of the Borrowing Base Properties which are payable
by the Borrower, any Guarantor or any of their respective Subsidiaries (except
only real estate or other taxes or assessments, that are not yet delinquent or
are being protested as permitted by this Agreement), (x) there are no unpaid or
outstanding gross receipts, rent or sales taxes payable by Borrower or any
Subsidiary Guarantor, with respect to the use and operation of such Borrowing
Base Property which are due and payable, (xi) Borrower has delivered to Agent a
true, correct and complete copy of the Management Agreement, and any Operating
Lease relating to such Borrowing Base Property, (xii) neither the improvements
located on such Borrowing Base Property nor any operations therein, is now or
has been damaged, impacted, or otherwise affected in any material respect by or
subject to the growth or existence of a Mold Condition (as defined in the
Indemnity Agreement); (xiii) each Borrowing Base Property is separately assessed
for purposes of real estate tax assessment and payment, (xiv) there are no
pending, or to the knowledge of the Borrower, threatened or contemplated,
eminent domain proceedings against any Borrowing Base Property except as
disclosed to Agent pursuant to §7.7, (xv) none of the Borrowing Base Properties
is now damaged in any material respect as a result of any fire, explosion,
accident, flood or other casualty except as disclosed to Agent pursuant to §7.7,
(xvi) none of the Borrower, the Guarantors or any of their respective
Subsidiaries has received any outstanding notice from any insurer or its agent
requiring performance of any work with respect to any of the Borrowing Base
Property, or canceling or threatening to cancel any policy of insurance, and
each of the Borrowing Base Properties complies with the material requirements of
all of the Borrower’s, Guarantors’ and their respective Subsidiaries’ insurance
carriers, (xvii) no person or entity has any right or option to acquire any
Borrowing Base Property or any portion thereof or interest therein, and
(xviii) to the knowledge of the Borrower, there is no evidence of any illegal
activities related to controlled substances on the Borrowing Base Properties.

§6.23 Brokers. None of Borrower nor any of its Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

§6.24 Other Debt. As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of the
payment of any Indebtedness, the performance of any related agreement, mortgage,
deed of trust, security agreement, financing agreement, indenture or lease to
which any of them is a party, and (b) no Indebtedness of the

 

78



--------------------------------------------------------------------------------

Borrower, any Guarantor or any of their respective Subsidiaries has been
accelerated. Neither the Borrower nor any Guarantor is a party to or bound by
any agreement, instrument or indenture that may require the subordination in
right or time or payment of any of the Obligations to any other indebtedness or
obligation of the Borrower or any Guarantor. Schedule 6.24 hereto sets forth all
agreements, mortgages, deeds of trust, financing agreements or other material
agreements binding upon the Borrower and each Guarantor or their respective
properties and entered into by the Borrower and/or such Guarantor as of the date
of this Agreement with respect to any Indebtedness of the Borrower or any
Guarantor in an amount greater than $1,000,000.00 (other than with respect to
any Indebtedness being repaid with the proceeds of Loans on the date hereof),
and the Borrower has provided the Agent with such true, correct and complete
copies thereof.

§6.25 Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Loan Documents, including all Loans made or to be made
hereunder, neither the Borrower nor any Guarantor is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, the Borrower and each Guarantor is able to pay its debts
as they become due, and the Borrower and each Guarantor has sufficient capital
to carry on its business.

§6.26 No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it or any Guarantor.

§6.27 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower, any Guarantor or
any of their respective Subsidiaries with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

§6.28 Transaction of the Borrower and Guarantors; Consideration. The Borrower
and the Guarantors are engaged in common business enterprises related to those
of the Borrower and each Guarantor will derive substantial direct and indirect
benefit from the effectiveness and existence of this Agreement. The direct and
indirect benefits to inure to the Borrower, each Guarantor and their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents constitute
substantially more than “reasonably equivalent value” (as such term is used in
Section 548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by the
Borrower, the Guarantors and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents, and but for the willingness of each
Guarantor to guaranty the Loan, the Borrower would be unable to obtain the
financing contemplated hereunder which financing will enable the Borrower, each
Guarantor and their respective Subsidiaries to have available financing to
conduct and expand their business.

§6.29 Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency,

 

79



--------------------------------------------------------------------------------

reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

§6.30 Representations and Warranties of Guarantors. The Borrower has no
knowledge that any of the representations or warranties of any Guarantor
contained in any Loan Document to which such Guarantor is a party are untrue or
inaccurate in any material respect.

§6.31 OFAC. No Borrower, Guarantor, Subsidiary of Borrower or Guarantor or, to
the knowledge of Borrower, any of their respective directors, officers or, to
the knowledge of any Borrower, employees, agents, advisors or Affiliates (a) is
(or will be) a Person: (i) that is, or is owned or controlled by Persons that
are: (x) the subject or target of any Sanctions Laws and Regulations or
(y) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions Laws and Regulations, including, without
limitation Crimea, Cuba, Iran, North Korea, Sudan and Syria or (ii) with whom
any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and (b) is not
and shall not engage in any dealings or transactions or otherwise be associated
with Person (any such Person, a “Designated Person”). In addition, Borrower
hereby agrees to provide to the Lenders any additional information that a Lender
deems reasonably necessary from time to time in order to ensure compliance with
all applicable Laws (including, without limitation, any Sanctions Laws and
Regulations) concerning money laundering and similar activities. None of the
Borrower, nor any Guarantor or any Subsidiary, director or officer of Borrower
or any Guarantor or, to the knowledge of any Borrower, any Affiliate, agent or
employee of Borrower or any Guarantor, has engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption or anti-money
laundering laws or regulations in any applicable jurisdiction, including without
limitation, any Sanctions Laws and Regulations.

§6.32 Labor Matters. Except as, in the aggregate, have not had and could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, walkouts or other labor disputes against Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by and payment made to employees of the Borrower or any of its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable requirement of law dealing with such matters; and (c) all
payments due from Borrower or any of its Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary.

§6.33 Material Contracts. Schedule 6.33 is, as of the date of this Agreement, a
true, correct and complete listing of all Material Contracts. Each of the
Material Contracts is valid and enforceable in accordance with its terms and is
in full force and effect. Each Borrower or Guarantor that is a party to any
Material Contract has performed and is in compliance in all material respects
with all of the terms of such Material Contract, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, exists with
respect to any such Material Contract.

 

80



--------------------------------------------------------------------------------

§6.34 Intellectual Property. The Borrower and the Guarantors own or have the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights, if any, necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.

§6.35 EEA Financial Institutions. None of the Borrower, any Guarantor, nor their
respective Subsidiaries is an EEA Financial Institution.

§6.36 Initial Borrowing Base Properties. Schedule 1.3 is, as of the date of this
Agreement, a true, correct and complete listing of the owners, TRS Lessees (if
any) and Operators for the Initial Borrowing Base Properties.

§6.37 Healthcare Representations.

(a) Each Borrowing Base Property and Borrower and each Guarantor and Operator,
(i) is in material conformance with all insurance, reimbursement and cost
reporting requirements, (ii) for those Borrowing Base Properties where Borrower,
a Subsidiary Guarantor or Operator is required by Applicable Laws to maintain a
provider agreement pursuant to Medicare and/or Medicaid, said provider agreement
is in full force and effect under Medicare and Medicaid, and (iii) is in
material compliance with all other Applicable Laws including, without
limitation, (A) Healthcare Laws, (B) licensure requirements, (C) staffing
requirements, (D) health and fire safety codes, including quality and safety
standards, (E) accepted professional standards and principles that apply to
professionals providing services at each Borrowing Base Property; (F) those
relating to the prevention of fraud and abuse, (G) the preparation or serving of
food, (H) the handling and disposal of medical and biological waste,
(I) Third-Party Payor program requirements and disclosure of ownership and
related information requirements, (J) requirements of applicable Governmental
Authorities, including those relating to such Borrowing Base Properties’
physical structure, environment, quality and adequacy of medical care and
licensing, equipment, personnel, rate setting and fee splitting, and (K) those
related to reimbursement for the type of care or services provided by Operators
with respect to such Borrowing Base Properties. There is no existing, pending
or, to the Borrower’s knowledge, threatened in writing, revocation, suspension,
termination, probation, restriction, sanction, limitation, or nonrenewal
proceeding by any third-party payor under a Third-Party Payor Program, other
than those which have been disclosed to the Agent in writing , if any.

(b) All Primary Licenses and Permits necessary for using and operating the
Borrowing Base Properties are held by the Borrower, the applicable Subsidiary
Guarantor, or the applicable Operator, as required under Applicable Law, are
valid and in full force and effect and no Primary License or Permit has been
restricted, limited, placed on provisional or probationary status, suspended,
revoked, downgraded or terminated. All residential care agreements and
residential leases comply with Applicable Law in all material respects. If and
to the extent that any Guarantor or any Operator has been or is required to make
any filing, submission or notice with, or to take any other action to obtain
approval from, any Governmental Authority or Third-Party Payor Program in
connection with the acquisition of any Primary License or Permit, all such
filings, submissions, notices or actions have, to the knowledge of Borrower,
been fully made or taken.

 

81



--------------------------------------------------------------------------------

(c) No waivers of any laws, rules, regulations or requirements (including
minimum square foot requirements per bed) are required for the Borrowing Base
Properties, the Borrower, the Guarantors or the Operators to operate in
compliance with Applicable Law.

(d) Except as set forth on Schedule 6.37 hereof, with respect to any of the
Borrowing Base Properties, there are no Healthcare Investigations or any other
inquiries, investigations, probes, audits, reviews or proceedings by any
Governmental Authority or any Third-Party Payor Program or notices thereof, or
any other third party or any patient, employee or resident (including, but not
limited to, whistleblower suits, or suits brought pursuant to federal or state
“false claims acts” and Medicaid, Medicare or state fraud and/or abuse laws),
and no other circumstances, deficiencies, actions or inactions exist or have
occurred that in the aggregate are reasonably likely directly or indirectly, or
with the passage of time (i) to have a material adverse impact on Borrower’s,
any Subsidiary Guarantor’s or any Operator’s ability to accept and/or retain
patients or residents or operate such Borrowing Base Property for its current
use, receive payment or reimbursement for care or services provided at any
Borrowing Base Property for its current use or result in a lower rate
certification or a lower reimbursement rate for services rendered to eligible
patients or residents, or result in the imposition of a fine, a sanction, a
lower rate certification or a lower reimbursement rate for services rendered to
eligible patients or residents, (ii) to modify, limit or result in the transfer,
surrender, suspension, revocation, downgrade or imposition of probationary use
of any of the Primary Licenses, or result in the non-renewal or non-issuance or
any other impairment of any of the Primary Licenses, (iii) to affect Borrower’s,
any Subsidiary Guarantor’s or any Operator’s continued participation in the
Medicaid or Medicare programs or any other Third-Party Payor Programs, or any
successor programs thereto, at then current rate certifications, or (iv) to
result in any material civil or criminal penalty or remedy, or (v) to result in
the appointment of a receiver or manager.

(e) With respect to any Borrowing Base Property, except as set forth on
Schedule 6.32, (i) there are no presently existing circumstances that would
result or likely would result in a material violation of any Healthcare Law,
(ii) no such Borrowing Base Property has received a written notice of violation
at a level that under Applicable Law requires the filing of a plan of
correction, and no statement of charges or deficiencies has been made or penalty
enforcement action has been undertaken against any such Borrowing Base Property,
Borrower, any Guarantor or any Operator within the last three (3) years,
(iii) neither Borrower, any Subsidiary Guarantor, nor any Operator currently has
any violation imposed, and no statement of charges or deficiencies has been made
or penalty enforcement action has been undertaken, in each case, that remains
outstanding against any such Borrowing Base Property, Borrower, any Subsidiary
Guarantor or any Operator or against any officer, director, partner, member or
stockholder of Borrower, any Subsidiary Guarantor or any Operator, by any
Governmental Authority or Third-Party Payor Program, and (iv) there have been no
violations threatened in writing against any Borrowing Base Property’s or
Borrower’s, any Subsidiary Guarantor’s or Operator’s certification, as
applicable, for participation in Medicare, Medicaid or any other Third-Party
Payor Programs that remain open or unanswered.

 

82



--------------------------------------------------------------------------------

(f) With respect to any Borrowing Base Property, there are no current, pending
or outstanding Governmental Authority or Third-Party Payor Program reimbursement
audits, appeals, reviews, suspensions or recoupment efforts actually pending at
any Borrowing Base Property, and there are no years that are subject to an open
audit in respect of any Third-Party Payor Program, other than customary audit
rights pursuant to Medicare/Medicaid/TRICARE programs or other Third-Party Payor
Programs.

(g) Under Applicable Law as in effect on the date this Agreement with respect to
the Initial Borrowing Base Properties or in effect as of the date of accepting
of any other Real Estate as a Borrowing Base Property, if any existing
Management Agreement, Operating Lease or other agreement with an Operator is
terminated or Agent or any nominee thereof acquires any Borrowing Base Property
through foreclosure or otherwise, none of Borrower, Agent, any subsequent
operator or management agent, or any subsequent purchaser (through foreclosure
or otherwise) must obtain a CON from any Governmental Authority (other than
giving of any notice required under the applicable state law or regulation)
prior to applying for any License, so long as neither the type of service nor
any unit complement is changed.

 

§7.

AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and each Guarantor will maintain their
respective chief executive office at 1345 Avenue of the Americas, 45th Floor,
New York, New York 10105, 55 West 46th Street, New York, New York 10036, or at
such other place in the United States of America as the Borrower or any
Guarantor shall designate upon prior written notice to the Agent and the Lenders
as soon as reasonably practical, where notices, presentations and demands to or
upon the Borrower or such Guarantor in respect of the Loan Documents may be
given or made.

§7.3 Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) make any
material change to the accounting policies/principles used by such Person in
preparing the financial statements and other information described in §6.4 or
§7.4, unless such change is required by GAAP (and Borrower shall give prompt
written notice to Agent of any such change and its projected impact on the
financial statements of Borrower, the Guarantors and their Subsidiaries), or
(y) change its fiscal year. The Agent and the Lenders acknowledge that
Borrower’s fiscal year is a calendar year.

 

83



--------------------------------------------------------------------------------

§7.4 Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent, in form and substance reasonably
satisfactory to the Agent:

(a) Within ten (10) days of the filing of Borrower’s Form 10-K with the SEC, if
applicable, but in any event not later than ninety (90) days after the end of
each calendar year, the audited consolidated balance sheet of Borrower and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income and retained earnings, shareholder’s equity, changes in
capital and cash flows for such year, setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, together with a certification by the
chief financial officer of the Borrower, that the information contained in such
financial statements fairly presents the financial position of Borrower and its
Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by an independent nationally
recognized accounting firm reasonably approved by the Agent and who shall have
authorized Borrower to deliver such financial statements and certifications
thereof to the Agent and the Lenders; provided, however, that the reports and
statements filed with or furnished with the SEC by the Borrower (and which is
available online at the website of the SEC at http://www.sec.gov) shall be
deemed to have been provided by the Borrower, and the reporting requirements of
this Section 7.4(a) deemed satisfied;

(b) Within ten (10) days of the filing of Borrower’s 10-Q with the SEC, if
applicable, but in any event not later than forty-five (45) days after the end
of each of the first three (3) fiscal quarters of each year, copies of the
unaudited consolidated balance sheet of Borrower and its Subsidiaries, at the
end of such quarter, and the related unaudited consolidated statements of income
and retained earnings, shareholder’s equity, changes in capital and cash flows
for the portion of Borrower’s fiscal year then elapsed, all in reasonable detail
and prepared in accordance with GAAP, together with a certification by the chief
financial officer of Borrower that the information contained in such financial
statements fairly presents the financial position of Borrower and its
Subsidiaries on the date thereof (subject to year-end adjustments); provided,
however, that the reports and statements filed with or furnished with the SEC by
the Borrower (and which is available online at the website of the SEC at
http://www.sec.gov) shall be deemed to have been provided by the Borrower, and
the reporting requirements of this Section 7.4(b) deemed satisfied;

(c) Not later than ninety (90) days after the end of each calendar year and not
later than forty-five days after the end of the first three (3) fiscal quarters
of each year, (i) a statement (a “Compliance Certificate”) certified by the
chief financial officer of Borrower in the form of Exhibit G hereto (or in such
other form as the Agent may approve from time to time) setting forth in
reasonable detail computations evidencing compliance or non-compliance (as the
case may be) with the covenants contained in §9 and the other covenants
described in such certificate, and (ii) a statement of Adjusted Funds from
Operations. The Borrower shall submit with the Compliance Certificate a
Borrowing Base Certificate in the form of Exhibit H attached hereto (a
“Borrowing Base Certificate”) pursuant to which the Borrower shall calculate the
Borrowing Base Availability and the components thereof as of the end of the
immediately preceding fiscal quarter, together with such supporting information
as Agent may request, if reasonably available. All income, expense and value
associated with Real Estate or other Investments disposed of during any quarter
will be eliminated from calculations, where applicable. All income, expense and
value associated with Real Estate or other Investments acquired during

 

84



--------------------------------------------------------------------------------

any quarter will be added to calculations, where applicable, in a manner
reasonably acceptable to Agent. The Compliance Certificate shall be accompanied
by copies of the statements of the Consolidated EBITDA, Consolidated Adjusted
EBITDA, Adjusted Funds from Operations, Net Operating Income, Adjusted Net
Operating Income and Tenant EBITDAR (as applicable) for such fiscal quarter,
prepared on a basis consistent with the statements furnished to the Agent prior
to the date hereof and otherwise in form and substance reasonably satisfactory
to the Agent, together with a certification by the chief financial officer of
Borrower that the information contained in such statement fairly presents the
Consolidated EBITDA, Consolidated Adjusted EBITDA, Adjusted Funds from
Operations, Net Operating Income and Adjusted Net Operating Income for such
periods. The calculation of Tenant EBITDAR shall be accompanied by such
supporting information as Agent may request (including financial statements of
the applicable tenant or Operator). The calculation of Tenant EBITDAR may be
calculated by Borrower with financial information that is for the period that
ends no more than thirty (30) days prior to the ending date of the period
covered by the Compliance Certificate and Borrowing Base Certificate.

(d) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) an operating statement for each of the
Borrowing Base Properties for each such fiscal quarter and year to date,
together with a comparison against the operating statement for the prior year,
and a consolidated operating statement for the Borrowing Base Properties for
each such fiscal quarter and year to date, together with a comparison against
the consolidated operating statement for the prior year (such statements and
reports to be in form reasonably satisfactory to Agent), (ii) quarterly census
information of each separate Borrowing Base Property as of the end of such
quarterly period in sufficient detail to show patient-mix, occupancy, payor mix
and per diems, as applicable (private pay, Medicare, Medicaid and other),
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, (iii) a report as of the end of such period
showing each Borrowing Base Property’s average daily census number of days
billed and average rate billed for residents of each payor type (Medicaid,
Medicare, private pay, etc.), and (iv) a Rent Roll for any Healthcare Facility
other than an ILF, ALF or CCRC together with a listing of each tenant that has
taken occupancy during such period.

(e) simultaneously with the delivery of the financial statements referred to in
§§7.4(a) and 7.4(b) above, a statement (i) listing the Real Estate owned or
leased by Borrower and its Subsidiaries (or in which Borrower or any of its
Subsidiaries owns an interest) and stating the location thereof, the date
acquired and the acquisition cost, the number of beds (or Net Rentable Area, as
applicable);

(f) promptly following the Agent’s request, after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower;

(g) notice of any audits pending or threatened in writing with respect to any
tax returns filed by Borrower or any of its Subsidiaries promptly following
notice of such audit;

(h) promptly following the occurrence thereof, written notice to the Agent of
any new or additional Indebtedness in excess of $5,000,000 or monetary Liens
securing Indebtedness equal to or greater than $5,000,000 on any Real Estate
directly or indirectly owned or leased by Borrower;

 

85



--------------------------------------------------------------------------------

(i) within five (5) Business Days of receipt, copies of any written claim made
with respect to any Non-Recourse Exclusion;

(j) not later than January 31 of each year, (i) a projection for the current and
next three (3) succeeding fiscal quarters of compliance with the covenants
described in the Compliance Certificate, and (ii) a budget for each Borrowing
Base Property for the then-current calendar year, which shall include a budget
of planned capital expenditures for each Borrowing Base Property;

(k) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly, monthly, special (8-K) or other reports
or information that Borrower or any of its Subsidiaries shall file with the SEC;
provided, however, that the reports and statements filed with or furnished to
the SEC by the Borrower (and which is available online at the website of the SEC
at http://www.sec.gov) shall be deemed to have been provided by the Borrower
under this reporting requirement;

(l) prompt notice of any change in the business, assets, liabilities, financial
condition, or results of operations of Borrower, any Guarantor, or any of their
respective Subsidiaries which has had or could reasonably be expected to have a
Material Adverse Effect;

(m) upon the request of Agent, evidence reasonably satisfactory to Agent of the
timely payment of all real estate taxes for the Borrowing Base Properties;

(n) Without limiting the terms of §2.11 and §2.12, a completed and executed
Beneficial Ownership Certification if requested by the Agent or any Lender at
any time Agent or such Lender determines that it is required by law to obtain
such certification; and

(o) from time to time, such other financial data and information in the
possession of Borrower or its Subsidiaries (including without limitation
auditors’ management letters, status of litigation or investigations against
Borrower or any of its Subsidiaries and any settlement discussions relating
thereto, property inspection and environmental reports and information as to
zoning and other legal and regulatory changes affecting Borrower or any of its
Subsidiaries) as the Agent may reasonably request.

The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.” Any material to be delivered pursuant to
this §7.4 may be delivered electronically directly to Agent and the Lenders
provided that such material is in a format reasonably acceptable to Agent, and
such material shall be deemed to have been

 

86



--------------------------------------------------------------------------------

delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon the
request of Agent, the Borrower shall deliver paper copies thereof to Agent and
the Lenders. The Borrower and the Guarantors authorize Agent and Arranger to
disseminate any such materials, including without limitation the Information
Materials through the use of Intralinks, SyndTrak, Debtdomain or any other
electronic information dissemination system (an “Electronic System”). Any such
Electronic System is provided “as is” and “as available.” The Agent and the
Arranger do not warrant the adequacy of any Electronic System and expressly
disclaim liability for errors or omissions in any notice, demand, communication,
information or other material provided by or on behalf of Borrower that is
distributed over or by any such Electronic System (“Communications”). No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by Agent or the Arranger in connection with the Communications
or the Electronic System. In no event shall the Agent, the Arranger or any of
their directors, officers, employees, agents or attorneys have any liability to
the Borrower or the Guarantors, any Lender or any other Person for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Guarantors’, the Agent’s or any
Arranger’s transmission of Communications through the Electronic System, and the
Borrower and the Guarantors release Agent, the Arranger and the Lenders from any
liability in connection therewith. Certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will identify that portion of the
Information Materials that may be distributed to the Public Lenders and that
(i) all such Information Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Information Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the Lenders
and the Arranger to treat such Information Materials as not containing any
material non-public information with respect to the Borrower, its Subsidiaries,
its Affiliates or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Information Materials constitute confidential information, they shall be treated
as provided in §18.7); (iii) all Information Materials marked “PUBLIC” are
permitted to be made available through a portion of any electronic dissemination
system designated “Public Investor” or a similar designation; and (iv) the Agent
and the Arranger shall be entitled to treat any Information Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of any
electronic dissemination system not designated “Public Investor” or a similar
designation.

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice of the existence of a claimed default or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party

 

87



--------------------------------------------------------------------------------

or obligor, whether as principal or surety, and such default would permit the
holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof, which acceleration would either cause a Default
or have a Material Adverse Effect, the Borrower shall forthwith give written
notice thereof to the Agent and each of the Lenders, describing the notice or
action and the nature of the claimed default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves (A) any Borrowing Base Property, (B) any other Real Estate and could
reasonably be expected to have a Material Adverse Effect or (C) the Agent’s
liens or security title on the Collateral pursuant to the Security Documents.

(c) Notification of Claims Against Collateral. The Borrower will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims (including, with respect to any Borrowing Base Property,
environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject (other than Liens permitted with respect thereto
pursuant to §8.2).

(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation, government investigations or proceedings threatened in writing or
any pending litigation, government investigations and proceedings affecting the
Borrower, any Guarantor or any of their respective Subsidiaries or to which the
Borrower, any Guarantor or any of their respective Subsidiaries is or is to
become a party involving an uninsured claim against the Borrower, any Guarantor
or any of their respective Subsidiaries that could either reasonably be expected
to cause a Default or could reasonably be expected to have a Material Adverse
Effect and stating the nature and status of such litigation, government
investigations or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower or any of its Subsidiaries in an amount
in excess of $250,000.00.

(e) Notice of Defaults Under Organizational Agreements. The Borrower will,
within five (5) Business Days of notice or receipt, provide to the Agent copies
of any and all written notices of default under any partnership agreement,
operating agreement or other organizational agreement to which Borrower or any
of its Subsidiaries is a party or of any failure by the Borrower or any of its
Subsidiaries to perform any material obligation under any such partnership
agreement, operating agreement or other organizational agreement.

 

88



--------------------------------------------------------------------------------

(f) ERISA. The Borrower will give notice to the Agent within five (5) Business
Days after Borrower or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, or knows that the plan administrator of any such plan has
given or is required to give notice of any such reportable event; (ii) gives a
copy of any notice of complete or partial withdrawal liability under Title IV of
ERISA; or (iii) receives any notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any such plan.

(g) Notices of Default Under Management Agreements and Operating Leases. The
Borrower will give notice to the Agent in writing within three (3) Business Days
after the Borrower or any Guarantor (i) receives written notice from a Manager
or TRS Lessee pursuant to a Management Agreement or Operating Lease relating to
a Borrowing Base Property of a default by the Borrower or Subsidiary Guarantor
under such Management Agreement or Operating Lease, or (ii) obtains knowledge of
a material default by an Operator.

(h) Governmental Authority Notices.

(i) Borrower will give written notice to Agent within five (5) Business Days of
Borrower’s or any Subsidiary’s receipt of written notice or otherwise becoming
aware (A) of the institution of any investigation, review or proceeding against
Borrower, any Guarantor or any Operator, to suspend, revoke or terminate (or
that could reasonably be expected to result in the suspension, revocation or
termination of) any agreement or participation with a Third-Party Payor Program
in which any such Person participates (unless such Person has elected, with
respect to a Third-Party Payor Program with an Insurer, to no longer participate
in such program), (B) of the institution of any other investigation, review or
proceeding against Borrower, any Guarantor or any Operator under any Healthcare
Law that would be materially adverse or otherwise have a material adverse effect
on any Borrowing Base Property, the Borrower, any Guarantor or any Operator,
(C) of any notice of loss or threatened (in writing) loss of (1) any material
accreditation or certification or (2) any participation under any Third-Party
Payor Program (unless such Person has elected, with respect to a Third-Party
Payor Program with an Insurer, to no longer participate in such program), (D) if
any Primary License becomes provisionary, probationary or is made subject to
material restrictions or (E) of any other Healthcare Investigation that could
reasonably be expected to be materially adverse or otherwise have a material
adverse effect on any Borrowing Base Property, Guarantor or Operator, and, in
each case, any information requested by Agent in connection with the foregoing.

(ii) Borrower will give written notice to Agent within five (5) Business Days of
Borrower, any Guarantor or any Operator receiving any documents, correspondence
or written notice from any Governmental Authority where such document,
correspondence or notice relates to threatened or actual change or development
that would be materially adverse or otherwise have a material adverse effect on
any Borrowing Base Property, the Borrower, any Guarantor or any Operator.

(iii) Promptly upon the written request of Agent, Borrower will, and will cause
each Guarantor and Operator to, give Agent copies of all Medicare and Medicaid
cost reports with respect to the Borrowing Base Properties that are subject to
such request.

 

89



--------------------------------------------------------------------------------

(iv) Promptly upon the written request of Agent, Borrower will, and will cause
each Guarantor and Operator to, give Agent copies of the most recent Department
of Health or Social Services (or similar entity) surveys from the States in
which Borrowing Base Properties are operated with respect to the Borrowing Base
Properties, including follow-up revisits, plans of corrective actions and
letters indicating that the Borrowing Base Properties are in substantial
compliance with the requires of the Department of Health or Social Services (or
similar entity) of the applicable State.

(i) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) Except as permitted under §§8.4 and 8.8, the Borrower and each Guarantor
will (i) preserve and keep in full force and effect their legal existence in the
jurisdiction of its incorporation or formation, (ii) will cause each of their
respective Subsidiaries that are not Guarantors to preserve and keep in full
force and effect their legal existence in the jurisdiction of its incorporation
or formation except where such failure has not had and could not reasonably be
expected to have a Material Adverse Effect, and (iii) in the event Borrower or
any Guarantor is a limited liability company, shall not, nor shall any of its
members or managers, take any action in furtherance of, or consummate, an LLC
Division. The Borrower and each Guarantor will preserve and keep in full force
all of their rights and franchises and those of their respective Subsidiaries,
the preservation of which is necessary to the conduct of their business (except
with respect to Subsidiaries of the Borrower that are not Guarantors, where such
failure has not had and could not reasonably be expected to have a Material
Adverse Effect). Borrower shall at all times comply with all requirements and
applicable laws and regulations necessary to maintain REIT Status and shall
continue to maintain REIT Status. The common stock of Borrower shall at all
times during the term of this Agreement be listed for trading and be traded on
the New York Stock Exchange, NASDAQ or another nationally recognized exchange.
The, Borrower shall continue to own directly or indirectly one hundred percent
(100%) of the Subsidiary Guarantors.

(b) The Borrower and each Subsidiary Guarantor (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted) and
supplied with all necessary equipment, and (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof.

§7.7 Insurance; Condemnation.

(a) The Borrower and each Subsidiary Guarantor will, (or cause its Manager
pursuant to the Management Agreement to), at its expense, procure and maintain
for the benefit of the Borrower, each such Subsidiary Guarantor and the Agent,
insurance policies issued by such insurance companies, in such amounts, in such
form and substance, and with such coverages, endorsements, deductibles and
expiration dates as are acceptable to the Agent, providing the following types
of insurance covering each Borrowing Base Property (except as may be otherwise
approved by the Agent in writing with respect to a Borrowing Base Property that
is entirely leased to a single tenant pursuant to a Triple Net Lease (but
excluding an Operating Lease):

 

90



--------------------------------------------------------------------------------

(i) “Cause of Loss-Special Form” property insurance (including broad form flood,
broad form earthquake, coverage from loss or damage arising from acts of
terrorism, and comprehensive boiler and machinery coverages) on each Building
and the contents therein of the Borrower and its Subsidiaries in an amount not
less than one hundred percent (100%) of the full replacement cost of each
Building and the contents therein of the Borrower and its Subsidiaries or such
other amount as the Agent may approve, with deductibles not to exceed
$100,000.00 for any one occurrence, with a replacement cost coverage
endorsement, an agreed amount endorsement. Full replacement cost as used herein
means the cost of replacing the Building (exclusive of the cost of excavations,
foundations and footings below the lowest basement floor) and the contents
therein of the Borrower and its Subsidiaries without deduction for physical
depreciation thereof;

(ii) During the course of construction or repair of any Building, the insurance
required by clause (i) above shall be written on a builders risk, completed
value, non-reporting form, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Borrowing Base Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii) Flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E)
and the broad form flood coverage required by clause (i) above is not available,
in an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;

(iv) Rent Loss/business interruption insurance in an amount sufficient to
recover at least the total estimated gross receipts from all sources of income,
including rental income, for the Borrowing Base Property for a twelve (12) month
period with an extended period of recovery provision covering at least 180 days
following the resumption of operations;

(v) Commercial general liability insurance against claims for personal injury
(to include, without limitation, bodily injury and personal and advertising
injury) and property damage liability, all on an occurrence basis or claims-made
form, if commercially available, with such coverages as the Agent may reasonably
request (including, without limitation, contractual liability coverage,
completed operations coverage for a period of two (2) years following completion
of construction of any improvements on the Borrowing Base Property, and
coverages equivalent to an ISO broad form endorsement), with a general aggregate
limit of not less than $2,000,000.00, a completed operations aggregate limit of
not less than $2,000,000.00, and a combined single “per occurrence” limit of not
less than $1,000,000.00 for bodily injury and property damage, and medical
professional liability insurance with limits of not less than $1,000,000.00;

 

91



--------------------------------------------------------------------------------

(vi) During the course of construction or repair of any improvements on the
Borrowing Base Property, the general contractor selected to oversee such
improvements shall provide commercial general liability insurance (including
completed operations coverage) naming Borrower as an additional insured, or in
lieu thereof, may provide for such coverage by way of an owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the insurance required by clause (v) above;

(vii) Employer’s liability insurance with respect to the Borrower’s employees
(or if the Borrower have no employees, with respect to the employees of the
managers under the Management Agreements);

(viii) Umbrella liability insurance with limits of not less than $25,000,000.00
to be in excess of the limits of the insurance required by clauses (v), (vi) and
(vii) above, with coverage at least as broad as the primary coverages of the
insurance required by clauses (v), (vi) and (vii) above, with any excess
liability insurance to be at least as broad as the coverages of the lead
umbrella policy. All such policies shall be endorsed to provide defense coverage
obligations;

(ix) Workers’ compensation insurance for all employees of the Borrower or its
Subsidiaries engaged on or with respect to the Borrowing Base Property with
limits as required by Applicable Law (or if Borrower has no employees, for all
employees of the managers under the Management Agreements); and

(x) Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Borrowing Base Property.

The Borrower shall pay all premiums on insurance policies. The insurance
policies with respect to all Borrowing Base Properties provided for in clauses
(v), (vi) and (viii) above shall name the Agent as an additional insured and
shall contain a cross liability/severability endorsement. The insurance policies
provided for in clauses (i), (ii), (iii), (iv) and (vi) above shall name the
Agent as mortgagee and loss payee, shall be first payable in case of loss to the
Agent, and shall contain mortgage clauses and lender’s loss payable endorsements
in form and substance acceptable to the Agent. The Borrower shall deliver
certificates of insurance evidencing all such policies to the Agent, and the
Borrower shall promptly furnish to the Agent all renewal notices and evidence
that all premiums or portions thereof then due and payable have been paid.
Borrower shall provide to Agent a duplicate original or certified copy of the
insurance policies required hereunder promptly after the original policy is
received by Borrower. Not less than ten (10) days prior to the expiration date
of the policies, as the same may be reduced by Agent, the Borrower shall deliver
to the Agent evidence of continued coverage, as may be satisfactory to the
Agent, and within fourteen (14) Business Days after the renewal date of such
policies, the Borrower shall deliver a certificate of insurance to Agent, in
form and substance satisfactory to the Agent.

 

92



--------------------------------------------------------------------------------

(b) All policies of insurance required by this Agreement shall contain clauses
or endorsements to the effect that (i) no act or omission of the Borrower or any
Subsidiary or anyone acting for the Borrower or any Subsidiary (including,
without limitation, any representations made in the procurement of such
insurance), which might otherwise result in a forfeiture of such insurance or
any part thereof, no occupancy or use of the Borrowing Base Property for
purposes more hazardous than permitted by the terms of the policy, and no
foreclosure or any other change in title to the Borrowing Base Property or any
part thereof, shall affect the validity or enforceability of such insurance
insofar as the Agent is concerned, (ii) the insurer waives any right of set off,
counterclaim, subrogation, or any deduction in respect of any liability of the
Borrower or any Subsidiary and the Agent, (iii) such insurance is primary and
without right of contribution from any other insurance which may be available,
(iv) such policies shall not be modified so as to reduce or in any way
negatively affect insurance coverage on any Borrowing Base Property, canceled or
terminated prior to the scheduled expiration date thereof without the insurer
thereunder giving at least thirty (30) days prior written notice to the Agent by
certified or registered mail; provided, however, that only ten (10) days prior
written notice to Agent shall be required if such cancellation or termination is
due to non-payment of any insurance premium, and (v) that the Agent or the
Lenders shall not be liable for any premiums thereon or subject to any
assessments thereunder, and shall in all events be in amounts sufficient to
avoid any coinsurance liability.

(c) The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrower
and other Persons not included in the Borrowing Base Properties, provided that
such blanket policy or policies comply with all of the terms and provisions of
this §7.7, and contain endorsements or clauses assuring that any claim or
recovery will not be less than that which a separate policy would provide.

(d) All policies of insurance required by this Agreement shall be issued by
companies licensed to do business in the State where the policy is issued and
also in the States where the Real Estate is located and shall be issued by
companies having a rating in Best’s Key Rating Guide of at least “A-” and a
financial size category of at least “X”.

(e) Neither the Borrower nor any Subsidiary shall carry separate insurance,
concurrent in kind or form or contributing in the event of loss, with any
insurance required under this Agreement unless such insurance complies with the
terms and provisions of this §7.7.

(f) In the event of any loss or damage to or Taking of any Borrowing Base
Property, the Borrower or the applicable Guarantor shall give prompt written
notice to the insurance carrier (if applicable) and the Agent. Each of the
Borrower and the Guarantors hereby irrevocably authorizes and empowers the
Agent, at the Agent’s option and in the Agent’s sole discretion or at the
request of the Required Lenders in their sole discretion, as its attorney in
fact, to make proof of such loss, to adjust and compromise any claim under
insurance policies or as a result of a Taking, to appear in and prosecute any
action arising from such insurance policies or as a result of a Taking, to
collect and receive Insurance Proceeds and Condemnation Proceeds, and to deduct
therefrom the Agent’s reasonable expenses incurred in the collection of such
Insurance Proceeds and Condemnation Proceeds; provided, however, that so long as
no Default or Event of Default has occurred and is continuing and so long as the
Borrower or any Guarantor shall in good

 

93



--------------------------------------------------------------------------------

faith diligently pursue such claim, the Borrower or such Guarantor may make
proof of loss and appear in any proceedings or negotiations with respect to the
adjustment of such claim, except that the Borrower or such Guarantor may not
settle, adjust or compromise any such claim without the prior written consent of
the Agent, which consent shall not be unreasonably withheld or delayed;
provided, further, that the Borrower or such Guarantor may make proof of loss
and adjust and compromise any claim under casualty insurance policies which is
in an amount less than $500,000.00 so long as no Default or Event of Default has
occurred and is continuing and so long as the Borrower or such Guarantor shall
in good faith diligently pursue such claim. The Borrower and each Guarantor
further authorize the Agent, at the Agent’s option, to (i) apply the balance of
such Insurance Proceeds and Condemnation Proceeds to the payment of the
Obligations whether or not then due, or (ii) if the Agent shall require the
reconstruction or repair of the Borrowing Base Property, to hold the balance of
such proceeds as trustee to be used to pay taxes, charges, sewer use fees, water
rates and assessments which may be imposed on the Borrowing Base Property and
the Obligations as they become due during the course of reconstruction or repair
of the Borrowing Base Property and to reimburse the Borrower or such Guarantor,
in accordance with such terms and conditions as the Agent may prescribe, for, or
to pay directly, the costs of reconstruction or repair of the Borrowing Base
Property, and upon completion of such reconstruction or repair to pay any excess
Insurance Proceeds to the Borrower, provided that (i) upon completion of such
reconstruction or repair, such Borrowing Base Property is in compliance with all
applicable state, federal and local laws, ordinances and regulations, including,
without limitation, all building and zoning laws, ordinances and regulations and
(ii) no Defaults or Events of Default exist or are continuing under this
Agreement on the date of such payment to the Borrower.

(g) Notwithstanding the foregoing or anything to the contrary contained in the
Mortgages, the Agent shall make net Insurance Proceeds and Condemnation Proceeds
available to the Borrower or such Guarantor to reconstruct and repair the
Borrowing Base Property, in accordance with such terms and conditions as the
Agent may prescribe in the Agent’s discretion for the disbursement of the
proceeds, provided that (i) the cost of such reconstruction or repair is not
estimated by the Agent to exceed twenty-five percent (25%) of the replacement
cost of the damaged Building (as reasonably estimated by the Agent), (ii) no
Default or Event of Default shall have occurred and be continuing, (iii) the
Borrower or such Guarantor shall have provided to the Agent additional cash
security in an amount equal to the amount reasonably estimated by the Agent to
be the amount in excess of such proceeds which will be required to complete such
repair or restoration, (iv) the Agent shall have approved the plans and
specifications, construction budget, construction contracts, and construction
schedule for such repair or restoration and reasonably determined that the
repaired or restored Borrowing Base Property will provide the Agent with
adequate security for the Obligations (provided that the Agent shall not
disapprove such plans and specifications if the Building is to be restored to
substantially its condition immediately prior to such damage), (v) the Borrower
or such Guarantor shall have delivered to the Agent written agreements binding
upon the Manager and any TRS Lessee, and, except with respect to an ALF, ILF or
CCRC, not less than eighty-five percent (85%) of the tenants or other parties
having present or future rights to possession of any portion of the affected
Borrowing Base Property or having any right to require repair, restoration or
completion of the Borrowing Base Property or any portion thereof (determined by
reference to those tenants or other occupants that in the aggregate occupy or
have rights to occupy not less than eighty-five percent (85%) of the Net
Rentable Area of the applicable Building), agreeing upon a date for delivery of
possession of the Borrowing Base Property to permit time which is sufficient in
the judgment of the Agent for such repair or

 

94



--------------------------------------------------------------------------------

restoration and approving the plans and specifications for such repair or
restoration, or other evidence satisfactory to the Agent that none of the
Manager or such tenants may terminate the Management Agreement, Operating Lease
or other Lease, as applicable, as a result of such casualty or as a result of
having a right to approve the plans and specifications for such repair or
restoration and prior to the expiration of any rental loss insurance or business
interruption insurance coverage, (vi) the Agent shall reasonably determine that
such repair or reconstruction can be completed prior to the Maturity Date,
(vii) the Agent shall receive evidence reasonably satisfactory to it that any
such restoration, repair or rebuilding complies in all respects with the
Management Agreement, the Operating Lease or other Lease and any and all
applicable state, federal and local laws, ordinances and regulations, including
without limitation, zoning laws, ordinances and regulations, and that all
required permits, licenses and approvals relative thereto have been or will be
issued in a manner so as not to materially impede the progress of restoration,
(viii) the Agent shall receive evidence reasonably satisfactory to it that the
insurer under such policies of fire or other casualty insurance does not assert
any defense to payment under such policies against the Borrower, any Guarantor
or the Agent, and (ix) with respect to any Taking, (a) the value of the land
taken under such condemnation is less than $250,000.00; (b) less than five
percent (5%) of the land is taken; (c) the land that is taken is located along
the perimeter or periphery of the land; (d) access to the Borrowing Base
Property is not affected in any way by the Taking; (e) no portion of the
improvements are taken; and (f) Agent shall determine that following such repair
or restoration there shall be no reduction in occupancy or income from the
Borrowing Base Property so affected by such specific condemnation or taking
(excluding any proceeds from business interruption insurance or proceeds from
such award allocable to such income). Any excess Insurance Proceeds shall be
paid to the Borrower, or if a Default or Event of Default has occurred and is
continuing, such proceeds shall be applied to the payment of the Obligations,
unless in either case by the terms of the applicable insurance policy the excess
proceeds are required to be returned to such insurer. Any excess Condemnation
Proceeds shall be applied to the payment of the Obligations. In no event shall
the provisions of this Section be construed to extend the Maturity Date or to
limit in any way any right or remedy of the Agent upon the occurrence of an
Event of Default hereunder. If the Borrowing Base Property is acquired by the
Agent, all right, title and interest of the Borrower and any Guarantor in and to
any insurance policies to the extent that they relate to Borrowing Base
Properties and unearned premiums thereon and in and to the proceeds thereof
resulting from loss or damage to the Borrowing Base Property prior to the
acquisition shall pass to the Agent or any other successor in interest to the
Borrower or purchaser of the Borrowing Base Property.

(h) The Borrower, the Guarantors and their respective Subsidiaries (as
applicable) will, at their expense, procure and maintain insurance covering the
Borrower, the Guarantors and their respective Subsidiaries (as applicable) and
the Real Estate other than the Borrowing Base Properties in such amounts and
against such risks and casualties as are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy.

(i) The Borrower and the Guarantors will provide to the Agent for the benefit of
the Lenders Title Policies for all of the Borrowing Base Properties.

 

95



--------------------------------------------------------------------------------

§7.8 Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all property taxes and
other material Taxes imposed upon them or upon the Borrowing Base Properties or
the other Real Estate, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by Applicable Law become a lien or charge upon any
of its property or other Liens affecting any of the Collateral, any Borrowing
Base Property or any other property of the Borrower, the Guarantors or their
respective Subsidiaries and all non-governmental assessments, levies,
maintenance and other charges, whether resulting from covenants, conditions and
restrictions or otherwise, water and sewer rents and charges assessments on any
water stock, utility charges and assessments and owner association dues, fees
and levies, provided that any such Tax, assessment, charge or levy or claim need
not be paid if the validity or amount thereof shall currently be contested in
good faith by appropriate proceedings which shall suspend the collection thereof
with respect to such property and the Borrower or applicable Guarantor shall not
be subject to any fine, suspension or loss of privileges or rights by reason of
such proceeding, neither such property nor any portion thereof or interest
therein would be in any danger of sale, forfeiture, loss or suspension of
operation by reason of such proceeding and the Borrower, such Guarantor or any
such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such Tax, assessment, charge or levy. Borrower shall deliver to
the Agent evidence of payment of Taxes, other assessments, levies and charges
described in this §7.8 with respect to the Borrowing Base Properties not later
than ten (10) Business Days prior to the date upon which such amounts are due
and payable unless the same are being contested in accordance with the terms
hereof and the other Loan Documents.

§7.9 Inspection of Properties and Books. The Borrower and the Subsidiary
Guarantors will, and will cause their respective Subsidiaries to, permit the
Agent and the Lenders, at the Borrower’s expense and upon reasonable prior
notice, to visit and inspect any of the Borrowing Base Properties of the
Borrower, each Guarantor or any of their respective Subsidiaries (subject to the
rights of tenants under their Leases), to examine the books of account of the
Borrower, any Guarantor and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, any Guarantor and their respective Subsidiaries with,
and to be advised as to the same by, their respective officers, partners or
members, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for any reasonable out-of-pocket expenses for such visits and inspections more
often than once in any twelve (12) month period. The Lenders shall use good
faith efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the normal business operations of such
Persons.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Guarantors will, and will cause each of their respective Subsidiaries to,
comply in all material respects with (a) all Applicable Laws now or hereafter in
effect wherever its business is conducted, including all Environmental Laws,
(b) the provisions of its corporate charter, partnership agreement, limited
liability company agreement or declaration of trust, as the case may be, and
other charter documents and bylaws, (c) all agreements and instruments to which
it is a party or by which it or any of its properties may be bound, (d) all
applicable decrees, orders, and judgments, and (e) all licenses and permits
required by Applicable Laws for the conduct of its business or the

 

96



--------------------------------------------------------------------------------

ownership, use or operation of its properties; provided however that
Subsidiaries of the Borrower that are not Subsidiary Guarantors shall comply
with all applicable Healthcare Laws except where such failure has not had and
could not reasonably be expected to have a Material Adverse Effect. The Borrower
and the Guarantors will use commercially reasonable efforts to cause each
Operator of the Borrowing Base Properties to comply in all material respects
with (a) all Applicable Laws now or hereafter in effect with respect to such
Borrowing Base Properties or the business conducted thereon, including all
Environmental Laws, (b) all applicable decrees, orders, and judgments relating
to such Borrowing Base Properties, and (c) all licenses and permits required by
Applicable Laws for the conduct of its business or the ownership, use or
operation of its properties. Borrower will take commercially reasonable steps to
prevent any illegal activities at the Borrowing Base Properties, including those
that could endanger residents or visitors or result in a forfeiture of a
Borrowing Base Property. If any authorization, consent, approval, permit or
license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrower, any Guarantor or their
respective Subsidiaries may fulfill any of its obligations hereunder, the
Borrower, such Guarantor or such Subsidiary will promptly take or cause to be
taken all steps necessary to obtain such authorization, consent, approval,
permit or license and furnish the Agent and the Lenders with evidence thereof.
The Borrower shall develop and implement such programs, policies and procedures
as are necessary to comply with the Patriot Act and shall promptly advise the
Agent in writing in the event that the Borrower shall determine that any
investors in the Borrower are in violation of such act.

§7.11 Further Assurances. The Borrower and each Guarantor will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their reasonable satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

§7.12 Leases of the Property. Neither Borrower nor any Guarantor will (and shall
not permit any Manager to) without the prior written consent of the Agent, such
approval to not be unreasonably withheld, (i) enter into a Lease (including any
Operating Lease) of all or any portion of a Borrowing Base Property, (ii) amend,
supplement or otherwise modify any Lease, (iii) terminate or cancel, or accept
the surrender of, any Lease, (iv) consent to the assignment or subletting of,
any Lease, or (v) grant any concessions to or waive the performance of any
material obligations of any tenant, lessee or licensee under, any now existing
or future Lease. Agent may condition to the approval of any Operating Lease on
the TRS Lessee becoming a Guarantor and satisfying the requirements in §5.4 and
by becoming a party to such Security Documents and such other documents,
opinions and certificates as Agent may require. Notwithstanding the foregoing,
the Borrower, Guarantor and Operator may enter into residential leases or other
occupancy agreements for individual natural persons for ALFs, ILFs and CCRCs
customary for such facilities in the ordinary course of business. Borrower and
Guarantor shall (and shall cause each Operator to) perform all of their material
covenants and agreements to be performed under such residential leases and
occupancy agreements. Borrower and each Guarantor shall, (w) promptly perform
and/or observe in all material respects all of the covenants and agreements
required to be performed and observed by it under each Lease to which it is a
party, and do all things necessary to preserve and to keep unimpaired its rights
thereunder, (x) promptly notify Agent in writing of the giving of any notice of
any default by any party under any Lease, (y) notify the Agent within five
(5) Business Days after the occurrence of any failure by a tenant under a Lease
to pay rent or

 

97



--------------------------------------------------------------------------------

other monetary obligation within five (5) Business Days of the date when due or
to perform any other material covenant (without regard to any notice and cure or
grace period), and (z) promptly enforce the performance and observance of all of
the material covenants and agreements required to be performed and/or observed
by the other party under each Lease to which it is a party in a commercially
reasonable manner.

§7.13 Material Contracts.

(a) The Borrower and the Guarantors shall perform each and all of their
obligations under each Material Contract. Borrower shall not, and shall not
permit a Guarantor to, directly or indirectly cause or permit to exist any
condition which could result in the termination or cancellation of, or which
would relieve the performance of any obligations of any other party thereto
under, any Material Contract for all or any portion of the Borrowing Base
Properties. Borrower shall, and shall cause the Guarantors to, promptly notify
Agent in writing of the occurrence of or the giving of any notice of any default
by any party under any Material Contract.

(b) Neither the Borrower nor any Guarantor shall do any of the following without
the Agent’s prior written consent (which as to clause (i) shall not be
unreasonably withheld, conditioned or delayed): (i) enter into, surrender or
terminate any Material Contract, including any new or replacement Operating
Lease or Management Agreement; (ii) except with respect to the Management
Agreements described on Schedule 7.13 hereto for the Borrowing Base Properties
covered thereby as of the date of this Agreement, be or become a party to a
Management Agreement that provides for base management fees in excess of 5.0% of
gross revenues; (iii) consent to any assignment of a Material Contract;
(iv) reduce the term of, increase the charges or fees payable by such Person
under, decrease the charges or fees payable to such Person under, or otherwise
modify or amend in any material respect, any Material Contract, or (v) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under any Material Contract to which it is a party in any
material respect. As a condition to any approval of a new Manager, Borrower
shall deliver to Agent upon Agent’s request a collateral assignment of such
Management Agreement to Agent and a subordination of the Manager’s rights
thereunder to the rights of the Agent and the Lenders under the Loan Documents
pursuant to a Subordination of Management Agreement.

§7.14 Business Operations. The Borrower will not directly or indirectly, engage
in any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the Closing Date. For
the avoidance of doubt, any investment related or incidental to the lines of
business conducted by the Borrower and its Subsidiaries on the Closing Date and
any Investment permitted under §8.3 shall not be restricted by this §7.14.

§7.15 Registered Service Mark. Without prior written notice to the Agent, none
of the Borrowing Base Properties shall be owned or operated by the Borrower or
any Guarantor under any trademark, tradename, service mark or logo. In the event
any of the Borrowing Base Properties shall be owned or operated under any
tradename, trademark, service mark or logo, the Borrower or the applicable
Guarantor shall enter into such agreements with the Agent in form and substance
reasonably satisfactory to the Agent, as the Agent may reasonably require to
grant the Agent a perfected first priority security interest therein and to
grant to the Agent or any successful bidder at a foreclosure sale of such
Borrowing Base Property the right and/or license to continue operating such
Borrowing Base Property under such tradename, trademark, service mark or logo as
determined by the Agent.

 

98



--------------------------------------------------------------------------------

§7.16 Intentionally Deleted.

§7.17 Distributions of Income to the Borrower. The Borrower shall cause all of
its Subsidiaries (subject to the terms of any loan documents under which such
Subsidiary is the borrower) to promptly distribute to the Borrower (but not less
frequently than once each calendar quarter, unless otherwise approved by the
Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment by each Subsidiary of its
debt service, operating expenses, capital improvements and leasing commissions
for such quarter and (b) the establishment of reasonable reserves for the
payment of operating expenses and capital improvements and tenant improvements
to be made to such Subsidiary’s assets and properties in the course of its
business consistent with its past practices.

§7.18 Plan Assets. The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate or other assets will be deemed to be Plan Assets at any
time.

§7.19 Completion of Renovations.

(a) In the event that Borrower or any Subsidiary Guarantor shall undertake any
Renovations to a Borrowing Base Property, the Borrower shall (i) obtain the
prior written approval of Agent (which approval shall not be unreasonably
withheld, conditioned or delayed) of such Renovation if the total budgeted cost
for such Renovation (together with any related Renovations at such Borrowing
Base Property) exceeds $1,000,000.00; (ii) use commercially reasonable efforts
to cause the same to be performed diligently and promptly and to be commenced,
performed and completed within the time limits set forth in any Material
Contract; (iii) cause to be obtained all governmental permits required for such
Renovations; (iv) cause such Renovations to be constructed, performed and
completed in compliance, in all material respects, with Applicable Law and all
applicable requirements of any Manager or tenant to the extent applicable, in a
good and workmanlike manner, with materials of high quality, free of defects,
and in accordance with the plans and specifications therefor, without
substantial deviation therefrom unless approved by the Agent (which approval
shall not be unreasonably withheld, conditioned or delayed) and by the Manager
or tenant, as applicable to the extent applicable; and to the extent their
respective approval is required; (v) subject to Section 7.19(c), cause such
Renovations to be constructed and completed free and clear of any mechanic’s
liens, materialman’s liens and equitable liens; (vi) pay or cause to be paid all
costs of such Renovations when due; (vii) subject to Borrower’s or Subsidiary
Guarantor’s rights pursuant to §7.19(c), fully pay and discharge, or cause to be
fully paid and discharged, all claims for labor performed and material and
services furnished in connection with such Renovations; (viii) subject to
Borrower’s or Subsidiary Guarantor’s rights pursuant to §7.19(c), promptly
release and discharge, or cause to be released and discharged, all claims of
stop notices, mechanic’s liens, materialman’s liens and equitable liens that may
arise in connection with such Renovations; and (ix) cause such Renovations to be
completed no later than the date that is six (6) months prior to the Maturity
Date unless otherwise approved by the Agent.

 

99



--------------------------------------------------------------------------------

(b) Borrower shall notify the Agent of any Renovations that are scheduled or
planned for any Borrowing Base Property and shall, if reasonably requested by
the Agent, promptly furnish or cause to be furnished to the Agent (i) copies of
any plans and specifications, contracts and governmental permits for such
Renovations, and (ii) upon substantial completion of such Renovations (A) a
written statement or certificate executed by the architect designated or shown
on the plans and specifications (or, if no architect has been retained, from the
general contractor for such Renovations) certifying, without qualification or
exception, that such Renovations are substantially completed, (B) all required
occupancy permit(s) for the Borrowing Base Property issued by the local
government agency having jurisdiction and authority to issue same, and (C) such
other evidence of lien free completion as the Agent deems satisfactory in its
reasonable discretion.

(c) The Borrower shall not suffer or permit any mechanics’, materialmen’s,
suppliers’ or other Lien claims to be filed or otherwise asserted against any
Borrowing Base Property, subject to Borrower’s rights pursuant to §7.19(c),
provided that Borrower shall have the right to contest in good faith and with
reasonable diligence the validity of any such lien or claim so long as Borrower
posts a statutory lien bond which removes such lien from title to such Borrowing
Base Property within thirty (30) days of the filing of such lien. If a claim of
lien is recorded which affects any Borrowing Base Property, subject to the
immediately foregoing sentence, the Borrower shall, within thirty (30) days of
such recording: (i) pay and discharge, or cause to be paid and discharged, the
claim of Lien; or (ii) provide the Agent with other assurances (which may
include a bond) which the Agent deems, in its reasonable discretion, to be
satisfactory for the payment of such claim of Lien and for the full and
continuous protection of the Agent and the Lenders from the effect of such Lien.

§7.20 Borrowing Base Properties.

(a) Borrower shall cause the Eligible Real Estate included in the calculation of
the Borrowing Base Availability and inclusion as Borrowing Base Properties to at
all times satisfy all of the following conditions, (and if such Real Estate is
not Eligible Real Estate or does not satisfy such conditions, then such Real
Estate shall no longer be included in the calculation of Borrowing Base
Availability as provided in §7.20(d)), and such Real Estate and any personal
property solely related thereto may be released as a Borrowing Base Property in
accordance with §5.5 and §12.2):

(i) the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple by a Subsidiary Guarantor and, if leased, is leased to a Subsidiary
Guarantor that is a TRS Lessee pursuant to an Operating Lease, free and clear of
all Liens other than the Liens permitted by §8.2(ix), and such Eligible Real
Estate and all assets of the TRS Lessee shall not have applicable to it any
negative pledge or restriction on the sale, pledge, transfer, mortgage or
assignment of such property (including any restrictions contained in any
applicable organizational documents);

(ii) none of the Eligible Real Estate shall have any material environmental,
structural or other defects, and not be subject to any condemnation proceeding,
that in any event would give rise to a materially adverse effect as to the
value, use of, operation of or ability to sell or finance such property, and
such property shall be in compliance with federally mandated flood insurance
requirements (including the maintenance of flood insurance if all or any portion
of any Building is located within a federally designated flood hazard zone);

 

100



--------------------------------------------------------------------------------

(iii) the only assets of such Subsidiary Guarantor (including the TRS Lessee)
shall be the Eligible Real Estate included in the calculation of the Borrowing
Base Availability and as a Borrowing Base Property together with related
fixtures and personal property;

(iv) no strike, lockout, labor dispute, embargo, injunction or other proceeding
has occurred which causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities of the
Borrower or any Subsidiary Guarantor at such Borrowing Base Property;

(v) such Eligible Real Estate is a Healthcare Facility;

(vi) such Eligible Real Estate is (1) managed by a third party manager approved
by the Agent; and (2) operated under a Management Agreement reasonably
satisfactory to the Agent;

(vii) such Subsidiary Guarantor or the Operator has all Primary Licenses,
Permits and other Governmental Approvals necessary to own and operate such
proposed Borrowing Base Property, the Primary License of such Eligible Real
Estate shall not have been revoked or be the subject of any revocation
proceeding, no event or circumstance shall have occurred or exist which would
result in the Operator thereof no longer being entitled to participate and
obtain reimbursement under Medicare or Medicaid or other Third-Party Payor
Programs (to the extent they participate in such programs), and the Operator and
the Borrowing Base Property shall be in compliance in all material respects with
all applicable Healthcare Laws and accreditation and registration standards and
requirements of the applicable State Regulator, in each case, as are now in
effect and which may be imposed upon such Operator or the maintenance, use or
operation of the Borrowing Base Properties or the provision of services to the
occupants of the Borrowing Base Properties;

(viii) no Person other than the Borrower or another Subsidiary Guarantor (and
excluding for the purposes hereof ownership of other Persons in the Borrower)
has any direct or indirect ownership of any legal, equitable or beneficial
interest in such Subsidiary Guarantors, and no direct or indirect ownership or
other interests or rights in any such Subsidiary Guarantor shall be subject to
any Lien (other than Liens in favor of Agent);

(ix) no more than twenty-five percent (25%) of the total Borrowing Base
Availability shall be attributable to any single Borrowing Base Property
(notwithstanding the foregoing, a failure to satisfy the requirements of this
clause (ix) shall not result in any such Real Estate not being included as a
Borrowing Base Property, but any such Borrowing Base Availability in excess of
such limitation shall be excluded for purposes of calculating Borrowing Base
Availability and Borrowing Base Value and the associated Net Operating Income
and Adjusted Net Operating Income corresponding thereto shall be similarly
excluded);

 

101



--------------------------------------------------------------------------------

(x) no more than twenty percent (20%) of the total Borrowing Base Availability
shall be attributable to Borrowing Base Properties which are not ILFs or ALFs
owned by a Subsidiary Guarantor and leased pursuant to an Operating Lease to a
Subsidiary Guarantor (notwithstanding the foregoing, a failure to satisfy the
requirements of this clause (x) shall not result in any such Real Estate not
being included as a Borrowing Base Property, but any such Borrowing Base
Availability in excess of such limitation shall be excluded for purposes of
calculating Borrowing Base Availability and Borrowing Base Value and the
associated Net Operating Income and Adjusted Net Operating Income corresponding
thereto shall be similarly excluded);

(xi) no Operator of a Borrowing Base property shall have any Indebtedness other
than Indebtedness of the type described in §8.1(c), (d), (e) and (f), in each
case, with respect to a Borrowing Base Property. Without limiting the foregoing,
no Operator shall have any Indebtedness secured by the pledge of any receivables
of Borrower, any Guarantor or such Operator;

(xii) each agreement or Lease with an Operator of a CCRC shall obligate the
Operator or tenant thereof to provide to Borrower or the applicable Subsidiary
Guarantor sufficient and timely financial information, separate for the specific
location at the Borrowing Base Property, to permit calculation of Tenant EBITDAR
and Net Operating Income; and

(xiii) such Eligible Real Estate has not been removed from the calculation of
the Borrowing Base Availability pursuant to §5.5 or §7.20(c) or (d).

(b) The Borrower shall, and shall cause each Subsidiary Guarantor to:

(i) operate each Borrowing Base Property in compliance with Applicable Law in
all material respects, and shall cause each Operator to do so;

(ii) promptly perform and/or observe (or cause to be performed and/or observed)
in all material respects the covenants and agreements required to be performed
and observed by it under the Material Contracts to which it is a party and do
all things necessary to preserve and to keep unimpaired their rights thereunder;

(iii) enforce in all material respects the performance and observance of all of
the covenants and agreements required to be performed or observed by the other
parties to each Material Contract; and

(iv) maintain all Licenses required to operate the applicable Borrowing Base
Property in full force and effect and promptly comply with all conditions
thereof, and shall cause each Operator to do so.

(c) In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Borrowing Base Availability shall be damaged
in any material respect or taken by condemnation, then such property shall no
longer be included in the calculation of the Borrowing Base Availability unless
and until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational and the Agent shall receive evidence
satisfactory to the Agent of the value of such real estate following such repair
or restoration (both at such time and prospectively) or (ii) the Agent shall
receive evidence satisfactory to the Agent

 

102



--------------------------------------------------------------------------------

(which evidence may include the availability of rental loss/business
interruption insurance) that the value of such real estate (both at such time
and prospectively) shall not be materially adversely affected by such damage or
condemnation. In the event that such damage or condemnation only partially
affects such Eligible Real Estate included in the calculation of the Borrowing
Base Availability, then the Agent may in good faith reduce the Borrowing Base
Availability attributable thereto based on such damage until such time as the
Agent receives evidence satisfactory to the Agent that the value of such real
estate (both at such time and prospectively) shall no longer be materially
adversely affected by such damage or condemnation.

(d) Upon any asset ceasing to qualify to be included in the calculation of the
Borrowing Base Availability, such asset shall no longer be included in the
calculation of the Borrowing Base Availability unless otherwise approved in
writing by the Required Lenders. Within five (5) Business Days of any such
disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Borrowing Base
Availability attributable to such asset. Simultaneously with the delivery of the
items required pursuant above, the Borrower shall deliver to the Agent an
updated Borrowing Base Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the conditions and covenants
contained in §§7.20, 9.1 and 9.4.

§7.21 Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign Corrupt Practices Act. None of the funds or assets of the Borrower or
Guarantors that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations. Borrower shall maintain
policies and procedures designed to promote and achieve compliance with
Sanctions Laws and Regulations.

§7.22 Assignment of Interest Rate Protection. In the event that the Borrower or
any Guarantor shall enter into an interest rate cap, swap, collar or other
interest rate protection agreement with a Lender Hedge Provider (the “Interest
Hedge”), then as a condition to the obligations of Borrower or such Guarantor
with respect thereto constituting Hedge Obligations for the purposes of the Loan
Documents, Borrower or such Guarantor shall execute and deliver to Agent a
collateral assignment of such Interest Hedge in form and substance reasonably
satisfactory to Agent, and shall further deliver such legal opinions as to
Borrower or such Guarantor, and consents to and acknowledgments of such pledge
by the provider of the Interest Hedge, as Agent may reasonably require. For the
avoidance of doubt, unless the provisions of this §7.22 are complied with, no
Lender Hedge Provider shall have any right or benefit under or from the Loan
Documents or the Collateral.

 

103



--------------------------------------------------------------------------------

§7.23 Termination and Cooperation Agreement.

(a) The Borrower shall not terminate or materially modify, amend or waive any
provision of the Termination and Cooperation Agreement without the prior written
consent of the Agent, such consent to not be unreasonably withheld.

§7.24 Healthcare Laws and Covenants.

(a) Without limiting the generality of any other provision of this Agreement,
the Borrower and each Subsidiary Guarantor and Operator, and their employees and
contractors (other than contracted agencies) in the exercise of their duties on
behalf of the Borrower or the Subsidiary Guarantors (with respect to its
operation of the Borrowing Base Properties), shall be in compliance in all
material respects with all applicable Healthcare Laws and accreditation and
registration standards and requirements of the applicable state department of
health or other applicable state regulatory agency (each, a “State Regulator”)
or other Governmental Authority, in each case, as are now in effect and which
may be imposed upon the Borrower, any Subsidiary Guarantor, any Operator, or the
maintenance, use or operation of the Borrowing Base Properties or the provision
of housing, care or services to the occupants of the Borrowing Base Properties.
The Borrower, each Subsidiary Guarantor and each Operator have maintained and
shall continue to maintain in all material respects all records required to be
maintained by any Governmental Authority or Third-Party Payor Program or
otherwise under the Healthcare Laws and there are no presently existing
circumstances which would result or likely would result in material violations
of the Healthcare Laws. The Borrower, the Subsidiary Guarantors and Operators
and will maintain and take all necessary action to timely renew all Primary
Licenses and Permits necessary under Applicable Laws to own and/or operate the
Borrowing Base Properties, as applicable (including such Primary Licenses and
Permits as are required under such Healthcare Laws) in accordance with such
Borrowing Base Property’s use at the time of acceptance of such Real Estate as a
Borrowing Base Property (as such use may be changed with the approval of Agent),
and no Primary License or Permit shall be permitted to become provisionary,
probationary or otherwise limited or restricted. Borrower shall provide to Agent
copies of all renewed Licenses and shall enter into such additional assignments
thereof as Agent may request. Each Borrower, the Guarantors and the Operators
shall, to the extent any of them is subject to HIPAA, at all times remain in
compliance with the provisions of HIPAA in all material respects.

(b) The Borrower represents that none of the Borrower, any Guarantor or, to the
knowledge of Borrower, Operator is (i) a “covered entity” or “business
associate” within the meaning of HIPAA or submits claims or reimbursement
requests to Third-Party Payor Programs “electronically” (within the meaning of
HIPAA) or (ii) is subject to the “Administrative Simplification” provisions of
HIPAA. If the Borrower or any Guarantor or Operator at any time becomes a
“covered entity”, “business associate” or subject to the “Administrative
Simplification” provisions of HIPAA, then such Persons (x) will promptly
undertake all necessary surveys, audits, inventories, reviews, analyses and/or
assessments (including any necessary risk assessments) of all areas of its
business and operations required by HIPAA and/or that could be adversely
affected by the failure of such Person(s) to be HIPAA Compliant (as defined
below); (y) will promptly develop a detailed plan and time line for becoming
HIPAA Compliant (a “HIPAA Compliance Plan”); and (z) will implement those
provisions of such HIPAA Compliance Plan in all material respects necessary to
ensure that such Person(s) are or become HIPAA Compliant. For purposes

 

104



--------------------------------------------------------------------------------

hereof, “HIPAA Compliant” shall mean that the Borrower and each Subsidiary
Guarantor or Operator, as applicable (A) are or will be in material compliance
with each of the applicable requirements of the so-called ”Administrative
Simplification” provisions of HIPAA on and as of each date that any party
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a “HIPAA
Compliance Date”), if and to the extent the Borrower or any Subsidiary Guarantor
or Operator are subjected to such provisions, rules or regulations, and (B) are
not and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
adversely affect the Borrower’s or any Subsidiary Guarantor’s or Operator’s
business, operations, assets, properties or condition (financial or otherwise),
in connection with any actual or potential violation by the Borrower or any
Subsidiary Guarantor or Operator of the then effective provisions of HIPAA.

(c) The Borrower shall not, nor shall the Borrower permit any Subsidiary
Guarantor or Operator to, do (or suffer to be done) any of the following with
respect to any Borrowing Base Property:

(i) Transfer, encumber, terminate, relinquish, rescind, surrender or abandon any
Primary Licenses or Permits relating to such Borrowing Base Property;

(ii) Amend any Primary Licenses in such a manner that results in a material
adverse effect on the rates charged, or otherwise diminish or impair the nature,
tenor or scope of the Primary Licenses without the Agent’s consent;

(iii) Change any use of a Borrowing Base Property from its use when accepted as
a Borrowing Base Property, transfer all or any part of any Borrowing Base
Property’s units or beds to another site or location, change the mix of units or
beds within a Borrowing Base Property, take out of service any beds or units or
otherwise reduce the number of beds or units without Agent’s prior written
consent; or

(iv) Voluntarily transfer or encourage the transfer of any resident of any
Borrowing Base Property to any other facility (other than to another Borrowing
Base Property), unless such transfer is (A) at the request of the resident,
(B) for reasons relating to the health, required level of medical care or safety
of the resident to be transferred or the residents remaining at such Borrowing
Base Property or (C) as a result of the disruptive behavior of the transferred
resident or transferred resident’s guests or family, that is detrimental to the
Borrowing Base Property.

(d) If and when the Borrower, a Subsidiary Guarantor or an Operator participates
in any Medicare, Medicaid or other Third-Party Payor Programs with respect to
the Borrowing Base Properties, the Borrowing Base Properties will remain in
compliance in all material respects with all requirements necessary for
participation in Medicare, Medicaid and such other Third-Party Payor Programs.
The Borrower or such Subsidiary Guarantor, as applicable, shall enforce the
obligations of the Operator thereunder (if any) to cause its Borrowing Base

 

105



--------------------------------------------------------------------------------

Property to remain in conformance in all material respects with all Healthcare
Laws, as well as all insurance, reimbursement and cost reporting requirements,
and, if applicable, to have such Operator maintain its current provider
agreement(s) in full force and effect with Medicare, Medicaid and any other
Third-Party Payor Programs in which it participates.

(e) If the Borrower or any Subsidiary Guarantor or Operator receives written
notice of any Healthcare Investigation with respect to any Borrowing Base
Property after the Closing Date, the Borrower will promptly obtain and provide
to the Agent the following information with respect thereto: (i) number of
records requested, (ii) dates of service, (iii) dollars at risk, (iv) date
records submitted, (v) determinations, findings, results and denials (including
number, percentage and dollar amount of claims denied, (vi) additional remedies
proposed or imposed, (vii) status update, including appeals, and (viii) any
other pertinent information related thereto.

§7.25 Post-Closing Obligations.

(a) The phase I environmental site assessment for the Borrowing Base Property
commonly known as Orchard Park located at 675 West Alluvial Avenue, Clovis,
California has identified that laboratory results for radon gas concentration
indicate that levels of radon gas at such Borrowing Base Property are above the
action level of 4.0 pCi/l, as established by the EPA. On or before the date that
is sixty (60) days following the Closing Date, Borrower shall (a) engage an
environmental consultant reasonably acceptable to the Agent to perform
additional radon testing in the same areas as indicated in the original report,
but under controlled conditions, and (b) deliver the report of such
environmental consultant (including the test results) to Agent. Borrower shall
undertake such additional action, including remedial action, as Agent may
reasonably require if the radon level remains elevated above the action level
described above.

(b) Borrower shall, no later than thirty (30) days following the Closing Date
(as such date may be extended by Agent in its sole discretion), either:

 

  i.

Deliver to Agent the following items:

 

  (A)

A deposit account control agreement duly executed by Wells Fargo Bank, National
Association, the Subsidiary Guarantors that have “TRS Lessee Operating Accounts”
(as defined in the Cash Collateral Agreement) with Wells Fargo Bank, National
Association, and Agent in form and substance reasonably acceptable to Agent with
respect to such TRS Lessee Operating Accounts for such Subsidiary Guarantors;

 

  (B)

Opinions of counsel to the Borrower and the Guarantors addressed to the Agent
and the Lenders covering such jurisdictions and matters as the Agent may
reasonably request; and

 

  (C)

Such additional documentation or information or revisions to the Loan Documents
as Agent may reasonably request.

 

106



--------------------------------------------------------------------------------

or

 

  ii.

Cause the occurrence of the following:

 

  (A)

The establishment by Borrower and the Subsidiary Guarantors of deposit accounts
with KeyBank to replace such TRS Lessee Operating Accounts currently at Wells
Fargo Bank, National Association;

 

  (B)

The delivery to Agent of opinions of counsel to the Borrower and the Guarantors
addressed to the Agent and the Lenders covering such jurisdictions and matters
as the Agent may reasonably request;

 

  (C)

The delivery to Agent of an amendment to the Cash Collateral Agreement duly
executed by Borrower and Guarantors, deposit account control agreements, as well
as updated or new financing statements in connection therewith reasonably
acceptable in form and substance to Agent and Borrower; and

 

  (D)

The delivery to Agent of such additional documentation or information or
revisions to the Loan Documents as Agent may reasonably request.

(c) Borrower shall, no later than thirty (30) days following the Closing Date
(as such date may be extended by Agent in its sole discretion), deliver to Agent
the following items:

 

  i.

A deposit account control agreement duly executed by KeyBank, the Subsidiary
Guarantors that have “Propco Operating Accounts” and “Propco Collection
Accounts” (as defined in the Cash Collateral Agreement) with KeyBank, and Agent
in form and substance reasonably acceptable to Agent and Borrower with respect
to such Propco Operating Accounts and Propco Collection Accounts for such
Subsidiary Guarantors;

 

  ii.

Opinions of counsel to the Borrower and the Guarantors addressed to the Agent
and the Lenders covering such jurisdictions and matters as the Agent may
reasonably request; and

 

  iii.

Such additional documentation or information or revisions to the Loan Documents
as Agent may reasonably request.

(d) Borrower shall, no later than fifteen (15) Business Days following the
Closing Date (as such date may be extended by Agent in its sole discretion),
deliver to Agent the following: (i) the property coverage certificate changed to
designate the Manager, Blue Harbor Senior Living, as “Mortgagee” and “Lenders
Loss Payable”, not Loss Payee, and (ii) commercial general liability
certificates to name KeyBank as additional insured.

 

107



--------------------------------------------------------------------------------

§8.

NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

(c) current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(d) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(e) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default;

(f) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(g) subject to the provisions of §9, Non-Recourse Indebtedness and indemnities
or guarantees of Non-Recourse Exclusions (provided that for the avoidance of
doubt claims with respect to Non-Recourse Exclusions shall be considered
Recourse Indebtedness as provided in the definition of Recourse Indebtedness);
and

(h) subject to the provisions of §9, Recourse Indebtedness; provided that any
Recourse Indebtedness of Borrower and any Guarantor shall be subject to the
terms of §9.6.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) or (h) above shall have any of the Borrowing
Base Properties or any interest therein or any direct or indirect ownership
interest in the Borrower or any Subsidiary Guarantor as collateral, a borrowing
base, asset pool or any similar form of credit support for such Indebtedness,
and (ii) none of the Subsidiary Guarantors or any other Subsidiary of Borrower
which, directly or indirectly, owns or leases a Borrowing Base Property shall
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness (including, without limitation,
pursuant to any conditional or limited guaranty or indemnity agreement creating
liability with respect to Non-Recourse Exclusions, or otherwise) other than
Indebtedness described in §§8.1(a), 8.1(b), 8.1(c), 8.1(d), 8.1(e) and 8.1(f).

 

108



--------------------------------------------------------------------------------

§8.2 Restrictions on Liens, Etc. The Borrower will not, and will not permit any
Guarantor or their respective Subsidiaries to (a) create or incur or suffer to
be created or incurred or to exist any lien, security title, encumbrance,
mortgage, deed of trust, security deed, pledge, negative pledge, assignment,
charge, restriction or other security interest of any kind upon any of their
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom (including any agreement to
give any of the foregoing, and any Lease or license in the nature thereof) or
any option, trust or other preferential arrangement having the practical effect
of any of the foregoing); (b) transfer any of their property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) own, acquire, or agree or have an option
to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement (or any
financing lease having substantially the same economic effect as any of the
foregoing); (d) suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness or claim or demand against
any of them that if unpaid could by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over any of their general creditors;
(e) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse; or
(f) incur or maintain any obligation to any holder of Indebtedness of any of
such Persons which prohibits the creation or maintenance of any lien securing
the Obligations (collectively, “Liens”); provided that notwithstanding anything
to the contrary contained herein, the Borrower, any Guarantor or any such
Subsidiary may create or incur or suffer to be created or incurred or to exist:

(i) Liens on properties to secure property taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or which are being contested as permitted under
this Agreement;

(ii) Liens on assets (other than (A) the Collateral, (B) the Borrowing Base
Properties and any Material Contracts that are Collateral or relate to a
Borrowing Base Property, or (C) any direct or indirect interest of the Borrower,
any Guarantor or any Subsidiary of the Borrower in any Guarantor which owns or
leases a Borrowing Base Property or in any other Subsidiary) in respect of
judgments permitted by §8.1(e);

(iii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iv) encumbrances on Real Estate other than Borrowing Base Properties consisting
of easements, rights of way, zoning restrictions, leases and other occupancy
agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, and other minor non-monetary liens or
encumbrances none of which interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower or any such
Subsidiary, which defects do not individually or in the aggregate have a
Material Adverse Effect;

 

109



--------------------------------------------------------------------------------

(v) Liens on Real Estate and incidental personal property used in connection
therewith (other than the Borrowing Base Properties or other Collateral or any
direct or indirect interest therein) to secure Indebtedness of Subsidiaries of
the Borrower that are not Subsidiary Guarantors or owners of interests in
Subsidiary Guarantors permitted by §8.1(g) and (h);

(vi) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

(vii) Liens of Capitalized Leases on the property leased thereby;

(viii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations; and

(ix) Leases, liens and encumbrances on a Borrowing Base Property expressly
permitted under the terms of the Mortgage relating thereto.

Notwithstanding anything in this Agreement to the contrary, (i) no Guarantor
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in §§8.2(i), 8.2(vi), 8.2(viii) and 8.2(ix), and
(ii) neither Borrower, any Guarantor nor any of their respective Subsidiaries
shall grant any Liens secured by Equity Interests or any distributions or any
other rights or interests relating thereto except for Liens granted to Agent
under the Loan Documents. For the avoidance of doubt, no vehicles used in
connection with the operation of a Borrowing Base Property shall be subject to
any Lien, and (y) no receivables of Borrower or any Guarantor shall be subject
to any Lien except a Lien in favor of Agent for the benefit of the Lenders.

§8.3 Restrictions on Investments. Neither the Borrower will, nor will it permit
any Guarantor or any of its Subsidiaries to, make or permit to exist or to
remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower or its
Subsidiary;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;

 

110



--------------------------------------------------------------------------------

(d) commercial paper assigned the highest rating by two (2) or more national
credit rating agencies and maturing not more than ninety (90) days from the date
of creation thereof;

(e) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A by S&P and A1 by Moody’s issued by or by authority of any state
of the United States, any territory or possession of the United States, or any
political subdivision of any of the foregoing;

(f) Investments in the nature of cash equivalents existing on the Closing Date;

(g) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in investments described in the foregoing §§8.3(a) through 8.3(f)
and have total assets in excess of $50,000,000.

(h) The acquisition of fee interests by the Borrower or its Subsidiaries in
(i) Real Estate which is utilized as a Healthcare Facility located in the
continental United States or the District of Columbia and businesses and
investments incidental thereto, and (ii) subject to the restrictions set forth
in this §8.3, the acquisition of Land Assets to be developed for the foregoing
purpose;

(i) Investments by the Borrower in Wholly-Owned Subsidiaries of the Borrower,
which in turn own Investments permitted by this §8.3;

(j) Purchases and acquisitions of inventory, supplies, materials and equipment
in the ordinary course of business;

(k) Investments in Land Assets, provided that the aggregate Investment pursuant
to this §8.3(k) shall not at any time exceed five percent (5%) of Total Asset
Value;

(l) Investments in non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates,
which in turn own Investments permitted by this §8.3, provided that the
aggregate Investment pursuant to this §8.3(l) shall not at any time exceed
fifteen percent (15%) of Total Asset Value;

(m) Investments in Construction in Progress for properties of the type described
in §8.3(h)(i), provided that the aggregate Investment pursuant to this §8.3(m)
shall not at any time exceed five percent (5%) of Total Asset Value; and

(n) Investments in Preferred Securities, Mortgage Note Receivables, Mezzanine
Loans or other notes receivable relating to Healthcare Facilities or bonds
relating to the healthcare industry provided that the aggregate Investment
pursuant to this §8.3(n) shall not at any time exceed ten percent (10%) of Total
Asset Value.

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(k), (l), (m) and (n) at any time exceed twenty
percent (20%) of Total Asset Value at any time.

 

111



--------------------------------------------------------------------------------

For the purposes of this §8.3, (x) the Investment of Borrower or any of its
Subsidiaries in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person’s Equity Percentage
of their non-Wholly-Owned Subsidiaries’ and Unconsolidated Affiliates’
Investments valued in the manner set forth for the determination of Total Asset
Value, or if not included therein, valued at the GAAP book value, and
(y) Investments in Construction in Progress shall be based on costs (including
land) incurred to the date of determination in accordance with GAAP.

§8.4 Merger, Consolidation. Other than with respect to or in connection with any
disposition permitted under §8.8, the Borrower will not, nor will it permit the
Guarantors or any of their respective Subsidiaries to, dissolve, liquidate,
dispose of (including, without limitation, by way of an LLC Division) or lease
(but not including Operating Leases) all or substantially all of its assets or
business, merge, reorganize, consolidate or do any other business combination,
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders. Notwithstanding the foregoing, so long as no Default or Event
of Default has occurred and is continuing immediately before and after giving
effect thereto, the following shall be permitted without the consent of the
Agent or any Lender: (i) the merger or consolidation of one or more of the
Subsidiaries of the Borrower (other than any Subsidiary that is a Guarantor)
with and into the Borrower (it being understood and agreed that in any such
event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Guarantor unless
such Guarantor will be the surviving Person, and (iii) the liquidation or
dissolution of any Subsidiary of the Borrower that does not own or lease any
assets so long as such Subsidiary is not a Guarantor (or if such Subsidiary is a
Guarantor, so long as the Borrower and such Subsidiary comply with the
provisions of §5.4). Nothing in this §8.4 shall prohibit the dissolution of a
Subsidiary which has disposed of its assets in accordance with this Agreement. A
Subsidiary of the Borrower may sell all of its assets (and may effectuate such
sale by merger or consolidation with another Person, with such other Person
being the surviving entity) subject to compliance with the terms of this
Agreement (including, without limitation, §§5.4 and 8.8), and after any such
permitted sale, may dissolve.

§8.5 Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned or
leased by it in order that then or thereafter the Borrower or any such
Subsidiary shall lease back such Real Estate without the prior written consent
of the Agent, such consent not to be unreasonably withheld.

§8.6 Compliance with Environmental Laws. None of the Borrower nor any Guarantor
will, nor will any of them permit any of their respective Subsidiaries or any
other Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of operating Healthcare Facilities as permitted under this
Agreement and in material compliance with all applicable Environmental Laws,
(b) cause or permit to be located on any of the Real Estate any underground tank
or other underground storage receptacle for Hazardous Substances except in
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in compliance with Environmental Laws, (d) conduct any
activity at any Real Estate or use any Real

 

112



--------------------------------------------------------------------------------

Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, with respect to any Real Estate that is not a
Borrowing Base Property, where any such use, generation, conduct or other
activity has not had and could not reasonably be expected to have a Material
Adverse Effect.

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Borrowing Base Properties in violation of
applicable Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Borrowing Base Property (including, without limitation, any such Release or
disposal occurring prior to the acquisition or leasing of such Borrowing Base
Property by the Borrower or any Guarantor), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Borrowing Base Property in full compliance
with all applicable Environmental Laws; provided, that each of the Borrower and
a Guarantor shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the reasonable satisfaction of the Agent
and no action shall have been commenced or filed by any enforcement agency. The
Agent may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

(iii) At any time after an Event of Default shall have occurred hereunder, the
Agent may at its election (and will at the request of the Required Lenders)
obtain such environmental assessments of any or all of the Borrowing Base
Properties prepared by an Environmental Engineer as may be necessary or
advisable for the purpose of evaluating or confirming (A) whether any Hazardous
Substances are present in the soil or water at or adjacent to any such Borrowing
Base Property and (B) whether the use and operation of any such Borrowing Base
Property complies with all Environmental Laws to the extent required by the Loan
Documents. Additionally, at any time that the Agent or the Required Lenders
shall have reasonable grounds to believe that a Release or threatened Release of
Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may expose such Person to
liability may have occurred, relating to any Borrowing Base Properties, or that
any of the Borrowing Base Properties is not in compliance with Environmental
Laws to the extent required by the Loan Documents, the Borrower shall promptly
upon the request of the Agent obtain and deliver to the Agent such environmental
assessments of such Borrowing Base Properties prepared by an Environmental
Engineer as may be necessary

 

113



--------------------------------------------------------------------------------

or advisable for the purpose of evaluating or confirming (A) whether any
Hazardous Substances are present in the soil or water at or adjacent to such
Borrowing Base Property and (B) whether the use and operation of such Real
Estate comply with all Environmental Laws to the extent required by the Loan
Documents. Environmental assessments may include detailed visual inspections of
such Borrowing Base Property including, without limitation, any and all storage
areas, storage tanks, drains, dry wells and leaching areas, and the taking of
soil samples, as well as such other investigations or analyses as are reasonably
necessary or appropriate for a complete determination of the compliance of such
Borrowing Base Property and the use and operation thereof with all applicable
Environmental Laws. All environmental assessments contemplated by this §8.6
shall be at the sole cost and expense of the Borrower.

§8.7 Distributions.

(a) The Borrower shall not pay for the period of the four (4) consecutive fiscal
quarters most recently ended any Distribution to its partners, shareholders,
members or other owners, to the extent that the aggregate amount of such
Distribution paid, when added to the aggregate amount of all other Distributions
paid in such period, exceeds ninety-five percent (95%) of Adjusted Funds from
Operations for such period; provided that the limitations contained in this
§8.7(a) shall not preclude Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of the
Borrower, as evidenced by a certification of the principal financial or
accounting officer of the Borrower containing calculations in detail reasonably
satisfactory in form and substance to the Agent. For the purposes of calculating
compliance with this §8.7(a), Distributions shall be calculated (i) for the
fiscal quarter ending December 31, 2018, by multiplying the Distributions for
the period from October 1, 2018 through and including December 31, 2018 by four
(4), (ii) for the fiscal quarter ending March 31, 2019, by multiplying the
Distributions for the period from October 1, 2018 through and including
March 31, 2019, by two (2), (iii) for the fiscal quarter ending June 30, 2019,
by multiplying the Distributions for the period from October 1, 2018 through and
including June 30, 2019 by one and one-thirds (1.33), and (iv) for each calendar
quarter thereafter, Distributions shall be calculated for the prior four
(4) consecutive fiscal quarters most recently ended.

(b) If a Default or Event of Default shall have occurred and be continuing, the
Borrower shall make no Distributions to its partners, shareholders, members or
other owners, provided that the Borrower may, nonetheless, make Distributions in
an amount equal to the minimum distributions required under the Code to maintain
the REIT Status of the Borrower, as evidenced by a certification of the
principal financial or accounting officer of the Borrower containing
calculations in detail reasonably satisfactory in form and substance to the
Agent.

(c) Notwithstanding the proviso in §8.7(b), at any time when an Event of Default
under §§12.1(a) or 12.1(b) shall have occurred, an Event of Default under
§§12.1(g), 12.1(h) or 12.1(i) shall have occurred, or the maturity of the
Obligations has been accelerated, the Borrower shall not make any Distributions
whatsoever, directly or indirectly.

§8.8 Asset Sales. The Borrower will not, and will not permit the Guarantors or
their respective Subsidiaries to, sell, transfer or otherwise dispose of (a) all
or substantially all of their assets or (b) any material asset other than
pursuant to a bona fide arm’s length transaction.

 

114



--------------------------------------------------------------------------------

§8.9 Restriction on Prepayment of Indebtedness. The Borrower and the Guarantors
will not, and will not permit their respective Subsidiaries to, (a) during the
existence of any Event of Default, prepay, redeem, defease, purchase or
otherwise retire the principal amount, in whole or in part, of any Indebtedness
other than the Obligations; provided, that the foregoing shall not prohibit
(x) the prepayment of Indebtedness which is financed solely from the proceeds of
a new loan which would otherwise be permitted by the terms of §8.1, (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale of the Real Estate securing such Indebtedness, and (z) the payment of
regularly scheduled principal amortization payments (which obligation existed
prior to the occurrence of such Event of Default); or (b) modify any document
evidencing any Indebtedness (other than the Obligations) to accelerate the
maturity date or require payments of principal of such Indebtedness during the
existence of an Event of Default.

§8.10 Zoning and Contract Changes and Compliance. Neither the Borrower nor any
Guarantor shall (a) initiate or consent to any zoning reclassification of any of
the Borrowing Base Property or seek any variance under any existing zoning
ordinance or use or permit the use of any Borrowing Base Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation or
(b) initiate any change in any laws, requirements of governmental authorities or
obligations created by private contracts and Leases which now or hereafter may
materially adversely affect the ownership, occupancy, use or operation of any
Borrowing Base Property.

§8.11 Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Hedge Obligations and interest rate
swap, collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options made in the ordinary course of business and
permitted pursuant to §8.1.

§8.12 Transactions with Affiliates. The Borrower shall not, and shall not permit
any Guarantor or Subsidiary of any of them to, permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate (but not including the
Borrower or any Guarantor), except (i) transactions set forth on Schedule 6.14
attached hereto and (ii) transactions in the ordinary course of business
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.

§8.13 Management Fees. Borrower shall not pay, and shall not permit to be paid,
any management fees or other payments under any Management Agreement for any
Borrowing Base Property to any manager that is an Affiliate of Borrower in the
event that an Event of Default shall have occurred and be continuing; provided
that the limitations contained in this §8.13 shall not preclude payments
necessary to maintain the REIT Status of the Borrower.

§8.14 Changes to Organizational Documents. Other than the issuance of preferred
equity in Borrower in connection with the Internalization as contemplated by the
Termination and Cooperation Agreement, Borrower shall not amend or modify, or
permit the amendment or modification of, the articles, bylaws, limited liability
company agreements or other formation or

 

115



--------------------------------------------------------------------------------

organizational documents of Borrower or any Guarantor in any material respect,
without the prior written consent of Agent, not to be unreasonably withheld,
conditioned or delayed; provided, however, the foregoing shall not limit the
ability of Borrower or any Guarantor to make any modifications, appointment or
removal of any of its officers and/or directors without the prior consent of
Agent subject to there not being a Change of Control. Without limiting the
foregoing, any of the following modifications shall be deemed to be material
amendments requiring the consent of Agent: (i) changes to the provisions of any
Preferred Securities of Borrower, or to the rights or powers of the holders of
the Preferred Securities; (ii) any modification that is materially adverse to
the interest of Agent, the Lenders, the Issuing Lender or the Swing Loan Lender;
(iii) any modification that could reasonably be expected to have a Material
Adverse Effect; or (iv) if the Person is a limited liability company, failing to
include in its organizational documents an express and unconditional prohibition
on taking, and waiver of any right to take, any action in furtherance of, or
consummating, an LLC Division until the Obligations have been repaid in full,
all Letters of Credit have been returned and the obligation of the Lenders to
make Loans and issue Letters of Credit shall have terminated.

§8.15 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, the Borrower will not create or incur or suffer to be created or
incurred any Lien on any legal, equitable or beneficial interest in the
Borrower, or of Borrower in SNR Operations LLC or any Subsidiary Guarantor,
including, without limitation, any Distributions or rights to Distributions on
account thereof (other than those in favor of Agent).

§8.16 Non-Encumbrance. Without implying any limitation upon the generality of
§8.2, the Borrower will not, and will not permit any other Person to, create or
incur or suffer to be created or incurred or to exist (a) any lien, encumbrance,
mortgage, pledge, negative pledge, change, restriction or other security
interest of any kind upon any Borrowing Base Property or any other Collateral,
or (b) any provision of a document, instrument or agreement (other than a Loan
Document) which, in the case of (a) or (b), prohibits or purports to prohibit
the creation or assumption of any Lien on any Borrowing Base Property or
interest therein or any other Collateral as security for the Obligations.

§8.17 Burdensome Agreements. Borrower shall not, nor shall Borrower permit any
Guarantor or any of their respective Subsidiaries to, directly or indirectly,
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that limits the ability (a) of any Subsidiary to make dividend or
distribution payments to the Borrower or any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, or (b) of any Guarantor or any
Subsidiary to guarantee the Indebtedness of the Borrower; provided, however,
that (x) this §8.17(a) and (b) shall not prohibit any such restrictions incurred
or provided in favor of any holder of Indebtedness that is permitted under
§8.1(g) and (h) and is secured by a Lien on Real Estate (and/or the proceeds
thereof) that is permitted under §8.2(v), solely to the extent any such
restriction relates to such Real Estate (and/or the proceeds thereof), the
entity owning such Real Estate or the direct Equity Interests in such entity.

§8.18 Operating Partnership. Borrower shall not create, establish or invest in
any Person that will be or will otherwise perform functions similar to an
“operating partnership” or “UPREIT” of a real estate investment trust without
the written approval of the Agent, such approval to not be unreasonably
conditioned, delayed or withheld. Agent may condition such approval on (i) such

 

116



--------------------------------------------------------------------------------

Person becoming the “Borrower” under this Agreement or a Guarantor, and such
Person delivering to the Agent such items as are required of new Guarantors
under §5.4; and (ii) the Borrower and Guarantors entering into amendments to
this Agreement and the other Loan Documents as the Agent may require (including
without limitation, amendments to the definition of Change of Control and §8.7).
Any such “operating partnership” or “UPREIT” shall be considered a Wholly-Owned
Subsidiary of Borrower.

 

§9.

FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

§9.1 Borrowing Base. The Borrower will not at any time permit the aggregate
Outstanding Loans and Swing Loans and Letter of Credit Liabilities to exceed the
Borrowing Base Availability.

§9.2 Adjusted Consolidated EBITDA to Fixed Charges. The Borrower will not at any
time permit the ratio of Adjusted Consolidated EBITDA determined for the most
recently ended four (4) fiscal quarters to Fixed Charges determined for the most
recently ended four (4) fiscal quarters to be less than the following:

 

For the Period:

   Ratio

From the date of this Agreement and continuing through and including
December 13, 2021

   1.20 to 1

From the commencement of the Extension Term and continuing thereafter

   1.25 to 1

§9.3 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than the sum of
(i) $539,039,465.00, plus (ii) eighty percent (80%) of the sum of any additional
Net Offering Proceeds after the date of this Agreement.

§9.4 Minimum Property Requirement. The Borrowing Base Properties included in the
calculation of the Borrowing Base Availability shall consist of not less than
five (5) Borrowing Base Properties, with an aggregate Borrowing Base Value
attributable thereto of not less than $100,000,000.00.

§9.5 Unhedged Variable Rate Debt. The Borrower will not at any time permit the
Unhedged Variable Rate Debt of the Borrower and its Subsidiaries on a
Consolidated basis (excluding the Obligations) to exceed ten percent (10%) of
Total Asset Value.

§9.6 Recourse Indebtedness. Neither the Borrower nor any Guarantor shall create,
incur, assume, guarantee or otherwise be or remain liable, contingently or
otherwise, with respect to any Recourse Indebtedness (other than the
Obligations) without the prior written consent of the Required Lenders, which
consent may be withheld in their sole and absolute discretion.

 

117



--------------------------------------------------------------------------------

§10.

CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
on the Closing Date shall be subject to the satisfaction of the following
conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document, except that each Lender shall have received the fully-executed
original of its Note.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to Borrower or any Guarantor that owns or leases a Borrowing
Base Property) in which such Borrowing Base Property is located and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower and each such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

§10.3 Resolutions. All action on the part of the Borrower and each Guarantor, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Borrower and each Guarantor an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and each Guarantor in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

118



--------------------------------------------------------------------------------

§10.8 Representations and Warranties. The representations and warranties made by
the Borrower and each Guarantor in the Loan Documents or otherwise made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.9 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10 Borrowing Base Qualification Documents. The Borrowing Base Qualification
Documents for each Borrowing Base Property included in the calculation of the
Borrowing Base Availability as of the Closing Date shall have been delivered to
the Agent at the Borrower’s expense and shall be in form and substance
reasonably satisfactory to the Agent.

§10.11 Compliance Certificate and Borrowing Base Certificate. The Agent shall
have received a Compliance Certificate and Borrowing Base Certificate dated as
of the date of the Closing Date demonstrating compliance with each of the
covenants calculated therein as of the most recent fiscal quarter for which the
Borrower has provided financial statements under §6.4.

§10.12 Appraisals. The Agent shall have received the Appraisals of each
Borrowing Base Property.

§10.13 Intentionally Deleted.

§10.14 Contribution Agreement. The Agent shall have received a fully executed
counterpart of the Contribution Agreement.

§10.15 Insurance. The Agent shall have received certificates evidencing that the
Agent is named as mortgagee and/or additional insured, as applicable, on all
policies of insurance as required by this Agreement or the other Loan Documents.

§10.16 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

 

§11.

CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10.1, §10.2,
§10.3, §10.4, §10.7, §10.8, §10.9, §10.10, §10,11, and §10.16 shall continue to
be satisfied as of the date upon which any Loan is to be made or any Letter of
Credit is to be issued.

 

119



--------------------------------------------------------------------------------

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information as required by
§2.7, or a fully completed Letter of Credit Request required by §2.10, as
applicable.

§11.4 Endorsement to Title Policy. At such times as the Agent shall determine in
its discretion at any time, to the extent (x) available under Applicable Law,
and (y) the Title Policy does not contain a “revolving credit” or similar
endorsement providing coverage over title matters in a manner satisfactory to
Agent, a “date down” endorsement to each Title Policy indicating no change in
the state of title and containing no survey exceptions not approved by the
Agent, which endorsement shall, expressly or by virtue of a proper “revolving
credit” clause or endorsement in each Title Policy, increase the coverage of
each Title Policy to the aggregate amount of all Loans advanced and outstanding
and Letters of Credit issued and outstanding (provided that the amount of
coverage under an individual Title Policy for an individual Borrowing Base
Property need not equal the aggregate amount of all Loans), or if such
endorsement is not available, such other evidence and assurances as the Agent
may reasonably require (which evidence may include, without limitation, an
affidavit from the Borrower stating that there have been no changes in title
from the date of the last effective date of the Title Policy).

§11.5 Future Advances Tax Payment. As a condition precedent to any Lender’s
obligations to make any Loans available to the Borrower hereunder, the Borrower
will pay to the Agent or the Person entitled thereto any mortgage, recording,
intangible, documentary stamp or other similar Taxes which the Agent reasonably
determines to be payable as a result of such Loan to any state or any county or
municipality thereof in which any of the Borrowing Base Properties is located,
and deliver to the Agent such affidavits or other information which the Agent
reasonably determines to be necessary in connection with such payment in order
to insure that the Mortgages on the Borrowing Base Properties located in such
state secure the Borrower’s obligation with respect to the Loans then being
requested by the Borrower. The provisions of this §11.5 shall not limit the
Borrower’s obligations under other provisions of the Loan Documents, including
§15.

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

120



--------------------------------------------------------------------------------

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

(c) the Borrower shall fail to perform any term, covenant or agreement contained
in §9;

(d) any of the Borrower, the Guarantors or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents which they are required to perform (other
than those specified in the other subsections or clauses of this §12 or in the
other Loan Documents);

(e) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;

(f) the Borrower, any Guarantor or any of their Subsidiaries shall fail to pay
when due (including, without limitation, at maturity), or within any applicable
period of grace, any obligation for borrowed money or credit received or other
Indebtedness (including under any Derivatives Contract), or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness (including under any Derivatives Contract)
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the prepayment,
redemption, purchase, termination or other settlement thereof; provided,
however, that the events described in this §12.1(f) shall not constitute an
Event of Default unless such failure to perform, together with other failures to
perform as described in §12.1(f), involves singly or in the aggregate (i) any
obligations for Indebtedness or under Derivative Contracts (other than
Non-Recourse Indebtedness) or (ii) Non-Recourse Indebtedness totaling
$50,000,000.00 or greater;

(g) any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

 

121



--------------------------------------------------------------------------------

(h) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrower, the Guarantors,
or any of their respective Subsidiaries or any substantial part of the assets of
any thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within ninety
(90) days following the filing or commencement thereof;

(i) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, the Guarantors, or any of their respective
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

(j) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one (1) or more
uninsured or unbonded final judgments against the Borrower, any Guarantor or any
of their respective Subsidiaries that, either individually or in the aggregate,
exceed $5,000,000.00 per occurrence or during any twelve (12) month period;

(k) any of the Loan Documents or the Contribution Agreement shall be disavowed,
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
disavow, cancel, revoke, rescind or challenge or contest the validity or
enforceability of any of the Loan Documents or the Contribution Agreement shall
be commenced by or on behalf of the Borrower or any Guarantor, or any court or
any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination, or issue a judgment, order, decree or
ruling, to the effect that any one or more of the Loan Documents or the
Contribution Agreement is illegal, invalid or unenforceable in accordance with
the terms thereof;

(l) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;

(m) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, the Guarantors or any of their respective Subsidiaries to the
PBGC or such Guaranteed Pension Plan in excess of $5,000,000.00 and (x) such
event in the circumstances occurring reasonably could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment

 

122



--------------------------------------------------------------------------------

by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(n) the Borrower, any Guarantor or any of their respective Subsidiaries or any
officer, director, partner or member of any of them shall be indicted for a
federal crime, a punishment for which could include the forfeiture of (i) any
assets of the Borrower or any of their respective Subsidiaries which in the good
faith judgment of the Required Lenders could reasonably be expected to have a
Material Adverse Effect, (ii) any Borrowing Base Property or any Material
Contract, or (iii) the Collateral;

(o) any writ or warrant of attachment or execution or similar process is issued
or levied against any of the Collateral or all or any material part of the
property or assets of Borrower or any Guarantor which is not released, vacated
or fully bonded within thirty (30) days of its issue or levy;

(p) any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(q) any Change of Control shall occur; or

(r) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and, upon the request of the
Required Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §§12.1(g), 12.1(h) or
12.1(i), all such amounts shall become immediately due and payable automatically
and without any requirement of presentment, demand, protest or other notice of
any kind from any of the Lenders or the Agent, the Borrower hereby expressly
waiving any right to notice of intent to accelerate and notice of acceleration.
Upon demand by the Agent or the Required Lenders in their absolute and sole
discretion after the occurrence and during the continuance of an Event of
Default, and regardless of whether the conditions precedent in this Agreement
for a Revolving Credit Loan have been satisfied, the Lenders will cause a
Revolving Credit Loan to be made in the undrawn amount of all Letters of Credit.
The proceeds of any such Revolving Credit Loan will be pledged to and held by
the Agent as security for any amounts that become payable under the Letters of
Credit and all other Obligations and Hedge Obligations. In the alternative, if
demanded by the Agent in its absolute and sole discretion after the occurrence
and during the continuance of an Event of Default, the Borrower will deposit
into the Collateral Account and pledge to the Agent cash in an amount equal to
the amount of all undrawn Letters of Credit. Such amounts will be pledged to and
held by the Agent for the benefit of the Lenders as security for any amounts
that become payable under

 

123



--------------------------------------------------------------------------------

the Letters of Credit and all other Obligations and Hedge Obligations. Upon any
draws under Letters of Credit, at the Agent’s sole discretion, the Agent may
apply any such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations and Hedge Obligations or if there are no
outstanding Obligations and Hedge Obligations and the Lenders have no further
obligation to make Revolving Credit Loans or issue Letters of Credit or if such
excess no longer exists, such proceeds deposited by the Borrower will be
released to the Borrower.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due (or, with respect to any payments other than interest
on the Loans, any reimbursement obligations with respect to the Letters of
Credit, or any fees due under the Loan Documents, within three (3) Business Days
after written notice thereof shall have been given to the Borrower by the
Agent), provided, however, that the Borrower shall not be entitled to receive
more than two (2) grace or cure periods in the aggregate pursuant to this clause
(i) in any period of 365 days ending on the date of any such occurrence of
Default, and provided further, that no such cure period shall apply to any
payments due upon the maturity of the Notes, and (ii) no Event of Default shall
exist hereunder upon the occurrence of any failure described in §12.1(d) in the
event that the Borrower cures (or causes to be cured) such Default within thirty
(30) days following receipt of written notice of such default, provided that if
such failure is of such a nature that can be cured but cannot with reasonable
effort be completely cured within thirty (30) days, then such thirty (30) day
period shall be extended for such additional period of time (not exceeding
thirty (30) additional days) as may be reasonably necessary to cure such failure
so long as the Borrower or its Subsidiaries, as applicable, commence such cure
within such thirty (30) day period and diligently prosecute same until
completion; provided that the provisions of this clause (ii) shall not pertain
to defaults consisting of a failure to provide insurance as required by §7.7, to
any default (whether of the Borrower, any Guarantor or any Subsidiary thereof)
consisting of a failure to comply with §§7.4(c), 7.14, 7.17, 7.18, 7.19(c),
7.20, 7.23, 7.24, 7.25, 8.1, 8.2, 8.3, 8.4, 8.7, 8.8, 8.9, 8.11, 8.13, 8.14,
8.15, 8.16, 8.17 or 8.18 or to any Default excluded from any provision of cure
of defaults contained in any other of the Loan Documents.

In the event that there shall occur any Default or Event of Default that affects
only certain Borrowing Base Properties or the owner(s) thereof, then the
Borrower may elect to cure such Default or Event of Default (so long as no other
Default or Event of Default would arise as a result) by electing to have Agent
remove such Borrowing Base Properties from the calculation of Borrowing Base
Availability and by reducing the outstanding Loans and Letter of Credit
Liabilities by the amount of the Borrowing Base Availability attributable to
such Borrowing Base Property or by adding one or more other Borrowing Base
Properties as Collateral in accordance with the terms of this Agreement which
when added result in there being no Default or Event of Default, in which event
such removal and reduction or substitution shall be completed within ten
(10) Business Days after receipt of notice of such Default from the Agent or the
Required Lenders and the expiration of any applicable cure period provided under
this §12.2.

 

124



--------------------------------------------------------------------------------

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(g), 12.1(h) or 12.1(i) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrower. If any other Event of
Default shall have occurred, the Agent may, and upon the election of the
Required Lenders, shall, by notice to the Borrower terminate the obligation to
make Revolving Credit Loans to and issue Letters of Credit for the Borrower. No
termination under this §12.3 shall relieve the Borrower or the Guarantors of
their obligations to the Lenders arising under this Agreement or the other Loan
Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Required Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by Applicable Law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, requiring the establishment of a hard lockbox and
cash management system with Agent, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, the Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by the Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five
(5) Business Days after demand bear interest at the Default Rate. In the event
that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower shall pay all costs of collection including, but
not limited to, reasonable attorney’s fees.

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of the Borrower or the Guarantors, such monies shall be distributed for
application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any Taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

 

125



--------------------------------------------------------------------------------

(b) Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Required Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s fee payable pursuant to §4.2, (iii) in the event that any Lender is a
Defaulting Lender, payments to such Lender shall be governed by §2.13, and
(iv) except as otherwise provided in clause (iii), Obligations owing to the
Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses and Hedge Obligations (but excluding the Swing Loans) shall be
made among the Lenders and Lender Hedge Providers, pro rata; and provided,
further that the Required Lenders may in their discretion make proper allowance
to take into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations and Hedge
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
any interest provided for below). The balances from time to time in the
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities or Swing Loans until applied by the Agent as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Collateral Account shall be subject to withdrawal only as provided in this
§12.6.

(b) Amounts on deposit in the Collateral Account shall not be invested by the
Agent, and will earn interest at a rate paid by Agent with respect to similar
accounts, and shall be held in the name of and be under the sole dominion and
control of the Agent for the ratable benefit of the Lenders. The Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Collateral Account and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the Agent
accords other funds deposited with the Agent, it being understood that the Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.5 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.

 

126



--------------------------------------------------------------------------------

(d) If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
or withdraw any amounts in the Collateral Account and apply proceeds thereof to
the Obligations and Hedge Obligations in accordance with §12.5.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account exceed the aggregate amount of the Letter
of Credit Liabilities then due and owing and the pro rata share of any Letter of
Credit Obligations and Swing Loans of any Defaulting Lender after giving effect
to §2.13(c), the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within ten (10) Business Days after the Agent’s receipt
of such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of the Letter of Credit Liabilities and
Swing Loans at such time.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account. The Borrower authorizes the Agent to
file such financing statements as the Agent may reasonably require in order to
perfect the Agent’s security interest in the Collateral Account, and the
Borrower shall promptly upon demand execute and deliver to the Agent such other
documents as the Agent may reasonably request to evidence its security interest
in the Collateral Account.

 

§13.

SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of the Agent, be applied to
or set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents. Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any

 

127



--------------------------------------------------------------------------------

Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (b) such
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

§14.

THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. The Agent shall act as the contractual representative of the
Lenders hereunder, and notwithstanding the use of the term “Agent”, it is
understood and agreed that the Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower
to the extent otherwise required hereunder.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by the Agent with the consent or at the request of the Required
Lenders, all of the Lenders or all of the affected Lenders, as applicable. The
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, unless the Agent has received notice from a Lender
or the Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

 

128



--------------------------------------------------------------------------------

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of the Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. The Agent’s Special Counsel has only represented the
Agent and KeyBank in connection with the Loan Documents and the only attorney
client relationship or duty of care is between the Agent’s Special Counsel and
the Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents and the granting and
perfecting of liens in the Collateral.

§14.5 Payments.

(a) A payment by the Borrower or any Guarantor to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one (1) Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.13(d).

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

 

129



--------------------------------------------------------------------------------

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 The Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Any such resignation may at the Agent’s
option also constitute the Agent’s resignation as the Issuing Lender and the
Swing Loan Lender. Upon any such resignation, the Required Lenders, subject to
the terms of §18.1, shall have the right to appoint as a successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, any Lender or any bank whose
senior debt obligations are rated not less than “A” or its equivalent by Moody’s
or not less than “A” or its equivalent by S&P and which has a net worth of not
less than $500,000,000.00. Unless an Event of Default shall have occurred and be
continuing, such successor Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be reasonably acceptable to the Borrower. If no successor
Agent shall have been appointed and shall have accepted such appointment within
ten (10) days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent,
which shall be any Lender or any bank whose senior debt obligations are rated
not less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Upon the acceptance of any appointment as the Agent and, if applicable, the
Issuing Lender and the Swing Loan Lender, hereunder by a successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, such successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent and, if applicable, Issuing Lender and Swing Loan Lender, and the retiring
Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall be
discharged from its duties and obligations hereunder as the Agent and, if
applicable, the Issuing Lender and the Swing Loan Lender. After any retiring
Agent’s resignation, the provisions of this Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent, the Issuing
Lender and the Swing Loan Lender.

 

130



--------------------------------------------------------------------------------

If the resigning Agent shall also resign as the Issuing Lender, such successor
Agent shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Issuing Lender, in either case, to
assume effectively the obligations of the current Agent with respect to such
Letters of Credit. Upon any change in the Agent under this Agreement, the
resigning Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if the Agent
reasonably determines payment is in the best interest of all the Lenders, the
Agent may without the approval of the Lenders pay Taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and the Agent shall promptly thereafter notify the
Lenders of such action. Each Lender shall, within thirty (30) days of request
therefor, pay to the Agent its Commitment Percentage of the reasonable costs
incurred by the Agent in taking any such actions hereunder to the extent that
such costs shall not be promptly reimbursed to the Agent by the Borrower or the
Guarantors or out of the Collateral within such period. The Required Lenders may
direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

§14.11 Request for Agent Action. The Agent and the Lenders acknowledge that in
the ordinary course of business of the Borrower, (a) a Borrowing Base Property
may be subject to a Taking, or (b) the Borrower or any Subsidiary Guarantor may
desire to enter into easements or other agreements affecting the Borrowing Base
Properties, or take other actions or enter into other agreements in the ordinary
course of business (including, without limitation Leases) which similarly
require the consent, approval or agreement of the Agent. In connection with the
foregoing, the Lenders hereby expressly authorize the Agent to (x) execute
releases of liens in connection with any Taking, (y) execute consents or
subordinations in form and substance satisfactory to the Agent in connection
with any easements or agreements affecting the Borrowing Base Property, or
(z) execute consents, approvals, or other agreements in form and substance
satisfactory to the Agent in connection with such other actions or agreements as
may be necessary in the ordinary course of the Borrower’s business.

 

131



--------------------------------------------------------------------------------

§14.12 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders or all of the affected
Lenders as required by this Agreement. Each Lender irrevocably waives its right
to file or pursue a separate proof of claim in any such proceedings unless the
Agent fails to file such claim within thirty (30) days after receipt of written
notice from the Lenders requesting that the Agent file such proof of claim.

§14.13 Reliance by the Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Agent may presume that such condition is satisfactory to such Lender unless the
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of all of the Lenders, all of
the affected Lenders or the Required Lenders is required or permitted under this
Agreement, each Lender agrees to give the Agent, within ten (10) days of receipt
of the request for action from the Agent together with all reasonably requested
information related thereto (or such lesser period of time required by the terms
of the Loan Documents), notice in writing of approval or disapproval
(collectively, “Directions”) in respect of any action requested or proposed in
writing pursuant to the terms hereof. To the extent that any Lender does not
approve any recommendation of the Agent, such Lender shall in such notice to the
Agent describe the actions that would be acceptable to such Lender. If consent
is required for the requested action, any Lender’s failure to respond to a
request for Directions within the required time period shall be deemed to
constitute a Direction to take such requested action. In the event that any
recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by the Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
The Agent and each Lender shall be entitled to assume that any officer of the
other Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless the
Agent and such other Lenders have otherwise been notified in writing.

§14.15 The Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent, the provisions of this §14 are solely
for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.

 

132



--------------------------------------------------------------------------------

§14.16 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §§12.1, 12.5, 12.6 or any other provision of the Loan Documents,
the Agent shall be entitled to rely upon the trustee, paying agent or other
similar representative (each, a “Representative”) or, in the absence of such a
Representative, upon the holder of the Hedge Obligations for a determination
(which each holder of the Hedge Obligations agrees (or shall agree) to provide
upon request of the Agent) of the outstanding Hedge Obligations owed to the
holder thereof. Unless it has actual knowledge (including by way of written
notice from such holder) to the contrary, the Agent, in acting hereunder, shall
be entitled to assume that no Hedge Obligations are outstanding.

 

§15.

EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any Indemnified Taxes, (c) all title insurance
premiums, reasonable engineer’s fees, environmental reviews and reasonable fees,
expenses and disbursements of the counsel to the Agent and KCM and any local
counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the reasonable out-of-pocket fees, costs, expenses and
disbursements of the Agent and KCM incurred in connection with the syndication
and/or participation (by KeyBank) of the Loans, (e) all other reasonable
out-of-pocket fees, expenses and disbursements of the Agent incurred by the
Agent in connection with the preparation, administration or interpretation of
the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Collateral, the release of Collateral, the review of
Leases or other agreements, the making of each advance hereunder, the issuance
of Letters of Credit, and the syndication of the Commitments pursuant to §18
(without duplication of those items addressed in clause (d) above), (f) all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
costs, and fees and costs of appraisers, engineers, investment bankers or other
experts retained by the Agent) incurred by any Lender or the Agent in connection
with (i) the enforcement of or preservation of rights under any of the Loan
Documents against the Borrower or the Guarantors or the administration thereof
after the occurrence of a Default or Event of Default or any other workout of
the Loan Documents and (ii) any litigation, proceeding or dispute whether
arising hereunder or otherwise, in any way related to the Agent’s, or any of the
Lenders’ relationship with the Borrower or the Guarantors (provided that any
attorneys’ fees and costs pursuant to this §15(f) with respect to counsel
separate from that retained by Agent (including local counsel) shall be limited
to those incurred by one primary counsel retained by the Required Lenders), (g)
all reasonable out-of-pocket fees, expenses and disbursements of the Agent
incurred in connection with UCC searches, UCC filings, title rundowns, title
searches or mortgage recordings, (h) all reasonable out-of-pocket fees, expenses
and disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (i) all reasonable out-of-pocket expenses relating to the use
of Intralinks, SyndTrak, Debtdomain or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.

 

133



--------------------------------------------------------------------------------

§16.

INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders, the
Arranger, their respective Affiliates and Persons who control the Agent, or any
Lender or the Arranger, and each director, officer, employee, agent and attorney
of each of the foregoing Persons, against any and all claims, actions and suits,
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages and expenses of every nature and character arising out of or
relating to this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation,
(a) any and all claims for brokerage, leasing, finders or similar fees which may
be made relating to the Borrowing Base Properties, any other Real Estate or the
Loans, (b) any condition of the Borrowing Base Properties or any other Real
Estate or the maintenance, use or operation thereof (including without
limitation any accident, injury or death to any natural person or any loss,
theft or damage to personal property), (c) any actual or proposed use by the
Borrower of the proceeds of any of the Loans or Letters of Credit, (d) any
actual or alleged infringement of any patent, copyright, trademark, service mark
or similar right of the Borrower, any Guarantor or any of their respective
Subsidiaries, (e) the Borrower and the Guarantors entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Borrowing Base Properties or any
other Real Estate, (g) with respect to the Borrower, the Guarantors and their
respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) any use of Intralinks, SyndTrak, Debtdomain or any other
system for the dissemination and sharing of documents and information, in each
case including, without limitation, the reasonable fees and disbursements of
counsel incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrower shall not be obligated under
this §16 to indemnify any Person for liabilities arising from such Person’s own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and an additional
single local counsel in each applicable local jurisdiction for all such parties
(and, to the extent reasonably necessary in the case of an actual or perceived
conflict of interest, one additional counsel) and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable fees and expenses
of such counsel. No person indemnified hereunder shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby. If, and to
the extent that the obligations of the Borrower under this §16 are unenforceable
for any reason, the Borrower hereby agrees to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
Applicable Law. This §16 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim. The provisions of this §16 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.

 

134



--------------------------------------------------------------------------------

§17.

SURVIVAL OF COVENANTS, ETC..

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents and the Borrower’s obligations under
§§4.8, 4.9 and 4.10 shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of the
Borrower, any Guarantor or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

§18.

ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, the Issuing Lender and, so long
as no Default or Event of Default exists hereunder, the Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within five (5) Business Days after receipt of notice,
the Borrower shall be deemed to have consented (provided that such consent shall
not be required for any assignment to another Lender, to a Related Fund, to a
lender or an Affiliate of a Lender which controls, is controlled by or is under
common control with the assigning Lender or to a wholly-owned Subsidiary of such
Lender), (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Commitment, (c) the parties to such assignment
shall execute and deliver to the Agent, for recording in the Register (as
hereinafter defined) an assignment and acceptance agreement in the form of
Exhibit I attached hereto (an “Assignment and Acceptance Agreement”), together
with any Notes subject to such assignment, (d) in no event shall any assignment
be to any Person controlling, controlled by or under common control with, or
which is not otherwise free from influence or control by the Borrower or any
Guarantor or be to a Defaulting Lender or an Affiliate of a Defaulting Lender,
(e) such assignee of a portion of the Revolving Credit Loans shall have a net
worth or unfunded commitment as of the date of such assignment of not less than
$100,000,000.00 (unless otherwise approved by the Agent and, so long as no
Default or Event of Default exists hereunder, the Borrower), (f) such assignee
shall acquire an interest in the Loans of not less than $5,000,000.00 and
integral multiples of $1,000,000.00 in excess thereof (or if less, the remaining
Loans of the assignor), unless waived by the Agent, and so long as no Default or
Event of Default exists hereunder, the Borrower and (g) if such assignment

 

135



--------------------------------------------------------------------------------

is less than the assigning Lender’s entire Commitment, the assigning Lender
shall retain an interest in the Loans of not less than $5,000,000.00. Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder, (ii) the assigning Lender shall, upon payment to the Agent of the
registration fee referred to in §18.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to reflect
such assignment. In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower and/or any
Guarantor and whether such assignee is a Defaulting Lender or an Affiliate of a
Defaulting Lender. In connection with any assignment of rights and obligations
of any Defaulting Lender, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its applicable Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

§18.2 Register. The Agent, acting for this purpose as a non-fiduciary agent for
Borrower, shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment Percentages of and principal
amount of the Loans owing to the Lenders from time to time. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Guarantors, the Agent and the Lenders shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower,
the Guarantors and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Upon each such recordation, the assigning Lender agrees
to pay to the Agent a registration fee in the sum of $5,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from the Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some

 

136



--------------------------------------------------------------------------------

portion of its obligations hereunder, a new Note to the order of the assigning
Lender in an amount equal to the amount retained by it hereunder. Such new Notes
shall provide that they are replacements for the surrendered Notes, shall be in
an aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.

§18.4 Participations. Each Lender may, without the consent of Agent or Borrower,
sell participations to one or more Lenders or other entities (but not to any
natural person) in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §§4.8, 4.9, 4.10 and 13,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower, (e) such sale is effected in accordance with all
Applicable Laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by the Borrower and/or any Guarantor and shall not be a
Defaulting Lender or an Affiliate of a Defaulting Lender; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Maturity Date pursuant to §2.12), (iii) reduce
the amount of any such payment of principal, (iv) reduce the rate at which
interest is payable thereon or (v) release any Guarantor or any material
Collateral (except as otherwise permitted under this Agreement). The Borrower
agrees that each participant shall be entitled to the benefits of §4.3, subject
to the requirements and limitations therein, including the requirements under
§4.3(g) (it being understood that the documentation required under §4.3(g) shall
be delivered to the participating Lender), to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to §18.1; provided
that such participant (A) agrees to be subject to the provisions of §4.14 as if
it were an assignee under §18.1 and (B) shall not be entitled to receive any
greater payment under §4.3, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in
Applicable Law that occurs after the participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of §4.14 with respect to any participant. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest

 

137



--------------------------------------------------------------------------------

error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. §341, any other central bank having
jurisdiction over such Lender, or to such other Person as the Agent may approve
to secure obligations of such Lender. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.

§18.6 No Assignment by the Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under this Agreement (including by way of an
LLC Division) without the prior written consent of each of the Lenders.

§18.7 Disclosure. The Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from the Borrower or
any Guarantor that has been identified in writing as confidential by any of
them, and shall use reasonable efforts in accordance with its customary
procedures to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information. In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this

 

138



--------------------------------------------------------------------------------

Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments. Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such information is not known
by such Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower or the Guarantors, or is disclosed with
the prior approval of the Borrower, or is made available to such Lender by a
third party not known by such Lender to be subject to a confidentiality
agreement, or is independently developed by such Lender. Nothing herein shall
prohibit the disclosure of non-public information to the extent necessary to
enforce the Loan Documents.

§18.8 Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of the Required Lenders,
all of the Lenders or all of the Lenders directly affected thereby but is not
approved by one or more of the Lenders (any such non-consenting Lender shall
hereafter be referred to as the “Non-Consenting Lender”), then, within thirty
(30) Business Days after the Borrower’s receipt of notice of such disapproval by
such Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within thirty (30) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Commitment. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Non-Consenting Lender’s Commitment, then the Agent shall
endeavor to find a new Lender or Lenders to acquire such remaining Commitment.
Upon any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights hereunder
and under the Loan Documents shall terminate at the date of purchase, and the
Non-Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by the Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Note. Notwithstanding anything in this §18.8 to
the contrary, any Lender or other Lender assignee acquiring some or all of the
assigned Commitment of the Non-Consenting Lender must consent to the proposed
amendment, modification or waiver. The purchase price for the Non-Consenting
Lender’s Commitment shall equal any and all amounts outstanding and owed by the
Borrower to the Non-Consenting Lender, including principal and all accrued and
unpaid interest or fees, plus any applicable amounts payable pursuant to §4.7
which would be owed to such Non-Consenting Lender if the Loans were to be repaid
in full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender).

§18.9 Amendments to Loan Documents. Upon any such assignment, the Borrower and
the Guarantors shall, upon the request of the Agent, enter into such documents
as may be reasonably required by the Agent to modify the Loan Documents to
reflect such assignment.

 

139



--------------------------------------------------------------------------------

§18.10 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

§19.

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

(a) Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telecopy and addressed as
follows:

If to the Agent or KeyBank:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Eric Hafertepen

Telecopy No.: (770) 510-2195

and

KeyBank National Association

726 Exchange Street, Suite 900

NY-00-72-0100

Buffalo, New York 14210

Attn: Yolanda M. Fields

and

Dentons US LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Borrower:

On or prior to February 1, 2019, then to:

New Senior Investment Group Inc.

1345 Avenue of the Americas, 45th Floor

New York, New York 10105

Attn: David Smith

Telecopy No.: (212) 515-7783

 

140



--------------------------------------------------------------------------------

After February 1, 2019, then to:

New Senior Investment Group Inc.

55 West 46th Street, Suite 2204

New York, New York 10036

Attn: David Smith

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York, 10036

Attn: Vered Rabia

Telecopy No.: (212) 735-2892

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or the Agent shall have
the right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.

(b) Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

(c) Notices and other communications to the Agent, the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing Lender, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures

 

141



--------------------------------------------------------------------------------

may be limited to particular notices or communications. Unless the Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

 

§20.

RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE (BUT NEED NOT BE) BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN (PROVIDED THAT ANY SUIT BROUGHT IN NEW YORK SHALL ALSO BE
BROUGHT IN NEW YORK COUNTY, SUBJECT TO THE RIGHT OF AGENT OR ANY LENDER TO BRING
AN ACTION ELSEWHERE AS THEY MAY DETERMINE IS NECESSARY OR DESIRABLE TO ENFORCE
THE LOAN DOCUMENTS AND REALIZE UPON THE COLLATERAL)). THE BORROWER FURTHER
ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH
COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY (a) AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE
OTHER LOAN DOCUMENTS AND (b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A
COURT IS AN INCONVENIENT FORUM. THE BORROWER FURTHER AGREES THAT SERVICE OF
PROCESS IN ANY SUCH SUIT MAY BE MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN §19. IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY
FEDERAL COURT SITTING

 

142



--------------------------------------------------------------------------------

THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR OTHER ASSETS OF THE BORROWER AND THE
GUARANTORS EXIST OR WHEREVER ELSE AGENT OR SUCH LENDER MAY DETERMINE AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN §19.

 

§22.

HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.

COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.

ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN

 

143



--------------------------------------------------------------------------------

INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY
ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN
THIS §25. THE BORROWER ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW
THIS §25 WITH LEGAL COUNSEL AND THAT THE BORROWER AGREES TO THE FOREGOING AS ITS
FREE, KNOWING AND VOLUNTARY ACT.

 

§26.

DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
described in §18.7 obtained from Borrower by virtue of the transactions
contemplated hereby or its other relationships with Borrower and its Affiliates
in connection with the performance by the Agent or such Lender or their
respective Affiliates of services for other companies, and neither the Agent nor
any Lender nor their Affiliates will furnish any such information to other
companies. Borrower, on behalf of itself and its Affiliates, also acknowledges
that neither the Agent nor any Lender has any obligation to use in connection
with the transactions contemplated hereby, or to furnish to Borrower,
confidential information obtained from other companies. Borrower, on behalf of
itself and its Affiliates, further acknowledges that one or more of the Agent
and Lenders and their respective Affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
Affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of Borrower and its Affiliates.

 

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender directly affected thereby: (a) a reduction in the rate of interest on the
Notes (other than a reduction or waiver of default interest); (b) an increase in
the amount of the Commitments of the Lenders (except as provided in §2.11 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon (other

 

144



--------------------------------------------------------------------------------

than a reduction or waiver of default interest) or fee payable under the Loan
Documents; (d) a change in the amount of any fee payable to a Lender hereunder;
(e) the postponement of any date fixed for any payment of principal of or
interest on the Loan; (f) an extension of the Maturity Date (except as provided
in §2.12); (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of the Borrower, any Collateral or all or
substantially all of the Guarantors except as otherwise provided in this
Agreement; (i) an amendment of the definition of Required Lenders or of any
requirement for consent by all of the Lenders; (j) any modification to require a
Lender to fund a pro rata share of a request for an advance of the Revolving
Credit Loan made by the Borrower other than based on its Commitment Percentage;
(k) an amendment to this §27; or (l) an amendment of any provision of this
Agreement or the Loan Documents which requires the approval of all of the
Lenders or the Required Lenders to require a lesser number of Lenders to approve
such action. The provisions of §14 may not be amended without the written
consent of the Agent. The Agreement Regarding Fees may be amended, modified or
waived only with the consent of Arranger and Agent. There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Swing Loans without the consent of the Swing Loan Lender, nor any amendment,
modification or waiver of any provision in the Loan Documents with respect to
Letters of Credit without the consent of the Issuing Lender. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased without the consent of such Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender. The Borrower agrees to enter into such modifications or
amendments of this Agreement or the other Loan Documents as reasonably may be
requested by KeyBank and KCM in connection with the syndication of the Loan,
provided that no such amendment or modification materially affects or increases
any of the obligations of the Borrower hereunder. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon. No course of dealing or delay or omission on the part of the Agent or
any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.

(b) Further notwithstanding anything to the contrary in this §27, if the Agent
and the Borrower have jointly identified an ambiguity, omission, mistake or
defect in any provision of this Agreement or the other Loan Documents or an
inconsistency between provisions of this Agreement and/or the other Loan
Documents, the Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interest of the Lenders. Any
such amendment shall become effective without any further or consent of any of
other party to this Agreement.

 

145



--------------------------------------------------------------------------------

§28.

SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.

TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

 

§30.

NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31.

REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

§32.

NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arranger and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans and issue Letters of Credit, are imposed solely and exclusively for
the benefit of the Agent and the Lenders and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.

 

146



--------------------------------------------------------------------------------

§33.

PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

§34.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank.]

 

147



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation By:  

/s/ Bhairav Patel

Name:   Bhairav Patel Title:   Interim Chief Financial Officer, Treasurer,   and
Chief Accounting Officer (SEAL)

[Signatures Continued on Next Page]

 

KEYBANK / NEW SENIOR CREDIT AGREEMENT



--------------------------------------------------------------------------------

AGENT AND LENDERS KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as
the Agent By:  

/s/ Eric Hafertepen

Name:   Eric Hafertepen Title:   Vice President   Real Estate Capital (SEAL)

 

KEYBANK / NEW SENIOR CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of ___________,
20__, by _______________________________, a __________________________ (“Joining
Party”), and delivered to KeyBank National Association, as Agent, pursuant to
§5.4 of that certain Credit Agreement dated as of December 13, 2018, as from
time to time in effect (the “Credit Agreement”), by and among NEW SENIOR
INVESTMENT GROUP INC. (the “Borrower”), KeyBank National Association, for itself
and as the Agent, and the other Lenders from time to time party thereto. Terms
used but not defined in this Joinder Agreement shall have the meanings defined
for those terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.4 of the Credit Agreement, to
become an additional Guarantor under the Guaranty, the Indemnity Agreement, the
Contribution Agreement and the Cash Collateral Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the Cash
Collateral Agreement, the Guaranty, the Indemnity Agreement, and the other Loan
Documents with respect to all the Obligations of the Borrower now or hereafter
incurred under the Credit Agreement and the other Loan Documents, a “Guarantor”
under the Indemnity Agreement and the Contribution Agreement. Joining Party
agrees that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Credit
Agreement, the Cash Collateral Agreement, the Guaranty, the Indemnity Agreement,
the other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), the
representations and warranties contained in the Credit Agreement and the other
Loan Documents applicable to a “Subsidiary Guarantor” or “Guarantor” are true
and correct in all material respects as applied to Joining Party as a Subsidiary
Guarantor and a Guarantor on and as of the Effective Date as though made on that
date. As of the Effective Date, all covenants and agreements in the Loan
Documents and the Contribution Agreement of the Guarantors apply to Joining
Party and no Default or Event of Default shall exist or might exist upon the
Effective Date in the event that Joining Party becomes a Guarantor.

 

A-1



--------------------------------------------------------------------------------

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Cash Collateral Agreement, the Guaranty, the Contribution Agreement
and the Indemnity Agreement heretofore delivered to the Agent and the Lenders
shall be a joint and several obligation of Joining Party to the same extent as
if executed and delivered by Joining Party, and upon request by the Agent, will
promptly become a party to the Cash Collateral Agreement, Guaranty, the
Contribution Agreement and the Indemnity Agreement to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 201__.

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”

 

 

By:  

 

Name:  

 

Title:  

 

(SEAL)

 

ACKNOWLEDGED: KEYBANK NATIONAL ASSOCIATION, as Agent By:  

         

Its:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REVOLVING CREDIT NOTE

 

$______________    December __, 2018

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Credit Agreement, dated as of December 13, 2018, as from
time to time in effect, by and among Maker, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Maturity Date, the principal sum of _________________ ($__________), or such
amount as may be advanced by the Payee under the Credit Agreement as a Revolving
Credit Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by Applicable Law, be

 

B-1



--------------------------------------------------------------------------------

amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
Applicable Law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

(SEAL)

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWING LOAN NOTE

 

$12,500,000.00    December ___, 2018

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Credit Agreement, dated as of December 13, 2018, as from
time to time in effect, by and among Maker, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Maturity Date, the principal sum of Twelve Million Five Hundred Thousand and
No/100 Dollars ($12,500,000.00), or such amount as may be advanced by the Payee
under the Credit Agreement as a Swing Loan with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by Applicable Law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Swing Loan Notes evidencing borrowings of Swing
Loans under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by Applicable Law, be

 

C-1



--------------------------------------------------------------------------------

amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
Applicable Law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

(SEAL)

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent

Mail Code OH-01-51-0311

4910 Tiedeman Road, 3rd FL

Brooklyn, OH 44144

Attn: Denise J. Jones

Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of that certain Credit Agreement dated as of
December 13, 2018 (as the same may hereafter be amended, the “Credit
Agreement”), by and among New Senior Investment Group Inc. (the “Borrower”),
KeyBank National Association for itself and as Agent, and the other Lenders from
time to time party thereto, the Borrower hereby requests and certifies as
follows:

1. Revolving Credit Loan. The Borrower hereby requests a [Revolving Credit Loan
under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

Principal Amount: $__________

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.

3. No Default. Borrower certifies that the Borrower and the Guarantors are and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of the Loan requested hereby and no Default or Event of
Default has occurred and is continuing. No condemnation proceedings are pending
or, to the undersigned’s knowledge, threatened against any Borrowing Base
Property except as disclosed to Agent in writing.

4. Representations True. Borrower certifies, represents and agrees that each of
the representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made and, is true in all material respects as of
the date hereof and shall also be true at and as of the Drawdown Date for the
Loan requested hereby, with the same effect as if made at and as of such
Drawdown Date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

D-1



--------------------------------------------------------------------------------

5. Other Conditions. The undersigned chief executive officer, president or chief
financial officer of the Borrower certifies, represents and agrees that all
other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied or waived in writing.

6. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.

 

NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

(SEAL)

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT REQUEST

[Date]

KeyBank National Association, as Agent

Mail Code OH-01-51-0311

4910 Tiedeman Road, 3rd FL

Brooklyn, OH 44144

Attn: Denise J. Jones

 

  Re:

Letter of Credit Request under Credit Agreement

Ladies and Gentlemen:

Pursuant to §2.10 of that certain Credit Agreement dated as of December 13,
2018, by and among you, certain other Lenders and New Senior Investment Group
Inc. (the “Borrower”), as amended from time to time (the “Credit Agreement”), we
hereby request that you issue a Letter of Credit as follows:

Name and address of beneficiary: _______

Face amount: $_______

Proposed Issuance Date: _______

Proposed Expiration Date: _______

Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.

Purpose of Letter of Credit: __________________________________________

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The Borrower certifies that the Borrower is and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing. No condemnation proceedings are pending or, to the
undersigned’s knowledge, threatened against any Borrowing Base Property except
as disclosed to Agent in writing.

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

The Borrower certifies, represents and agrees that each of the representations
and warranties made by or on behalf of the Borrower, the Guarantors or their
respective Subsidiaries, contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true as of the date hereof and shall also be true
at and as of the proposed issuance date of the Letter of Credit requested
hereby, with the same effect as if made at and as of the proposed issuance date,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

 

NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

(SEAL)

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LETTER OF CREDIT APPLICATION

 

LOGO [g640886page167.jpg]

KeyBank National Association Application for Irrevocable Standby Letter of
Credit To: Standby Letter of Credit Services 4900 Ticdeman. 1st floor 726
Exchange Street, Suite 900 Cleveland. Ohio 44144-2302 Buffalo. New York 14210
Mailcode: OH-01-49-1003 Mailcode: NY-00-72-0100 Fax Number: (216)813-3719 Fax
Number: (216)813-3719 Please issue your Irrevocable Standby Letter of Credit and
notify the Beneficiary no later than (date) via Courier to Attention: (Telephone
Number) SWIFT (Advising Bank Swift Address, if known ) Advising Bank (if
applicable) Name: Address: Account Party(les)/Applicant(s) Name and Address: (PO
Box is not acceptable) Applicant Name to appear on the Letter of Credit (if
different from Account Party): (Name and address (PO Box is not acceptable). Is
this party legally related to Account Party through ownership? Yes No If yes,
please indicate relationship: Parent Subsidiary Affiliate Owner If no, provide
the following: Tax ID number: If an individual, date of birth: Brief description
of why account party is applying for a Letter of Credit for a non related
entity. Beneficiary Name and Address: Brief description of underlying
transaction: Expiration Dale: Dollar Amount S and currency if other than USD
Automatic Extension Clause? Yes No If yes, indicate Number of Days for Notice:
if No, leave blank. (Amount in words): Is there an Ultimate Expiration Date? Yes
No If yes. indicate Ultimate Expiration Date: Available by Drafts at sight drawn
on KeyBank National Association and accompanied by the following documentation:
A statement signed by an authorized representative of Beneficiary stating: “ has
not performed or fulfilled all of the undertakings, covenants and conditions in
accordance with the terms of the agreement dated between (Applicant) and
(Beneficiary).’* A certificate signed by an authorized representative of
Beneficiary stating: “We hereby certify that . has failed to honor their
contractual agreement dated _ between (Applicant) and (Beneficiary).’’ A
statement signed by an authorized representative of Beneficiary stating as
follows: (insen wording that is to appear in the statement accompanying the
draft): No statement or document other than Beneficiary’s draft is required to
be presented under this Letter of Credit. Issue per attached sample {00342519 vl
CONFIDENT) Revised 10/06/2016 KeyCorp: Confidential Page 1 of 2

 

F-1



--------------------------------------------------------------------------------

LOGO [g640886page168.jpg]

Partial Drawings: Permitted Not Permitted Charges for: Applicant Multiple
Drawings: Permitted Not Permitted Special Instructions or condition*: Account
Party(ies) shall keep and maintain Demand Deposit Account No. at all times until
the Letter or Credit has finally expired and all reimbursement and other
obligations in respect thereof have been paid in full in cash. KeyBank is
authorized to debit the Demand Deposit Account or any successor account to pay
any amounts which become due by Account Party(ies) in connection with the Letter
or Credit, including any fers charged to Account Party(ies) or the amount of any
draw(s) made under the Letter of Credit by the Beneficiary. KeyBank and any
applicable Keycorp Afllllates (collectively and severally “Key”) shall have all
rights, remedies and/or collateral provided for under (a) any Standby Letter of
Credit Reimbursement and Security Agreement executed by the Account Party(ies)
in favor of Key at. prior to or after the date hereof and any other
reimbursement agreement, credit agreement, security agreement, pledge agreement
or other agreement or Instrument in effect at any time between Account
Party(les) and Key that obligate and/or secure reimbursement in respect of
letters of credit by Account Party(ies) or any of them. This application and
agreement and each letter of credit are subject to the provisions of. and Key
shall have all rights and remedies prosided for under (a) Article 5 of the
Uniform Commercial Code as In effect from time to time and (b) either the
Uniform Customs and Practice for Documentary Credits or the International
Standby Practices, in each case as established by the International Chamber of
Commerce from time to time (whichever may be determined to be appropriate by Key
under the circumstances) and to the terms and conditions set forth in the
Standby Letter of Credit Reimbursement and Security Agreement dated executed by
the Account Parlies. Date: Authorized Signer- Applicant Signer’s printed name
[Only required if different from Account Party] Datr: Authorized Signer- Account
Party Signer’s printed name {00342519 vl CONFIDENT } Revised 10/06/2016 KeyCorp:
Confidential Page 2 of 2

 

F-2



--------------------------------------------------------------------------------

LOGO [g640886page169.jpg]

KcyBank National Association STANDBY LETTER OF CREDIT REIMBURSEMENT AM) SECURITY
AGREEMENT In consideration of the issuance from time to time, at the request of
the Account Parties of one or more Credits in accordance with the terms of any
Standby Letter of Credit Application(s) submitted by the Account Parties to the
Issuer, the Account Parties hereby represent, warrant and agree as follows:
DEFINITIONS: The following definitions shall apply herein: “ACCOUNT PARTIES” is
defined in Paragraph 13 below. “AGREEMENT” means this Standby Letter of Credit
Reimbursement and Security Agreement, including as the same may from time to
time be amended, modified, supplements and/or restated. “BANK LIABILITIES is
defined in Paragraph 8 below. CREDIT” means each letter of credit requested or
described in any Letter of Credit Application submitted to the Issuer by any of
the Account Parties and issued by the Issuer, including, in each case, as the
same may be amended from time to time. “DEPOSIT ACCOUNT” is defined in Paragraph
2 below. “DOCUMENTS’ mean any document, however evidenced, negotiable or
non-negotiable, including, but not limited to, all documents and certificates
accompanying or relating to presentations, drafts or demands under or in respect
of any Credit. “DRAFTS” means any draft drawn under or presentment or demand
made for payment on any Credit. “ISP” means the International Standby Practices
adopted by the International Chamber of Commerce in force at the time of
issuance of the Credit, as the same may be thereafter amended or replaced.
“ISSUER” means any KeyCorp affiliate that issues any Credit. “LETTER OF CREDIT
APPLICATION” means any request submitted by any of the Account Parties to the
Issuer (in written or electronic foim and w’hether set forth on the Issuer’s
application form or otherwise) for the issuance of any Credit or Credits for the
account of any of the Account Parties. “PROPERTY” means all tangible and
intangible property of any kind, w’hether real, personal or mixed, including,
without limitation, goods, negotiable or non-negotiable instruments, documents
of title, securities, lunds, choscs in action and any right or interest therein.
Property in Issuer’s possession shall include Property in possession of any
person or entity other than Issuer that holds such property as agent, trustee or
otherwise for the benefit or account of Issuer. “REIMBURSEMEN T OBLIGATIONS”
means the obligations of the Account Parties to reimburse the Issuer for all
payments made by or for the account of the Issuer with respect to any
presentment on a Credit and to pay, reimburse and/or indemnify the Issuer for
all fees, charges, costs, expenses and liabilities chargcd or incurred by or
asserted against the Issuer in connection with this Agreement, any Letter of
Credit Application and/or any Credit and includes, without limitation, all such
obligations provided for in Sections 2,3 and 7 of this Agreement.. (00342456 vl
internal ) KeyCorp: Confidential Page 1 of6

 

F-3



--------------------------------------------------------------------------------

LOGO [g640886page170.jpg]

“REQUESTS” means any request, instruction, waiver or agreement made or agreed
upon by any of the Account Parties and communicated to the Issuer in writing, by
telephone or by any means of electronic communication that is honored or relied
upon by the Issuer in connection with the issuance, terms, amendment, waiver of
discrepancies, and/or honor, dishonor, payment or acceptance of any presentment
or drawing on any Credit. “UNIFORM CUSTOMS” means the Uniform Customs and
Practice for Documentary Credits adopted by the International Chamber of
Commerce in force at the time of issuance of the Credit, as the same may be
thereafter amended or replaced. PAYMENT TERMS: The Issuer may honor and accept
or pay any draft, demand or drawing presented to Issuer on or in respect of any
Credit, regardless of when drawn or presented and whether or not negotiated, if
such presentment, any related documents required to accompany the drawing and
any transmittal advice are dated on or before the expiration date of the Credit.
The expiration date of the Credit shall in all cases be the expiration date
stated therein or in any amendment expressly extending such date, and shall not
be extended or deemed extended on account of or by reference to any action or
inaction of any person or entity or the terms of any other communication or
agreement. Issuer may accept any presentment, draft, instruction or other
document that appeal’s on its face to be signed or issued by the beneficiary or
other party authorized or specified under the Credit to draw or issue such
instruments or other documents, whether in the name of the beneficiary or other
party as reflected in the Credit or as such name may have been changed, and/or
by any successor to or administrator, executor, trustee in bankruptcy, debtor in
possession assignee for the benefit of creditors, liquidator, receiver,
conservator, or other legal representative of the beneficiary or such other
party, if the same otherwise complies on its face with the terms of the Credit.
The Account Panics, jointly and severally, agree to reimburse Issuer at its main
office on demand in United States Dollars: (A) as to drafts payable in United
States Dollars drawn or to be drawn under the Credit, the amount paid or payable
thereon, or (B) as to such drafts payable in currency other than United States
Dollars, the equivalent of the amount paid in United States Dollars at Issuer’s
selling rate of exchange in the currency in which such draft is drawn, (C) tiny
and all other expenses or charges incurred by Issuer in issuing or effecting
payment of the Credit, for perfecting or maintaining, and insuring the Property,
and for enforcing Issuer’s rights and remedies under this Agreement, (D)
interest from the date of such payment at a rate per annum equal to the greater
of (i) zero and (ii) the Prime Rate of KeyBank National Association in effect
from time to time plus the rate margin customarily charged by Issuer to other
account parties with similar credit worthiness and in like circumstances or as
agreed by Account Parties, upon all unpaid drafts anti other payment,
reimbursement and/or indemnification obligations of Account Parties hereunder
until paid in full, but in no event higher than the highest lawful rate
permitted by law, and (E) such commission, issuance, letter of credit commitment
fees, draw fees, and negotiation lees at such rate as Issuer may determine from
time to time and/or as agreed by Account Parties. The Account Parties shall at
all times keep and maintain a deposit uccount at the Issuer described in the
Application (the “Deposit Account”). Without prior notice or demand Issuer is
authorized to charge the Deposit Account or any other deposit account maintained
by any of the Account Parties with Issuer or any other KeyCorp affiliate for the
amount of any draft and all other reimbursement obligations hereunder. INCREASED
COSTS: If any law or regulation, or change therein, or interpretation,
administration or enforcement thereof, by any person, agency or court shall (A)
impose upon or modify any reserve or special deposit requirement, insurance
assessment or other requirement against or affecting the Credit, or (B) impose
any tax, other than tax imposed upon the income of Issuer, or withholding of any
kind, or (C) impose or modify any capital requirement, impose any condition
upon, supplement to or increase of any kind to Issuer’s capital base, and the
result of any such event increases the cost or decreases the benefit to Issuer
of issuing or maintaining any Credit, then the Account Parties shall pay to
Issuer upon request such amounts as arc advised by Issuer that are necessary to
compensate Issuer for all increased costs and/or decreased benefits attributable
to any of the foregoing. Upon written request. Issuer will certify such amounts.
Issuer’s certification shall be conclusive absent manifest error. REQUESTS:
Requests shall be made by those persons purportedly authorized by any of the
Account Parties. Account Parties agree to provide Issuer from time to time a
written list of all such authorized representatives. Issuer shall not be
obligated to identify or confirm such persons beyond the use of the {00342456 vi
INTERNAL} KeyCorp: Confidential Page 2 of 6

 

F-4



--------------------------------------------------------------------------------

LOGO [g640886page171.jpg]

authorized name or code identification, if any, that is established by Issuer
and/or Account Parties. All requests will be confirmed by Issuer in writing or
through the use of any electronic communication system used in the ordinary
course of business between Issuer and the Account Parties. The Account Parties
will promptly report all discrepancies upon their receipt of such confirmation.
Issuer may, but shall not be obligated to, assign a unique code number or word
and require such code to be used by the Account Parties, and thereafter all
further requests shall refer to such code. Issuer shall not be liable for any
loss which the Account Parties may incur as a result of Issuer’s compliance with
any request received by Issuer that complies with the terms of this Agreement,
even if in fact unauthorized, provided that Issuer acted in good faith and
exercised reasonable care. 5. MODIFICATION OF CREDITS: Any amendment to the
terms of a Credit may be authorized by those persons purportedly authorized by
any one of the Account Parties without notice to any other of the Account
Parties, but any increase in the amount of a Credit or extension of the
expiration date under a Credit for presentation of Drafts or Documents shall
only be approved by those persons authorized by the Account Parties. Account
Parties agree that if a Credit provides for automatic renewal or extension of
the expiration date unless the beneficiary is notified to the contrary in
advance of any then current expiration date, and Account Parties determine to
instruct the Issuer not to allow such renewal or extension. Account Parties must
notify Issuer in writing to such effect not later than 60 days prior to the
latest then applicable date for notification of the beneficiary of non-renewal
or non-extension under the terms of the Credit. If such notice by the Account
Parties is not timely made. Issuer may automatically renew or extend the Credit
and Account Parties will have no claim or cause of action against Issuer and
will continue to be fully liable for all Reimbursement Obligations incurred
and/or arising with respect to such Credit, including after giving effect to any
such automatic renewal or extension. Issuer may, in its sole discretion, elect
not to renew or extend any Credit and if Issuer does not renew or extend the
Credit Account Parties will have no claim or cause of action against Issuer and
will continue to be fully liable for all Reimbursement Obligations incurred
and/or arising with respect to such Credit, including as a result of the
non-renewal or non-extension thereof. This Agreement shall in all events be and
remain binding upon all of the Account Parties with regard to the Credit, as
increased, amended, extended or renewed, notwithstanding any refusal of Issuer
to agree to any increase, amendment, renewal or extension, as to the form,
content, action or inaction taken with respect to any Drafts, Documents and/or
Property associated therewith and/or any action taken or not taken by Issuer and
any of Issuer’s correspondents in connection therewith. 6 LIMITED LIABILITY:
None of Issuer, Issuer’s employees, agents or correspondents or any person or
entity advising or confirming any Credit shall be responsible for or liable on
account of: (A) the invalidity, insufficiency, or any lack of genuineness or due
authorization of any Draft or Document or any fraud or forgery of or affecting
any Draft or Document; (B) the inadequacy of insufficiency of the coverages
and/or terms of any insurance, anv lack of validity, genuineness or
enforceability of any insurance or associated Document or the insolvency of any
insurer; (C) the performance, solvency or financial responsibility of any party
issuing or having liability on or under any Document; (D) delays on non-delivery
of any Draft or Document; (E) any breach of contract or other wrongful action by
or between any person and the Account Parties; (F) failure of any Draft or
Document to be sufficient in form or content to cffcct a proper and conforming
presentment on any Credit; (G) en’ors or omissions in and/or interruptions or
delays in transmission or delivery of any messages. Drafts or Documents by mail,
cable, telegraph, wireless, email, PDF or otherwise or for any errors in
translation or interpretation of terms; (H) any action or inaction taken in
conformity with the rights of the Issuer or any adviser or confirmer under the
ISP or UCP and/or (I) other consequences arising from causes beyond the control
of any Issuer, adviser or confirmer, or any person or entity acting on behalf of
any such party, including, but not limited to, any action or omission by, or any
law, regulation or restriction of, any de facto or de jure domestic or foreign
government or agency. IN NO EVENT SHALL ISSUER BE LIABLE FOR SPECIAL INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES. 7. WARRANTIES: INDEMNITY: Each of the Account
Parties hereby represents, warrants, covenants and confirms to and for the
benefit of Issuer that Account Parties understand the general nature and
operation of a letter of credit and the obligations, rights and remedies of the
Account Parties on the one hand and the Issuer on the other in regard to leUers
of credit, including, without limitation: (A) the obligation of the Account
Parties to reimburse Issuer for all payments to the beneficiary in respect of
(00342456 vl internal } KeyCorp: Confidential Page 3 of 6

 

F-5



--------------------------------------------------------------------------------

LOGO [g640886page172.jpg]

presentments on the Credit, (B) the conditions set forth in the Credit to the
obligation of Issuer to pay any drawing on the Credit, (C) that Issuer has no
responsibility or liability in connection with any underlying contract or other
transaction between any of the Account Parties and the bcncficiary of the
Credit, (D ) that Issuer is not acting as an agent or in any fiduciary capacity
for or on behalf of the Account Parties or the beneficiary, but solely as an
issuer of letters of credit, (E) Issuer makes no representation or warranty
regarding the value or desirability of the Account Parties’ transactions in
connection with which any Credit is issued, the decision to utilize any Credit
or the appropriateness of or risks arising from the terms or conditions of any
Credit, (F) that the Account Parties should seek advice from their legal counsel
with respect to any Letter of Credit Application, this Agreement, the issuance
and terms of any Credit and the related underlying transactions and (G) Account
Parties unconditionally approve and assume all risks associated with the terms
of each Credit, regardless of any at!vice provided by Issuer with respect to the
form or terms of the Credit. Each of the Account Parties hereby further
represents, warrants, covenants and confirms to and for the benefit of Issuer
that the transactions associated with each Credit do not violate any applicable
law, rule or regulation of the United States, any state or the United States
and/or any foreign nation or governmental authority thereof, including, without
limitation, anti-terrorism, anti-money laundering, export/import and/or corrupt
practices laws, orders, rules and regulations. All representations, warranties
and indemnities set forth herein shall survive Issuer’s issuance of the Credit
and any payment thereunder and shall continue until all Reimbursement
Obligations arising hereunder are finally determined and paid in full in cash.
Each of the Account Parties hereby releases Issuer from and agrees to indemnify
and hold harmless the Issuer, and its officers, agents, employees and
correspondents for and against any and all claims, costs, liabilities and
expenses (including reasonable attorney fees) incurred by or asserted against
any such indemnified party and arising out of or in any way relating to (1) any
underlying investments, transaction, and/or contracts between any one of the
Account Parties, any beneficiary of any Credit and/or any such indemnified party
and/or (2) any acceptance or payment made on account of any presentment on a
Credit that appeared on its face to conform to the applicable terms and
conditions of the Credit, any refusal to pay or honor the Credit when a
conforming presentment has not been made or for any other legally or
commercially sufficient reason, or any other action or omission by any such
indemnified party, other than in respect of gross negligence or willful
misconduct on the part of such indemnified party, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. S. SKnjRH V: As
security for the payment and/or performance and satisfaction of all
Reimbursement Obligations and other liabilities of the Account Parties to the
Issuer with respect to any Credit and under this Agreement, in all eases w
hether now existing or hereafter arising, whether joint, several independent or
otherwise, and whether absolute or contingent or due or to become due (herein
collectively, called the “Bank Liabilities”), each of the Account Parties does
hereby assign, pledge and grant to Issuer, a security interest in, and the right
of possession and disposal of: (A) all Drafts, Documents and all Property
shipped, stored or otherwise held or disposed of in connection with the Credit
and/or subject to any Document, whether or not released to any of the Account
Parties on bills of lading, warehouse or trust receipts or otherwise, (B) all
right and causes of action against all parties arising from or in connection
with any contract or agreement referred to in any Credit, and all guarantees,
agreements or other undertakings (including those in effect between or among any
of the Account Parties), credits, policies of insurance or other assurances in
connection therewith, (C) the Deposit Account and/or any other cash instruments,
deposit balances, certificates of deposit and other cash equivalents, repurchase
agreements, ami other investments maintained by any of the Account Parties with
Issuer or any other KeyC orp affiliate, whether matured or unmatured, or
collected or in the process of collection and (D) all proceeds of the foregoing.
The Account Parties agree to execute, deliver, and file all further instruments
as may be reasonably required by the Issuer to carry out the purposes of this
Agreement and/or perfect or enforce the rights of Issuer hereunder. DEFAULT: In
the event that any of the Account Parties: (A) fails to perform any obligation
required to be performed by it under this Agreement or any other agreement or
document relating to or evidencing a Credit or any Property in which a security
interest has been granted to Issuer, (B) fails to make any payment or perform
any other obligations under this Agreement, (C) makes any assignment for the
benefit of creditors, (D) files or authorizes or consents to the filing of any
voluntary or involuntary petition in bankruptcy by or against any one of the
Account Parties as debtor, (E) applies for the appoinUnent of a receiver of any
of its assets, (F) becomes insolvent, or ceases, becomes unable or admits in
writing its {00342456 vl INTERNAL} KeyCorp: Confidential Page 4 of 6

 

F-6



--------------------------------------------------------------------------------

LOGO [g640886page173.jpg]

inability to pay its debts as they become due, or (G) fails to pay when due,
upon acceleration or otherwise, any other obligation to Issuer, Issuer may at
such time or any time thereafter declare, without demand or notice which arc
hereby expressly waived, all Reimbursement Obligations hereunder, including such
as arc then contingent, to be immediately due and payable, whereupon the same
shall be immediately due and payable in full in cash, and Issuer is authorized,
at its option, to apply (or hold as collateral) the proceeds of any Property,
the Deposit Account, any other sums due from Issuer to any one of the Account
Parties and any other collateral, to the payment of any and all Reimbursement
Obligations. In any such event Issuer shall have all of the remedies of a
secured party under the Uniform Commercial Code in effect in the Stale in which
the principal office of the Issuer is loeated and Issuer is hereby authorized
and empowered at its option, at any time or times thereafter, to sell and assign
the whole of the Property, or any part thereof then constituting security
pursuant to any of the terms hereof, at any public or private sale, at such time
and place and upon such terms as Issuer may deem proper and with the right in
Issuer to be the purchaser at such sale and, after deducting all legal and other
costs and expenses of any sale, to apply the net proceeds of such sale(s) to the
payment of all of the Bank Liabilities. The residue, if any, of the proceeds of
sale and any other Property constituting security remaining after satisfaction
of the Bank Liabilities shall be returned to the respective Account Parties
unless otherwise disposed of in accordance with written instructions from the
affected Account Parties. It is agreed that, with or without notification to any
of the Account Fames. Issuer may exchange, release, surrender, realize upon,
release on trust receipt to any of them, or otherwise deal with any Property by
whomsoever pledger!, mortgager! or subjected to a security interest to secure
directly or indirectly any of the Bank Liabilities and/or any oflset against the
same. In addition. Issuer and its affiliates shall have all rights and remedies
provided for under the Uniform Commercial Code and other wise at law and in
equity and all rights, remedies and/or collateral provided for under any other
reimbursement agreement, credit agreement, security agreement, pledge agreement
or other agreement or instrument in effect at any time between Account
Paity(ies) and Issuer or any affiliate that obligate and/or secure reimbursement
in respect of letters of credit by Account Party(ies) or any of them. All rights
and remedies of Issuer shall be cumulative and not exclusive. NO WAIVER: ISSUER
SHALL HAVE NO DUTY TO EXERCISE ANY RIGHT HEREUNDER OR WITH RESPECT TO ANY
PROPERTY, AND ISSUER SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR DELAY IN
DOING SO. NONE OF ISSUER’S OPTIONS, POWERS OR RIGHTS IN CONNECTION WITH THE
CREDIT OR THIS AGREEMENT SHALL BE WAIVED UNLESS ISSUER OR ISSUER’S AUTHORIZED
AGENT SHALL HAVE SIGNED SUCH WAIVER IN WRITING. NO SUCH WAIVER UNLESS EXPRESSLY
AS STATED THEREIN, SHALL BE EFFECTIVE AS TO ANY TRANSACTION WHICH OCCURS
SUBSEQUENT TO THE DATE OF SUCH WAIVER NOR AS TO ANY CONTINUANCE OF A BREACH
AFTER SUCH WAIVER NO COURSE OF DEALING BETWEEN ANY OF THE ACCOUNT PARTIES AND
ISSUER SHALL BE EFFECTIVE TO CHANGE, MODIFY OR DISCHARGE IN WHOLE OR IN PARI
THIS AGREEMENT OR THE OBLIGATIONS HEREUNDER. GOVERNING LAW: SEVERABILITY: THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE IN WHICH THE PRINCIPAL OFFICE OF THE ISSUER IS LOCATED. THE CREDIT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH
THE PRINCIPAL OFFICE OF THE ISSUER IS LOCATED AND SHALL BE SUBJECT TO THE
UNIFORM CUSTOMS OR THE ISP (WHICHEVER MAY BE DETERMINED TO BE APPROPRIATE UNDER
THE CIRCUMSTANCES BY ISSUER AND INDICATED IN THE CREDIT) THEN IN EFFECT, WHICH
UNIFORM CUSTOMS OR ISP, AS THE CASE MAY BE, WILL CONTROL IN THE EVENT OF ANY
CONFLICT WITH STATE LAWS. IF ANY PROVISION HEREOF IS FOR ANY REASON HELD TO BE
UNENFORCEABLE UNDER ANY I .AW, SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT
ANY OTHER PROVISIONS HEREOF, EACH OF WHICH SHALL BE CONSTRUED AND ENFORCED AS IF
SUCH UNENFORCEABLE PROVISION WERE NOT CONTAINED HEREIN. NOTICE AND WAIVERS:
EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPHS 4 AND 5 HEREIN, ANY NOTICE TO ISSUER
SHALL BE DEEMED EFFECTIVE ONLY IT IN WRITING SENT TO AND RECEIVED BY ISSUER. ANY
SUCH NOTICE TO OR DEMAND ON ANY OF THE ACCOUNT PARTIES SHALL BE BINDING ON ALL
OF THEM AND SHALL BE DEEMED (00342456 vl internal } KeyCorp: Confidential Page 5
of 6

 

F-7



--------------------------------------------------------------------------------

LOGO [g640886page174.jpg]

EFFECTIVE ONLY IF IN WRITING (A) WHEN DELIVERED PERSONALLY OR BY VERIFIABLE
FACSIMILE TRANSMISSION WITH CONFIRMATION OF RECEIPT; (B) ON THE NEXT BUSINESS
DAY AFTER DELIVERY TO A NATIONALLY-RECOGNIZED OVERNIGHT COURIER, WITH RECEIPT
ACKNOWLEDGMENT REQUESTED; (C) ON THE BUSINESS DAY ACTUALLY RECEIVED IF DEPOSITED
IN THE U.S. MAIL, OR (D) IF BY TELEPHONE, WHEN CONFIRMED BY VERIFIABLE FACSIMILE
TRANSMISSION TO THE LAST ADDRESS OR TELEPHONE NUMBER OF SUCH PERSON APPEARING ON
ISSUER’S RECORDS. ACCOUNT PARTY: IF THIS AGREEMENT IS SIGNED BY ONE ACCOUNT
PARTY ONLY, THE TERMS “ACCOUNT PARTIES” AND “THEIR” AND “THEM” SHALL REFER
THROUGHOUT TO THE ONE ACCOUNT PARTY EXECUTING THIS AGREEMENT; IF THIS AGREEMENT
IS SIGNED BY MORE THAN ONE PARTY, THIS AGREEMENT SHALL BE THE JOINT AND SEVERAL
OBLIGATION OF ALL SUCH ACCOUNT PARTIES. IF THE UNDERSIGNED IS A PARTNERSHIP, THE
OBLIGATIONS HEREUNDER SHALL CONTINUE IN FORCE AND APPLY NOTWITHSTANDING ANY
CHANGE IN MEMBERSHIP OF SUCH PARTNERSHIP. THIS AGREEMENT SHALL BE BINDING UPON
EACH OF THE ACCOUNT PARTIES AND THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS AND SHALL INURE TO ISSUER’S BENEFIT AND
ISSUER’S SUCCESSORS AND ASSIGNS. ISSUER MAY, WITHOUT NOTICE TO THE ACCOUNT
PARTIES, ASSIGN THIS AGREEMENT IN WHOLE OR IN PART. Account Party Name typed:
Signature: Signer’s Name typed: Title or Capacity: Date: Account Party Name
typed: Signature: Signer’s Name typed: Title or Capacity: Date: (00342456 vl
internal } KeyCorp: Confidential Page 6 of 6

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention: Eric Hafertepen

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of December 13, 2018
(as the same may hereafter be amended, the “Credit Agreement”) by and among New
Senior Investment Group Inc. (the “Borrower”), KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith (or
has most recently furnished to you) the consolidated financial statements of
Borrower for the fiscal period ended _______________ (the “Balance Sheet Date”).
Such financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of Borrower at the date thereof and
the results of its operations for the periods covered thereby.

This certificate is submitted in compliance with the requirements of §2.11(d),
§5.3(c), §5.5(b), §7.4(c) or §10.11 of the Credit Agreement, as applicable. If
this certificate is provided under a provision other than §7.4(c), the
calculations provided below are made using the consolidated financial statements
of Borrower as of the Balance Sheet Date adjusted in the best good faith
estimate of Borrower to give effect to the making of a Loan, issuance of a
Letter of Credit, acquisition or disposition of property or other event that
occasions the preparation of this certificate; and the nature of such event and
the estimate of Borrower of its effects are set forth in reasonable detail in an
attachment hereto. The undersigned officer is the chief financial officer of the
Borrower.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this _____ day of ___________, 201__.

 

NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

(SEAL)

 

G-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

G-3



--------------------------------------------------------------------------------

LOGO [g640886page178.jpg]

Covenant Compliance for the period ending: Borrowing Rase A vailahiHty
$Outstanding Balance £- Net Facility Availabilky S- Threshold S^_ Adjusted
Consolidated EBITDA S- Fixcd Charges S- Fixed Charge Coverage Ratio Threshold
1.20x * Minimum Consolidated FCCR increase ftoml.2(kto 1.23,\ after initial matu
Gross Asset Value £- Total Liabilities S- Consolidated Tangible Net Worth S-
Threshokl £ 539.039,465 Borrowing Base Properties Threshold 5_ Borrowing Base
Value S- Theshokl $ 100,000,000 Unhedged Variable Rate Debl 5- Total Asset Value
S- Lnhedged Variable Rate Debl Threshold 10.0% Recourse Indebtedness S- Theshoki
£- Tand Assets $ Land Assets as % of TAV Threshold 5.0% Non-Wholly Owned and
Unconsolidated AfF. $- NWO and UA as % of TAV Threshold 15.0% Construction in
Progress $ Construction in Progress as % of TAV Threshold 5.0% Investments in
Securities, Notes.and Bonds $ Investments in S, N, & B as % of TAV Theshold
10.0% Aggregate Restricted Investments t Aggregate Restricted Investments as %
of TAV Threshold 20.0% Total Distributions IE- Adjusted Funds from Operations $
Distributions as % of AFFO Threshold 95.0% G-4

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING BASE CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attn: Eric Hafertepen

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of December 13, 2018
(as the same may hereafter be amended, the “Credit Agreement”), by and among New
Senior Investment Group Inc. (the “Borrower”), KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith the
Borrowing Base Certificate. This certificate is submitted in compliance with
requirements of the Credit Agreement.

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants of the Credit Agreement relating
hereto.

IN WITNESS WHEREOF, the undersigned have duly executed this Borrowing Base
Certificate this _____ day of ___________, 201__.

 

NEW SENIOR INVESTMENT GROUP INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

(SEAL)

 

H-1



--------------------------------------------------------------------------------

LOGO [g640886page180.jpg]

Reporting Period Ending Borrowing Base Value $Advance Rate 65.0% Leverage Based
Availability $Adjusted NOI $Min Implied DSCR 1.25x Debt Constant (6.25%, 30yrs)
7.39% Implied DS CR Based Availability $(c) Facility Size $ 125,000,000 Lcs scr
of (a), (b), & (c) S- Less: Outstanding Balance Net Facility’ Availability $
Leverage Implied DSCR (6.25%, 30yrs) *MininiumImplied DSCR increases from
1.25xlo 1.30xat 9/30/2020 and to 135xafter initial maturity Highest Appraised
Bonowiiig Base Asset $Borrowing Bas e Value $ % of Total Borrowing Base Value
Theshold 25.0% Maximum Pemuss able Value Allocation S- Rcquired Value Adjustment
for Availability $-_ Most Cash Flowing Borrowing Base Asset $Borrowing Base
Adjusted NOI $ % of Total Borrowing Base A NOI Theshold 25.0% Maximum Pcrmiss
able ANOI per As set $Required ANQI Adjustment for Availability

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Credit Agreement, dated
December 13, 2018, as, by and among NEW SENIOR INVESTMENT GROUP INC., a Delaware
corporation (the “Borrower”), the other lenders that are or may become a party
thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as amended
from time to time, the “Credit Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Revolving Credit Note in the amount of
$_______________ representing a $_______________ Commitment, and a
_________________ percent (_____%) Commitment Percentage, and a corresponding
interest in and to all of the other rights and obligations under the Credit
Agreement and the other Loan Documents relating thereto (the assigned interests
being hereinafter referred to as the “Assigned Interests”), including Assignor’s
share of all outstanding Revolving Credit Loans with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Credit Agreement having a Commitment Percentage equal to the amount of
the respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make Revolving Credit Loans to the Borrower with
respect to the Assigned Interests and to indemnify the Agent as provided

 

I-1



--------------------------------------------------------------------------------

therein (such obligations, together with all other obligations set forth in the
Credit Agreement and the other Loan Documents are hereinafter collectively
referred to as the “Assigned Obligations”). Assignor shall have no further
duties or obligations with respect to, and shall have no further interest in,
the Assigned Obligations or the Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $____________ and the
aggregate outstanding principal balance of the Revolving Credit Loans made by it
equals $_______, and (iii) that it has forwarded to the Agent the Revolving
Credit Note held by Assignor. Assignor makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrower or any Guarantor or the continued
existence, sufficiency or value of the Collateral or any assets of the Borrower
or any Guarantor which may be realized upon for the repayment of the Loans, or
the performance or observance by the Borrower or any Guarantor of any of their
respective obligations under the Loan Documents to which it is a party or any
other instrument or document delivered or executed pursuant thereto or in
connection with the Loan; other than that it is the legal and beneficial owner
of, or has the right to assign, the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Credit Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender, Arranger or the Agent and based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrower or any
Guarantor and is not a

 

I-2



--------------------------------------------------------------------------------

Defaulting Lender or Affiliate of a Defaulting Lender, (g) represents and
warrants that if Assignee is not incorporated under the laws of the United
States of America or any State, it has on or prior to the date hereof delivered
to the Borrower and the Agent certification as to its exemption (or lack
thereof) from deduction or withholding of any United States federal income taxes
and (h) if Assignee is an assignee of any portion of the Revolving Credit Notes,
Assignee has a net worth or unfunded commitments as of the date hereof of not
less than $100,000,000.00 unless waived in writing by the Borrower and the Agent
as required by the Credit Agreement. Assignee agrees that the Borrower may rely
on the representation contained in Section 4(h).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Revolving Credit Loans owing to Assignor
under the Loan Agreement and the other Loan Documents with respect to the
Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Credit Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Credit Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

I-3



--------------------------------------------------------------------------------

Notice Address:                _______________________________

                                           _______________________________

                                           _______________________________

                                         Attn:____________________________

                                         Facsimile:________________________

Domestic Lending Office: Same as above

Eurodollar Lending Office: Same as above

9. Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to the Agent.

10. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
the Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Credit
Agreement.

[signatures on following page]

 

I-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:  

 

  Title ASSIGNOR: By:  

 

  Title

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY: KEYBANK NATIONAL
ASSOCIATION, as Agent By:  

 

  Title CONSENTED TO BY: NEW SENIOR INVESTMENT GROUP INC., a Delaware
corporation By:  

 

Name:  

 

Title:  

 

(SEAL)

 

I-5



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of December 13, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among New Senior Investment Group Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By:  

                     

Name:  

 

Title:  

 

Date: ______________ __, 20__

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of December 13, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among New Senior Investment Group Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:  

                     

Name:  

 

Title:  

 

Date: ______________ __, 20__

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of December 13, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among New Senior Investment Group Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:  

                     

Name:  

 

Title:  

 

Date: ______________ __, 20__

 

J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 13, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among New Senior Investment Group Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By:  

                     

Name:  

 

Title:  

 

Date: ______________ __, 20__

 

J-4



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment      Commitment Percentage*  

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention: Eric Hafertepen

Telephone: 770-510-2138

Facsimile: 770-510-2195

   $ 125,000,000.00        100 % 

LIBOR Lending Office:

Same as Above

     

TOTAL

   $ 125,000,000.00        100 % 

 

*

Percentages may not add to 100% due to rounding.

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.3

INITIAL BORROWING BASE PROPERTIES

 

Property Name

  

Owner

  

Address

  

Number of

Rooms

  

Operator

  

TRS Lessee

Orchard Park    Orchard Park Owner LLC    675 West Alluvial Avenue, Clovis, CA
93611    148    Orchard Park Management LLC    Orchard Park Leasing LLC Sunshine
Villa    Sunshine Villa Owner LLC    80 Front Street, Santa Cruz, CA 95060   
132    Sunshine Villa Management LLC    Sunshine Villa Leasing LLC Sheldon Park
   Sheldon Park Owner LLC    2440 Willakenzie Road, Eugene, OR 97401    108   
Sheldon Park Management LLC    Sheldon Park Leasing LLC Desert Flower    Desert
Flower Owner LLC    9185 East Desert Cove Avenue, Scottsdale, AZ 85260    118   
Desert Flower Management LLC    Desert Flower Leasing LLC Canyon Creek    Canyon
Creek Owner LLC    7235 South Union Park Avenue, Cottonwood Heights UT 84047   
126    Canyon Creek Management LLC    Canyon Creek Leasing LLC Willow Park   
Willow Park Owner LLC    2600 North Milwaukee Street, Boise, ID 83704    124   
Willow Park Management LLC    Willow Park Leasing LLC Legacy at Bear Creek   
SNR 25 Legacy at Bear Creek Owner LLC    200 Keller Smithfield Road, South
Keller, TX 76248    90    Thrive Senior Living, LLC    SNR 25 Legacy at Bear
Creek Leasing LLC Legacy at Georgetown    SNR 25 Legacy at Georgetown Owner LLC
   4907 Williams Drive, Georgetown, TX 78633    156    Thrive Senior Living, LLC
   SNR 25 Legacy at Georgetown Leasing LLC

 

Schedule 1.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.3

ACCOUNTS

Desert Flower Owner LLC

Desert Flower Owner LLC

SNR 25 Legacy Owner LLC

SNR 25 Legacy Owner LLC

 

Schedule 4.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.3

BORROWING BASE QUALIFICATION DOCUMENTS

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included as a Borrowing Base Property, each of the
following:

(a) Description of Property. A narrative description of the Real Estate, the
improvements thereon, photographs of the interior and exterior thereof,
occupancy history, a description of unit mix and other information required
pursuant to §5.3 and evidence of compliance with the requirements of §7.20.

(b) Security Documents. A Mortgage, Assignment of Leases and Rents, Assignment
of Interests, Acknowledgment and such other Security Documents relating to such
Real Estate and the Equity Interests in the Persons that directly or indirectly
own or lease such Real Estate, including any amendments to or additional
Security Documents, in order to grant to the Agent, for the benefit of the
Lenders, a first priority perfected lien and security interest (subject to any
Liens expressly permitted with respect thereto by §8.2) in such Borrowing Base
Property, all assets of the TRS Lessee and such Equity Interests in such
Persons, if any, duly executed and delivered by the respective parties thereto
(which shall include the delivery to Agent of certificates evidencing such
Equity Interests together with such transfer powers or assignments as the Agent
may reasonably require), and the Agent shall have recorded such Security
Documents, amendments, UCC financing statements or amendments thereto as the
Agent may reasonably require.

(c) Authority Documents. If such Real Estate is owned or leased by a Subsidiary
Guarantor, such organizational and formation documents of such Subsidiary
Guarantor as the Agent shall require.

(d) Opinion. If required by the Agent, the favorable legal opinion of counsel to
the Borrower or such Subsidiary Guarantor, from counsel reasonably acceptable to
the Agent, addressed to the Lenders and the Agent covering the due
authorization, execution, delivery and enforceability of such Security
Documents, the Joinder Agreement, the creation, perfection and priority of the
security interests and liens created, and such other matters as the Agent shall
reasonably request.

(e) Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first priority lien or security title and security interest in
the Collateral subject thereto and that all filings, recordings, deliveries of
instruments and other actions necessary or desirable to protect and preserve
such liens or security title or security interests have been duly effected.

(f) Survey and Taxes. With respect to the Borrowing Base Properties, a current
Survey of such Real Estate and evidence of payment of all taxes, assessments and
municipal charges on such Real Estate, which on the date of determination are
required to have been paid under §7.8.

 

Schedule 5.3 – Page 1



--------------------------------------------------------------------------------

(g) Title Insurance; Title Exception Documents. The Title Policy (or “marked”
commitment/pro forma policy for a Title Policy) covering such Real Estate,
including all endorsements thereto, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy.

(h) Mezzanine Endorsement. If required by Agent, an ALTA Form 16-06 Mezzanine
Financing endorsement or equivalent to the Title Policy relating to such Real
Estate in form and substance reasonably satisfactory to Agent, together with
proof of payment of all premiums for such endorsement

(i) UCC Certification; Bankruptcy and Litigation Searches. A certification from
the Title Insurance Company, records search firm, or counsel satisfactory to the
Agent that a search of the appropriate public records designated by Agent,
disclosed no (i) financing statements which affect any property, rights or
interests of the Borrower or such Subsidiary Guarantor except to the extent that
the same are discharged and removed prior to or simultaneously with the
inclusion of the Real Estate and Equity Interests in the Collateral,
(ii) bankruptcy filings, or (iii) judgments (except those that are approved by
Agent).

(j) Manager. A description of the Manager of such Real Estate, together with a
true and complete schedule of the real estate assets operated or managed by such
Person and, if requested by Agent, such Person’s most recent annual audited
financial statements.

(k) Material Contracts. A true copy of the Operating Lease and Management
Agreement relating to such Real Estate, which shall be in form and substance
reasonably satisfactory to the Agent, and with respect to the Management
Agreement for such Real Estate, an assignment of such Management Agreement and a
subordination of the manager’s rights thereunder to the rights of Agent and the
Lenders under the Loan Documents.

(l) Tenant Information. Financial information from each tenant (and guarantor of
a tenant) or Operator of a Borrowing Base Property as reasonably required by the
Agent, including without limitation, information to calculate Tenant EBITDAR,
and, if available, two years of financial statements for any lease guarantor.

(m) Payment Direction Letter. Borrower shall deliver a payment direction letter
substantially in the form of the payment direction letter delivered to the TRS
Lessee or other tenant on the Closing Date, notifying and advising each TRS
Lessee or other tenant under a Lease of a Borrowing Base Property to send
directly to the Collection Account when due all payments of rent, fees or any
other item payable to Borrower or any Subsidiary Guarantors under such Leases.

(n) Subordination Agreements. A subordination and attornment agreement from the
TRS Lessee of such Real Estate as required by Agent, each such agreement to be
in form and substance reasonably satisfactory to Agent.

(o) Leases. True copies of all Leases relating to such Real Estate as the Agent
may request and, if required by Agent, a Rent Roll for such Real Estate
certified by Borrower or Subsidiary Guarantor as accurate and complete as of a
recent date, each of which shall be in form and substance reasonably
satisfactory to the Agent.

 

Schedule 5.3 – Page 2



--------------------------------------------------------------------------------

(p) Subordination Agreements. With respect to any Borrowing Base Property, a
subordination, attornment and non-disturbance agreement from such tenants as
Agent may request, such agreement to be in form and substance reasonably
satisfactory to Agent.

(q) Estoppel Certificates. If requested by Agent, an estoppel certificate from
the TRS Lessee or any other tenant of such Real Estate, with such certificate to
be dated after execution of the applicable Operating Lease or Lease, and in any
event not more than thirty (30) days prior to the inclusion of such Real Estate
as a Borrowing Base Property, each such estoppel certificate to be in form and
substance reasonably satisfactory to Agent.

(r) Certificates of Insurance. Each of (i) a current certificate of insurance as
to the insurance maintained by the Borrower or such Subsidiary Guarantor on such
Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker dated as of the date of determination, identifying
insurers, types of insurance, insurance limits, and policy terms; (ii) certified
copies of all policies evidencing such insurance (or certificates therefor
signed by the insurer or an agent authorized to bind the insurer); and
(iii) such further information and certificates from the Borrower or such
Subsidiary Guarantor, its insurers and insurance brokers as the Agent may
reasonably request, all of which shall be in compliance with the requirements of
this Agreement.

(s) Property Condition Report. A property condition report from a firm of
professional engineers selected by Borrower or Subsidiary Guarantor and
reasonably acceptable to Agent satisfactory in form and content to the Agent and
the Required Lenders, dated not more than one hundred twenty (120) days prior to
the inclusion of such Real Estate in the Collateral, addressing such matters as
the Agent and the Required Lenders may reasonably require.

(t) Hazardous Substance Assessments. A Phase I environmental assessment report
(and, if required by the Agent, a Phase II environmental assessment report)
addressed to the Agent (or the subject of a reliance letter addressed to, and in
a form reasonably satisfactory to, the Agent) concerning Hazardous Substances
and asbestos on such Real Estate dated or updated not more than one hundred
twenty (120) days prior to the inclusion of such Real Estate in the Collateral,
from the Environmental Engineer, such report to contain no qualifications except
those that are acceptable to the Required Lenders in their reasonable discretion
and to otherwise be in form and substance reasonably satisfactory to the Agent
in its reasonable discretion.

(u) Zoning and Land Use Compliance. Such evidence regarding zoning and land use
compliance as the Agent may require and approve in its reasonable discretion,
including, without limitation, a PZR Zoning report.

(v) Licenses. A copy of all Licenses necessary or desirable for the use
occupancy of the Borrowing Base Property, including the Primary Licenses, and
evidence reasonably satisfactory to the Agent that such Licenses are in good
standing.

(w) Equipment Leases. Copies of each lease of personal property or other
equipment used at such Real Estate.

 

Schedule 5.3 – Page 3



--------------------------------------------------------------------------------

(x) Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and the Required Lenders as provided in §5.2 and dated
not more than one hundred (120) days prior to the inclusion of such Real Estate
in the Collateral.

(y) Budget. An operating and capital expenditure budget for such Real Estate in
form and substance reasonably satisfactory to the Agent, together with a
thirty-six (36) month cash flow projection. The capital expenditure budget for
the Real Estate must show adequate reserves or cash flow to cover capital
expenditure needs of the Real Estate.

(z) Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Agent under §7.4(d) covering each of the
twelve (12) fiscal quarters ending immediately prior to the addition of such
Real Estate (or with respect to the Initial Borrowing Base Properties such other
date as is acceptable to the Agent) to the Collateral, to the extent available.

(aa) Market Information. Such information regarding the market in which the Real
Estate is located and competition for such Real Estate as Agent may reasonably
request.

(bb) Certificate of Occupancy. A copy of the certificate(s) of occupancy issued
to the Borrower or Subsidiary Guarantor for such parcel of Real Estate
permitting the use and occupancy of the Building thereon (or a copy of the
certificates of occupancy issued for such parcel of Real Estate and evidence
satisfactory to the Agent that any previously issued certificate(s) of occupancy
is not required to be reissued to the Borrower or any Subsidiary Guarantor), or
a legal opinion or certificate from the appropriate authority reasonably
satisfactory to the Agent that no certificates of occupancy are necessary to the
use and occupancy thereof.

(cc) Covenant Compliance. A Compliance Certificate and Borrowing Base
Certificate demonstrating compliance with all covenants, representations and
warranties set forth in the Loan Documents after giving effect to the inclusion
of such parcel as a Borrowing Base Property.

(dd) Environmental Disclosure. Such evidence regarding compliance with §6.19(d)
as the Agent may reasonably require.

(ee) Flood. A flood hazard determination on a FEMA approved form and a signed
notification, if applicable, to the required qualification documents if such
Real Estate is in a flood zone or has special mud slide hazards.

(ff) Guarantor Documents. With respect to Real Estate owned or leased by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

(gg) Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.

 

Schedule 5.3 – Page 4



--------------------------------------------------------------------------------

SCHEDULE 6.3

TITLE TO PROPERTIES

 

1.

All mortgages referenced in Schedule 6.24 attached hereto.

 

2.

Ground Lease dated as of November 17, 2013 by and between Rocky Hill Holdings
LLC, as landlord, and Rocky Hill Retirement Residence LLC
(predecessor-in-interest to NIC 13 Lodge at Cold Spring Owner LLC), as tenant,
as assigned by that certain Assignment and Assumption of Lease dated as of
December 23, 2013 by and between Rocky Hill Retirement Residence LLC and NIC 13
Lodge at Cold Spring Owner LLC.

 

3.

Ground Lease dated as of April 19, 1988 by and between Masonic Hall Corporation
of Santa Clara, as lessor and Matrix Properties, Inc., as lessee, as amended by
that certain Amendment to Ground Lease and Sublease dated as of August 9, 1989
by and between Masonic Hall Corporation of Santa Clara and Santa Clara
Retirement Residence Limited Partnership, as further amended by that certain
Second Amendment to Ground Lease dated as of April 28, 1995 by and between
Masonic Hall Corporation of Santa Clara and Santa Clara Retirement Residence
Limited Partnership as assigned by that certain Assignment and Assumption of
Ground Lease dated as of February 28, 2007 by and between Santa Clara Retirement
Residence Limited Partnership and Harvest Westmont Retirement Residence LLC, as
further assigned by that certain Assignment and Assumption of Lease dated as of
December 23, 2013 by and between Harvest Westmont Retirement Residence LLC and
NIC 13 The Westmont Owner LLC.

 

4.

Lease dated as of May 23, 1997 by and between Thomas F. Pietras and Anna Marie
Pietras, as lessor and Senior Quarters at Glen Riddle, L.P., as lessee, as
assigned by that certain Lease Assignment and Assumption Agreement dated as of
August 1, 2013, by and between The Residence at Glen Riddle, LP (formerly known
as Senior Quarters at Glen Riddle, L.P.) and NIC 7 Glen Riddle Owner LLC.

 

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

None.

 

Schedule 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.10

TAX STATUS

None.

 

Schedule 6.10 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.14

CERTAIN TRANSACTIONS

None.

 

Schedule 6.14 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(a)

SUBSIDIARIES OF BORROWER

 

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

1.    SNR Operations LLC    Limited Liability Company    Delaware    Direct 2.
   Propco LLC    Limited Liability Company    Delaware    Direct 3.    BF
Leasing LLC    Limited Liability Company    Delaware    Indirect 4.    BF Owner
LLC    Limited Liability Company    Delaware    Indirect 5.    B Leasing LLC   
Limited Liability Company    Delaware    Indirect 6.    B Owner LLC    Limited
Liability Company    Delaware    Indirect 7.    B California Leasing LLC   
Limited Liability Company    Delaware    Indirect 8.    B Oregon Leasing LLC   
Limited Liability Company    Delaware    Indirect 9.    B Arizona Leasing LLC   
Limited Liability Company    Delaware    Indirect 10.    B Utah Leasing LLC   
Limited Liability Company    Delaware    Indirect 11.    B Idaho Leasing LLC   
Limited Liability Company    Delaware    Indirect 12.    Orchard Park Leasing
LLC    Limited Liability Company    Delaware    Indirect 13.    Sun Oak Leasing
LLC    Limited Liability Company    Delaware    Indirect 14.    Sunshine Villa
Leasing LLC    Limited Liability Company    Delaware    Indirect 15.    Regent
Court Leasing LLC    Limited Liability Company    Delaware    Indirect 16.   
Sheldon Park Leasing LLC    Limited Liability Company    Delaware    Indirect
17.    Desert Flower Leasing LLC    Limited Liability Company    Delaware   
Indirect 18.    Canyon Creek Leasing LLC    Limited Liability Company   
Delaware    Indirect 19.    Willow Park Leasing LLC    Limited Liability Company
   Delaware    Indirect 20.    B California Owner LLC    Limited Liability
Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 1



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

21.    B Oregon Owner LLC    Limited Liability Company    Delaware    Indirect
22.    B Arizona Owner LLC    Limited Liability Company    Delaware    Indirect
23.    B Utah Owner LLC    Limited Liability Company    Delaware    Indirect 24.
   B Idaho Owner LLC    Limited Liability Company    Delaware    Indirect 25.   
Orchard Park Owner LLC    Limited Liability Company    Delaware    Indirect 26.
   Sun Oak Owner LLC    Limited Liability Company    Delaware    Indirect 27.   
Sunshine Villa Owner LLC    Limited Liability Company    Delaware    Indirect
28.    Regent Court Owner LLC    Limited Liability Company    Delaware   
Indirect 29.    Sheldon Park Owner LLC    Limited Liability Company    Delaware
   Indirect 30.    Desert Flower Owner LLC    Limited Liability Company   
Delaware    Indirect 31.    Canyon Creek Owner LLC    Limited Liability Company
   Delaware    Indirect 32.    Willow Park Owner LLC    Limited Liability
Company    Delaware    Indirect 33.    RLG Leasing LLC    Limited Liability
Company    Delaware    Indirect 34.    RLG Owner LLC    Limited Liability
Company    Delaware    Indirect 35.    RLG Utah Leasing LLC    Limited Liability
Company    Delaware    Indirect 36.    RLG Utah Owner LLC    Limited Liability
Company    Delaware    Indirect 37.    Heritage Place Leasing LLC    Limited
Liability Company    Delaware    Indirect 38.    Golden Living Taylorsville
Leasing LLC    Limited Liability Company    Delaware    Indirect 39.    Chateau
Brickyard Operations LLC    Limited Liability Company    Delaware    Indirect
40.    Heritage Place Owner LLC    Limited Liability Company    Delaware   
Indirect 41.    Golden Living Taylorsville Owner LLC    Limited Liability
Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 2



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

42.    Chateau Brickyard Owner LLC    Limited Liability Company    Delaware   
Indirect 43.    Propco 2 LLC    Limited Liability Company    Delaware    Direct
44.    NIC Courtyards Owner LLC    Limited Liability Company    Delaware   
Indirect 45.    Propco 3 LLC    Limited Liability Company    Delaware    Direct
46.    NIC Courtyards Leasing LLC    Limited Liability Company    Delaware   
Indirect 47.    NIC Courtyards LLC    Limited Liability Company    Delaware   
Indirect 48.    NIC Acquisitions LLC    Limited Liability Company    Delaware   
Indirect 49.    NIC 4/5 Leasing LLC    Limited Liability Company    Delaware   
Indirect 50.    NIC 5 Florida Leasing LLC    Limited Liability Company   
Delaware    Indirect 51.    NIC 5 Spring Haven Leasing LLC    Limited Liability
Company    Delaware    Indirect 52.    NIC 5 Renaissance Retirement Leasing LLC
   Limited Liability Company    Delaware    Indirect 53.    NIC 5 Forest Oaks
Leasing LLC    Limited Liability Company    Delaware    Indirect 54.    NIC 4
Florida Leasing LLC    Limited Liability Company    Delaware    Indirect 55.   
NIC 4 The Grande Leasing LLC    Limited Liability Company    Delaware   
Indirect 56.    NIC 4 Village Place Leasing LLC    Limited Liability Company   
Delaware    Indirect 57.    NIC 4 Bradenton Oaks Leasing LLC    Limited
Liability Company    Delaware    Indirect 58.    NIC 4 Spring Oaks Leasing LLC
   Limited Liability Company    Delaware    Indirect 59.    NIC 4 Summerfield
Leasing LLC    Limited Liability Company    Delaware    Indirect 60.    NIC 4
Emerald Park Retirement Leasing LLC    Limited Liability Company    Delaware   
Indirect 61.    NIC 4 Bayside Terrace Leasing LLC    Limited Liability Company
   Delaware    Indirect

 

Schedule 6.20(a) – Page 3



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

62.    NIC 4 Balmoral Leasing LLC    Limited Liability Company    Delaware   
Indirect 63.    NIC 4 Sunset Lake Leasing LLC    Limited Liability Company   
Delaware    Indirect 64.    NIC 4 North Carolina Leasing LLC    Limited
Liability Company    Delaware    Indirect 65.    NIC 4 Courtyards of New Bern
Owner LP    Limited Partnership    Delaware    Indirect 66.    NIC 5 Owner LLC
   Limited Liability Company    Delaware    Indirect 67.    NIC 5 Florida Owner
LLC    Limited Liability Company    Delaware    Indirect 68.    NIC 5 Spring
Haven Owner LLC    Limited Liability Company    Delaware    Indirect 69.    NIC
5 Renaissance Retirement Owner LLC    Limited Liability Company    Delaware   
Indirect 70.    NIC 5 Forest Oaks Owner LLC    Limited Liability Company   
Delaware    Indirect 71.    NIC 5 Lake Morton Plaza Owner LLC    Limited
Liability Company    Delaware    Indirect 72.    NIC 7 Glen Riddle Owner LLC   
Limited Liability Company    Delaware    Indirect 73.    NIC 7 Pennsylvania
Owner LLC    Limited Liability Company    Delaware    Indirect 74.    NIC 7
Owner LLC    Limited Liability Company    Delaware    Indirect 75.    Propco 7
LLC    Limited Liability Company    Delaware    Direct 76.    NIC 8 Schenley
Gardens Owner LLC    Limited Liability Company    Delaware    Indirect 77.   
NIC 8 Pennsylvania Owner LLC    Limited Liability Company    Delaware   
Indirect 78.    NIC 8 Owner LLC    Limited Liability Company    Delaware   
Indirect 79.    Propco 8 LLC    Limited Liability Company    Delaware    Direct
80.    NIC 6 Owner LLC    Limited Liability Company    Delaware    Indirect 81.
   Propco 6 LLC    Limited Liability Company    Delaware    Direct

 

Schedule 6.20(a) – Page 4



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

82.    NIC 6 Manor at Woodside Management LLC    Limited Liability Company   
Delaware    Indirect 83.    NIC 6 New York Management LLC    Limited Liability
Company    Delaware    Indirect 84.    NIC 6 Management LLC    Limited Liability
Company    Delaware    Indirect 85.    NIC 6 New York Owner LLC    Limited
Liability Company    Delaware    Indirect 86.    NIC 7 Glen Riddle Leasing LLC
   Limited Liability Company    Delaware    Indirect 87.    NIC 7 Pennsylvania
Leasing LLC    Limited Liability Company    Delaware    Indirect 88.    NIC 7
Leasing LLC    Limited Liability Company    Delaware    Indirect 89.    NIC 5
Lake Morton Plaza Leasing LLC    Limited Liability Company    Delaware   
Indirect 90.    NIC 4 Emerald Park Retirement Owner LLC    Limited Liability
Company    Delaware    Indirect 91.    Propco 5 LLC    Limited Liability Company
   Delaware    Direct 92.    NIC 8 Leasing LLC    Limited Liability Company   
Delaware    Indirect 93.    NIC 8 Pennsylvania Leasing LLC    Limited Liability
Company    Delaware    Indirect 94.    NIC 8 Schenley Gardens Leasing LLC   
Limited Liability Company    Delaware    Indirect 95.    NIC Texas Courtyards
Leasing LLC    Limited Liability Company    Delaware    Indirect 96.    NIC 4
Royal Palm Leasing LLC    Limited Liability Company    Delaware    Indirect 97.
   NIC 6 Manor at Woodside Owner LLC    Limited Liability Company    Delaware   
Indirect 98.    NIC 4 Royal Palm Owner LLC    Limited Liability Company   
Delaware    Indirect 99.    Propco 9 LLC    Limited Liability Company   
Delaware    Direct 100.    NIC 9 Virginia Owner LLC    Limited Liability Company
   Delaware    Indirect

 

Schedule 6.20(a) – Page 5



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

101.    NIC 9 Heritage Oaks Owner LLC    Limited Liability Company    Delaware
   Indirect 102.    NIC 9 Virginia Management LLC    Limited Liability Company
   Delaware    Indirect 103.    NIC 9 Heritage Oaks Management LLC    Limited
Liability Company    Delaware    Indirect 104.    Propco 10 LLC    Limited
Liability Company    Delaware    Direct 105.    NIC 10 Florida Leasing LLC   
Limited Liability Company    Delaware    Indirect 106.    NIC 10 Florida Owner
LLC    Limited Liability Company    Delaware    Indirect 107.    NIC 10 Barkley
Place Leasing LLC    Limited Liability Company    Delaware    Indirect 108.   
NIC 10 Barkley Place Owner LLC    Limited Liability Company    Delaware   
Indirect 109.    Propco 12 LLC    Limited Liability Company    Delaware   
Direct 110.    NIC 12 Owner LLC    Limited Liability Company    Delaware   
Indirect 111.    NIC 12 Arlington Plaza Owner LLC    Limited Liability Company
   Delaware    Indirect 112.    NIC 12 Blair House Owner LLC    Limited
Liability Company    Delaware    Indirect 113.    NIC 12 Blue Water Lodge Owner
LLC    Limited Liability Company    Delaware    Indirect 114.    NIC 12 Chateau
Ridgeland Owner LLC    Limited Liability Company    Delaware    Indirect 115.   
NIC 12 Cherry Laurel Owner LLC    Limited Liability Company    Delaware   
Indirect 116.    NIC 12 Colonial Harbor Owner LLC    Limited Liability Company
   Delaware    Indirect 117.    NIC 12 Country Squire Owner LLC    Limited
Liability Company    Delaware    Indirect 118.    NIC 12 Courtyard At Lakewood
Owner LLC    Limited Liability Company    Delaware    Indirect 119.    NIC 12
Desoto Beach Club Owner LLC    Limited Liability Company    Delaware    Indirect
120.    NIC 12 El Dorado Owner LLC    Limited Liability Company    Delaware   
Indirect

 

Schedule 6.20(a) – Page 6



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

121.    NIC 12 Essex House Owner LLC    Limited Liability Company    Delaware   
Indirect 122.    NIC 12 Fleming Point Owner LLC    Limited Liability Company   
Delaware    Indirect 123.    NIC 12 Grasslands Estates Owner LLC    Limited
Liability Company    Delaware    Indirect 124.    NIC 12 Grizzly Peak Owner LLC
   Limited Liability Company    Delaware    Indirect 125.    NIC 13 Hidden Lakes
Owner LLC    Limited Liability Company    Delaware    Indirect 126.    NIC 12
Jackson Oaks Owner LLC    Limited Liability Company    Delaware    Indirect 127.
   NIC 12 Maple Downs Owner LLC    Limited Liability Company    Delaware   
Indirect 128.    NIC 12 Parkwood Estates Owner LLC    Limited Liability Company
   Delaware    Indirect 129.    NIC 12 Pioneer Valley Lodge Owner LLC    Limited
Liability Company    Delaware    Indirect 130.    NIC 12 Regency Residence Owner
LLC    Limited Liability Company    Delaware    Indirect 131.    NIC 12 Simi
Hills Owner LLC    Limited Liability Company    Delaware    Indirect 132.    NIC
12 Stoneybrook Lodge Owner LLC    Limited Liability Company    Delaware   
Indirect 133.    NIC 12 Summerfield Estates Owner LLC    Limited Liability
Company    Delaware    Indirect 134.    NIC 12 Ventura Place Owner LLC   
Limited Liability Company    Delaware    Indirect 135.    Propco 13 LLC   
Limited Liability Company    Delaware    Direct 136.    NIC 13 Owner LLC   
Limited Liability Company    Delaware    Indirect 137.    NIC 13 The Bentley
Owner LLC    Limited Liability Company    Delaware    Indirect 138.    NIC 12
Briarcrest Estates Owner LLC    Limited Liability Company    Delaware   
Indirect 139.    NIC 13 Dogwood Estates Owner LLC    Limited Liability Company
   Delaware    Indirect 140.    NIC 13 Durham Regent Owner LP    Limited
Partnership    Delaware    Indirect

 

Schedule 6.20(a) – Page 7



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

141.    NIC 13 Fountains At Hidden Lakes Owner LLC    Limited Liability Company
   Delaware    Indirect 142.    NIC 13 Illahee Hills Owner LLC    Limited
Liability Company    Delaware    Indirect 143.    NIC 13 Jordan Oaks Owner LP   
Limited Partnership    Delaware    Indirect 144.    NIC 13 Lodge at Cold Spring
Owner LLC    Limited Liability Company    Delaware    Indirect 145.    NIC 13
Madison Estates Owner LLC    Limited Liability Company    Delaware    Indirect
146.    NIC 13 Manor at Oakridge Owner LLC    Limited Liability Company   
Delaware    Indirect 147.    NIC 13 Oakwood Hills Owner LLC    Limited Liability
Company    Delaware    Indirect 148.    NIC 13 Orchid Terrace Owner LLC   
Limited Liability Company    Delaware    Indirect 149.    NIC 13 Palmer Hills
Owner LLC    Limited Liability Company    Delaware    Indirect 150.    NIC 13
Pinewood Hills Owner LLC    Limited Liability Company    Delaware    Indirect
151.    NIC 13 Pueblo Regent Owner LLC    Limited Liability Company    Delaware
   Indirect 152.    NIC 13 The Regent Owner LLC    Limited Liability Company   
Delaware    Indirect 153.    NIC 13 Rock Creek Owner LLC    Limited Liability
Company    Delaware    Indirect 154.    NIC 13 Sheldon Oaks Owner LLC    Limited
Liability Company    Delaware    Indirect 155.    NIC 13 Sky Peaks Owner LLC   
Limited Liability Company    Delaware    Indirect 156.    NIC 13 Thornton Place
Owner LLC    Limited Liability Company    Delaware    Indirect 157.    NIC 13
Uffelman Estates Owner LLC    Limited Liability Company    Delaware    Indirect
158.    NIC 13 Village Gate Owner LLC    Limited Liability Company    Delaware
   Indirect 159.    NIC 13 Vista De La Montana Owner LLC    Limited Liability
Company    Delaware    Indirect 160.    NIC 13 Walnut Woods Owner LLC    Limited
Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 8



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

161.    NIC 13 The Westmont Owner LLC    Limited Liability Company    Delaware
   Indirect 162.    NIC 13 Whiterock Court Owner LLC    Limited Liability
Company    Delaware    Indirect 163.    Propco 4 LLC    Limited Liability
Company    Delaware    Direct 164.    NIC 4 Owner LLC    Limited Liability
Company    Delaware    Indirect 165.    NIC 4 Florida Owner LLC    Limited
Liability Company    Delaware    Indirect 166.    NIC 4 North Carolina Owner LLC
   Limited Liability Company    Delaware    Indirect 167.    NIC 4 The Plaza
Leasing LLC    Limited Liability Company    Delaware    Indirect 168.    NIC 4
Courtyards of New Bern Leasing LLC    Limited Liability Company    Delaware   
Indirect 169.    NIC 4 The Grande Owner LLC    Limited Liability Company   
Delaware    Indirect 170.    NIC 4 Village Place Owner LLC    Limited Liability
Company    Delaware    Indirect 171.    NIC 4 Bradenton Oaks Owner LLC   
Limited Liability Company    Delaware    Indirect 172.    NIC 4 Spring Oaks
Owner LLC    Limited Liability Company    Delaware    Indirect 173.    NIC 4
Summerfield Owner LLC    Limited Liability Company    Delaware    Indirect 174.
   NIC 4 Bayside Terrace Owner LLC    Limited Liability Company    Delaware   
Indirect 175.    NIC 4 Balmoral Owner LLC    Limited Liability Company   
Delaware    Indirect 176.    NIC 4 The Plaza Owner LLC    Limited Liability
Company    Delaware    Indirect 177.    NIC 4 Sunset Lake Owner LLC    Limited
Liability Company    Delaware    Indirect 178.    NIC 12 Greeley Place Owner LLC
   Limited Liability Company    Delaware    Indirect 179.    Propco 11 LLC   
Limited Liability Company    Delaware    Direct 180.    NIC 11 Michigan Owner
LLC    Limited Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 9



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

181.    NIC 11 Ashford Court Owner LLC    Limited Liability Company    Delaware
   Indirect 182.    NIC 11 Michigan Management LLC    Limited Liability Company
   Delaware    Indirect 183.    NIC 11 Ashford Court Management LLC    Limited
Liability Company    Delaware    Indirect 184.    Propco 14 LLC    Limited
Liability Company    Delaware    Direct 185.    NIC 14 Ohio Owner LLC    Limited
Liability Company    Delaware    Indirect 186.    NIC 14 Ohio Leasing LLC   
Limited Liability Company    Delaware    Indirect 187.    NIC 14 Dayton Owner
LLC    Limited Liability Company    Delaware    Indirect 188.    NIC 14 Dayton
Leasing LLC    Limited Liability Company    Delaware    Indirect 189.    NIC 15
New Hampshire Leasing LLC    Limited Liability Company    Delaware    Indirect
190.    NIC 15 Pines of New Market Leasing LLC    Limited Liability Company   
Delaware    Indirect 191.    NIC 15 Kirkwood Corners Leasing LLC    Limited
Liability Company    Delaware    Indirect 192.    NIC 15 Pine Rock Manor Leasing
LLC    Limited Liability Company    Delaware    Indirect 193.    Propco 15 LLC
   Limited Liability Company    Delaware    Direct 194.    NIC 15 New Hampshire
Owner LLC    Limited Liability Company    Delaware    Indirect 195.    NIC 15
Pines of New Market Owner LLC    Limited Liability Company    Delaware   
Indirect 196.    NIC 15 Pine Rock Manor Owner LLC    Limited Liability Company
   Delaware    Indirect 197.    NIC 15 Kirkwood Corners Owner LLC    Limited
Liability Company    Delaware    Indirect 198.    Propco 16 LLC    Limited
Liability Company    Delaware    Direct 199.    NIC 16 Owner LLC    Limited
Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 10



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

200.    NIC 16 Autumn Leaves Owner LLC    Limited Liability Company    Delaware
   Indirect 201.    NIC 16 Monticello West Owner LLC    Limited Liability
Company    Delaware    Indirect 202.    NIC 16 Parkwood Healthcare Owner LLC   
Limited Liability Company    Delaware    Indirect 203.    NIC 16 Parkwood
Retirement Owner LLC    Limited Liability Company    Delaware    Indirect 204.
   NIC 16 Signature Pointe Owner LLC    Limited Liability Company    Delaware   
Indirect 205.    NIC 16 Walnut Place Owner LLC    Limited Liability Company   
Delaware    Indirect 206.    Propco 17 LLC    Limited Liability Company   
Delaware    Direct 207.    NIC 17 Owner LLC    Limited Liability Company   
Delaware    Indirect 208.    NIC 17 Windsor Owner LLC    Limited Liability
Company    Delaware    Indirect 209.    NIC 17 Leasing LLC    Limited Liability
Company    Delaware    Indirect 210.    NIC 17 Windsor Leasing LLC    Limited
Liability Company    Delaware    Indirect 211.    Propco 18 LLC    Limited
Liability Company    Delaware    Direct 212.    NIC 18 Owner LLC    Limited
Liability Company    Delaware    Indirect 213.    NIC 18 Gardens Owner LLC   
Limited Liability Company    Delaware    Indirect 214.    NIC 18 Leasing LLC   
Limited Liability Company    Delaware    Indirect 215.    NIC 18 Gardens Leasing
LLC    Limited Liability Company    Delaware    Indirect 216.    Propco 19 LLC
   Limited Liability Company    Delaware    Direct 217.    NIC 19 Owner LLC   
Limited Liability Company    Delaware    Indirect 218.    NIC 19 Powell Owner
LLC    Limited Liability Company    Delaware    Indirect 219.    NIC 19 Raintree
Owner LLC    Limited Liability Company    Delaware    Indirect 220.    NIC 19
Leasing LLC    Limited Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 11



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

221.    NIC 19 Powell Leasing LLC    Limited Liability Company    Delaware   
Indirect 222.    NIC 19 Raintree Leasing LLC    Limited Liability Company   
Delaware    Indirect 223.    Propco 20 LLC    Limited Liability Company   
Delaware    Direct 224.    NIC 20 Owner LLC    Limited Liability Company   
Delaware    Indirect 225.    NIC 20 Grand View Owner LLC    Limited Liability
Company    Delaware    Indirect 226.    NIC 20 Leasing LLC    Limited Liability
Company    Delaware    Indirect 227.    NIC 20 Grand View Leasing LLC    Limited
Liability Company    Delaware    Indirect 228.    Propco 21 LLC    Limited
Liability Company    Delaware    Direct 229.    SNR 21 Owner LLC    Limited
Liability Company    Delaware    Indirect 230.    SNR 21 Logan Square Owner LLC
   Limited Liability Company    Delaware    Indirect 231.    Propco 22 LLC   
Limited Liability Company    Delaware    Direct 232.    SNR 22 Owner LLC   
Limited Liability Company    Delaware    Indirect 233.    SNR 22 OKC Owner LLC
   Limited Liability Company    Delaware    Indirect 234.    SNR 22 Shreveport
Owner LLC    Limited Liability Company    Delaware    Indirect 235.    SNR 22
Southfield Owner LLC    Limited Liability Company    Delaware    Indirect 236.
   SNR 22 Winston Salem Owner LP    Limited Partnership    Delaware    Indirect
237.    SNR 22 Management LLC    Limited Liability Company    Delaware   
Indirect 238.    SNR 22 OKC Management LLC    Limited Liability Company   
Delaware    Indirect 239.    SNR 22 Shreveport Management LLC    Limited
Liability Company    Delaware    Indirect 240.    SNR 22 Southfield Management
LLC    Limited Liability Company    Delaware    Indirect 241.    SNR 22
Winston-Salem Management LLC    Limited Liability Company    Delaware   
Indirect

 

Schedule 6.20(a) – Page 12



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

242.    Propco 23 LLC    Limited Liability Company    Delaware    Direct 243.   
SNR 23 Owner LLC    Limited Liability Company    Delaware    Indirect 244.   
SNR 23 Ivy Springs Owner LLC    Limited Liability Company    Delaware   
Indirect 245.    SNR 23 Grace Manor Owner LLC    Limited Liability Company   
Delaware    Indirect 246.    SNR 23 SNR Leasing LLC    Limited Liability Company
   Delaware    Indirect 247.    SNR 23 Ivy Springs Leasing LLC    Limited
Liability Company    Delaware    Indirect 248.    SNR 23 Grace Manor Leasing LLC
   Limited Liability Company    Delaware    Indirect 249.    Propco 24 LLC   
Limited Liability Company    Delaware    Direct 250.    SNR 24 Owner LLC   
Limited Liability Company    Delaware    Indirect 251.    SNR 24 Bluebird
Estates Owner LLC    Limited Liability Company    Delaware    Indirect 252.   
SNR 24 Bridge Park Owner LLC    Limited Liability Company    Delaware   
Indirect 253.    SNR 24 Chateau at Harveston Owner LLC    Limited Liability
Company    Delaware    Indirect 254.    SNR 24 Copley Place Owner LLC    Limited
Liability Company    Delaware    Indirect 255.    SNR 24 Crescent Heights Owner
LP    Limited Partnership    Delaware    Indirect 256.    SNR 24 Cypress Woods
Owner LLC    Limited Liability Company    Delaware    Indirect 257.    SNR 24
Golden Oaks Owner LLC    Limited Liability Company    Delaware    Indirect 258.
   SNR 24 Lodge at Wake Forest Owner LP    Limited Partnership    Delaware   
Indirect 259.    SNR 24 Maple Suites Owner LLC    Limited Liability Company   
Delaware    Indirect 260.    SNR 24 Olympus Ranch Owner LLC    Limited Liability
Company    Delaware    Indirect 261.    SNR 24 Peninsula Owner LLC    Limited
Liability Company    Delaware    Indirect 262.    SNR 24 Rancho Village Owner
LLC    Limited Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 13



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

263.    SNR 24 Rolling Hills Ranch Owner LLC    Limited Liability Company   
Delaware    Indirect 264.    SNR 24 Shads Landing Owner LP    Limited
Partnership    Delaware    Indirect 265.    SNR 24 Sterling Court Owner LLC   
Limited Liability Company    Delaware    Indirect 266.    SNR 24 Venetian
Gardens Owner LLC    Limited Liability Company    Delaware    Indirect 267.   
SNR 24 Windward Palms Owner LLC    Limited Liability Company    Delaware   
Indirect 268.    SNR 24 Management LLC    Limited Liability Company    Delaware
   Indirect 269.    SNR 24 Bluebird Estates Management LLC    Limited Liability
Company    Delaware    Indirect 270.    SNR 24 Bridge Park Management LLC   
Limited Liability Company    Delaware    Indirect 271.    SNR 24 Chateau at
Harveston Management LLC    Limited Liability Company    Delaware    Indirect
272.    SNR 24 Copley Place Management LLC    Limited Liability Company   
Delaware    Indirect 273.    SNR 24 Crescent Heights Management LLC    Limited
Liability Company    Delaware    Indirect 274.    SNR 24 Cypress Woods
Management LLC    Limited Liability Company    Delaware    Indirect 275.    SNR
24 Golden Oaks Management LLC    Limited Liability Company    Delaware   
Indirect 276.    SNR 24 Lodge at Wake Forest Management LLC    Limited Liability
Company    Delaware    Indirect 277.    SNR 24 Maple Suites Management LLC   
Limited Liability Company    Delaware    Indirect 278.    SNR 24 Olympus Ranch
Management LLC    Limited Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 14



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

279.    SNR 24 Peninsula Management LLC    Limited Liability Company    Delaware
   Indirect 280.    SNR 24 Rancho Village Management LLC    Limited Liability
Company    Delaware    Indirect 281.    SNR 24 Rolling Hills Ranch Management
LLC    Limited Liability Company    Delaware    Indirect 282.    SNR 24 Shads
Landing Management LLC    Limited Liability Company    Delaware    Indirect 283.
   SNR 24 Sterling Court Management LLC    Limited Liability Company    Delaware
   Indirect 284.    SNR 24 Venetian Gardens Management LLC    Limited Liability
Company    Delaware    Indirect 285.    SNR 24 Windward Palms Management LLC   
Limited Liability Company    Delaware    Indirect 286.    Propco 25 LLC   
Limited Liability Company    Delaware    Direct 287.    SNR 25 Owner LLC   
Limited Liability Company    Delaware    Indirect 288.    SNR 25 Legacy at Bear
Creek Owner LLC    Limited Liability Company    Delaware    Indirect 289.    SNR
25 Legacy at Georgetown Owner LLC    Limited Liability Company    Delaware   
Indirect 290.    SNR 25 Leasing LLC    Limited Liability Company    Delaware   
Indirect 291.    SNR 25 Legacy at Bear Creek Leasing LLC    Limited Liability
Company    Delaware    Indirect 292.    SNR 25 Legacy at Georgetown Leasing LLC
   Limited Liability Company    Delaware    Indirect 293.    Propco 27 LLC   
Limited Liability Company    Delaware    Direct 294.    SNR 27 Owner LLC   
Limited Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 15



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

295.    SNR 27 Alexis Gardens Owner LLC    Limited Liability Company    Delaware
   Indirect 296.    SNR 27 Andover Place Owner LLC    Limited Liability Company
   Delaware    Indirect 297.    SNR 27 Arcadia Place Owner LLC    Limited
Liability Company    Delaware    Indirect 298.    SNR 27 Aspen View Owner LLC   
Limited Liability Company    Delaware    Indirect 299.    SNR 27 Augustine
Landing Owner LLC    Limited Liability Company    Delaware    Indirect 300.   
SNR 27 Cedar Ridge Owner LP    Limited Partnership    Delaware    Indirect 301.
   SNR 27 Echo Ridge Owner LLC    Limited Liability Company    Delaware   
Indirect 302.    SNR 27 Elm Park Estates Owner LLC    Limited Liability Company
   Delaware    Indirect 303.    SNR 27 Genesee Gardens Owner LLC    Limited
Liability Company    Delaware    Indirect 304.    SNR 27 Greenwood Terrace Owner
LLC    Limited Liability Company    Delaware    Indirect 305.    SNR 27 Holiday
Hills Estates Owner LLC    Limited Liability Company    Delaware    Indirect
306.    SNR 27 Indigo Pines Owner LLC    Limited Liability Company    Delaware
   Indirect 307.    SNR 27 Kalama Heights Owner LLC    Limited Liability Company
   Delaware    Indirect 308.    SNR 27 Marion Woods Owner LLC    Limited
Liability Company    Delaware    Indirect 309.    SNR 27 Montara Meadows Owner
LLC    Limited Liability Company    Delaware    Indirect 310.    SNR 27 Niagara
Village Owner LLC    Limited Liability Company    Delaware    Indirect 311.   
SNR 27 Parkrose Chateau Owner LLC    Limited Liability Company    Delaware   
Indirect 312.    SNR 27 Pinegate Owner LLC    Limited Liability Company   
Delaware    Indirect 313.    SNR 27 Quail Run Estates Owner LLC    Limited
Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 16



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

314.    SNR 27 Quincy Place Owner LLC    Limited Liability Company    Delaware
   Indirect 315.    SNR 27 Redbud Hills Owner LLC    Limited Liability Company
   Delaware    Indirect 316.    SNR 27 Stone Lodge Owner LLC    Limited
Liability Company    Delaware    Indirect 317.    SNR 27 The Jefferson Owner LLC
   Limited Liability Company    Delaware    Indirect 318.    SNR 27 The
Remington Owner LLC    Limited Liability Company    Delaware    Indirect 319.   
SNR 27 The Springs of Escondido Owner LLC    Limited Liability Company   
Delaware    Indirect 320.    SNR 27 The Springs of Napa Owner LLC    Limited
Liability Company    Delaware    Indirect 321.    SNR 27 The Woods at Holly Tree
Owner LP    Limited Partnership    Delaware    Indirect 322.    SNR 27
University Pines Owner LLC    Limited Liability Company    Delaware    Indirect
323.    SNR 27 Management LLC    Limited Liability Company    Delaware   
Indirect 324.    SNR 27 Alexis Gardens Management LLC    Limited Liability
Company    Delaware    Indirect 325.    SNR 27 Andover Place Management LLC   
Limited Liability Company    Delaware    Indirect 326.    SNR 27 Arcadia Place
Management LLC    Limited Liability Company    Delaware    Indirect 327.    SNR
27 Aspen View Management LLC    Limited Liability Company    Delaware   
Indirect 328.    SNR 27 Augustine Landing Management LLC    Limited Liability
Company    Delaware    Indirect 329.    SNR 27 Cedar Ridge Management LLC   
Limited Liability Company    Delaware    Indirect 330.    SNR 27 Echo Ridge
Management LLC    Limited Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 17



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

331.    SNR 27 Elm Park Estates Management LLC    Limited Liability Company   
Delaware    Indirect 332.    SNR 27 Genesee Gardens Management LLC    Limited
Liability Company    Delaware    Indirect 333.    SNR 27 Greenwood Terrace
Management LLC    Limited Liability Company    Delaware    Indirect 334.    SNR
27 Holiday Hills Estates Management LLC    Limited Liability Company    Delaware
   Indirect 335.    SNR 27 Indigo Pines Management LLC    Limited Liability
Company    Delaware    Indirect 336.    SNR 27 Kalama Heights Management LLC   
Limited Liability Company    Delaware    Indirect 337.    SNR 27 Marion Woods
Management LLC    Limited Liability Company    Delaware    Indirect 338.    SNR
27 Montara Meadows Management LLC    Limited Liability Company    Delaware   
Indirect 339.    SNR 27 Niagara Village Management LLC    Limited Liability
Company    Delaware    Indirect 340.    SNR 27 Parkrose Chateau Management LLC
   Limited Liability Company    Delaware    Indirect 341.    SNR 27 Pinegate
Management LLC    Limited Liability Company    Delaware    Indirect 342.    SNR
27 Quail Run Estates Management LLC    Limited Liability Company    Delaware   
Indirect 343.    SNR 27 Quincy Place Management LLC    Limited Liability Company
   Delaware    Indirect 344.    SNR 27 Redbud Hills Management LLC    Limited
Liability Company    Delaware    Indirect 345.    SNR 27 Stone Lodge Management
LLC    Limited Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 18



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

346.    SNR 27 The Jefferson Management LLC    Limited Liability Company   
Delaware    Indirect 347.    SNR 27 The Remington Management LLC    Limited
Liability Company    Delaware    Indirect 348.    SNR 27 The Springs of
Escondido Management LLC    Limited Liability Company    Delaware    Indirect
349.    SNR 27 The Springs of Napa Management LLC    Limited Liability Company
   Delaware    Indirect 350.    SNR 27 The Woods at Holly Tree Management LLC   
Limited Liability Company    Delaware    Indirect 351.    SNR 27 University
Pines Management LLC    Limited Liability Company    Delaware    Indirect 352.
   NIC 4 Courtyards of New Bern Inc.    Corporation    Delaware    Indirect 353.
   NIC 13 Durham Regent Inc.    Corporation    Delaware    Indirect 354.    NIC
13 Jordan Oaks Inc.    Corporation    Delaware    Indirect 355.    SNR 22
Winston Salem Inc.    Corporation    Delaware    Indirect 356.    SNR 24
Crescent Heights Inc.    Corporation    Delaware    Indirect 357.    SNR 24
Lodge at Wake Forest Inc.    Corporation    Delaware    Indirect 358.    SNR 24
Shads Landing Inc.    Corporation    Delaware    Indirect 359.    SNR 27 Cedar
Ridge Inc.    Corporation    Delaware    Indirect 360.    SNR 27 The Woods at
Holly Tree Inc.    Corporation    Delaware    Indirect 361.    NIC 4 Courtyards
of New Bern GP LLC    Limited Liability Company    Delaware    Indirect 362.   
NIC 13 Durham Regent Owner GP LLC    Limited Liability Company    Delaware   
Indirect 363.    NIC 13 Jordan Oaks Owner GP LLC    Limited Liability Company   
Delaware    Indirect

 

Schedule 6.20(a) – Page 19



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

364.    SNR 22 Winston Salem Owner GP LLC    Limited Liability Company   
Delaware    Indirect 365.    SNR 24 Crescent Heights Owner GP LLC    Limited
Liability Company    Delaware    Indirect 366.    SNR 24 Lodge at Wake Forest
Owner GP LLC    Limited Liability Company    Delaware    Indirect 367.    SNR 24
Shads Landing Owner GP LLC    Limited Liability Company    Delaware    Indirect
368.    SNR 27 Cedar Ridge Owner GP LLC    Limited Liability Company    Delaware
   Indirect 369.    SNR 27 The Woods at Holly Tree GP LLC    Limited Liability
Company    Delaware    Indirect 370.    NIC 12/13 Management LLC    Limited
Liability Company    Delaware    Indirect 371.    NIC 12 Arlington Plaza
Management LLC    Limited Liability Company    Delaware    Indirect 372.    NIC
13 The Bentley Management LLC    Limited Liability Company    Delaware   
Indirect 373.    NIC 12 Blair House Management LLC    Limited Liability Company
   Delaware    Indirect 374.    NIC 12 Blue Water Lodge Management LLC   
Limited Liability Company    Delaware    Indirect 375.    NIC 12 Briarcrest
Estates Management LLC    Limited Liability Company    Delaware    Indirect 376.
   NIC 12 Chateau Ridgeland Management LLC    Limited Liability Company   
Delaware    Indirect 377.    NIC 12 Cherry Laurel Management LLC    Limited
Liability Company    Delaware    Indirect 378.    NIC 12 Colonial Harbor
Management LLC    Limited Liability Company    Delaware    Indirect

 

Schedule 6.20(a) – Page 20



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

379.    NIC 12 Country Squire Management LLC    Limited Liability Company   
Delaware    Indirect 380.    NIC 12 Courtyard at Lakewood Management LLC   
Limited Liability Company    Delaware    Indirect 381.    NIC 12 Desoto Beach
Club Management LLC    Limited Liability Company    Delaware    Indirect 382.   
NIC 13 Dogwood Estates Management LLC    Limited Liability Company    Delaware
   Indirect 383.    NIC 13 Durham Regent Management LLC    Limited Liability
Company    Delaware    Indirect 384.    NIC 12 El Dorado Management LLC   
Limited Liability Company    Delaware    Indirect 385.    NIC 12 Essex House
Management LLC    Limited Liability Company    Delaware    Indirect 386.    NIC
12 Fleming Point Management LLC    Limited Liability Company    Delaware   
Indirect 387.    NIC 13 Fountains at Hidden Lakes Management LLC    Limited
Liability Company    Delaware    Indirect 388.    NIC 12 Grasslands Estates
Management LLC    Limited Liability Company    Delaware    Indirect 389.    NIC
12 Greeley Place Management LLC    Limited Liability Company    Delaware   
Indirect 390.    NIC 12 Grizzly Peak Management LLC    Limited Liability Company
   Delaware    Indirect 391.    NIC 13 Hidden Lakes Management LLC    Limited
Liability Company    Delaware    Indirect 392.    NIC 13 Illahee Hills
Management LLC    Limited Liability Company    Delaware    Indirect 393.    NIC
12 Jackson Oaks Management LLC    Limited Liability Company    Delaware   
Indirect

 

Schedule 6.20(a) – Page 21



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

394.    NIC 13 Jordan Oaks Management LLC    Limited Liability Company   
Delaware    Indirect 395.    NIC 13 Lodge at Cold Spring Management LLC   
Limited Liability Company    Delaware    Indirect 396.    NIC 13 Madison Estates
Management LLC    Limited Liability Company    Delaware    Indirect 397.    NIC
13 Manor at Oakridge Management LLC    Limited Liability Company    Delaware   
Indirect 398.    NIC 12 Maple Downs Management LLC    Limited Liability Company
   Delaware    Indirect 399.    NIC 13 Oakwood Hills Management LLC    Limited
Liability Company    Delaware    Indirect 400.    NIC 13 Orchid Terrace
Management LLC    Limited Liability Company    Delaware    Indirect 401.    NIC
13 Palmer Hills Management LLC    Limited Liability Company    Delaware   
Indirect 402.    NIC 12 Parkwood Estates Management LLC    Limited Liability
Company    Delaware    Indirect 403.    NIC 13 Pinewood Hills Management LLC   
Limited Liability Company    Delaware    Indirect 404.    NIC 12 Pioneer Valley
Lodge Management LLC    Limited Liability Company    Delaware    Indirect 405.
   NIC 13 Pueblo Regent Management LLC    Limited Liability Company    Delaware
   Indirect 406.    NIC 12 Regency Residence Management LLC    Limited Liability
Company    Delaware    Indirect 407.    NIC 13 The Regent Management LLC   
Limited Liability Company    Delaware    Indirect 408.    NIC 13 Rock Creek
Management LLC    Limited Liability Company    Delaware    Indirect 409.    NIC
13 Sheldon Oaks Management LLC    Limited Liability Company    Delaware   
Indirect

 

Schedule 6.20(a) – Page 22



--------------------------------------------------------------------------------

    

Subsidiary

  

Form of

Organization

  

Jurisdiction of

Organization

  

Direct or Indirect

Ownership

410.    NIC 12 Simi Hills Management LLC    Limited Liability Company   
Delaware    Indirect 411.    NIC 13 Sky Peaks Management LLC    Limited
Liability Company    Delaware    Indirect 412.    NIC 12 Stoneybrook Lodge
Management LLC    Limited Liability Company    Delaware    Indirect 413.    NIC
12 Summerfield Estates Management LLC    Limited Liability Company    Delaware
   Indirect 414.    NIC 13 Thornton Place Management LLC    Limited Liability
Company    Delaware    Indirect 415.    NIC 13 Uffelman Estates Management LLC
   Limited Liability Company    Delaware    Indirect 416.    NIC 12 Ventura
Place Management LLC    Limited Liability Company    Delaware    Indirect 417.
   NIC 13 Village Gate Management LLC    Limited Liability Company    Delaware
   Indirect 418.    NIC 13 Vista De La Montana Management LLC    Limited
Liability Company    Delaware    Indirect 419.    NIC 13 Walnut Woods Management
LLC    Limited Liability Company    Delaware    Indirect 420.    NIC 13 The
Westmont Management LLC    Limited Liability Company    Delaware    Indirect
421.    NIC 13 Whiterock Court Management LLC    Limited Liability Company   
Delaware    Indirect

 

Schedule 6.20(a) – Page 23



--------------------------------------------------------------------------------

SCHEDULE 6.20(b)

UNCONSOLIDATED AFFILIATES OF BORROWER AND ITS SUBSIDIARIES

None.

 

Schedule 6.20(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21

LEASES

None.

 

Schedule 6.21 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.22

PROPERTY

None.

 

Schedule 6.22 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.24

OTHER DEBT

Freddie Pinpoint

 

  1.

$4,145,000.00 Multifamily Note Floating Rate, dated as of April 22, 2015, made
by SNR 23 Grace Manor Owner LLC to Greystone Servicing Corporation, Inc.

 

  2.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of April 23,
2015, by and between SNR 23 Grace Manor Owner LLC and Greystone Servicing
Corporation, Inc.

 

  3.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
April 23, 2015, made by SNR 23 Grace Manor Owner LLC for the benefit of
Greystone Servicing Corporation, Inc.

 

  4.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of April 23, 2015, made by and among SNR 23
Grace Manor Leasing LLC, Greystone Servicing Corporation, Inc. and Thrive Senior
Living, LLC.

 

  5.

Guaranty, dated as of April 23, 2015, by New Senior Investment Group Inc. for
the benefit of Greystone Servicing Corporation, Inc.

 

  6.

$13,704,000.00 Multifamily Note, dated as of April 22, 2015, made by SNR 23 Ivy
Springs Owner LLC to Greystone Servicing Corporation, Inc.

 

  7.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of April 23,
2015, by and between SNR 23 Ivy Springs Owner LLC and Greystone Servicing
Corporation, Inc.

 

  8.

Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement,
dated as of April 23, 2015, made by SNR 23 Ivy Springs Owner LLC for the benefit
of Greystone Servicing Corporation, Inc.

 

  9.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of April 23, 2015, made by and among SNR 23 Ivy
Springs Leasing LLC, Greystone Servicing Corporation, Inc. and Thrive Senior
Living, LLC.

 

  10.

Guaranty, dated as April 23, 2015, by New Senior Investment Group Inc. for the
benefit of Greystone Servicing Corporation, Inc.

 

Schedule 6.24 – Page 1



--------------------------------------------------------------------------------

GE – Watermark

 

  11.

$26,000,000.00 Promissory Note, dated as of May 1, 2015, made by SNR 21 Logan
Square Owner LLC to General Electric Capital Corporation.

 

  12.

$26,000,000.00 Promissory Note, dated as of May 1, 2015, made by SNR 21 Logan
Square Owner LLC to Compass Bank.

 

  13.

Loan Agreement, dated as of May 1, 2015, by and among General Electric Capital
Corporation, Compass Bank, SNR 21 Logan Square Owner LLC and New Senior
Investment Group Inc.

 

  14.

Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture Filing,
dated as of April 30, 2015 but effective as of May 1, 2015, made by SNR 21 Logan
Square Owner LLC for the benefit General Electric Capital Corporation.

 

  15.

Guaranty of Recourse Obligations, dated as of May 1, 2015, by New Senior
Investment Group Inc. for the benefit of General Electric Capital Corporation.

Pinpoint Texas (Synovus)

 

  16.

$26,000,000.00 Promissory Note, dated as of May 1, 2015, made by SNR 25 Legacy
at Georgetown Owner LLC and SNR 25 Legacy at Bear Creek Owner LLC to Synovus
Bank.

 

  17.

Loan Agreement, dated as of October 1, 2015, by and among SNR 25 Legacy at
Georgetown Owner LLC, SNR 25 Legacy at Bear Creek Owner LLC and Synovus Bank.

 

  18.

Deed of Trust, Assignment of Rents, Security Agreement and, Fixture Filing dated
as of October 1, 2015, made by SNR 25 Legacy at Georgetown Owner LLC for the
benefit of Synovus Bank.

 

  19.

Collateral Assignment of Management Agreement, dated as of October 1, 2015, made
by SNR 25 Legacy at Georgetown Owner LLC, SNR 25 Legacy at Georgetown Leasing
LLC and Legacy at Georgetown Tenant, LLC for the benefit of Synovus Bank.

 

  20.

Subordination of Management Agreement, dated as of October 1, 2015, made by and
among Thrive Senior Living, LLC, SNR 25 Legacy at Georgetown Owner LLC, SNR 25
Legacy at Georgetown Leasing LLC, Legacy at Georgetown Tenant, LLC and Synovus
Bank.

 

  21.

Deed of Trust, Assignment of Rents, Security Agreement and, Fixture Filing dated
as of October 1, 2015, made by SNR 25 Legacy at Bear Creek Owner LLC for the
benefit of Synovus Bank.

 

  22.

Collateral Assignment of Management Agreement, dated as of October 1, 2015, made
by SNR 25 Legacy at Bear Creek Owner LLC, SNR 25 Legacy at Bear Creek Leasing
LLC and Legacy at Bear Creek Tenant, LLC for the benefit of Synovus Bank.

 

Schedule 6.24 – Page 2



--------------------------------------------------------------------------------

  23.

Subordination of Management Agreement, dated as of October 1, 2015, made by and
among Thrive Senior Living, LLC, SNR 25 Legacy at Bear Creek Owner LLC, SNR 25
Legacy at Bear Creek Leasing LLC, Legacy at Bear Creek Tenant, LLC and Synovus
Bank.

 

  24.

Guaranty of Recourse Obligations, dated as of October 1, 2015, by SNR Operations
LLC and Propco 25 LLC for the benefit of Synovus Bank.

Freddie 43

 

  25.

$11,395,000.00 Amended and Restated Multifamily Note, dated as of March 27,
2015, made by NIC 10 Barkley Place Owner LLC to Walker & Dunlop, LLC.

 

  26.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 10 Barkley Place Owner LLC and Walker & Dunlop, LLC.

 

  27.

Amended and Restated Multifamily Renewal Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing, dated as of March 27, 2015, made by NIC 10 Barkley
Place Owner LLC for the benefit of Walker & Dunlop, LLC.

 

  28.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 10
Barkley Place Leasing LLC, Walker & Dunlop, LLC and Barkley Place Management
LLC.

 

  29.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  30.

$22,085,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Bluebird Estates Owner LLC to Walker & Dunlop, LLC.

 

  31.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Bluebird Estates Owner LLC and Walker & Dunlop, LLC.

 

  32.

Multifamily Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by SNR 24 Bluebird Estates Owner LLC
for the benefit of Walker & Dunlop, LLC.

 

  33.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Bluebird Estates Leasing LLC, Walker & Dunlop, LLC and SNR 24 Bluebird Estates
Management LLC.

 

  34.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  35.

$15,890,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Bridge Park Owner LLC to Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 3



--------------------------------------------------------------------------------

  36.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Bridge Park Owner LLC and Walker & Dunlop, LLC.

 

  37.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of March 27, 2015, made by SNR 24 Bridge Park Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  38.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Bridge Park Leasing LLC, Walker & Dunlop, LLC and SNR 24 Bridge Park Management
LLC.

 

  39.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Bridge Park Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  40.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  41.

$25,275,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Chateau at Harveston Owner LLC to Walker & Dunlop, LLC.

 

  42.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Chateau at Harveston Owner LLC and Walker & Dunlop,
LLC.

 

  43.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by SNR 24 Chateau at Harveston Owner
LLC for the benefit of Walker & Dunlop, LLC.

 

  44.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Chateau at Harveston Leasing LLC, Walker & Dunlop, LLC and SNR 24 Chateau at
Harveston Management LLC.

 

  45.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Chateau at Harveston Management LLC, Walker & Dunlop, LLC and Holiday AL
Management Sub LLC.

 

  46.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  47.

$6,600,000.00 Multifamily Note, dated as of March 27, 2015, made by Chateau
Brickyard Owner LLC to Walker & Dunlop, LLC.

 

  48.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between Chateau Brickyard Owner LLC and Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 4



--------------------------------------------------------------------------------

  49.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of March 27, 2015, made by Chateau Brickyard Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  50.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among Chateau
Brickyard Operations LLC, Walker & Dunlop, LLC and Chateau Brickyard Management
LLC.

 

  51.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  52.

$15,500,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Copley Place Owner LLC to Walker & Dunlop, LLC.

 

  53.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Copley Place Owner LLC and Walker & Dunlop, LLC.

 

  54.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by SNR 24 Copley Place Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  55.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Copley Place Leasing LLC, Walker & Dunlop, LLC and SNR 24 Copley Place
Management LLC.

 

  56.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Copley Place Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  57.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  58.

$19,970,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 4
Courtyards of New Bern Owner LLC to Walker & Dunlop, LLC.

 

  59.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 4 Courtyards of New Bern Owner LLC and Walker & Dunlop,
LLC.

 

  60.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by NIC 4 Courtyards of New Bern Owner
LLC for the benefit of Walker & Dunlop, LLC.

 

  61.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 4
Courtyards of New Bern Leasing LLC, Walker & Dunlop, LLC and Holiday AL NIC
Management LLC.

 

Schedule 6.24 – Page 5



--------------------------------------------------------------------------------

  62.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  63.

$20,775,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC
Courtyards Owner LLC to Walker & Dunlop, LLC.

 

  64.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC Courtyards Owner LLC and Walker & Dunlop, LLC.

 

  65.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by NIC Courtyards Owner LLC for the
benefit of Walker & Dunlop, LLC.

 

  66.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC
Courtyards Leasing LLC, Walker & Dunlop, LLC and NIC Courtyards Management LLC.

 

  67.

Guaranty, dated as of March 27, 2015, made by New Senior Investment Group Inc.
for the benefit of Walker & Dunlop, LLC.

 

  68.

$21,285,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Crescent Heights Owner LLC to Walker & Dunlop, LLC.

 

  69.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Crescent Heights Owner LLC and Walker & Dunlop, LLC.

 

  70.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by SNR 24 Crescent Heights Owner LLC
for the benefit of Walker & Dunlop, LLC.

 

  71.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Crescent Heights Leasing LLC, Walker & Dunlop, LLC and SNR 24 Crescent Heights
Management LLC.

 

  72.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  73.

$17,800,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Cypress Woods Owner LLC to Walker & Dunlop, LLC.

 

  74.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Cypress Woods Owner LLC and Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 6



--------------------------------------------------------------------------------

  75.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by SNR 24 Cypress Woods Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

  76.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Cypress Woods Leasing LLC, Walker & Dunlop, LLC and SNR 24 Cypress Woods
Management LLC.

 

  77.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Cypress Woods Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  78.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  79.

$20,000,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 7 Glen
Riddle Owner LLC to Walker & Dunlop, LLC.

 

  80.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 7 Glen Riddle Owner LLC and Walker & Dunlop, LLC.

 

  81.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by NIC 7 Glen Riddle Owner LLC for the benefit of Walker &
Dunlop, LLC.

 

  82.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 7 Glen
Riddle Leasing LLC, Walker & Dunlop, LLC and Glen Riddle Management LLC.

 

  83.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  84.

$7,455,000.00 Multifamily Note, dated as of March 27, 2015, made by Golden
Living Taylorsville Owner LLC to Walker & Dunlop, LLC.

 

  85.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between Golden Living Taylorsville Owner LLC and Walker & Dunlop,
LLC.

 

  86.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of March 27, 2015, made by Golden Living Taylorsville Owner LLC for the benefit
of Walker & Dunlop, LLC.

 

  87.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among Golden
Living Taylorsville Leasing LLC, Walker & Dunlop, LLC and Golden Living
Taylorsville Management LLC.

 

Schedule 6.24 – Page 7



--------------------------------------------------------------------------------

  88.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  89.

$22,735,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Golden Oaks Owner LLC to Walker & Dunlop, LLC.

 

  90.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Golden Oaks Owner LLC and Walker & Dunlop, LLC.

 

  91.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by SNR 24 Golden Oaks Owner LLC for the
benefit of Walker & Dunlop, LLC.

 

  92.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Golden Oaks Leasing LLC, Walker & Dunlop, LLC and SNR 24 Golden Oaks Management
LLC.

 

  93.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Golden Oaks Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  94.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  95.

$11,500,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 20
Grand View Owner LLC to Walker & Dunlop, LLC.

 

  96.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 20 Grand View Owner LLC and Walker & Dunlop, LLC.

 

  97.

Multifamily Mortgage, Assignment of Rents and Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by NIC 20 Grand View Owner LLC for the
benefit of Walker & Dunlop, LLC.

 

  98.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 20
Grand View Leasing LLC, Walker & Dunlop, LLC and Jerry Erwin Associates, Inc.

 

  99.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  100.

$11,550,000.00 Amended and Restated Multifamily Note, dated as of March 27,
2015, made by NIC 9 Heritage Oaks Owner LLC to Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 8



--------------------------------------------------------------------------------

  101.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 9 Heritage Oaks Owner LLC and Walker & Dunlop, LLC.

 

  102.

Amended and Restated Multifamily Deed of Trust, Assignment of Rents, Security
Agreement, Fixture Filing and Substitution of Trustee, dated as of March 27,
2015, made by NIC 9 Heritage Oaks Owner LLC for the benefit of Walker & Dunlop,
LLC.

 

  103.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 9
Heritage Oaks Leasing LLC, Walker & Dunlop, LLC and NIC 9 Heritage Oaks
Management LLC.

 

  104.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  105.

$13,970,000.00 Multifamily Note, dated as of March 27, 2015, made by Heritage
Place Owner LLC to Walker & Dunlop, LLC.

 

  106.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between Heritage Place Owner LLC and Walker & Dunlop, LLC.

 

  107.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of March 27, 2015, made by Heritage Place Owner LLC for the benefit of Walker &
Dunlop, LLC.

 

  108.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among Heritage
Place Leasing LLC, Walker & Dunlop, LLC and Heritage Place Management LLC.

 

  109.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  110.

$13,440,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 22
Winston-Salem Owner LLC to Walker & Dunlop, LLC.

 

  111.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 22 Winston-Salem Owner LLC and Walker & Dunlop, LLC.

 

  112.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by SNR 22 Winston-Salem Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

  113.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 22
Winston-Salem Owner LLC, Walker & Dunlop, LLC and SNR 22 Winston-Salem
Management LLC.

 

  114.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 22
Winston-Salem Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

Schedule 6.24 – Page 9



--------------------------------------------------------------------------------

  115.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  116.

$2,490,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 15
Kirkwood Corners Owner LLC to Walker & Dunlop, LLC.

 

  117.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 15 Kirkwood Corners Owner LLC and Walker & Dunlop, LLC.

 

  118.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by NIC 15 Kirkwood Corners Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  119.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 15
Kirkwood Corners Leasing LLC, Walker & Dunlop, LLC and NIC 15 Kirkwood Corners
Management LLC.

 

  120.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  121.

$6,900,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 14
Dayton Owner LLC to Walker & Dunlop, LLC.

 

  122.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 14 Dayton Owner LLC and Walker & Dunlop, LLC.

 

  123.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by NIC 14 Dayton Owner LLC for the benefit of Walker &
Dunlop, LLC.

 

  124.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 14
Dayton Leasing LLC, Walker & Dunlop, LLC and Holiday AL NIC Management LLC.

 

  125.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  126.

$22,820,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Lodge at Wake Forest Owner LLC to Walker & Dunlop, LLC.

 

  127.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Lodge at Wake Forest Owner LLC and Walker & Dunlop,
LLC.

 

Schedule 6.24 – Page 10



--------------------------------------------------------------------------------

  128.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by SNR 24 Lodge at Wake Forest Owner
LLC for the benefit of Walker & Dunlop, LLC.

 

  129.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Lodge at Wake Forest Management LLC, Walker & Dunlop, LLC and SNR 24 Holiday AL
Management Sub LLC.

 

  130.

Guaranty, dated as of March 27, 2015, made by New Senior Investment Group Inc.
for the benefit of Walker & Dunlop, LLC.

 

  131.

$17,365,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 6 Manor
at Woodside Owner LLC to Walker & Dunlop, LLC.

 

  132.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 6 Manor at Woodside Owner LLC and Walker & Dunlop, LLC.

 

  133.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by NIC 6 Manor at Woodside Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  134.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 6
Manor at Woodside Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  135.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  136.

$3,720,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 19
Powell Owner LLC to Walker & Dunlop, LLC.

 

  137.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 19 Powell Owner LLC and Walker & Dunlop, LLC.

 

  138.

Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and Security
Agreement, dated as of March 27, 2015, made by NIC 19 Powell Owner LLC for the
benefit of Walker & Dunlop, LLC.

 

  139.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 19
Powell Leasing LLC, Walker & Dunlop, LLC and FHC Tennessee Property Management
LLC.

 

  140.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 11



--------------------------------------------------------------------------------

  141.

$25,205,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Maple Suites Owner LLC to Walker & Dunlop, LLC.

 

  142.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Maple Suites Owner LLC and Walker & Dunlop, LLC.

 

  143.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by SNR 24 Maple Suites Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  144.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Maple Suites Owner LLC, Walker & Dunlop, LLC and SNR 24 Maple Suites Management
LLC.

 

  145.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Maple Suites Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  146.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  147.

$18,890,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Olympus Ranch Owner LLC to Walker & Dunlop, LLC.

 

  148.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Olympus Ranch Owner LLC and Walker & Dunlop, LLC.

 

  149.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of March 27, 2015, made by SNR 24 Olympus Ranch Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  150.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Olympus Ranch Owner LLC, Walker & Dunlop, LLC and SNR 24 Olympus Ranch
Management LLC.

 

  151.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Olympus Ranch Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  152.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  153.

$21,455,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Peninsula Owner LLC to Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 12



--------------------------------------------------------------------------------

  154.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Peninsula Owner LLC and Walker & Dunlop, LLC.

 

  155.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of March 27, 2015, made by SNR 24 Peninsula Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  156.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Peninsula Owner LLC, Walker & Dunlop, LLC and SNR 24 Peninsula Management LLC.

 

  157.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC, as Lender.

 

  158.

$8,175,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 15 Pine
Rock Owner LLC to Walker & Dunlop, LLC.

 

  159.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 15 Pine Rock Owner LLC and Walker & Dunlop, LLC.

 

  160.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by NIC 15 Pine Rock Owner LLC for the benefit of Walker &
Dunlop, LLC.

 

  161.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 15
Pine Rock Manor Leasing LLC, Walker & Dunlop, LLC and NIC 15 Pine Rock Manor
Management LLC.

 

  162.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  163.

$5,950,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 15 Pines
of New Market Owner LLC to Walker & Dunlop, LLC.

 

  164.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 15 Pines of New Market Owner LLC and Walker & Dunlop,
LLC.

 

  165.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by NIC 15 Pines of New Market Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  166.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 15
Pines of New Market Leasing LLC, Walker & Dunlop, LLC and NIC 15 Pines of New
Market Management LLC.

 

Schedule 6.24 – Page 13



--------------------------------------------------------------------------------

  167.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  168.

$7,430,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 19
Raintree Owner LLC to Walker & Dunlop, LLC.

 

  169.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 19 Raintree Owner LLC and Walker & Dunlop, LLC.

 

  170.

Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and Security
Agreement (including Fixture Filing), dated as of March 27, 2015, made by NIC 19
Raintree Owner LLC for the benefit of Walker & Dunlop, LLC.

 

  171.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 19
Raintree Leasing LLC, Walker & Dunlop, LLC and FHC Tennessee Property Management
LLC.

 

  172.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  173.

$18,660,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Rancho Village Owner LLC to Walker & Dunlop, LLC.

 

  174.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Rancho Village Owner LLC and Walker & Dunlop, LLC.

 

  175.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by SNR 24 Rancho Village Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

  176.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  177.

$14,475,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Rolling Hills Ranch Owner LLC to Walker & Dunlop, LLC.

 

  178.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Rolling Hills Ranch Owner LLC and Walker & Dunlop,
LLC.

 

  179.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of March 27, 2015, made by SNR 24 Rolling Hills Ranch Owner LLC for the benefit
of Walker & Dunlop, LLC.

 

  180.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Rolling Hills Ranch Owner LLC, Walker & Dunlop, LLC and SNR 24 Rolling Hills
Ranch Management LLC.

 

Schedule 6.24 – Page 14



--------------------------------------------------------------------------------

  181.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Rolling Hills Ranch Management LLC, Walker & Dunlop, LLC and Holiday AL
Management Sub LLC.

 

  182.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  183.

$14,350,000.00 Amended and Restated Multifamily Note, dated as of March 27,
2015, made by NIC 4 Royal Palm Owner LLC to Walker & Dunlop, LLC.

 

  184.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 4 Royal Palm Owner LLC and Walker & Dunlop, LLC.

 

  185.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of March 27, 2015, made by NIC 4 Royal Palm Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

  186.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 4
Royal Palm Leasing LLC, Walker & Dunlop, LLC and Holiday AL Management Sub LLC.

 

  187.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  188.

$6,500,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 8
Schenley Gardens Owner LLC to Walker & Dunlop, LLC.

 

  189.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 8 Schenley Gardens Owner LLC and Walker & Dunlop, LLC.

 

  190.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by NIC 8 Schenley Gardens Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  191.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 8
Schenley Gardens Leasing LLC, Walker & Dunlop, LLC and Schenley Gardens
Management LLC.

 

  192.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  193.

$22,005,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 24
Shads Landing Owner LLC to Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 15



--------------------------------------------------------------------------------

  194.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Shads Landing Owner LLC and Walker & Dunlop, LLC.

 

  195.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of March 27, 2015, made by SNR 24 Shads Landing Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  196.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Shads Landing Leasing LLC, Walker & Dunlop, LLC and SNR 24 Shads Landing
Management LLC.

 

  197.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  198.

$9,365,000.00 Amended and Restated Multifamily Note, dated as of March 27, 2015,
made by SNR 24 Sterling Court Owner LLC to Walker & Dunlop, LLC.

 

  199.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Sterling Court Owner LLC and Walker & Dunlop, LLC.

 

  200.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of March 27, 2015, made by SNR 24 Sterling Court Owner LLC
for the benefit of Walker & Dunlop, LLC.

 

  201.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Sterling Court Owner LLC, Walker & Dunlop, LLC and SNR 24 Sterling Court
Management LLC.

 

  202.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Sterling Court Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  203.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  204.

$12,435,000.00 Amended and Restated Multifamily Note, dated as of March 27,
2015, made by NIC 4 Summerfield Owner LLC to Walker & Dunlop, LLC.

 

  205.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 4 Summerfield Owner LLC and Walker & Dunlop, LLC.

 

  206.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of March 27, 2015, made by NIC 4 Summerfield Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 16



--------------------------------------------------------------------------------

  207.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 4
Summerfield Leasing LLC, Walker & Dunlop, LLC and Holiday AL NIC Management LLC.

 

  208.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  209.

$10,055,000.00 Amended and Restated Multifamily Note, dated as of March 27,
2015, made by NIC 4 Sunset Lake Owner LLC to Walker & Dunlop, LLC.

 

  210.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 4 Sunset Lake Owner LLC and Walker & Dunlop, LLC.

 

  211.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of March 27, 2015, made by NIC 4 Sunset Lake Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

  212.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 4
Sunset Lake Leasing LLC, Walker & Dunlop, LLC and Holiday AL NIC Management LLC.

 

  213.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  214.

$6,185,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 18
Gardens Owner LLC to Walker & Dunlop, LLC.

 

  215.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 18 Gardens Owner LLC and Walker & Dunlop, LLC.

 

  216.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  217.

$16,565,000.00 Amended and Restated Multifamily Note, dated as of March 27,
2015, made by SNR 24 Venetian Gardens Owner LLC to Walker & Dunlop, LLC.

 

  218.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Venetian Gardens Owner LLC and Walker & Dunlop, LLC.

 

  219.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of March 27, 2015, made by SNR 24 Venetian Gardens Owner LLC
for the benefit of Walker & Dunlop, LLC.

 

  220.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Venetian Gardens Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

Schedule 6.24 – Page 17



--------------------------------------------------------------------------------

  221.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  222.

$8,365,000.00 Amended and Restated Multifamily Note, dated as of March 27, 2015,
made by NIC 4 Village Place Owner LLC to Walker & Dunlop, LLC.

 

  223.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 4 Village Place Owner LLC and Walker & Dunlop, LLC.

 

  224.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by NIC 4 Village Place Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  225.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  226.

$6,530,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 22
Shreveport Owner LLC to Walker & Dunlop, LLC.

 

  227.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 22 Shreveport Owner LLC and Walker & Dunlop, LLC.

 

  228.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by SNR 22 Shreveport Owner LLC for the benefit of Walker &
Dunlop, LLC.

 

  229.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 22
Shreveport Management LLC, Walker & Dunlop, LLC and FHC Louisiana Management
LLC.

 

  230.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  231.

$4,580,000.00 Multifamily Note, dated as of March 27, 2015, made by SNR 22 OKC
Owner LLC to Walker & Dunlop, LLC.

 

  232.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 22 OKC Owner LLC and Walker & Dunlop, LLC.

 

  233.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
March 27, 2015, made by SNR 22 OKC Owner LLC for the benefit of Walker & Dunlop,
LLC.

 

Schedule 6.24 – Page 18



--------------------------------------------------------------------------------

  234.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 22 OKC
Owner LLC, Walker & Dunlop, LLC and SNR 22 OKC Management LLC.

 

  235.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 22 OKC
Management LLC, Walker & Dunlop, LLC and FHC Oklahoma Management LLC.

 

  236.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  237.

$33,875,000.00 Multifamily Note, dated as of March 27, 2015, made by NIC 17
Windsor Owner LLC to Walker & Dunlop, LLC.

 

  238.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between NIC 17 Windsor Owner LLC and Walker & Dunlop, LLC.

 

  239.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of March 27, 2015, made by NIC 17 Windsor Owner LLC for the
benefit of Walker & Dunlop, LLC.

 

  240.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among NIC 17
Windsor Leasing LLC, Walker & Dunlop, LLC and FHC Texas Property Management LLC.

 

  241.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  242.

$16,805,000.00 Amended and Restated Multifamily Note, dated as of March 27,
2015, made by SNR 24 Windward Palms Owner LLC to Walker & Dunlop, LLC.

 

  243.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of March 27,
2015, by and between SNR 24 Windward Palms Owner LLC and Walker & Dunlop, LLC.

 

  244.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of March 27, 2015, made by SNR 24 Windward Palms Owner LLC
for the benefit of Walker & Dunlop, LLC.

 

  245.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of March 27, 2015, made by and among SNR 24
Windward Palms Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  246.

Guaranty, dated as of March 27, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 19



--------------------------------------------------------------------------------

  247.

Cross-Collateralization Agreement –Master (Sub-Pool 1), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, NIC 4 Summerfield Owner LLC, NIC 4
Bayside Terrace Owner LLC, NIC 4 Bradenton Owner LLC, NIC 4 Sunset Lake Owner
LLC and SNR 24 Venetian Gardens Owner LLC.

 

  248.

Cross-Collateralization Agreement –Master (Sub-Pool 2), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, NIC 4 Village Place Owner LLC, BIC
4 Balmoral Owner LLC, NIC 4 Royal Palm Owner LLC and NIC 10 Barkley Place Owner
LLC.

 

  249.

Cross-Collateralization Agreement –Master (Sub-Pool 3), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, NIC 4 The Grande Owner LLC, NIC 4
Spring Owner LLC, NIC 4 The Plaza Owner LLC, NIC 4 Emerald Park Retirement Owner
LLC, SNR 24 Sterling Court Owner LLC, SNR 24 Windward Palms Owner LLC.

 

  250.

Cross-Collateralization Agreement –Master (Sub-Pool 4), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, SNR 24 Chateau at Harveston Owner
LLC, SNR 24 Golden Oaks Owner LLC and SNR 24 Rancho Village Owner LLC.

 

  251.

Cross-Collateralization Agreement –Master (Sub-Pool 5), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, NIC 15 Kirkwood Corners Owner LLC,
NIC 15 Pine Rock Manor Owner LLC, NIC 15 Pines of New Market Owner LLC and SNR
245 Maple Suites Owner LLC.

 

  252.

Cross-Collateralization Agreement –Master (Sub-Pool 6), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, Chateau Brickyard Owner LLC,
Golden Living Taylorsville Owner LLC, Heritage Place Owner LLC and SNR 24
Olympus Ranch Owner LLC.

 

  253.

Cross-Collateralization Agreement –Master (Sub-Pool 7), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, NIC 18 Gardens Owner LLC, NIC 19
Raintree Owner LLC, NIC 19 Powell Owner LLC, NIC 20 Grand View Owner LLC and SNR
22 Shreveport Owner LLC.

 

  254.

Cross-Collateralization Agreement –Master (Sub-Pool 8), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, NIC 4 Courtyards of New Bern Owner
LLC, SNR 22 Winston-Salem Owner LLC, SNR 24 Crescent Height Owner LLC, SNR 24
Lodge at Wake Forest Owner LLC and SNR 24 Shads Landing Owner LLC.

 

  255.

Cross-Collateralization Agreement –Master (Sub-Pool 9), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, NIC 7 Glen Riddle Owner LLC, NIC 8
Schenley Gardens Owner LLC, NIC 8 Heritage Oaks Owner LLC, NIC 14 Dayton Owner
LLC, SNR 24 Bluebird Estates Owner LLC and SNR 24 Copley Place Owner LLC.

 

  256.

Cross-Collateralization Agreement –Master (Sub-Pool 10), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, SNR 24 Bridge Park Owner LLC and
SNR 24 Peninsula Owner LLC.

 

Schedule 6.24 – Page 20



--------------------------------------------------------------------------------

  257.

Cross-Collateralization Agreement –Master (Sub-Pool 11), dated as of March 27,
2015, made by and among Walker & Dunlop, LLC, NIC Courtyards Owner LLC, NIC 17
Windsor Owner LLC and SNR 24 Cypress Woods Owner LLC.

Freddie 28 (Timber)

 

  258.

$17,384,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Alexis Gardens Owner LLC to Walker & Dunlop, LLC.

 

  259.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Alexis Gardens Owner LLC and Walker &
Dunlop, LLC.

 

  260.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
August 12, 2015, made by SNR 27 Alexis Gardens Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  261.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Alexis Gardens Owner LLC, Walker & Dunlop, LLC and SNR 27 Alexis Gardens
Management LLC.

 

  262.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Alexis Gardens Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  263.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  264.

$13,995,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Andover Place Owner LLC to Walker & Dunlop, LLC.

 

  265.

Multifamily Loan and Security Agreement—Seniors Housing, dated as of August 12,
2015, by and between SNR 27 Andover Place Owner LLC and Walker & Dunlop, LLC.

 

  266.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
August 12, 2015, made by SNR 27 Andover Place Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  267.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Andover Place Owner LLC, Walker & Dunlop, LLC and SNR 27 Andover Place
Management LLC.

 

  268.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Andover Place Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

Schedule 6.24 – Page 21



--------------------------------------------------------------------------------

  269.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  270.

$16,575,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Arcadia Place Owner LLC and Walker & Dunlop, LLC.

 

  271.

Multifamily Loan and Security Agreement—Seniors Housing, dated as of August 12,
2015, by and between SNR 27 Arcadia Place Owner LLC and Walker & Dunlop, LLC.

 

  272.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 12, 2015, made by SNR 27 Arcadia Place Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

  273.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Arcadia Place Owner LLC, Walker & Dunlop, LLC and SNR 27 Arcadia Place
Management LLC.

 

  274.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Arcadia Place Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  275.

Guaranty, dated as of August 12, 2015, made by New Senior Investment Group Inc.
for the benefit of Walker & Dunlop, LLC.

 

  276.

$14,110,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Aspen View Owner LLC to Walker & Dunlop, LLC.

 

  277.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Aspen View Owner LLC and Walker & Dunlop,
LLC.

 

  278.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 12, 2015, made by SNR 27 Aspen View Owner LLC for the
benefit of Walker & Dunlop, LLC.

 

  279.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Aspen View Owner LLC, Walker & Dunlop, LLC and SNR 27 Aspen View Management LLC.

 

  280.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Aspen View Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  281.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 22



--------------------------------------------------------------------------------

  282.

$19,076,000.00 Amended and Restated Multifamily Note, dated as of August 12,
2015, made by SNR 27 Augustine Landing Owner LLC to Walker & Dunlop, LLC.

 

  283.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Augustine Landing Owner LLC and Walker &
Dunlop, LLC.

 

  284.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of August 12, 2015, made by SNR 27 Augustine Landing Owner
LLC for the benefit of Walker & Dunlop, LLC.

 

  285.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Augustine Landing Owner LLC, Walker & Dunlop, LLC and SNR 27 Augustine Landing
Management LLC.

 

  286.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Augustine Landing Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  287.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  288.

$15,637,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Cedar Ridge Owner LLC to Walker & Dunlop, LLC.

 

  289.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Cedar Ridge Owner LLC and Walker &
Dunlop, LLC.

 

  290.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 12, 2015, made by SNR 27 Cedar Ridge Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

  291.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Cedar Ridge Owner LLC, Walker & Dunlop, LLC and SNR 27 Cedar Ridge Management
LLC.

 

  292.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Cedar Ridge Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  293.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  294.

$20,910,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Echo Ridge Owner LLC to Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 23



--------------------------------------------------------------------------------

  295.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Echo Ridge Owner LLC and Walker & Dunlop,
LLC.

 

  296.

Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and Security
Agreement (Including Fixture Filing), dated as of August 12, 2015, made by SNR
27 Echo Ridge Owner LLC for the benefit of Walker & Dunlop, LLC.

 

  297.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Echo Ridge Owner LLC, Walker & Dunlop, LLC and SNR 27 Echo Ridge Management LLC.

 

  298.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Echo Ridge Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  299.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  300.

$13,582,000.00 Amended and Restated Multifamily Note, dated as of August 12,
2015, made by SNR 27 Elm Park Estates Owner LLC to Walker & Dunlop, LLC.

 

  301.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Elm Park Estates Owner LLC and Walker &
Dunlop, LLC.

 

  302.

Amended and Restated Multifamily Deed of Trust, Assignment of Rents, Security
Agreement, Fixture Filing and Substitution of Trustee, dated as of August 12,
2015, made by SNR 27 Elm Park Estates Owner LLC for the benefit of Walker &
Dunlop, LLC.

 

  303.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Elm Park Estates Owner LLC, Walker & Dunlop, LLC and SNR 27 Elm Park Estates
Management LLC.

 

  304.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27 El
Park Estates Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  305.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  306.

$15,900,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Genesee Gardens Owner LLC to Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 24



--------------------------------------------------------------------------------

  307.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Genesee Gardens Owner LLC and Walker &
Dunlop, LLC.

 

  308.

Multifamily Mortgage, dated as of August 12, 2015, made by SNR 27 Genesee
Gardens Owner LLC for the benefit of Walker & Dunlop, LLC.

 

  309.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Genesee Gardens Owner LLC, Walker & Dunlop, LLC and SNR 27 Genesee Gardens
Management LLC.

 

  310.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Genesee Gardens Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  311.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  312.

$19,643,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Greenwood Terrace Owner LLC to Walker & Dunlop, LLC.

 

  313.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Greenwood Terrace Owner LLC and Walker &
Dunlop, LLC.

 

  314.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
August 12, 2015, made by SNR 27 Greenwood Terrace Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  315.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Greenwood Terrace Owner LLC, Walker & Dunlop, LLC and SNR 27 Greenwood Terrace
Management LLC.

 

  316.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Greenwood Terrace Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  317.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  318.

$12,063,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Holiday Hills Estates Owner LLC to Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 25



--------------------------------------------------------------------------------

  319.

Multifamily Loan and Security Agreement – Seniors Housing dated as of August 12,
2015, by and between SNR 27 Holiday Hills Estates Owner LLC and Walker & Dunlop,
LLC.

 

  320.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
August 12, 2015, made by SNR 27 Holiday Hills Estates Owner LLC for the benefit
of Walker & Dunlop, LLC.

 

  321.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Holiday Hills Estates Owner LLC, Walker & Dunlop, LLC and SNR 27 Holiday Hills
Estates Management LLC.

 

  322.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Holiday Hills Estates Management LLC, Walker & Dunlop, LLC and Holiday AL
Management Sub LLC.

 

  323.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  324.

$15,334,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Indigo Pines Owner LLC to Walker & Dunlop, LLC.

 

  325.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Indigo Pines Owner LLC and Walker &
Dunlop, LLC.

 

  326.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
August 12, 2015, made by SNR 27 Indigo Pines Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  327.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Indigo Pines Owner LLC, Walker & Dunlop, LLC and SNR 27 Indigo Pines Management
LLC.

 

  328.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Indigo Pines Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  329.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  330.

$13,394,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27 The
Jefferson Owner LLC to Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 26



--------------------------------------------------------------------------------

  331.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 The Jefferson Owner LLC and Walker &
Dunlop, LLC.

 

  332.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
August 12, 2015, made by SNR 27 The Jefferson Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  333.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
The Jefferson Owner LLC, Walker & Dunlop, LLC and SNR 27 The Jefferson
Management LLC.

 

  334.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
The Jefferson Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  335.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  336.

$22,896,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Kalama Heights Owner LLC to Walker & Dunlop, LLC.

 

  337.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Kalama Heights Owner LLC and Walker &
Dunlop, LLC.

 

  338.

Multifamily Mortgage, Assignment of Rents, Security Agreement and Financing
Statement, dated as of August 12, 2015, made by SNR 27 Kalama Heights Owner LLC
for the benefit of Walker & Dunlop, LLC.

 

  339.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Kalama Heights Owner LLC, Walker & Dunlop, LLC and SNR 27 Kalama Heights
Management LLC.

 

  340.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Kalama Heights Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  341.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  342.

$19,936,000.00 Amended and Restated Multifamily Note, dated as of August 12,
2015, made by SNR 27 Marion Woods Owner LLC to Walker & Dunlop, LLC.

 

  343.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Marion Woods Owner LLC and Walker &
Dunlop, LLC.

 

Schedule 6.24 – Page 27



--------------------------------------------------------------------------------

  344.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of August 12, 2015, made by SNR 27 Marion Woods Owner LLC
for the benefit of Walker & Dunlop, LLC.

 

  345.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Marion Woods Owner LLC, Walker & Dunlop, LLC and SNR 27 Marion Woods Management
LLC.

 

  346.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Marion Woods Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  347.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  348.

$11,670,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Montara Meadows Owner LLC to Walker & Dunlop, LLC.

 

  349.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Montara Meadows Owner LLC and Walker &
Dunlop, LLC.

 

  350.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of August 12, 2015, made by SNR 27 Montara Meadows Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  351.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Montara Meadows Owner LLC, Walker & Dunlop, LLC and SNR 27 Montara Meadows
Management LLC.

 

  352.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Montara Meadows Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  353.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  354.

$12,845,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Niagara Village Owner LLC to Walker & Dunlop, LLC.

 

  355.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Niagara Village Owner LLC and Walker &
Dunlop, LLC.

 

Schedule 6.24 – Page 28



--------------------------------------------------------------------------------

  356.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
August 12, 2015, made by SNR 27 Niagara Village Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  357.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Niagara Village Owner LLC, Walker & Dunlop, LLC and SNR 27 Niagara Village
Management LLC.

 

  358.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Niagara Village Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  359.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  360.

$12,569,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Parkrose Chateau Owner LLC to Walker & Dunlop, LLC.

 

  361.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Parkrose Chateau Owner LLC and Walker &
Dunlop, LLC.

 

  362.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of August 12, 2015, made by SNR 27 Parkrose Chateau Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  363.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Parkrose Chateau Owner LLC, Walker & Dunlop, LLC and SNR 27 Parkrose Chateau
Management LLC.

 

  364.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Parkrose Chateau Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  365.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  366.

$12,902,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Pinegate Owner LLC to Walker & Dunlop, LLC.

 

  367.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Pinegate Owner LLC and Walker & Dunlop,
LLC.

 

Schedule 6.24 – Page 29



--------------------------------------------------------------------------------

  368.

Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement,
dated as of August 12, 2015, made by SNR 27 Pinegate Owner LLC for the benefit
of Walker & Dunlop, LLC.

 

  369.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Pinegate Owner LLC, Walker & Dunlop, LLC and SNR 27 Pinegate Management LLC.

 

  370.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Pinegate Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub LLC.

 

  371.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  372.

$18,799,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Quail Run Estates Owner LLC to Walker & Dunlop, LLC.

 

  373.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Quail Run Estates Owner LLC and Walker &
Dunlop, LLC.

 

  374.

Multifamily Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 12, 2015, made by SNR 27 Quail Run Estates Owner LLC
for the benefit of Walker & Dunlop, LLC.

 

  375.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Quail Run Estates Owner LLC, Walker & Dunlop, LLC and SNR 27 Quail Run Estates
Management LLC.

 

  376.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Quail Run Estates Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  377.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  378.

$16,435,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Quincy Place Owner LLC to Walker & Dunlop, LLC.

 

  379.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Quincy Place Owner LLC and Walker &
Dunlop, LLC.

 

Schedule 6.24 – Page 30



--------------------------------------------------------------------------------

  380.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of August 12, 2015, made by SNR 27 Quincy Place Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  381.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Quincy Place Owner LLC, Walker & Dunlop, LLC and SNR 27 Quincy Place Management
LLC.

 

  382.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Quincy Place Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  383.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  384.

$16,500,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Redbud Hills Owner LLC to Walker & Dunlop, LLC.

 

  385.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Redbud Hills Owner LLC and Walker &
Dunlop, LLC.

 

  386.

Multifamily Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 12, 2015, made by SNR 27 Redbud Hills Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

  387.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Redbud Hills Owner LLC, Walker & Dunlop, LLC and SNR 27 Redbud Hills Management
LLC.

 

  388.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Redbud Hills Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  389.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  390.

$13,628,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27 The
Remington Owner LLC to Walker & Dunlop, LLC.

 

  391.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 The Remington Owner LLC and Walker &
Dunlop, LLC.

 

Schedule 6.24 – Page 31



--------------------------------------------------------------------------------

  392.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 12, 2015, made by SNR 27 The Remington Owner LLC for
the benefit of Walker & Dunlop, LLC.

 

  393.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
The Remington Owner LLC, Walker & Dunlop, LLC and SNR 27 The Remington
Management LLC.

 

  394.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
The Remington Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  395.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  396.

$15,375,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27 The
Springs of Escondido Owner LLC to Walker & Dunlop, LLC.

 

  397.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 The Springs of Escondido Owner LLC and
Walker & Dunlop, LLC.

 

  398.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 12, 2015, made by SNR 27 The Springs of Escondido
Owner LLC for the benefit of Walker & Dunlop, LLC.

 

  399.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
The Springs of Escondido Owner LLC, Walker & Dunlop, LLC and SNR 27 The Springs
of Escondido Management LLC.

 

  400.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
The Springs of Escondido Management LLC, Walker & Dunlop, LLC and Holiday AL
Management Sub LLC.

 

  401.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  402.

$15,408,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27 The
Springs of Napa Owner LLC to Walker & Dunlop, LLC.

 

  403.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 The Springs of Napa Owner LLC and
Walker & Dunlop, LLC.

 

Schedule 6.24 – Page 32



--------------------------------------------------------------------------------

  404.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 12, 2015, made by SNR 27 The Springs of Napa Owner
LLC for the benefit of Walker & Dunlop, LLC.

 

  405.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
The Springs of Napa Owner LLC, Walker & Dunlop, LLC and SNR 27 The Springs of
Napa Management LLC.

 

  406.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
The Springs of Napa Management LLC, Walker & Dunlop, LLC and Holiday AL
Management Sub LLC.

 

  407.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  408.

$19,675,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27
Stone Lodge Owner LLC to Walker & Dunlop, LLC.

 

  409.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 Stone Lodge Owner LLC and Walker &
Dunlop, LLC.

 

  410.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of August 12, 2015, made by SNR 27 Stone Lodge Owner LLC for the benefit of
Walker & Dunlop, LLC.

 

  411.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Stone Lodge Owner LLC, Walker & Dunlop, LLC and SNR 27 Stone Lodge Management
LLC.

 

  412.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
Stone Lodge Management LLC, Walker & Dunlop, LLC and Holiday AL Management Sub
LLC.

 

  413.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  414.

$21,057,000.00 Amended and Restated Multifamily Note, dated as of August 12,
2015, made by SNR 27 University Pines Owner LLC to Walker & Dunlop, LLC.

 

  415.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 University Pines Owner LLC and Walker &
Dunlop, LLC.

 

Schedule 6.24 – Page 33



--------------------------------------------------------------------------------

  416.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of August 12, 2015, made by SNR 27 University Pines Owner
LLC for the benefit of Walker & Dunlop, LLC.

 

  417.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
University Pines Owner LLC, Walker & Dunlop, LLC and SNR 27 University Pines
Management LLC.

 

  418.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
University Pines Management LLC, Walker & Dunlop, LLC and Holiday AL Management
Sub LLC.

 

  419.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  420.

$27,382,000.00 Multifamily Note, dated as of August 12, 2015, made by SNR 27 The
Woods at Holly Tree Owner LLC to Walker & Dunlop, LLC.

 

  421.

Multifamily Loan and Security Agreement – Seniors Housing, dated as of
August 12, 2015, by and between SNR 27 The Woods at Holly Tree Owner LLC and
Walker & Dunlop, LLC.

 

  422.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 12, 2015, made by SNR 27 The Woods at Holly Tree
Owner LLC for the benefit of Walker & Dunlop, LLC.

 

  423.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR The
Woods at Holly Tree Owner LLC, Walker & Dunlop, LLC and SNR 27 The Woods at
Holly Tree Management LLC.

 

  424.

Collateral Assignment of Management Agreement and Subordination of Management
Fees – Seniors Housing, dated as of August 12, 2015, made by and among SNR 27
The Woods at Holly Tree Management LLC, Walker & Dunlop, LLC and Holiday AL
Management Sub LLC.

 

  425.

Guaranty, dated as of August 12, 2015, by New Senior Investment Group Inc. for
the benefit of Walker & Dunlop, LLC.

 

  426.

Cross-Collateralization Agreement –Master (Sub-Pool 1), dated as of August 12,
2015, made by and among Walker & Dunlop, LLC, SNR 27 Arcadia Place Owner LLC,
SNR 27 The Remington Owner LLC, SNR 27 The Springs of Escondido Owner LLC and
SNR 27 The Springs of Napa Owner LLC.

 

Schedule 6.24 – Page 34



--------------------------------------------------------------------------------

  427.

Cross-Collateralization Agreement –Master (Sub-Pool 2), dated as of August 12,
2015, made by and among Walker & Dunlop, LLC, SNR 27 Augustine Landing Owner
LLC, SNR 27 Marion Woods Owner LLC and SNR 27 University Pines Owner LLC.

 

  428.

Cross-Collateralization Agreement –Master (Sub-Pool 3), dated as of August 12,
2015, made by and among Walker & Dunlop, LLC, SNR 27 Aspen View Owner LLC, SNR
27 Montara Meadows Owner LLC, SNR 27 Parkrose Chateau Owner LLC, SNR 27 Quincy
Place Owner LLC and SNR 27 Stone Lodge Owner LLC.

 

  429.

Cross-Collateralization Agreement –Master (Sub-Pool 4), dated as of August 12,
2015, made by and among Walker & Dunlop, LLC, SNR 27 Cedar Ridge Owner LLC, SNR
27 Elm Park Estates Owner LLC, SNR 27 Indigo Pines Owner LLC, SNR 27 Pinegate
Owner LLC and SNR 27 The Woods at Holly Tree Owner LLC.

 

  430.

Cross-Collateralization Agreement –Master (Sub-Pool 5), dated as of August 12,
2015, made by and among Walker & Dunlop, LLC, SNR 27 Alexis Gardens Owner LLC,
SNR 27 Echo Ridge Owner LLC, SNR 27 Greenwood Terrace Owner LLC, SNR The
Jefferson Owner LLC and SNR 27 Redbud Hills Owner LLC.

 

  431.

Cross-Collateralization Agreement –Master (Sub-Pool 6), dated as of August 12,
2015, made by and among Walker & Dunlop, LLC, SNR 27 Andover Place Owner LLC,
SNR 27 Holiday Hills Estates Owner LLC, SNR 27 Kalama Heights Owner LLC, SNR
Niagara Village Owner LLC and SNR 27 Quail Run Estates Owner LLC.

Freddie Needle

 

  432.

$720,000,000 Consolidated, Amended and Restated Master Multifamily Note, dated
as of October 10, 2018, made by NIC 12 Arlington Plaza Owner LLC, NIC 12 Blair
House Owner LLC, NIC 12 Blue Water Lodge Owner LLC, NIC 12 Briarcrest Estates
Owner LLC, NIC 12 Chateau Ridgeland Owner LLC, NIC 12 Cherry Laurel Owner LLC,
NIC 12 Colonial Harbor Owner LLC, NIC 12 Country Squire Owner LLC, NIC 12
Courtyard at Lakewood Owner LLC, NIC 12 Desoto Beach Club Owner LLC, NIC 12 El
Dorado Owner LLC, NIC 12 Essex House Owner LLC, NIC 12 Fleming Point Owner LLC,
NIC 12 Grasslands Estates Owner LLC, NIC 12 Greeley Place Owner LLC, NIC 12
Grizzly Peak Owner LLC, NIC 12 Jackson Oaks Owner LLC, NIC 12 Maple Downs Owner
LLC, NIC 12 Parkwood Estates Owner LLC, NIC 12 Pioneer Valley Lodge Owner LLC,
NIC 12 Regency Residence Owner LLC, NIC 12 Simi Hills Owner LLC, NIC 12
Stoneybrook Lodge Owner LLC, NIC 12 Ventura Place Owner LLC, NIC 13 The Bentley
Owner LLC, NIC 13 Dogwood Estates Owner LLC, NIC 13 Durham Regent Owner LP, NIC
13 Fountains at Hidden Lakes Owner LLC, NIC 13 Hidden Lakes Owner LLC, NIC 13
Illahee Hills Owner LLC, NIC 13 Jordan Oaks Owner LP, NIC 13 Lodge at Cold
Spring Owner LLC, NIC 13 Madison Estates Owner LLC, NIC 13 Manor at Oakridge
Owner LLC, NIC 13 Oakwood Hills Owner LLC, NIC 13 Orchid Terrace Owner LLC, NIC
13 Palmer Hills Owner LLC, NIC 13 Pinewood Hills Owner LLC, NIC 13 Pueblo Regent
Owner LLC, NIC 13 The Regent Owner LLC, NIC 13 Rock Creek Owner LLC, NIC 13
Sheldon Oaks Owner LLC, NIC 13 Sky Peaks Owner LLC, NIC 13 Thornton Place Owner
LLC, NIC 13 Uffelman Estates Owner LLC, NIC 13 Village Gate Owner LLC, NIC 13
Vista De La Montana Owner LLC, NIC 13 Walnut Woods Owner LLC, NIC 13 The
Westmont Owner LLC and NIC 13 Whiterock Court Owner LLC to KeyBank National
Association.

 

Schedule 6.24 – Page 35



--------------------------------------------------------------------------------

  433.

Master Multifamily Loan and Security Agreement, dated as of October 10, 2018,
made by and among KeyBank National Association, NIC 12 Arlington Plaza Owner
LLC, NIC 12 Blair House Owner LLC, NIC 12 Blue Water Lodge Owner LLC, NIC 12
Briarcrest Estates Owner LLC, NIC 12 Chateau Ridgeland Owner LLC, NIC 12 Cherry
Laurel Owner LLC, NIC 12 Colonial Harbor Owner LLC, NIC 12 Country Squire Owner
LLC, NIC 12 Courtyard at Lakewood Owner LLC, NIC 12 Desoto Beach Club Owner LLC,
NIC 12 El Dorado Owner LLC, NIC 12 Essex House Owner LLC, NIC 12 Fleming Point
Owner LLC, NIC 12 Grasslands Estates Owner LLC, NIC 12 Greeley Place Owner LLC,
NIC 12 Grizzly Peak Owner LLC, NIC 12 Jackson Oaks Owner LLC, NIC 12 Maple Downs
Owner LLC, NIC 12 Parkwood Estates Owner LLC, NIC 12 Pioneer Valley Lodge Owner
LLC, NIC 12 Regency Residence Owner LLC, NIC 12 Simi Hills Owner LLC, NIC 12
Stoneybrook Lodge Owner LLC, NIC 12 Ventura Place Owner LLC, NIC 13 The Bentley
Owner LLC, NIC 13 Dogwood Estates Owner LLC, NIC 13 Durham Regent Owner LP, NIC
13 Fountains at Hidden Lakes Owner LLC, NIC 13 Hidden Lakes Owner LLC, NIC 13
Illahee Hills Owner LLC, NIC 13 Jordan Oaks Owner LP, NIC 13 Lodge at Cold
Spring Owner LLC, NIC 13 Madison Estates Owner LLC, NIC 13 Manor at Oakridge
Owner LLC, NIC 13 Oakwood Hills Owner LLC, NIC 13 Orchid Terrace Owner LLC, NIC
13 Palmer Hills Owner LLC, NIC 13 Pinewood Hills Owner LLC, NIC 13 Pueblo Regent
Owner LLC, NIC 13 The Regent Owner LLC, NIC 13 Rock Creek Owner LLC, NIC 13
Sheldon Oaks Owner LLC, NIC 13 Sky Peaks Owner LLC, NIC 13 Thornton Place Owner
LLC, NIC 13 Uffelman Estates Owner LLC, NIC 13 Village Gate Owner LLC, NIC 13
Vista De La Montana Owner LLC, NIC 13 Walnut Woods Owner LLC, NIC 13 The
Westmont Owner LLC and NIC 13 Whiterock Court Owner.

 

  434.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of December 23, 2013, made by made by NIC 12 Arlington Plaza
Owner LLC for the benefit of KeyBank National Association.

 

  435.

Multifamily Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by made by NIC 12 Blair House Owner
LLC for the benefit of KeyBank National Association.

 

  436.

Multifamily Mortgage, dated as of October 10, 2018, made by NIC 12 Blue Water
Lodge Owner LLC for the benefit of KeyBank National Association.

 

  437.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 12 Briarcrest Estates Owner LLC for the benefit
of KeyBank National Association.

 

  438.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 12 Chateau Ridgeland Owner LLC for the benefit
of KeyBank National Association.

 

Schedule 6.24 – Page 36



--------------------------------------------------------------------------------

  439.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of October 10, 2018, made by NIC 12 Cherry Laurel Owner LLC
for the benefit of KeyBank National Association.

 

  440.

Second Amended and Restated Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing, dated as of October 10, 2018, made by NIC
12 Colonial Harbor Owner LLC for the benefit of KeyBank National Association.

 

  441.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 12 Country Squire Owner LLC for the benefit of
KeyBank National Association.

 

  442.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 12 Courtyard at Lakewood Owner LLC for the
benefit of KeyBank National Association.

 

  443.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of October 10, 2018, made by NIC 12 Desoto Beach Club Owner
LLC for the benefit of KeyBank National Association.

 

  444.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 12 El Dorado Owner LLC for the
benefit of KeyBank National Association.

 

  445.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
October 10, 2018, made by NIC 12 Essex House Owner LLC for the benefit of
KeyBank National Association.

 

  446.

Consolidation, Extension and Modification Agreement, dated as of October 10,
2018, made by NIC 12 Fleming Point Owner LLC for the benefit of KeyBank National
Association.

 

  447.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of October 10, 2018, made by NIC 12 Grasslands Estates Owner
LLC for the benefit of KeyBank National Association.

 

  448.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 12 Greeley Place Owner LLC for the benefit of
KeyBank National Association.

 

  449.

Multifamily Deed of Trust, Security Agreement and Fixture Filing, dated as of
October 10, 2018, made by NIC 12 Grizzly Peak Owner LLC for the benefit of
KeyBank National Association.

 

  450.

Multifamily Open-End Mortgage, Assignment of Rents, Security Agreement and
Fixture Financing Statement, dated as of October 10, 2018, made by NIC 12
Jackson Oaks Owner LLC for the benefit of KeyBank National Association.

 

Schedule 6.24 – Page 37



--------------------------------------------------------------------------------

  451.

Consolidation, Extension and Modification Agreement, dated as of October 10,
2018, made by NIC 12 Maple Downs Owner LLC for the benefit of KeyBank National
Association.

 

  452.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 12 Parkwood Estates Owner LLC for the benefit
of KeyBank National Association.

 

  453.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 12 Pioneer Valley Lodge Owner LLC for the
benefit of KeyBank National Association.

 

  454.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of October 10, 2018, made by NIC 12 Regency Residence Owner
LLC for the benefit of KeyBank National Association.

 

  455.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 12 Simi Hills Owner LLC for
the benefit of KeyBank National Association.

 

  456.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 12 Stoneybrook Lodge Owner LLC for the benefit
of KeyBank National Association.

 

  457.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 12 Ventura Place Owner LLC for the benefit of
KeyBank National Association.

 

  458.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 The Bentley Owner LLC for
the benefit of KeyBank National Association.

 

  459.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 Dogwood Estates Owner LLC
for the benefit of KeyBank National Association.

 

  460.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 Durham Regent Owner LP for
the benefit of KeyBank National Association.

 

  461.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 13 Fountains at Hidden Lakes Owner LLC for the
benefit of KeyBank National Association.

 

  462.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 13 Hidden Lakes Owner LLC for the benefit of
KeyBank National Association.

 

Schedule 6.24 – Page 38



--------------------------------------------------------------------------------

  463.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
October 10, 2018, made by NIC 13 Illahee Hills Owner LLC for the benefit of
KeyBank National Association.

 

  464.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 Jordan Oaks Owner LP for
the benefit of KeyBank National Association.

 

  465.

Multifamily Open-End Mortgage, Assignment of Rents and Security Agreement, dated
as of October 10, 2018, made by NIC 13 Lodge at Cold Spring Owner LLC for the
benefit of KeyBank National Association.

 

  466.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 Madison Estates Owner LLC
for the benefit of KeyBank National Association.

 

  467.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
October 10, 2018, made by NIC 13 Manor at Oakridge Owner LLC for the benefit of
KeyBank National Association.

 

  468.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
October 10, 2018, made by NIC 13 Oakwood Hills Owner LLC for the benefit of
KeyBank National Association.

 

  469.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 13 Orchid Terrace Owner LLC for the benefit of
KeyBank National Association.

 

  470.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
October 10, 2018, made by NIC 13 Palmer Hills Owner LLC for the benefit of
KeyBank National Association.

 

  471.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 Pinewood Hills Owner LLC
for the benefit of KeyBank National Association.

 

  472.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 13 Pueblo Regent Owner LLC for the benefit of
KeyBank National Association.

 

  473.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 13 The Regent Owner LLC for the benefit of
KeyBank National Association.

 

  474.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 13 Rock Creek Owner LLC for the benefit of
KeyBank National Association.

 

Schedule 6.24 – Page 39



--------------------------------------------------------------------------------

  475.

Multifamily Deed of Trust, Assignment of Rents and Security Agreement, dated as
of October 10, 2018, made by NIC 13 Sheldon Oaks Owner LLC for the benefit of
KeyBank National Association.

 

  476.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 Sky Peaks Owner LLC for the
benefit of KeyBank National Association.

 

  477.

Amended and Restated Multifamily Mortgage, Assignment of Rents and Security
Agreement, dated as of October 10, 2018, made by NIC 13 Thornton Place Owner LLC
for the benefit of KeyBank National Association.

 

  478.

Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and Security
Agreement, dated as of October 10, 2018, made by NIC 13 Uffelman Estates Owner
LLC for the benefit of KeyBank National Association.

 

  479.

Multifamily Open-End Mortgage, Assignment of Rents and Security Agreement, dated
as of October 10, 2018, made by NIC 13 Village Gate Owner LLC for the benefit of
KeyBank National Association.

 

  480.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 Vista De La Montana Owner
LLC for the benefit of KeyBank National Association.

 

  481.

Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
October 10, 2018, made by NIC 13 Walnut Woods Owner LLC for the benefit of
KeyBank National Association.

 

  482.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 The Westmont Owner LLC for
the benefit of KeyBank National Association.

 

  483.

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of October 10, 2018, made by NIC 13 Whiterock Court Owner LLC
for the benefit of KeyBank National Association.

 

  484.

Guaranty, dated as of October 10, 2018, made by New Senior Investment Group Inc.
for the benefit of KeyBank National Association.

 

Schedule 6.24 – Page 40



--------------------------------------------------------------------------------

SCHEDULE 6.33

MATERIAL CONTRACTS OF BORROWING BASE PROPERTIES

Operating Leases

 

  1.

Master Lease and Security Agreement dated as of July 18, 2012, by and among
Orchard Park Owner LLC, Sunshine Villa Owner LLC, Sheldon Park Owner LLC, Desert
Flower Owner LLC, Canyon Creek Owner LLC and Willow Park Owner LLC,
collectively, as landlord, and Orchard Park Leasing LLC, Sunshine Villa Leasing
LLC, Sheldon Park Leasing LLC, Desert Flower Leasing LLC, Canyon Creek Leasing
LLC and Willow Park Leasing LLC, collectively, as tenant, as amended by that
certain First Amendment to Master Lease and Security Agreement dated as of
October 31, 2016, and as further amended by that certain Second Amendment to
Master Lease and Security Agreement dated as of August 18, 2017.

 

  2.

Master Lease and Security Agreement dated as of October 1, 2015, by and among
SNR 25 Legacy at Bear Creek Owner LLC and SNR 25 Legacy at Georgetown Owner LLC,
collectively, as landlord, and SNR 25 Legacy at Bear Creek Leasing LLC and SNR
25 Legacy at Georgetown Leasing LLC, collectively, as tenant.

Triple Net Leases

None.

Management Agreements

 

  1.

Management Agreement dated as July 18, 2012, by and between Orchard Park
Management LLC and Orchard Park Leasing LLC.

 

  2.

Management Agreement dated as July 18, 2012, by and between Sunshine Villa
Management LLC and Sunshine Villa Leasing LLC.

 

  3.

Management Agreement dated as July 18, 2012, by and between Sheldon Park
Management LLC and Sheldon Park Leasing LLC.

 

  4.

Management Agreement dated as July 18, 2012, by and between Desert Flower
Management LLC and Desert Flower Leasing LLC.

 

  5.

Management Agreement dated as July 18, 2012, by and between Canyon Creek
Property Management LLC and Canyon Creek Leasing LLC.

 

  6.

Management Agreement dated as July 18, 2012, by and between Willow Park
Management LLC and Willow Park Leasing LLC.

 

  7.

Agreement to Provide Management Services to Assisted Living Facility dated as of
October 1, 2015, by and between SNR 25 Legacy at Bear Creek Leasing LLC and
Thrive Senior Living, LLC.

 

Schedule 6.33 – Page 1



--------------------------------------------------------------------------------

  8.

Agreement to Provide Management Services to Assisted Living Facility dated as of
October 1, 2015, by and between SNR 25 Legacy at Georgetown Leasing LLC and
Thrive Senior Living, LLC.

Other Leases

None.

 

Schedule 6.33 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.37

HEALTHCARE REPRESENTATIONS

None.

 

Schedule 6.37 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.13

MANAGEMENT AGREEMENTS

Management Agreements

 

  9.

Management Agreement dated as July 18, 2012, by and between Orchard Park
Management LLC and Orchard Park Leasing LLC.

 

  10.

Management Agreement dated as July 18, 2012, by and between Sunshine Villa
Management LLC and Sunshine Villa Leasing LLC.

 

  11.

Management Agreement dated as July 18, 2012, by and between Sheldon Park
Management LLC and Sheldon Park Leasing LLC.

 

  12.

Management Agreement dated as July 18, 2012, by and between Desert Flower
Management LLC and Desert Flower Leasing LLC.

 

  13.

Management Agreement dated as July 18, 2012, by and between Canyon Creek
Property Management LLC and Canyon Creek Leasing LLC.

 

  14.

Management Agreement dated as July 18, 2012, by and between Willow Park
Management LLC and Willow Park Leasing LLC.

 

Schedule 7.13 – Page 1